[aramarkamendmentno7001.jpg]
Execution Version AMENDMENT NO. 7 (this “Amendment”), dated as of October 1,
2018, among ARAMARK Services, Inc., a Delaware corporation (the “Company” or the
“U.S. Borrower”), ARAMARK INTERMEDIATE HOLDCO CORPORATION, a Delaware
corporation (“Hold- ings”), each of the other Borrowers (as defined in the
Existing Credit Agreement (as defined be- low)), each Subsidiary Guarantor, each
of the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders and collateral agent for the Secured Parties (in such
capacities, the “Agent”) to the Credit Agreement, dated as of March 28, 2017 (as
amended, supplemented, amended and restated or otherwise modified from time to
time prior to the Amendment No. 7 Effective Date (as defined below), the
“Existing Credit Agreement”), among the Borrowers, Holdings, the Subsidiary
Guarantors (as defined therein) from time to time party thereto, the Agent and
the other parties thereto from time to time. The Existing Credit Agreement as
amended hereby is referred to as the “Amended Credit Agreement.” Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Amended Credit Agreement. WHEREAS, (i) the Borrowers desire to amend
the Existing Credit Agreement to provide for the establishment of Replacement
Revolving Commitments in an aggregate principal amount of $1,000,000,000 (the
“2018 Tranche Revolving Commitments”) pursuant to Section 2.19 of the Existing
Credit Agreement to refinance the existing Initial Revolving Facility, (ii) the
Canadian Borrower desires to amend the Existing Credit Agreement to incur
Canadian Dollar denominated New Term Loans which shall constitute Refinancing
Term Loans in the form of Canadian Term A-2 Loans in an aggregate principal
amount of C$380,000,000 (the “Canadian Term A-2 Loans”) to refinance the
existing Canadian Term A Loans and Canadian Term A-1 Loans, (iii) the U.K.
Borrower desires to amend the Existing Credit Agreement to incur Euro
denominated New Term Loans which shall constitute Refinancing Term Loans in the
form of Euro Term A-1 Loans in an aggregate principal amount of €130,000,000
(the “Euro Term A-1 Loans”) to refinance the existing Euro Term A Loans and (iv)
the U.S. Borrower desires to amend the Existing Credit Agreement to incur Yen
denominated New Term Loans which shall constitute Refinancing Term Loans in the
form of Yen Term C-1 Loans in an aggregate principal amount of ¥10,801,557,500
(the “Yen Term C-1 Loans” and, together with the 2018 Tranche Revolving
Commitments, the Canadian Term A-2 Loans and the Euro Term A-1 Loans, the “2018
Refinancing Facilities”) to refinance the existing Yen Term C Loans. WHEREAS,
each Lender set forth in Schedule II (each a “2018 Refinancing Fa- cilities
Lender” and together the “2018 Refinancing Facilities Lenders”) has agreed to
provide loans and commitments with respect to the 2018 Refinancing Facilities in
the aggregate principal amount set forth opposite such Lender’s name under each
applicable facility as set forth therein. WHEREAS, each 2018 Refinancing
Facilities Lender shall hereby become a Lender under the Amended Credit
Agreement and a party to the Loss Sharing Agreement in accordance with Section
2.19(a) of the Existing Credit Agreement; WHEREAS, JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets LLC,
Wells Fargo Securities, LLC, Goldman Sachs Lending Partners LLC, Credit Suisse
Securities (USA) LLC, Barclays Bank PLC and Morgan Stanley MUFG Loan Partners
LLC, acting through Morgan Stanley Senior Funding, Inc. and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7002.jpg]
-2- MUFG Bank, Ltd. (the “Amendment No. 7 Arrangers”) are joint lead arrangers
and bookrunners and co-syndication agents for this Amendment; WHEREAS, the The
Bank of Nova Scotia, TD Securities (USA) LLC, Coöperatieve Rabobank U.A., New
York Branch, U.S. Bank National Association, Sumitomo Mitsui Banking
Corporation, Comerica Bank and Capital One, National Association (the “Co-
Documentation Agents”) are co-documentation agents for this Amendment; WHEREAS,
pursuant to Section 9.02(f) of the Existing Credit Agreement, if the Agent and
the Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Agent and the Borrower shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to the
Existing Credit Agreement; WHEREAS, the Agent and the Borrower have jointly
identified an ambiguity in Article X of the Existing Credit Agreement, and
therefore desire to amend Article X of the Existing Credit Agreement in order to
cure such ambiguity pursuant to Section 9.02(f) of the Existing Credit
Agreement; WHEREAS, pursuant to Section 2.19 of the Existing Credit Agreement
and in connection with the establishment of the 2018 Refinancing Facilities, the
Loan Parties desire to make certain other amendments to the Existing Credit
Agreement as set forth herein and, subject to the terms and conditions described
herein, each 2018 Refinancing Facilities Lender consents to such amendments; and
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows: Section 1. Establishment of Replacement Revolving Commitments, New Term
Loans and New Term Commitments. (a) Establishment of Replacement Revolving
Commitments. Effective as of the Amendment No. 7 Effective Date, (i) each Person
listed on Schedule II as having a 2018 Tranche Revolving Commitment (each, a
“2018 Tranche Revolving Lender” and, together, the “2018 Tranche Revolving
Lenders”) hereby acknowledges and agrees that it has a 2018 Tranche Revolving
Commitment in the amount set forth next to such 2018 Tranche Revolving Lender’s
name therein and agrees to make loans in any Available Currency to any Borrower
from time to time on the terms and subject to the conditions set forth in the
Amended Credit Agreement and (ii) each 2018 Tranche Revolving Lender listed in
Schedule II as having a Letter of Credit Com- mitment (each, an “Issuing Bank”
and, together, the “Issuing Banks”) hereby acknowledges and agrees that it has a
Letter of Credit Commitment in the amount set forth next to such Issuing Bank’s
name therein and agrees to issue standby Letters of Credit under the 2018
Tranche Re- volving Facility to the Borrowers from time to time on the terms and
subject to the conditions set



--------------------------------------------------------------------------------



 
[aramarkamendmentno7003.jpg]
-3- forth in the Amended Credit Agreement. Schedule II hereto shall supplement
the Commitments Schedule and, for the avoidance of doubt, the Letter of Credit
Commitments set forth in Sched- ule II shall replace the Letter of Credit
Commitments under the Initial Revolving Facility. Each of the existing Initial
Revolving Loans outstanding on the Amendment No. 7 Effective Date shall be
deemed to be 2018 Tranche Revolving Loans upon the effectiveness of this
Amendment and the Administrative Agent shall notify each of the 2018 Tranche
Revolving Lenders at least one business day prior to the Amendment No. 7
Effective Date of any prepayments of Revolving Loans and any reallocations of
participations in Letters of Credit that shall occur on the Amend- ment No. 7
Effective Date deemed by the Administrative Agent and the Company as being nec-
essary in order to accommodate the establishment of the Replacement Revolving
Commitments hereunder. The 2018 Tranche Revolving Commitments are Replacement
Revolving Commit- ments incurred pursuant to Section 2.19 of the Existing Credit
Agreement. Each of the 2018 Tranche Revolving Lenders hereby consents to the
Amendments described herein. (b) Establishment of New Term Loans and New Term
Commitments. Effec- tive as of the Amendment No. 7 Effective Date, (i) each
Person listed on Schedule II as having a Canadian Term A-2 Commitment (each, a
“Canadian Term A-2 Lender” and, together, the “Ca- nadian Term A-2 Lenders”)
hereby acknowledges and agrees that it has a Canadian Term A-2 Commitment in the
amount set forth next to such Canadian Term A-2 Lender’s name therein and agrees
to make Canadian Term A-2 Loans in Canadian Dollars in a single Borrowing on the
Amendment No. 7 Effective Date in accordance with the Amended Credit Agreement,
(ii) each Person listed on Schedule II as having a Euro Term A-1 Commitment
(each, a “Euro Term A-1 Lender” and, together, the “Euro Term A-1 Lenders”)
hereby acknowledges and agrees that it has a Euro Term A-1 Commitment in the
amount set forth next to such Euro Term A-1 Lender’s name therein and agrees to
make Euro Term A-1 Loans in Euro in a single Borrowing on the Amendment No. 7
Effective Date in accordance with the Amended Credit Agreement and (iii) the
Person listed on Schedule II as having a Yen Term C-1 Commitment (the “Yen Term
C-1 Lender”) hereby acknowledges and agrees that it has a Yen Term C-1
Commitment in the amount set forth next to such Yen Term C-1 Lender’s name
therein and agrees to make Yen Term C-1 Loans in Yen in a single Borrowing on
the Amendment No. 7 Effective Date in ac- cordance with the Amended Credit
Agreement. Each of the Canadian Term A-2 Loans, the Euro Term A-1 Loans and the
Yen Term C-1 Loans are New Term Loans and the commitments with respect thereto
are New Term Commitments, in each case incurred pursuant to Section 2.19 of the
Existing Credit Agreement and Schedule II hereto shall supplement the
Commitments Sched- ule. Each of the Canadian Term A-2 Lenders, the Euro Term A-1
Lenders and the Yen Term C- 1 Lender hereby consents to the Amendments described
herein. Section 2. Amendment. The Existing Credit Agreement is, effective as of
the Amendment No. 7 Effective Date, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double- underlined text (indicated textually in the same manner
as the following example: double- underlined text) as set forth in the pages
attached as Exhibit A hereto. Section 3. Representations and Warranties. Each of
the Loan Parties rep- resents and warrants to the Agent and each Lender that:



--------------------------------------------------------------------------------



 
[aramarkamendmentno7004.jpg]
-4- (a) The execution and delivery of this Amendment is within each applicable
Loan Party’s corporate powers and has been duly authorized by all necessary
corporate and, if required, stockholder action of such Loan Party. This
Amendment has been duly executed and delivered by each of the Loan Parties and
is a legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity. This Amendment (a) does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (A) such as have been obtained or made and are in full force and effect
and (B) for filings and registrations necessary to perfect Liens cre- ated
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of the Restricted Subsidiaries, (c) will not
violate or result in a default un- der any indenture, agreement or other
instrument binding upon any Loan Party or any of the Re- stricted Subsidiaries
or their respective assets, or (other than as contemplated by this Amend- ment)
give rise to a right thereunder to require any payment to be made by any Loan
Party or any of the Restricted Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of the
Restricted Subsidiaries, except Liens created pursuant to the Loan Documents,
except, in the case of each of clauses (a) through (d) above, to the extent that
any such violation, default or right, or any failure to obtain such consent or
approval or to take any such action, would not reasonably be expected to result
in a Material Adverse Effect. (b) After giving effect to this Amendment, the
representations and warranties set forth in Article III of the Amended Credit
Agreement or in any other Loan Document are true and correct in all material
respects (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date);
provided that any representation or warranty that is qualified as to materiality
or “Material Adverse Effect” shall be true and correct in all respects. (c)
After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing. (d) There have been no modifications since those
most recently delivered on the Closing Date, the Incremental Amendment No. 1
Effective Date, the Incremental Amend- ment No. 2 Effective Date, the
Incremental Amendment No. 3 Effective Date or the date of the applicable Joinder
Agreement, as applicable, to (i) the certificate or articles of incorporation or
organization of the Loan Parties (other than the Borrowers) or (ii) the by-laws,
memorandum and articles of incorporation or operating, management, partnership
or equivalent agreement, as ap- plicable, of the Loan Parties (other than the
Borrowers). Section 4. Effectiveness. The Amendment shall become effective on
the date (the “Amendment No. 7 Effective Date”) that each of the conditions set
forth below in this Sec- tion 4 has been satisfied: (a) Execution of this
Amendment. The Agent (or its counsel) shall have re- ceived from the each Loan
Party, the Agent and each 2018 Refinancing Facilities Lender either



--------------------------------------------------------------------------------



 
[aramarkamendmentno7005.jpg]
-5- (A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence sat- isfactory to the Agent (which may include facsimile or
other electronic transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of the Amendment. (b) Legal Opinions. The
Agent shall have received, on behalf of itself and the Lenders on the Amendment
No. 7 Effective Date, a written opinion of (i) Simpson Thacher & Bartlett LLP,
New York counsel for the Loan Parties, (ii) McMillan LLP, Canadian counsel for
the Loan Parties, (iii) Matheson, Irish counsel for the Loan Parties, (iv)
Morgan Lewis & Bock- ius, German counsel for the Loan Parties, (v) Baker
McKenzie LLP, Luxembourg counsel for the Loan Parties and (vi) Allen & Overy,
United Kingdom counsel for the Agent, in each case, (A) dated the Amendment No.
7 Effective Date, (B) addressed to the Agent and each 2018 Refi- nancing
Facilities Lender and (C) in form and substance reasonably satisfactory to the
Agent and covering such other matters relating to the Loan Documents and the
transactions contemplated by this Amendment, as the Agent shall reasonably
request. (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Agent shall have received (i) a certificate of each
of the Borrowers, dated the Amendment No. 7 Effective Date and executed by its
Secretary, Assistant Secretary or director, which shall (A) certify the
resolutions of its Board of Directors, members or other body authoriz- ing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the other
officers of such Borrower au- thorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attach- ments, including the certificate or
articles of incorporation or organization of such Borrower and a true and
correct copy of its by-laws, memorandum and articles of incorporation or
operating, management, partnership or equivalent agreement, as applicable (or,
in each case, certify that there have been no modifications to such documents
since those most recently delivered on the Closing Date, the Incremental
Amendment No. 1 Effective Date, the Incremental Amendment No. 2 Effective Date,
the Incremental Amendment No. 3 Effective Date or the date of the appli- cable
Joinder Agreement, as applicable), and (ii) a good standing or equivalent
certificate for each Loan Party (other than any Foreign Borrower) from its
jurisdiction of organization to the extent such concept exists in such
jurisdiction. (d) Officers’ Certificate. The Agent shall have received an
Officers’ Certifi- cate, dated as of the Amendment No. 7 Effective Date,
certifying that: (A) each of the represen- tations and warranties set forth in
Section 3(a) hereof is true and correct in all material respects on and as of
the Amendment No. 7 Effective Date; provided that any representation or warranty
that is qualified as to materiality or “Material Adverse Effect” shall be true
and correct in all re- spects and (B) the representation and warranty set forth
in each of Section 3(b) and 3(c) hereof is true and correct on and as of the
Amendment No. 7 Effective Date. (e) Fees. The Agent and 2018 Refinancing
Facilities Lenders, as applicable, shall have received (i) all fees required to
be paid to them by the Borrowers as mutually agreed prior to the Amendment No. 7
Effective Date, (ii) all out-of-pocket expenses (including the rea- sonable
documented fees and expenses of external legal counsel) for which invoices have
been presented to the U.S. Borrower at least two days prior to the Amendment No.
7 Effective Date



--------------------------------------------------------------------------------



 
[aramarkamendmentno7006.jpg]
-6- and (iii) payment of all accrued and unpaid interest on the Initial
Revolving Loans, Canadian Term A Loans, Canadian Term A-1 Loans, Euro Term A
Loans and Yen Term, C Loans. (f) Solvency. The Agent shall have received a
customary certificate from the chief financial officer of the U.S. Borrower
certifying that the Loan Parties, on a consolidated ba- sis on the Amendment No.
7 Effective Date after giving effect to the transactions contemplated hereby,
are solvent (within the meaning of Section 3.15 of the Amended Credit
Agreement). (g) Borrowing Notice. The Agent shall have received from the U.S.
Bor- rower, on behalf of the applicable Borrower, a customary borrowing notice
with respect to each applicable 2018 Refinancing Facility in accordance with the
terms of the Amended Credit Agreement. (h) Insurance. The Agent shall have
received, with respect to each Mortgaged Property, (x) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination and (y) if any improvement is located on any portion of any Mort-
gaged Property in an area identified by the Federal Emergency Management Agency
(or any suc- cessor agency) as a Special Flood Hazard Area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), a notice about
special flood hazard area status and flood disaster assis- tance duly executed
by the U.S. Borrower relating thereto and the evidence of flood insurance
required by Section 5.10 of the Amended Credit Agreement and the Flood Insurance
Laws. (i) KYC Information. (1) Upon the reasonable request of any Lender made at
least five days prior to the Amendment No. 7 Effective Date, the U.S. Borrower
shall have pro- vided to the Agent the documentation and other information so
requested in con- nection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least three Business Days prior to the Amendment No. 7 Effective Date.
(2) The Agent and each of the 2018 Refinancing Facilities Lenders each shall
have received at least five Business Days prior to the Amendment No. 7 Effective
Date (or such shorter period as may be reasonably agreed by the Agent and 2018
Refi- nancing Facilities Lender) a certification regarding beneficial ownership
as required by 31 C.F.R. § 1010.230 with respect to each Borrower. (j)
Prepayment Notice. The Agent shall have received from the U.S. Bor- rower, on
behalf of the applicable Borrower, a customary notice of prepayment with respect
to the Yen Term C Loans, the Euro Term A Loans, the Canadian Term A Loans and
the Canadian Term A-1 Loans, respectively, in each case, in accordance with the
terms of the Credit Agree- ment.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7007.jpg]
-7- Section 5. Post-Closing Covenants. No later than 90 days following the
Amendment No. 7 Effective Date (or such longer time period as may be reasonably
agreed to by the Agent), the U.S. Borrower shall deliver or cause to be
delivered to the Agent with respect to each Mortgage either: (a) No Mortgage
Amendment Necessary Written or e-mail confirmation from local counsel in the
jurisdiction in which such Mortgaged Property is located substantially to the
effect that: (i) the recording of the existing Mortgage (and any related fixture
filing) is the only filing or recording nec- essary to give constructive notice
to third parties of the lien created by such Mortgage as security for the
Obligations, including the Obligations evidenced by this Amendment and the other
documents executed in connection herewith, for the benefit of the Secured
Parties, and (ii) no other documents, instruments, filings, recordings,
re-recordings, re- filings or other actions, including, without limitation, the
payment of any mortgage re- cording taxes or similar taxes are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by this
Amendment and the other documents executed in connection herewith, for the
benefit of the Secured Parties; or, for any Mortgage recorded in a jurisdiction
in which local coun- sel is unable to provide the foregoing written or email
confirmation, with respect to such Mortgage, the deliverables listed in Section
5(b) below; or (b) Mortgage Amendment Necessary (i) An amendment to such
Mortgage (each, a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
the respective Mortgage was recorded, together with such cer- tificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law, in each case in form and
substance rea- sonably satisfactory to the Agent; (ii) executed legal opinions
regarding the enforceability of the Mortgages, as amended by the applicable
Mortgage Amendment, and other customary opinions, in form and substance
satisfactory to the Agent; (iii) a datedown endorsement to the existing mortgage
title insurance policies relating to the Mortgage encumbering the Mortgaged
Property subject to such Mortgage assuring the Agent that such Mortgage, as
amended by such Mortgage Amendment is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Agent free and clear of all
defects, encumbrances and liens except for Permitted Liens, and such
endorsements shall otherwise be in form and substance reasonably satisfactory to
the Agent; and (iv) evidence acceptable to the Agent of payment by the U.S.
Borrower of all applicable title insurance premiums, search and examination
charges, and related



--------------------------------------------------------------------------------



 
[aramarkamendmentno7008.jpg]
-8- charges, mortgage recording taxes, fees, charges, costs and expenses
required for the re- cording of the Mortgage Amendments and issuance of the
title endorsements. Notwithstanding anything herein to the contrary, the Agent
may waive the re- quirements of this Section 5 if the Agent determines (in its
sole discretion) that the burden, cost, time or consequences of obtaining such
items is excessive in relation to the benefits to be ob- tained therefrom by the
Secured Parties. Section 6. 2018 Refinancing Facilities Lenders. Each 2018
Refinancing Fa- cilities Lender (a) represents and warrants that (i) it is not
an Ineligible Institution and has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Amended Credit
Agreement and a party to the Loss Sharing Agreement, dated as of March 28, 2017
(the “Loss Sharing Agreement”), by and among the Lenders, (ii) it satisfies the
require- ments specified in the Amended Credit Agreement that are required to be
satisfied by it in order to become a Lender, (iii) from and after the Amendment
No. 7 Effective Date, it shall be bound by the provisions of the Amended Credit
Agreement and the Loss Sharing Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Amended Credit Agreement and the Loss Sharing Agreement, together with copies of
the most recent financial statements referred to in Section 3.04(a) of the
Amended Credit Agreement or delivered pursuant to Section 5.01 thereof, as
applicable, and such other docu- ments and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and to make its loans and commitments under each applicable 2018
Refinancing Facility on the basis of which it has made such analysis and
decision inde- pendently and without reliance on the Agent, the Amendment No. 7
Arrangers, the Co-Docu- mentation Agents or any other Lender and (v) it has
delivered to the Agent any documentation required to be delivered by it pursuant
to the terms of Section 2.15 of the Amended Credit Agreement, duly completed and
executed by the 2018 Refinancing Facilities Lenders and (b) agrees that (i) it
will, independently and without reliance on the Agent, the Amendment No. 7
Arrangers, the Co-Documentation Agents or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will appoint and authorize the Agent to take such action on
its behalf and to exercise such powers under the Amended Credit Agreement as are
delegated to the Agent, by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. Section 7. Tax Matters. For U.S.
federal income tax purposes, (a) all of the Canadian Term A-2 Loans (whether
issued to refinance the Ca- nadian Term A Loans or the Canadian Term A-1 Loans
or issued for cash) will be treated as one fungible tranche, (b) all of the Euro
Term A-1 Loans (whether issued to refinance the Euro Term A Loans or issued for
cash) will be treated as one fungible tranche, and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7009.jpg]
-9- (c) all of the Yen Term C-1 Loans (whether issued to refinance the Yen Term
C Loans or issued for cash) will be treated as one fungible tranche. Section 8.
Waiver of Breakage. Each of the 2018 Refinancing Facilities Lenders hereby
waives any claims otherwise available pursuant to Section 2.14(e) of the
Existing Credit Agreement with respect to any loss or expense that such Person
may sustain or incur as a consequence of any event caused by the prepayment of
its existing Loans with the proceeds of the 2018 Refinancing Facilities on the
Amendment No. 7 Effective Date. Section 9. Counterparts. This Amendment may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or any other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. Section 10.
Applicable Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each of
the Loan Parties hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to this Amendment, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, Federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Section 11. Waiver of Jury Trial. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11. Section 12. Headings. The
headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7010.jpg]
-10- Section 13. Effect of Amendment. Except as expressly set forth herein, (i)
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the Agent
or the Issuing Banks, in each case under the Existing Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Existing Credit Agreement or
any other Loan Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents, including, without
limitation, the obligations of ARAMARK Holding Deutschland GmbH, as successor by
merger to Aramark Holdings GMBH & Co. KG. This Amendment shall constitute a Loan
Document for purposes of the Amended Credit Agreement and from and after the
Amendment No. 7 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of each such Loan Party under the Loan Documents
to which such Loan Party is a party shall continue to apply to the Amended
Credit Agreement. This Amendment shall not constitute a novation of the Existing
Credit Agreement or any other Loan Document. [Remainder of page intentionally
left blank]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7011.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. ARAMARK SERVICES, INC. By: /s/ Maureen Baureis Name: Maureen
Baureis Title: Assistant Treasurer ARAMARK INTERMEDIATE HOLDCO CORPORATION By:
/s/ Maureen Baureis Name: Maureen Baureis Title: Assistant Treasurer ARAMARK
CANADA LTD. By: /s/ Maureen Baureis Name: Maureen Baureis Title: Assistant
Treasurer ARAMARK INVESTMENTS LIMITED By: /s/ Frank Gleeson Name: Frank Gleeson
Title: Director ARAMARK LIMITED By: /s/ Frank Gleeson Name: Frank Gleeson Title:
Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7012.jpg]
ARAMARK INTERNATIONAL FINANCE, S.À R.L. By: /s/ Cornelia Mettlen Name: Cornelia
Mettlen Title: Class B Manager ARAMARK IRELAND HOLDINGS LIMITED By: /s/ Matt
Carroll Name: Matt Carroll Title: Chief Financial Officer and Director ARAMARK
REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY By: /s/ Matt Carroll Name:
Matt Carroll Title: Chief Financial Officer and Director ARAMARK HOLDING
DEUTSCHLAND GMBH By: /s/ Katja Borghaus Name: Katja Borghaus Title:
Geschaftsfuhrer By: /s/ Lutz-Eckart Spahr Name: Lutz-Eckart Spahr Title:
Geschaftsfuhrer EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO
[Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7013.jpg]
By: /s/ Maureen Baureis Name: Maureen Baureis Title: Assistant Treasurer
[Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7014.jpg]
ARAMARK AVIATION SERVICES LIMITED PARTNERSHIP By: ARAMARK SMMS LLC, its General
Partner By: ARAMARK SERVICES, INC., its sole member By: /s/ Maureen Baureis
Name: Maureen Baureis Title: Assistant Treasurer ARAMARK MANAGEMENT SERVICES
LIMITED PARTNERSHIP By: ARAMARK SMMS LLC, its General Partner By: ARAMARK
SERVICES, INC., its sole member By: /s/ Maureen Baureis Name: Maureen Baureis
Title: Assistant Treasurer [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7015.jpg]
JPMORGAN CHASE BANK, N.A., as Agent By: /s/ Tony Yung Name: Tony Yung Title:
Executive Director JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank By:
/s/ Tony Yung Name: Tony Yung Title: Executive Director [Aramark – Signature
Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7016.jpg]
BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender By: /s/ Medina Sales de
Andrade Name: Medina Sales de Andrade Title: Vice President [Aramark – Signature
Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7017.jpg]
BANK OF AMERICA, N.A., as an Issuing Bank By: /s/ Aron Frey Name: Aron Frey
Title: Vice President [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7018.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Aron Frey Name: Aron Frey Title: Vice
President [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7019.jpg]
BARCLARYS BANK PLC, as a Lender By: /s/ Craig Malloy Name: Craig Malloy Title:
Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7020.jpg]
BARCLARYS BANK PLC, as an Issuing Bank By: /s/ Craig Malloy Name: Craig Malloy
Title: Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7021.jpg]
CAPITAL ONE, N.A., as a Lender By: /s/ Michael Sullivan Name: Michael Sullivan
Title: Senior Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7022.jpg]
COMERICA BANK, as a Lender By: /s/ Robert Wilson Name: Robert Wilson Title: Vice
President [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7023.jpg]
CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender By: /s/ Garry
Weiss Name: Garry Weiss Title: Managing Director By: /s/ Clifford Abramsky Name:
Clifford Abramsky Title: Managing Director [Aramark – Signature Page to
Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7024.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ John D. Toronto
Name: John D. Toronto Title: Authorized Signatory By: /s/ Michael Del Genio
Name: Michael Del Genio Title: Authorized Signatory [Aramark – Signature Page to
Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7025.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Issuing Bank By: /s/ John D.
Toronto Name: John D. Toronto Title: Authorized Signatory By: /s/ Michael Del
Genio Name: Michael Del Genio Title: Authorized Signatory [Aramark – Signature
Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7026.jpg]
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By: /s/ Ryan Durkin Name: Ryan
Durkin Title: Authorized Signatory [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7027.jpg]
GOLDMAN SACHS LENDING PARTNERS LLC, as an Issuing Bank By: /s/ Ryan Durkin Name:
Ryan Durkin Title: Authorized Signatory [Aramark – Signature Page to Amendment
No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7028.jpg]
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender
By: /s/ Jing Qu Name: Jing Qu Title: Assistant Vice President By: /s/ Gang Duan
Name: Gang Duan Title: Executive Director [Aramark – Signature Page to Amendment
No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7029.jpg]
ICICI BANK CANADA, as a Lender By: /s/ Sandeep Goel Name: Sandeep Goel Title:
Senior Vice President & Chief Risk Officer By: /s/ Leslie Mathew Name: Leslie
Mathew Title: Assistant Vice President Corporate & Commercial Banking [Aramark –
Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7030.jpg]
KBC BANK N.V., NEW YORK BRANCH, as a Lender By: /s/ Susan M. Silver Name: Susan
M. Silver Title: Managing Director By: /s/ Jana Sevcikova Name: Jana Secvikova
Title: Director Corporate Banking Central European Desk [Aramark – Signature
Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7031.jpg]
MORGAN STANLEY BANK N.A., as a Lender By: /s/ Michael King Name: Michael King
Title: Authorized Signatory [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7032.jpg]
MORGAN STANLEY BANK N.A., as an Issuing Bank By: /s/ Michael King Name: Michael
King Title: Authorized Signatory [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7033.jpg]
MUFG BANK, LTD., as a Lender By: /s/ Christine Howatt Name: Christine Howatt
Title: Authorized Signatory [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7034.jpg]
MUFG BANK, LTD., CANADA BRANCH, as an Issuing Bank By: /s/ Jack Shuai Name: Jack
Shuai Title: Director & Global Relationship Manager [Aramark – Signature Page to
Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7035.jpg]
MUFG BANK, LTD., CANADA BRANCH, as a Lender By: /s/ Jack Shuai Name: Jack Shuai
Title: Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7036.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Denise DiSimone Name: Denise
DiSimone Title: Senior Vice President PNC BANK CANADA BRANCH, as a Canadian Term
A-2 Lender By: /s/ Caroline Stade Name: Caroline Stade Title: Senior Vice
President [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7037.jpg]
PNC BANK, NATIONAL ASSOCIATION, as an Issuing Bank By: /s/ Denise DiSimone Name:
Denise DiSimone Title: Senior Vice President [Aramark – Signature Page to
Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7038.jpg]
COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By: /s/ Stewart Kalish
Name: Stewart Kalish Title: Executive Director By: /s/ Jennifer Smith Name:
Jennifer Smith Title: Vice President [Aramark – Signature Page to Amendment No.
7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7039.jpg]
THE BANK OF NOVA SCOTIA, as a Lender By: /s/ Michael Grad Name: Michael Grad
Title: Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7040.jpg]
SUMITOMO MITSUI BANKING CORP., as a Lender By: /s/ Akira Fujiwara Name: Akira
Fujiwara Title: Executive Director [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7041.jpg]
TD BANK, N.A., as a Lender By: /s/ Alan Garson Name: Alan Garson Title: Senior
vice President [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7042.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Ken Gorski Name: Ken Gorski
Title: Vice President [Aramark – Signature Page to Amendment No. 7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7043.jpg]
WELLS FARGO BANK, N.A., as a Lender By: /s/ James Travagline Name: James
Travagline Title: Managing Director [Aramark – Signature Page to Amendment No.
7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7044.jpg]
WELLS FARGO BANK, N.A., as an Issuing Bank By: /s/ James Travagline Name: James
Travagline Title: Managing Director [Aramark – Signature Page to Amendment No.
7]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7045.jpg]
1The undersigned has caused this Amendment to be executed and delivered. In
addition, the undersigned hereby: 1. [confirms that the person beneficially
entitled to interest payable to the undersigned, in respect of an advance under
the Euro Term A Loans is either: (a) a company resident in the United Kingdom
for United Kingdom tax purposes; (b) a partnership each member of which is: (i)
a company so resident in the United Kingdom; or (ii) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 19 of the CTA 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA 2009; or (c) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (for the purposes of
section 19 of the CTA 2009) of that company;] 2 2. confirms, for the benefit of
the Agent and without liability to any Loan Party, that it is (select one):  a
UK Qualifying Lender (other than a Treaty Lender)  a Treaty Lender  not a UK
Qualifying Lender 3. [confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and notifies each Borrower that it wishes that scheme to
apply to this Agreement. The undersigned’s HMRC DT Treaty Passport scheme
reference number is __________. The undersigned is tax resident in
____________.]3 1 To be signed by Euro Term A-1 Lenders. 2 Delete this paragraph
if lender does not come within sub-paragraph (i)(B) of the definition of “U.K.
Qualifying Lender” in the Credit Agreement. 3 Include if you hold a passport
under the HMRC DT Treaty Passport scheme and wish that scheme to apply to this
agreement. Otherwise, delete this paragraph 3.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7046.jpg]
_______________________________, as Euro Term A-1 Lender By: Name: Title:
Schedule I Loan Guarantors Jurisdiction of Formation 1. L&N Uniform Supply, LLC
California 2. Lake Tahoe Cruises, LLC California 3. Old Time Coffee Co.
California 4. Paradise Hornblower, LLC California 5. 1st & Fresh, LLC Delaware
6. AmeriPride Services Inc. Delaware 7. Aramark Asia Management, LLC Delaware 8.
Aramark Business & Industry, LLC Delaware 9. Aramark Business Center, LLC
Delaware 10. Aramark Business Facilities, LLC Delaware 11. Aramark Campus, LLC
Delaware 12. Aramark Cleanroom Services (Puerto Rico), Inc. Delaware 13. Aramark
Cleanroom Services, LLC Delaware 14. Aramark Confection, LLC Delaware 15.
Aramark Construction and Energy Services, LLC Delaware 16. Aramark Construction
Services, Inc. Delaware 17. Aramark Correctional Services, LLC Delaware 18.
Aramark Educational Group, LLC Delaware 19. Aramark Educational Services, LLC
Delaware 20. Aramark Entertainment, LLC Delaware 21. Aramark Facility Services,
LLC Delaware 22. Aramark FHC Business Services, LLC Delaware 23. Aramark FHC
Campus Services, LLC Delaware 24. Aramark FHC Correctional Services, LLC
Delaware 25. Aramark FHC Healthcare Support Services, LLC Delaware 26. Aramark
FHC Refreshment Services, LLC Delaware 27. Aramark FHC School Support Services,
LLC Delaware 28. Aramark FHC Services, LLC Delaware 29. Aramark FHC Sports and
Entertainment Services, LLC Delaware 30. Aramark FHC, LLC Delaware 31. Aramark
Food and Support Services Group, Inc. Delaware 32. Aramark Food Service, LLC
Delaware



--------------------------------------------------------------------------------



 
[aramarkamendmentno7047.jpg]
Loan Guarantors Jurisdiction of Formation 33. Aramark FSM, LLC Delaware 34.
Aramark Global, Inc. Delaware 35. Aramark Healthcare Support Services of the
Virgin Islands, Inc. Delaware 36. Aramark Healthcare Support Services, LLC
Delaware 37. Aramark Healthcare Technologies, LLC Delaware 38. Aramark
Industrial Services, LLC Delaware 39. Aramark Japan, LLC Delaware 40. Aramark
Management, LLC Delaware 41. Aramark Mexico Group, LLC Delaware 42. Aramark
Organizational Services, LLC Delaware 43. Aramark Processing, LLC Delaware 44.
Aramark Rail Services, LLC Delaware 45. Aramark RBI, Inc. Delaware 46. Aramark
Refreshment Group, Inc. Delaware 47. Aramark Refreshment Services of Tampa, LLC
Delaware 48. Aramark Refreshment Services, LLC Delaware 49. Aramark Schools
Facilities, LLC Delaware 50. Aramark Schools, LLC Delaware 51. Aramark SCM, Inc.
Delaware 52. Aramark Senior Living Services, LLC Delaware 53. Aramark Services
of Puerto Rico, Inc. Delaware 54. Aramark SM Management Services, Inc. Delaware
55. Aramark SMMS LLC Delaware 56. Aramark SMMS Real Estate LLC Delaware 57.
Aramark Sports and Entertainment Group, LLC Delaware 58. Aramark Sports and
Entertainment Services, LLC Delaware 59. Aramark Sports Facilities, LLC Delaware
60. Aramark Sports, LLC Delaware 61. Aramark Togwotee, LLC Delaware 62. Aramark
Trademark Services, Inc. Delaware 63. Aramark U.S. Offshore Services, LLC
Delaware 64. Aramark Uniform & Career Apparel Group, Inc. Delaware 65. Aramark
Uniform & Career Apparel, LLC Delaware 66. Aramark Uniform Manufacturing Company
Delaware 67. Aramark Uniform Services (Matchpoint) LLC Delaware 68. Aramark
Uniform Services (Rochester) LLC Delaware 69. Aramark Uniform Services
(Syracuse) LLC Delaware 70. Aramark Uniform Services (Texas) LLC Delaware 71.
Aramark Uniform Services (West Adams) LLC Delaware 72. Aramark Venue Services,
Inc. Delaware 73. Aramark WTC, LLC Delaware 74. Aramark/HMS, LLC Delaware 75.
Avendra, LLC Delaware 76. Avendra Replenishment, LLC Delaware 77. Avendra
Gaming, LLC Delaware 78. BuyEfficient, LLC Delaware



--------------------------------------------------------------------------------



 
[aramarkamendmentno7048.jpg]
Loan Guarantors Jurisdiction of Formation 79. Canyonlands Rafting Hospitality,
LLC Delaware 80. D.G. Maren II, Inc. Delaware 81. Delsac VIII, Inc. Delaware 82.
Filterfresh Coffee Service, LLC Delaware 83. Filterfresh Franchise Group, LLC
Delaware 84. Fine Host Holdings, LLC Delaware 85. Harrison Conference
Associates, LLC Delaware 86. Harry M. Stevens, LLC Delaware 87. HPSI Purchasing
Services LLC Delaware 88. Institutional Processing Services LLC Delaware 89.
Landy Textile Rental Services, LLC Delaware 90. Lifeworks Restaurant Group, LLC
Delaware 91. Yosemite Hospitality, LLC Delaware 92. American Snack & Beverage,
LLC Florida 93. Aramark Distribution Services, Inc. Illinois 94. Aramark FHC
Kansas, Inc. Kansas 95. Aramark Services of Kansas, Inc. Kansas 96. AMP Limited
Partnership Minnesota 97. Restaura, Inc. Michigan 98. Travel Systems, LLC Nevada
99. Harry M. Stevens Inc. of New Jersey. New Jersey 100. Active Industrial
Uniform Co. Inc. New York 101. Aramark Technical Services North Carolina, Inc.
North Carolina 102. Harrison Conference Services of North Carolina, LLC North
Carolina 103. Aramark American Food Services, LLC Ohio 104. Aramark Consumer
Discount Company Pennsylvania 105. Harry M. Stevens Inc. of Penn Pennsylvania
106. MyAssistant, Inc. Pennsylvania 107. Aramark Business Dining Services of
Texas, LLC Texas 108. Aramark Educational Services of Texas, LLC Texas 109.
Aramark Food Service of Texas, LLC Texas 110. Aramark Sports and Entertainment
Services of Texas, LLC Texas 111. Brand Coffee Service, Inc. Texas 112. Aramark
Educational Services of Vermont, Inc. Vermont 113. Overall Laundry Services,
Inc. Washington 114. Aramark Capital Asset Services, LLC Wisconsin



--------------------------------------------------------------------------------



 
[aramarkamendmentno7049.jpg]
Schedule II Letter of Credit 2018 Tranche Re- Canadian Term A-2 Euro Term A-1
Yen Term C-1 Com- Lender Commitment volving Commitment Commitment Commitment
mitment JPMorgan Chase Bank, N.A. 40,192,307.70 104,500,000.00 38,233,184.60
13,120,743.04 Bank of America, N.A. 32,307,692.30 84,000,000.00 Bank of America,
N.A., Canada Branch 37,142,039.66 Bank of America Merrill Lynch Interna-
26,000,000.00 tional Limited PNC Bank, National Association 24,230,769.23
63,000,000.00 26,000,000.00 PNC Bank Canada Branch 45,062,752.53 Wells Fargo
Bank, N.A. 32,307,692.30 84,000,000.00 46,848,262.45 Goldman Sachs Lending
Partners LLC 40,192,307.70 104,500,000.00 8,233,184.60 Credit Suisse AG, Cayman
Islands Branch 32,307,692.30 84,000,000.00 Barclays Bank PLC 24,230,769.23
63,000,000.00 1,341,140.13 MUFG Bank, Ltd. 1,339,132.43 MUFG Bank, Ltd., Canada
Branch 12,115,384.62 31,500,000.00 Morgan Stanley Bank, N.A. 12,115,384.62
31,500,000.00 1,339,132.45 The Bank of Nova Scotia 57,880,952.38 76,771,289.19
TD Bank, N.A. 57,880,952.38 76,771,289.19 Cooperative Rabobank U.A., New York
Branch 57,880,952.38 3,868,604.82 U.S. Bank National Association 45,500,000.00
3,868,604.82 Sumitomo Mitsui Banking Corp. 40,000,000.00 10,801,557,500.00
Comerica Bank 28,000,000.00 11,914,609.73 Capital One, N.A. 37,142,857.14
3,887,397.49 26,000,000.00 Commerzbank AG, New York Branch 26,000,000.00
Industrial and Commercial Bank Of China Limited, New York Branch 25,714,285.00
People’s United Bank, N.A. 12,879,256.96



--------------------------------------------------------------------------------



 
[aramarkamendmentno7050.jpg]
Letter of Credit 2018 Tranche Re- Canadian Term A-2 Euro Term A-1 Yen Term C-1
Com- Lender Commitment volving Commitment Commitment Commitment mitment ICICI
Bank Canada 20,000,000.00 Crédit Industriel et Commercial, New York Branch
1,983,899.90 KBC Bank, N.V., New York Branch 1,395,476.02 Total: $250,000,000.00
$1,000,000,000.00 C$380,000,000.00 €130,000,000.00 ¥10,801,557,500.00



--------------------------------------------------------------------------------



 
[aramarkamendmentno7051.jpg]
EXHIBIT A [attached]



--------------------------------------------------------------------------------



 
[aramarkamendmentno7052.jpg]
EXHIBIT A TO AMENDMENT NO. 7 CREDIT AGREEMENT Dated as of March 28, 2017 Among
THE FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders and Issuing Banks and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent and
ARAMARK SERVICES, INC., ARAMARK CANADA LTD., ARAMARK INVESTMENTS LIMITED,
ARAMARK INTERNATIONAL FINANCE, S.À R.L., ARAMARK IRELAND HOLDINGS LIMITED,
ARAMARK REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY and ARAMARK
HOLDING DEUTSCHLAND GMBH (as successor by merger to ARAMARK HOLDINGS GMBH & CO.
KG), as Borrowers and ARAMARK INTERMEDIATE HOLDCO CORPORATION, as Holdings and
THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO ___________ JPMORGAN CHASE
BANK, N.A. as a Joint Lead Arranger and Joint Bookrunner GOLDMAN SACHS LENDING
PARTNERS LLC, CREDIT SUISSE SECURITIES (USA) LLC, MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC BARCLAYS BANK PLC, PNC CAPITAL
MARKETS LLC and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as Joint Lead Arrangers,
Joint Bookrunners and Co-Syndication Agents U.S. BANK NATIONAL ASSOCIATION, THE
BANK OF NOVA SCOTIA, SUMITOMO MITSUI BANKING CORPORATION, COӦPERATIEVE RABOBANK
U.A., NEW YORK BRANCH, TD SECURITIES (USA) LLC and COMERICA SECURITIES, INC., as
Co-Documentation Agents



--------------------------------------------------------------------------------



 
[aramarkamendmentno7053.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms 2
SECTION 1.02 Classification of Loans and Borrowings 6668 SECTION 1.03 Conversion
of Currencies 6768 SECTION 1.04 Terms Generally 6768 SECTION 1.05 Certain
Calculations and Tests 6769 SECTION 1.06 Change of Currency 6869 SECTION 1.07
Funding Through Applicable Lending Offices 6869 SECTION 1.08 Accounting Terms;
GAAP 6869 SECTION 1.09 Additional Available Currencies 6870 SECTION 1.10 Limited
Condition Acquisitions 6970 SECTION 1.11 Luxembourg Terms 7071 ARTICLE II THE
CREDITS SECTION 2.01 Commitments 7172 SECTION 2.02 Loans and Borrowings 7274
SECTION 2.03 [Reserved] 7476 SECTION 2.04 Letters of Credit 7476 SECTION 2.05
Termination and Reduction of Commitments7981 SECTION 2.06 Repayment of Loans
7981 SECTION 2.07 Evidence of Debt 8485 SECTION 2.08 Optional Prepayment of
Loans 8586 SECTION 2.09 Mandatory Prepayment of Loans 8687 SECTION 2.10 Fees
8889 SECTION 2.11 Interest8990 SECTION 2.12 Conversion/Continuation Options 9192
SECTION 2.13 Payments and Computations 9293 SECTION 2.14 Increased Costs; Change
of Law, Etc. 9394 SECTION 2.15 Taxes 9697 SECTION 2.16 Allocation of Proceeds;
Sharing of Setoffs 101103 SECTION 2.17 Mitigation Obligations; Replacement of
Lenders 103104 SECTION 2.18 [Reserved] 103104 SECTION 2.19 Incremental
Facilities 103104 SECTION 2.20 Defaulting Lenders 107108 ARTICLE III
REPRESENTATIONS AND WARRANTIES SECTION 3.01 Organization; Powers 108109 SECTION
3.02 Authorization; Enforceability 108110 SECTION 3.03 Governmental Approvals;
No Conflicts 109110 SECTION 3.04 Financial Condition; No Material Adverse Change
109110 SECTION 3.05 Properties 109110 SECTION 3.06 Litigation and Environmental
Matters 110111 SECTION 3.07 Compliance with Laws and Agreements; Licenses and
Permits 110112 -i-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7054.jpg]
Page SECTION 3.08 Investment Company Status 111112 SECTION 3.09 Taxes 111112
SECTION 3.10 Deduction of Tax 111112 SECTION 3.11 No Filing or Stamp Taxes
111112 SECTION 3.12 ERISA 111112 SECTION 3.13 Disclosure 112113 SECTION 3.14
Material Agreements 112113 SECTION 3.15 Solvency 112113 SECTION 3.16 Insurance
112114 SECTION 3.17 Capitalization and Subsidiaries 113114 SECTION 3.18 Security
Interest in Collateral 113114 SECTION 3.19 Labor Disputes 113114 SECTION 3.20
Federal Reserve Regulations 113114 SECTION 3.21 Anti-Corruption and Sanctions
Laws 113115 ARTICLE IV CONDITIONS SECTION 4.01 Conditions Precedent to
Effectiveness 114115 SECTION 4.02 Conditions Precedent to Each Loan and Letter
of Credit 117118 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01 Financial
Statements and Other Information 118119 SECTION 5.02 Notices of Material Events
120121 SECTION 5.03 Existence; Conduct of Business 121122 SECTION 5.04 Payment
of Taxes 121122 SECTION 5.05 Maintenance of Properties 121122 SECTION 5.06 Books
and Records; Inspection Rights 121122 SECTION 5.07 Maintenance of Ratings 121123
SECTION 5.08 Compliance with Laws 122123 SECTION 5.09 Use of Proceeds 122123
SECTION 5.10 Insurance 122124 SECTION 5.11 Additional Collateral; Further
Assurances 123124 SECTION 5.12 Post-Closing Requirements 125126 ARTICLE VI
NEGATIVE COVENANTS SECTION 6.01 Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock 125126 SECTION 6.02
Limitation on Liens 133134 SECTION 6.03 Merger, Consolidation or Sale of All or
Substantially All Assets 133134 SECTION 6.04 Limitation on Restricted Payments
137138 SECTION 6.05 Limitations on Transactions with Affiliates 140141 SECTION
6.06 Dispositions 142143 SECTION 6.07 Limitation on Investments and Designation
of Unrestricted Subsidiaries 144145 SECTION 6.08 Dividends and Other Payment
Restrictions Affecting Restricted Subsidiaries 144145 SECTION 6.09 Amendments to
Subordinated Indebtedness 146147 -ii-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7055.jpg]
Page SECTION 6.10 Maximum Consolidated Secured Debt Ratio 146147 SECTION 6.11
Business of U.S. Borrower and Restricted Subsidiaries 146147 ARTICLE VII EVENTS
OF DEFAULT SECTION 7.01 Events of Default 146148 SECTION 7.02 Remedies upon
Event of Default 149150 ARTICLE VIII THE AGENT SECTION 8.01 Credit Bidding
152153 SECTION 8.02 Withholding Taxes 153154 ARTICLE IX MISCELLANEOUS SECTION
9.01 Notices 154155 SECTION 9.02 Waivers; Amendments 157159 SECTION 9.03
Expenses; Indemnity; Damage Waiver 160161 SECTION 9.04 Successors and Assigns
161163 SECTION 9.05 Survival 165166 SECTION 9.06 Counterparts; Integration;
Effectiveness; Electronic Execution 165166 SECTION 9.07 Severability 166167
SECTION 9.08 Right of Setoff166167 SECTION 9.09 Governing Law; Jurisdiction;
Consent to Service of Process 166168 SECTION 9.10 Waiver of Jury Trial 168169
SECTION 9.11 Headings 168169 SECTION 9.12 Confidentiality 168169 SECTION 9.13
Several Obligations; Nonreliance; Violation of Law 168170 SECTION 9.14 USA
PATRIOT Act 169170 SECTION 9.15 Disclosure 169170 SECTION 9.16 Interest Rate
Limitation 169170 SECTION 9.17 Material Non-Public Information 169171 SECTION
9.18 No Fiduciary Duty, etc. 170171 SECTION 9.19 Keepwell 171173 SECTION 9.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 171173
ARTICLE X LOAN GUARANTY SECTION 10.01 Guaranty 172173 SECTION 10.02 Guaranty of
Payment 172174 SECTION 10.03 No Discharge or Diminishment of Loan Guaranty
173174 SECTION 10.04 Defenses Waived 173175 SECTION 10.05 Rights of Subrogation
174175 SECTION 10.06 Reinstatement; Stay of Acceleration 174175 SECTION 10.07
Information 174175 SECTION 10.08 [Reserved] 174175 SECTION 10.09 Maximum
Liability 174176 SECTION 10.10 Contribution 174176 SECTION 10.11 Liability
Cumulative 175176 -iii-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7056.jpg]
Page SECTION 10.12 Release of Loan Guarantors 175177 -iv-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7057.jpg]
SCHEDULES: Schedule I — Commitments Schedule 1.01(a) — Immaterial Subsidiaries
Schedule 1.01(b) — Mortgaged Properties Schedule 3.05(a) — Principal Place of
Business and Chief Executive Office Schedule 3.05(f) — Intellectual Property
Schedule 3.06 — Disclosed Matters Schedule 3.17 — Capitalization and
Subsidiaries Schedule 3.19 — Labor Disputes Schedule 4.01(b) — Local Counsel
Schedule 5.12 — Post-Closing Requirements Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens Schedule 6.04 — Restricted Payments Schedule 6.05
— Existing Affiliate Transactions Schedule 6.07 — Existing Investments Schedule
9.01 — Borrowers’ Website for Electronic Delivery EXHIBITS: Exhibit A — Form of
Administrative Questionnaire Exhibit B — Form of Assignment and Assumption
Exhibit C — Form of Compliance Certificate Exhibit D — Joinder Agreement Exhibit
E — Form of Borrowing Request Exhibit F-1 — Form of Revolving Credit Note
Exhibit F-2 — Form of Term Loan Note Exhibit G — Form of Conversion or
Continuation Notice Exhibit H — Form of First Lien Intercreditor Agreement
Exhibit I — Form of Junior Lien Intercreditor Agreement Exhibit J-1 — Form of
U.S. Tax Compliance Certificate Exhibit J-2 — Form of U.S. Tax Compliance
Certificate Exhibit J-3 — Form of U.S. Tax Compliance Certificate Exhibit J-4 —
Form of U.S. Tax Compliance Certificate -v-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7058.jpg]
CREDIT AGREEMENT dated as of March 28, 2017 (as supplemented by Incremental
Amendment No. 1 (as defined herein), Incremental Amendment No. 2 (as defined
herein), Supplement No. 1, dated as of January 22, 2018, Incremental Amendment
No. 3 (as defined herein), Amendment No. 4, dated as of May 11, 2018, Amendment
No. 5 (as defined herein) and, Amendment No. 6 (as defined herein), dated as of
June 12, 2018, and Amendment No. 7 (as defined herein), dated as of October 1,
2018, and as the same may be further amended, supplemented or otherwise modified
from time to time, this “Agreement”), among ARAMARK SERVICES, INC., a Delaware
corporation (the “U.S. Borrower”), ARAMARK CANADA LTD., a company organized
under the laws of Canada (the “Ca- nadian Borrower”), ARAMARK INVESTMENTS
LIMITED, a limited company incor- porated under the laws of England and Wales
(the “U.K. Borrower”), ARAMARK IRE- LAND HOLDINGS LIMITED, a company
incorporated under the laws of Ireland, ARA- MARK REGIONAL TREASURY EUROPE,
DESIGNATED ACTIVITY COMPANY, a company incorporated under the laws of Ireland
(together with Aramark Ireland Hold- ings Limited, the “Irish Borrowers” and
each an “Irish Borrower”), ARAMARK HOLDING DEUTSCHLAND GMBH, a limited liability
company established under the laws of Germany (as succes- sor by merger to
ARAMARK HOLDINGS GMBH & CO. KG, a limited partnership (Kom- manditgesellschaft)
established under the laws of Germany) (the “German Borrower”) and ARAMARK
INTERNATIONAL FINANCE S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg (“Luxembourg”) having its registered office at 57, rue des trois
cantons, L-3961 Ehlange/Mess., Luxembourg and registered with the Luxembourg
trade and companies register (Registre de commerce et des sociétés, Luxembourg)
(the “Lux- embourg Register”) under number B 213.360 (the “Lux Borrower” and,
together with the U.S. Borrower, the Canadian Borrower, the U.K. Borrower, the
Irish Borrowers, the Ger- man Borrower and any Additional Foreign Borrower, the
“Borrowers”), ARAMARK IN- TERMEDIATE HOLDCO CORPORATION, a Delaware corporation
(“Holdings”), each Subsidiary of the U.S. Borrower that, from time to time,
becomes a party hereto, the Lenders (as defined in Article I), the Issuing Banks
named herein, and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders and collateral agent for the Secured Parties hereunder (in such
capacities, together with its successors and assigns in such capacities, the
“Agent”). WHEREAS, the Borrowers have requested that (a) certain of the Term
Lenders extend Term Loans on the Closing Date be in the form of (i) $650,000,000
of U.S. Term A Loans to the U.S. Borrower, (ii) C$133,400,000 of Canadian Term A
Loans to the Canadian Borrower, (iii) $1,750,000,000 of Term B Loans to the U.S.
Borrower, (iv) ¥11,107,000,000 of Yen Term C Loans to the U.S. Borrower and (b)
the Revolving Lenders provide Initial Revolving Commitments to the Borrowers in
an aggregate princi- pal amount of $1,000,000,000. WHEREAS, the proceeds of the
Loans funded on the Closing Date, to- gether with the proceeds of the New Senior
Notes, will be used on the Closing Date to (i) redeem in full the 2020 Senior
Notes and (ii) repay all outstanding indebtedness under



--------------------------------------------------------------------------------



 
[aramarkamendmentno7059.jpg]
that certain amended and restated credit agreement, originally dated as of
January 26, 2007 and last amended and restated on February 24, 2014 by and among
certain of the Loan Parties, JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent, the lenders party thereto and the other parties thereto
(as further amended or supple- mented prior to the date hereof, the “Existing
Credit Agreement”) and to terminate in full the commitments thereunder and to
pay fees and expenses in connection with the forego- ing (the borrowing of the
Loans on the Closing Date, the issuance of the New Senior Notes, the application
of the proceeds thereof as provided above and the payment of fees and expenses
in connection with the foregoing, the “Refinancing Transactions”). NOW
THEREFORE, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION
1.01 Defined Terms. As used in this Agreement, the follow- ing terms have the
meanings specified below: “2018 Tranche Revolving Commitments” means with
respect to each Revolving Lender, the commitment of such Revolving Lender to
make 2018 Tranche Revolving Loans in the aggregate princi- pal amount set forth
opposite such Revolving Lender’s name on the Commitments Schedule (for the
avoid- ance of doubt, as supplemented pursuant to Amendment No. 7 on the
Amendment No. 7 Effective Date) under the heading “2018 Tranche Revolving
Commitments,” as adjusted to reflect each Assignment and Assumption executed by
such Revolving Lender and as such amount may be increased or reduced pursuant to
this Agreement, and “2018 Tranche Revolving Commitments” means the aggregate
2018 Tranche Re- volving Commitments of all Revolving Lenders, which amount,
initially as of the Amendment No. 7 Effec- tive Date, is $1,000.0 million. “2018
Tranche Revolving Facility” means the 2018 Tranche Revolving Commitments and the
provisions herein related to the 2018 Tranche Revolving Loans and the Letters of
Credit thereun- der. “2018 Tranche Revolving Loan” has the meaning provided in
Section 2.01(a). “2020 Senior Notes” means the 5.75% Senior Notes due 2020 of
the U.S. Borrower. “Acquired Entity or Business” means any Person, property,
business or as- set acquired by the U.S. Borrower or any Restricted Subsidiary,
to the extent not subse- quently sold, transferred or otherwise disposed by the
U.S. Borrower or such Restricted Subsidiary. “Acquired Indebtedness” means, with
respect to any specified Person, (a) Indebtedness of any other Person existing
at the time such other Person is merged with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7060.jpg]
into, or becoming a Restricted Subsidiary of such specified Person, and (b)
Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person. “Additional Canadian Term A Commitment” means, with respect to each
Canadian Term A Lender, the commitment of such Lender to make Canadian Term A
Loans to the Canadian Borrower on the Incremental Amendment No. 1 Effective Date
in the aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I to Incremental Amendment No. 1 under
the caption “Additional Canadian Term A Commitments,” as adjusted to reflect
each Assignment and Assumption executed by such Lender and as such amount may be
increased or re- duced pursuant to this Agreement, and “Additional Canadian Term
A Commitments” shall mean the aggregate Additional Canadian Term A Commitments
of all Lenders, which amount, initially as of the Incremental Amendment No. 1
Effective Date, shall be C$120 million. “Additional Foreign Borrower” means any
Restricted Subsidiary of the U.S. Borrower formed under the laws of Canada,
Germany, Ireland, Luxembourg, the United Kingdom or any other jurisdiction
reasonably satisfactory to the Agent and the Revolving Lenders that is
designated as an Additional Foreign Borrower hereunder pur- suant to an
Officers’ Certificate delivered to the Agent and which has become a Foreign
Borrower hereunder pursuant to a supplement to this Agreement and other
documentation reasonably satisfactory to the Agent; provided that (i) in no
event shall any Restricted Subsidiary that is organized under the laws of a
Sanctioned Country or that is a Sanc- tioned Person become an Additional Foreign
Borrower and (ii) in the case of any Addi- tional Foreign Borrower under any
Revolving Facility, the U.S. Borrower shall have pro- vided not less than
fifteen (15) Business Days prior notice thereof to the Revolving Lend- ers under
such Revolving Facility and shall have furnished to the Agent and such Revolv-
ing Lenders all information and documents as may reasonably be requested by any
of them within five (5) Business Days of the date such notice is provided in
order to comply with applicable “know your customer” requirements. “Additional
U.S. Term B-2 Commitment” means, with respect to the Ad- ditional U.S. Term B-2
Lender, the commitment of such Lender to make U.S. Term B-2 Loans to the U.S.
Borrower in an aggregate principal amount set forth on Schedule II to Amendment
No. 5. “Additional U.S. Term B-2 Lender” means the Person listed on Schedule II
to Amendment No. 5 as having an Additional U.S. Term B-2 Commitment. “Additional
U.S. Term B-3 Commitment” means, with respect to the Ad- ditional U.S. Term B-3
Lender, the commitment of such Lender to make U.S. Term B-3 Loans to the U.S.
Borrower in an aggregate principal amount set forth on Schedule II to Amendment
No. 6.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7061.jpg]
“Additional U.S. Term B-3 Lender” means the Person listed on Schedule II to
Amendment No. 6 as having an Additional U.S. Term B-3 Commitment.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Agent. “Affiliate” of any specified Person means any other
Person directly or in- directly controlling or controlled by or under direct or
indirect common control with such specified Person. For purposes of this
Agreement, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. “Affiliate Transaction” has the meaning assigned to such term in
Section 6.05(a). “Agent” has the meaning assigned to such term in the preamble
to this Agreement. “Agent’s Office” means, with respect to any currency, the
Agent’s address and, as appropriate, account with respect to such currency as
the Agent may from time to time notify the U.S. Borrower and the Lenders.
“Agreement Currency” has the meaning assigned to such term in Section 9.09(f).
“AIM” means AIM Services Co., Ltd., a limited company organized under the laws
of Japan, and its successors. “Alternative Currency” means any lawful currency
other than Dollars that is freely transferable into Dollars. “Amendment No. 5”
means Amendment No. 5, dated as of May 24, 2018 by and among the Loan Parties,
the Agent and the Lenders party thereto. “Amendment No. 5 Arrangers” means
Credit Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets LLC, The
Bank of Nova Scotia, TD Securities (USA) LLC and Wells Fargo Securities, LLC,
each in its capacity as joint lead arranger. “Amendment No. 5 Consenting Lender”
means each U.S. Term B Lender that has returned an executed counterpart to
Amendment No. 5 to the Agent prior to the Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7062.jpg]
“Amendment No. 5 Effective Date” has the meaning set forth in Amend- ment No. 5.
“Amendment No. 6” means Amendment No. 6, dated as of June 12, 2018 by and among
the Loan Parties, the Agent and the Lenders party thereto. “Amendment No. 6
Arrangers” means Credit Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Capital One, National Association, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc., PNC Capital
Markets LLC and Wells Fargo Securities, LLC, each in its capacity as joint lead
arranger. “Amendment No. 6 Consenting Lender” means each U.S. Term B-1 Lender
that has returned an executed counterpart to Amendment No. 6 to the Agent prior
to the Amendment No. 6 Effective Date. “Amendment No. 6 Effective Date” has the
meaning set forth in Amend- ment No. 6. “Amendment No. 7” means Amendment No. 7,
dated as of October 1, 2018 by and among the Loan Parties, the Agent and the
Lenders party thereto. “Amendment No. 7 Arrangers” means JPMorgan Chase Bank,
N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets
LLC, Wells Fargo Securities, LLC, Goldman Sachs Lending Partners LLC, Credit
Suisse Securities (USA) LLC, Barclays Bank PLC and Morgan Stan- ley MUFG Loan
Partners LLC, each in its capacity as joint lead arranger. “Amendment No. 7
Effective Date” has the meaning set forth in Amendment No. 7. “Anti-Corruption
Laws” means all laws, rules, and regulations of any ju- risdiction applicable to
the Borrowers or any of their direct or indirect parent companies or
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Amount” means, at any time (the “Reference Time”), an amount equal
to (a) the sum, without duplication, of: (i) an amount equal to 50% of the
Consolidated Net Income (excluding from Consolidated Net Income, for this
purpose only, any amount that otherwise in- creased the Applicable Amount
pursuant to clause (iv) or (v) below) of the U.S. Borrower for the period (taken
as one accounting period) from October 1, 2016 to the end of the U.S. Borrower’s
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01 at the Reference Time, or, in case such
Consoli- dated Net Income for such period is a deficit, minus 100% of such
deficit, plus (ii) the amount of any capital contributions in cash, marketable
securities or Qualified Proceeds made to, or any proceeds in cash, marketable
securities or Qualified Proceeds of an issuance of Equity Interests of the U.S.
Borrower or any of its direct or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7063.jpg]
indirect parent companies (or debt securities that have been converted or
exchanged into Equity Interests of the U.S. Borrower or any of its direct or
indirect parent companies (other than Disqualified Stock)) (in each case, other
than (w) Excluded Contributions, (x) proceeds from Equity Interests of any
direct or indirect parent company of the U.S. Bor- rower constituting the
consideration for an Investment made in reliance on clause (j) of the definition
of “Permitted Investments,” (y) the Designated Equity Amount and (z) the
proceeds of Disqualified Stock of the U.S. Borrower and Designated Preferred
Stock) re- ceived by, the U.S. Borrower from and including the Business Day
immediately follow- ing the Closing Date through and including the Reference
Time, including any such pro- ceeds from the issuance of Equity Interests of any
direct or indirect parent of the U.S. Borrower to the extent the cash proceeds
thereof are contributed to the U.S. Borrower, plus (iii) to the extent not
already reflected as an increase to Consolidated Net In- come or reflected as a
return of capital or deemed reduction in the amount of such Invest- ment
pursuant to clause (b)(ii) below, the amount of any distribution in cash,
marketable securities or Qualified Proceeds received in respect of any
Investment made in reliance on clause (q) of the definition of “Permitted
Investments” and any dividend in cash, mar- ketable securities or Qualified
Proceeds received from an Unrestricted Subsidiary, in each case by the U.S.
Borrower or any Restricted Subsidiary, plus (iv) to the extent not already
reflected as a return of capital or deemed reduc- tion in the amount of such
Investment pursuant to clause (b)(ii) below, the aggregate amount received in
cash or marketable securities and the fair market value, as determined in good
faith by the U.S. Borrower, of Qualified Proceeds received after the Closing
Date by the U.S. Borrower and its Restricted Subsidiaries by means of (1) the
sale or other dis- position (other than to the U.S. Borrower or a Restricted
Subsidiary) of Investments made in reliance on clause (q) of the definition of
“Permitted Investments,” repurchases and re- demptions of such Investments
(other than by the U.S. Borrower or any Restricted Sub- sidiary) and repayments
of loans or advances that constitute such Investments or (2) the sale (other
than to the U.S. Borrower or a Restricted Subsidiary) of Equity Interests in an
Unrestricted Subsidiary (solely to the extent that such Investments in
Unrestricted Sub- sidiaries were outstanding in reliance on clause (q) of the
definition of “Permitted Invest- ments”), plus (v) to the extent not already
reflected as a return of capital or deemed reduc- tion in the amount of such
Investment pursuant to clause (b)(ii) below, the excess, if any, of (x) the fair
market value of any Unrestricted Subsidiary redesignated after the Closing Date
as a Restricted Subsidiary (as determined by the U.S. Borrower in good faith or,
if such fair market value exceeded $150.0 million in writing by an Independent
Financial Advisor) at the time of such redesignation to the extent that any
Investment in such Unre- stricted Subsidiary by the U.S. Borrower or any
Restricted Subsidiary was made in reli- ance on clause (q) of the definition of
“Permitted Investments” over (y) the aggregate ac- tual amount of Investments in
such Unrestricted Subsidiary made in reliance on clause (q) of the definition of
“Permitted Investments,” plus (vi) $1,400.0 million,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7064.jpg]
minus (b) the sum, without duplication, of: (i) the aggregate actual amount of
Restricted Payments made pursuant to Section 6.04(i) since the Closing Date and
prior to the Reference Time; and (ii) the aggregate actual amount of Investments
made in reliance on clause (q) of the definition of “Permitted Investments” (net
of any return of capital in respect of such Investment or deemed reduction in
the amount of such Investment including, with- out limitation, upon the
redesignation of any Unrestricted Subsidiary as a Restricted Sub- sidiary or the
sale of any such Investment for cash or Qualified Proceeds). “Applicable Lending
Office” means, with respect to each Lender, (a) its U.S. Lending Office in the
case of a Loan to the U.S. Borrower, (b) its U.K. Lending Of- fice in the case
of a Loan to the U.K. Borrower, (c) its Canadian Lending Office in the case of a
Loan to the Canadian Borrower, (d) its Irish Lending Office in the case of a
Loan to any Irish Borrower, (e) its German Lending Office, in the case of a Loan
made to the German Borrower and (f) its Luxembourg Lending Office in the case of
a Loan made to the Lux Borrower. “Applicable Percentage” means, with respect to
any Lender, the percent- age of the total Dollar Equivalent of the aggregate
outstanding Term Loans and Commit- ments represented by such Lender’s Term Loans
and Commitments; provided that in the case of Section 2.19 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
total Dollar Equivalent of the aggregate outstanding Term Loans and Commitments
(disregarding any Defaulting Lender’s Term Loans and Com- mitments) represented
by such Lender’s Dollar Equivalent of the aggregate outstanding Term Loans and
Commitments. If the Term Loans have been repaid and the Commit- ments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Term Loans and Commitments most recently in effect, giving effect to any as-
signments and to any Lender’s status as a Defaulting Lender at the time of
determination. “Applicable Rate” means a percentage per annum equal to: (a) with
respect to U.S. Term B Loans (i) until delivery of financial statements for the
fiscal quarter ending June 30, 2017 pursuant to Section 5.01(b) and the related
Compliance Certificate pursuant to Section 5.01(c), (A) for Euro- currency Rate
Loans, 2.00%, and (B) for Base Rate Loans, 1.00% and (ii) thereaf- ter, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the Agent
pursuant to Section 5.01(c): Pricing Consolidated Eurocurrency Base Rate Level
Leverage Ratio Rate Loans Loans 1 > 3.00 to 1.00 2.00% 1.00%



--------------------------------------------------------------------------------



 
[aramarkamendmentno7065.jpg]
Pricing Consolidated Eurocurrency Base Rate Level Leverage Ratio Rate Loans
Loans 2 < 3.00 to 1.00 1.75% 0.75% Any increase or decrease in the Applicable
Rate pursuant to this clause (a) resulting from a change in the Consolidated
Leverage Ratio shall become effec- tive as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
5.01(c); provided that, if a Compliance Certificate is not delivered by the date
required by Section 5.01(c) then, at the op- tion of the Required Class Lenders
under the U.S. Term B Loan Facility, Pricing Level 1 shall apply from the
Business Day following the date such Compliance Certificate was required to be
delivered until the first Business Day following the date such Compliance
Certificate is delivered; (b) with respect to U.S. Term A Loans, Canadian Term
A-2 Loans, Ini- tialEuro Term A-1 Loans, Yen Term C-1 Loans, 2018 Tranche
Revolving Loans and Com- mitment Fees and LC Fees under the Initial2018 Tranche
Revolving Facility, (i) un- til delivery of financial statements for the fiscal
quarteryear ending June 30, 2017September 28, 2018 pursuant to Section 5.01(b)
and the related Compliance Certificate pursuant to Section 5.01(c), (A) for
Eurocurrency Rate Loans, BA Rate Loans and LC Fees, 1.751.500%, (B) for Base
Rate Loans and Canadian Base Rate Loans, 0.750.500%, and (C) for Commitment
Fees, 0.300.250% and (ii) there- after, the following percentages per annum,
based upon the Consolidated Lever- age Ratio as set forth in the most recent
Compliance Certificate received by the Agent pursuant to Section 5.01(c):
Eurocurrency Base Rate Rate Loans, Loans and BA Rate Canadian Pricing
Consolidated Loans and LC Base Rate Commitment Level Leverage Ratio Fees Loans
Fee Rate 1 > 4.6254.75 to 1.00 2.251.625% 1.250.625% 0.400.300% 2 < 4.6254.75 to
1.00 but 2.001.500% 1.000.500% 0.350.250% > 4.004.25 to 1.00 3 < 4.004.25 to
1.00 but 1.751.375% 0.750.375% 0.300.200% > 3.003.75 to 1.00 43 < 3.003.75 to
1.00 but 1.501.250% 0.500.250% 0.250.200% > 3.25 to 1.00 4 < 3.25 to 1.00 1.125%
0.125% 0.150%



--------------------------------------------------------------------------------



 
[aramarkamendmentno7066.jpg]
Any increase or decrease in the Applicable Rate pursuant to this clause (b)
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Busi- ness Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c); pro- vided
that, if a Compliance Certificate is not delivered by the date required by
Section 5.01(c) then, (i) in the case of the 2018 Tranche Revolving Loans,
Canadian Term A-2 Loans, Euro Term A-1 Loans, Commitment Fees and LC Fees, at
the option of the Required Financial Covenant Lenders, Pricing Level 1 shall
apply from the Business Day following the date such Com- pliance Certificate was
required to be delivered until the first Business Day following the date such
Compliance Certificate is delivered; and (ii) in the case of the Yen Term C-1
Loans, at the option of the Required Class Lenders under the Canadian Term A-1
Loan Facility, Yen Term C-1 Loan Facility, Pricing Level 1 shall apply from the
Business Day follow- ing the date such Compliance Certificate was required to be
delivered until the first Business Day following the date such Compliance
Certificate is delivered; (c) with respect to Yen Term C Loans, 1.50%; (d) with
respect to Euro Term A Loans, 1.50%;(e) with respect to U.S. Term B-1 Loans (i)
until delivery of financial statements for the first fiscal quarter ending after
the Incremental Amendment No. 2 Effective Date pursuant to Section 5.01(b) and
the related Compliance Certificate pursuant to Section 5.01(c), (A) for
Eurocurrency Rate Loans, 2.00%, and (B) for Base Rate Loans, 1.00% and (ii)
thereafter, the following percentages per annum, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certifi- cate received
by the Agent pursuant to Section 5.01(c): Pricing Consolidated Eurocurrency Base
Rate Level Leverage Ratio Rate Loans Loans 1 > 3.00 to 1.00 2.00% 1.00% 2 < 3.00
to 1.00 1.75% 0.75% Any increase or decrease in the Applicable Rate pursuant to
this clause (e) resulting from a change in the Consolidated Leverage Ratio shall
become effec- tive as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c); provided that,
if a Compliance Certificate is not delivered by the date required by Section
5.01(c) then, at the op-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7067.jpg]
tion of the Required Class Lenders under the U.S. Term B-1 Loan Facility, Pric-
ing Level 1 shall apply from the Business Day following the date such Compli-
ance Certificate was required to be delivered until the first Business Day
follow- ing the date such Compliance Certificate is delivered; (fd) with respect
to CanadianU.S. Term A-1 Loans, (i) until delivery of financial statements for
the first fiscal quarter ending after the Incremental Amendment No. 3 Effective
Date pursuant to Section 5.01(b) and the related Compliance Certificate pursuant
to Section 5.01(c)B-2 Loans, (A) for Eurocurrency Rate Loans and BA Rate Loans,
1.750%, 1.75%, and (B) for Base Rate Loans and Canadian Base Rate Loans, 0.750%
and (ii) thereafter, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 5.01(c):, 0.75%; Pricing
Consolidated Canadian Base Level Leverage Ratio BA Rate Loans Rate Loans 1 >
4.75 to 1.00 1.750% 0.750% 2 < 4.75 to 1.00 but 1.625% 0.625% > 4.25 to 1.00 3 <
4.25 to 1.00 but 1.500% 0.500% > 3.75 to 1.00 4 < 3.75 to 1.00 but 1.375% 0.375%
> 3.25 to 1.00 5 < 3.25 to 1.00 1.250% 0.250% Any increase or decrease in the
Applicable Rate pursuant to this clause (f) resulting from a change in the
Consolidated Leverage Ratio shall become effec- tive as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 5.01(c); provided that, if a Compliance Certificate is not
delivered by the date required by Section 5.01(c) then, at the op- tion of the
Required Class Lenders under the Canadian Term A-1 Loan Facility, Pricing Level
1 shall apply from the Business Day following the date such Com- pliance
Certificate was required to be delivered until the first Business Day fol-
lowing the date such Compliance Certificate is delivered; (g) with respect to
U.S. Term B-2 Loans, (A) for Eurocurrency Rate Loans, 1.75%, and (B) for Base
Rate Loans, 0.75%; (h(e) with respect to U.S. Term B-3 Loans, (A) for
Eurocurrency Rate Loans, 1.75%, and (B) for Base Rate Loans, 0.75%; and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7068.jpg]
(if) with respect to any New Term Loan or Extended Term Loan of any Class or any
Revolving Loan, Commitment Fee or LC Fee under any New Revolving Facility, the
“Applicable Rates” set forth in the supplement relating thereto entered into
pursuant to Section 2.19. “Approved Electronic Communications” means each
notice, demand, communication, information, document and other material that any
Loan Party is obli- gated to, or otherwise chooses to, provide to the Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement, joinder or amend- ment to the Collateral Documents
and any other written contractual obligation delivered or required to be
delivered in respect of any Loan Document or the transactions contem- plated
therein and (b) any financial statement, financial and other report, notice,
request, certificate and other information material. “Approved Fund” has the
meaning assigned to it in Section 9.04(b). “Asset Sale Prepayment Event” means
any Disposition of any business units, assets or other property of the U.S.
Borrower or any of the Restricted Subsidiaries not in the ordinary course of
business (including any Disposition of any Equity Interests of any Subsidiary of
the U.S. Borrower owned by the U.S. Borrower or a Restricted Sub- sidiary).
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted (or not expressly prohibited) by Section 6.06,
other than transactions consummated in reliance on Section 6.06(j) or (n).
“Assignment and Assumption” means an assignment and assumption en- tered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Agent, in the form of Exhibit B
or any other form approved by the Agent. “Attributable Debt” in respect of a
Sale and Lease-Back Transaction means, as at the time of determination, the
present value (discounted at the interest rate then borne by the U.S. Term B
Loans that are Eurocurrency Rate Loans (as if such Loans were currently
outstanding at such time), compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been ex- tended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be de- termined in accordance with the
definition of “Capitalized Lease Obligation.” “Available Currency” means each of
Dollars, Euro, Sterling and Canadian Dollars and any other currency approved in
accordance with Section 1.09. “BA Interest Period” means, relative to any BA
Rate Loan, the period be- ginning on (and including) the date on which such BA
Rate Loan is made or continued to (but excluding) the date which is one, two or
three months thereafter, as selected by the



--------------------------------------------------------------------------------



 
[aramarkamendmentno7069.jpg]
applicable Borrower; provided that (a) if any BA Interest Period would end on a
day other than a Business Day, such BA Interest Period shall be extended to the
next succeed- ing Business Day unless such next succeeding Business Day would
fall in the next calen- dar month, in which case such BA Interest Period shall
end on the next preceding Busi- ness Day, (b) any BA Interest Period that
commences on the last Business Day of a cal- endar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such BA
Interest Period) shall end on the last Business Day of the last calendar month
of such BA Interest Period and (c) no BA Interest Period shall end after the
final maturity for the applicable Facility. “BA Rate” means, with respect to any
BA Interest Period for any BA Rate Loan, (a) in the case of any Lender named in
Schedule I of the Bank Act (Canada), the rate determined by the Agent to be the
average offered rate for bankers’ acceptances for the applicable BA Interest
Period appearing on Reuters Screen CDOR (Certificate of De- posit Offered Rate)
page as of 10:00 a.m. (New York City time) on the second full Busi- ness Day
next preceding the first day of each BA Interest Period and (b) in the case of
any other Lender, (i) the rate per annum set forth in clause (a) above plus (ii)
0.10%. In the event that such rate does not appear on the Reuters Screen CDOR
(Certificate of De- posit Offered Rate) page (or otherwise on the Reuters
screen), the BA Rate for the pur- poses of this definition shall be determined
by reference to such other comparable pub- licly available service for
displaying bankers’ acceptance rates as may be selected by the Agent.
Notwithstanding the foregoing, in the event that the BA Rate as determined above
for any BA Interest Period shall be less than 0.00% per annum, the BA Rate for
such BA Interest Period shall instead be deemed to be 0.00% per annum. “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bankruptcy Event” means, with respect to any Person, such
Person be- comes the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, con- servator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or in-
dicating its consent to, approval of, or acquiescence in, any such proceeding or
appoint- ment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7070.jpg]
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Eurocurrency Rate for a one month Interest Period for Loans
in Dol- lars on such day (or if such day is not a Business Day, the immediately
preceding Busi- ness Day) plus 1%; provided that for the purpose of this
definition, the Eurocurrency Rate for any day shall be based on the Eurocurrency
Screen Rate (or if the Eurocurrency Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Eurocurrency Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively. “Board” means the Board of Governors of the
Federal Reserve System of the United States of America. “Board of Directors”
means (a) with respect to a corporation, the board of directors of the
corporation, (b) with respect to a partnership, the board of directors of the
general partner of the partnership and (c) with respect to any other Person, the
board or committee of such Person serving a similar function. “Board Resolution”
means, with respect to the U.S. Borrower, a duly adopted resolution of the Board
of Directors of the U.S. Borrower or any committee thereof. “Borrower DTTP
Filing” means an HMRC Form DTTP2 duly completed and filed by the relevant U.K.
Borrower, which: (a) where it relates to a Treaty Lender that is a Lender on the
day this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated opposite that Lender’s name in Schedule I,
and: (i) where the U.K. Borrower is a Borrower on the day this Agreement is
entered into, is filed with HMRC within 30 days of the date of this Agreement;
or (ii) where the U.K. Borrower is not a Borrower on the day this Agreement is
entered into, is filed with HMRC within 30 days of the date on which that U.K.
Bor- rower becomes a Borrower; or (b) where it relates to a Treaty Lender that
is not a party to this Agreement on the date on which this Agreement is entered
into, contains the scheme reference num-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7071.jpg]
ber and jurisdiction of tax residence stated in respect of that Lender in the
relevant As- signment and Assumption or as otherwise notified to the Agent or to
the U.K. Borrower in writing on the relevant Lender becoming a party to this
Agreement; and: (i) where the U.K. Borrower is a Borrower as at the relevant
assignment date, is filed with HM Revenue & Customs within 30 days of that date;
or (ii) where the U.K. Borrower is not a Borrower as at the relevant assign-
ment date, is filed with HM Revenue & Customs within 30 days of the date on
which that U.K. Borrower becomes a Borrower. “Borrowers” has the meaning
assigned to such term in the preamble to this Agreement; provided that upon the
repayment in full of all Loans made to any Foreign Borrower and the return of
all Letters of Credit issued for such Foreign Borrower or the assumption of such
Foreign Borrower’s Foreign Obligations by another Person as con- templated by
the definition of “Change of Control” or as permitted by Section 6.03, then such
Foreign Borrower shall cease to constitute a “Borrower” or “Foreign Borrower”
(or any equivalent term) hereunder. “Borrowing” means any Loans of the same
Class, Type and currency to the same Borrower made, converted or continued on
the same date and, in the case of Eu- rocurrency Rate Loans or BA Rate Loans, as
to which a single Interest Period is in effect; provided that the Canadian Term
A Loans funded on the Incremental Amendment No. 1 Effective Date shall take the
form of a pro rata increase in each then outstanding Borrow- ing of Canadian
Term A Loans. “Borrowing Date” means a date on which any Borrowing is made
pursu- ant to Section 2.02. “Borrowing Request” means a request by a Borrower
for a Borrowing in accordance with Section 2.02 and substantially in the form
attached hereto as Exhibit E, or such other form as shall be approved by the
Agent. “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
re- main closed and (a) if the applicable Business Day relates to notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
for any Eurocurrency Rate Loan denominated in Dollars, Sterling or Yen a day on
which banks are open for general business in London; (b) if the applicable
Business Day relates to notices, determi- nations, fundings and payments in
connection with EURIBOR or any Eurocurrency Rate Loan denominated in Euro, any
day (i) on which banks are open for general business in London and (ii) which is
a TARGET Day and (c) if the applicable Business Day relates to notices,
determinations, fundings and payments in connection with the Canadian Base Rate,
the BA Rate, Canadian Base Rate Loans or BA Rate Loans, a day of the year on
which banks are not required or authorized to close in Toronto, Canada.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7072.jpg]
“Canadian Base Rate” means the rate determined by the Agent as the higher of (i)
the annual rate of interest announced by the Agent (or any of its branches) as
being its “prime rate” for determining interest rates on Canadian
Dollar-denominated commercial loans made by it in Canada and (ii) the BA Rate
(after giving effect to any minimum rate set forth in the definition thereof)
for a one month BA Interest Period com- mencing on such day (or, if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%.
“Canadian Borrower” has the meaning assigned to such term in the pream- ble to
this Agreement. “Canadian Dollar” and “C$” each mean the lawful currency of
Canada. “Canadian Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Canadian Lending Office” in its Administrative
Ques- tionnaire or such other office of such Lender as such Lender may from time
to time spec- ify to the U.S. Borrower and the Agent. “Canadian Term A
Commitment” means, with respect to each Canadian Term A Lender, the commitment
of such Lender to make Canadian Term A Loans to the Canadian Borrower in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on the Commitments Schedule under the caption
“Canadian Term A Commitments,” as adjusted to reflect each Assignment and
Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “Canadian Term A Commitments” shall mean
the aggre- gate Canadian Term A Commitments of all Canadian Term A Lenders,
which amount, initially as of the Closing Date, shall be C$133.4 million.
“Canadian Term A Lender” means each Lender that has a Canadian Term A
Commitment, an Additional Canadian Term A Commitment or that is a holder of Ca-
nadian Term A Loans. “Canadian Term A Loan” has the meaning assigned to such
term in Sec- tion 2.01(b)(iii) and shall include all Canadian Term A Loans
funded on the Incremental Amendment No. 1 Effective Date pursuant to the
Additional Canadian Term A Commit- ments. “Canadian Term A Loan Facility” means
the provisions herein related to the Canadian Term A Commitments, Additional
Canadian Term A Commitments and the Canadian Term A Loans. “Canadian Term A Loan
Maturity Date” means March 28, 2022. “Canadian Term A-1 Commitment” means, with
respect to each Canadian Term A-1 Lender, the commitment of such Lender to make
Canadian Term A-1 Loans to



--------------------------------------------------------------------------------



 
[aramarkamendmentno7073.jpg]
the Canadian Borrower on the Incremental Amendment No. 3 Effective Date in the
ag- gregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 to Incremental Amendment No. 3 under
the caption “Cana- dian Term A-1 Commitments,” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Canadian Term A-1
Commitments” shall mean the aggregate Cana- dian Term A-1 Commitments of all
Canadian Term A-1 Lenders, which amount, initially as of the Incremental
Amendment No. 3 Effective Date, shall be C$200.0 million. “Canadian Term A-1
Lender” means each Lender that has a Canadian Term A-1 Commitment. “Canadian
Term A-1 Loan” has the meaning assigned to such term in Sec- tion 2.01(b)(vii)
and shall include all Canadian Term A-1 Loans funded on the Incremen- tal
Amendment No. 3 Effective Date pursuant to the Canadian Term A-1 Commitments.
“Canadian Term A-1 Loan Facility” means the provisions herein related to the
Canadian Term A-1 Commitments and the Canadian Term A-1 Loans. “Canadian Term
A-1 Loan Maturity Date” means February 28, 2023. “Canadian Term A-2 Commitment”
means, with respect to each Canadian Term A-2 Lender, the commitment of such
Lender to make Canadian Term A-2 Loans to the Canadian Borrower on the Amendment
No. 7 Effective Date in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule II to Amendment No.
7 under the caption “Ca- nadian Term A-2 Commitment,” as adjusted to reflect
each Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Canadian Term A-2
Commitments” shall mean the aggregate Canadian Term A-2 Commitments of all
Canadian Term A-2 Lenders, which amount, initially as of the Amendment No. 7
Effective Date, shall be C$380.0 million. “Canadian Term A-2 Lender” means each
Lender that has a Canadian Term A-2 Com- mitment. “Canadian Term A-2 Loan” has
the meaning assigned to such term in Section 2.01(b)(xi) and shall include all
Canadian Term A-2 Loans funded on the Amendment No. 7 Effective Date pursuant to
the Canadian Term A-2 Commitments. “Canadian Term A-2 Loan Facility” means the
provisions herein related to the Canadian Term A-2 Commitments and the Canadian
Term A-2 Loans. “Canadian Term A-2 Loan Maturity Date” means October 1, 2023.
“Capital Expenditures” means, for any period, the aggregate, without du-
plication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by the U.S. Borrower and the Restricted Subsidiaries during such
period that, in conformity with GAAP, are or are required to be included as
additions during such period to property, plant or equipment reflected in the
consolidated balance sheet of the U.S. Borrower and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7074.jpg]
the Restricted Subsidiaries; (b) the capitalized amount of any Capitalized Lease
Obliga- tions incurred by the U.S. Borrower and its Restricted Subsidiaries
during such period; and (c) expenditures made for client contract investments
and included as additions dur- ing the period to other assets reflected in the
consolidated balance sheet of the U.S. Bor- rower and the Restricted
Subsidiaries. “Capital Stock” means (a) in the case of a corporation, corporate
stock, (b) in the case of an association or business entity, any and all shares,
interests, participa- tions, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person. “Capitalized Lease Obligation” means, subject to Section 1.08, at the
time any determination thereof is to be made, the amount of the liability in
respect of a capital lease that would at such time be required to be capitalized
and reflected as a liability on a balance sheet (excluding the footnotes
thereto) in accordance with GAAP. “Cash Equivalents” means: (a) Dollars; (b)
Canadian Dollars, Yen, Sterling, Euro or, in the case of any For- eign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business; (c) securities issued or directly and fully and
unconditionally guaran- teed or insured by the government of the United States
of America or any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 24 months or less from the date of acquisition;
(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’ ac-
ceptances with maturities not exceeding one year and overnight bank deposits, in
each case with any commercial bank having capital and surplus in excess of
$250.0 million; (e) repurchase obligations for underlying securities of the
types de- scribed in clauses (c) and (d) above entered into with any financial
institution meeting the qualifications specified in clause (d) above;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7075.jpg]
(f) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P
and in each case maturing within 12 months after the date of issuance thereof;
(g) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (f) above; (h) readily marketable direct
obligations issued by any state of the United States of America or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturi- ties of 24 months or less from the date
of acquisition; (i) Indebtedness or Preferred Stock issued by Persons with a
rating of “A” or higher from S&P or “A2” or higher from Moody’s with maturities
of 12 months or less from the date of acquisition; and (j) in the case of any
Foreign Subsidiary, investments of comparable tenure and credit quality to those
described in the foregoing clauses (a) through (i) or other high quality
short-term investments, in each case, customarily utilized in countries in which
such Foreign Subsidiary operates for short-term cash manage- ment purposes.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above; pro- vided that such amounts are converted into one or more of the
currencies set forth in clauses (a) and (b) above as promptly as practicable and
in any event within ten (10) Business Days following the receipt of such
amounts. “Cash Management Agreement” means any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer, bilateral
letters of credit and other cash management arrangements. “Casualty Event”
means, with respect to any equipment, fixed assets or real property (including
any improvements thereon) of the U.S. Borrower or any Re- stricted Subsidiary,
any loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property, the date on which the U.S. Borrower or any of the
Restricted Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation to replace or repair such property, in
each case, in excess of $10.0 million with respect to any such event. “CFC”
means a Foreign Subsidiary that is a “controlled foreign corpora- tion” within
the meaning of Section 957 of the Code.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7076.jpg]
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, inter- pretation or application thereof by any Governmental
Authority; or (c) compliance by the Lender (or, for purposes of Section
2.14(c)(ii), by any lending office of the Lender or by the Lender’s holding
company, if any) with any request, guideline, requirement or di- rective
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connec- tion therewith or in the implementation thereof,
and (y) all requests, rules, guidelines, re- quirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented, but only to the extent such rules, regulations,
or published interpreta- tions or directives are applied to the U.S. Borrower
and its Subsidiaries by the Agent or any Lender in substantially the same manner
as applied to other similarly situated bor- rowers under comparable syndicated
credit facilities. “Change of Control” means the earliest to occur of: (a) the
sale, lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the U.S. Borrower and its Subsidiaries, taken
as a whole, to any Person other than a Permitted Holder; provided that the sale,
lease or transfer of a Designated Business pursuant to Section 6.04(xviii) or
Section 6.06(j) will not constitute the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
U.S. Borrower and its Subsidiaries, taken as a whole, for purposes of this
clause (a) so long as the Consolidated Leverage Ratio would be no greater than
6.00 to 1.00 after giving pro forma effect to such sale (including the
application of the net proceeds there- from); (b) the acquisition by any Person
or group, including any group acting for the purpose of acquiring, holding or
disposing of securities (within the mean- ing of Rule 13d-5(b)(1) under the
Exchange Act as in effect on the Closing Date), other than the Permitted
Holders, in a single transaction or in a series of related transactions, by way
of merger, consolidation or other business combination or purchase of beneficial
ownership of 40% or more of the total voting power of the Voting Stock of the
U.S. Borrower or any of its direct or indirect parent compa- nies; (c) the
occurrence of any “Change of Control” (or any comparable term) in any document
pertaining to the New Senior Notes;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7077.jpg]
(d) the U.S. Borrower ceasing to be a direct Wholly-Owned Subsidi- ary of
Holdings; or (e) at any time when any Foreign Obligations (other than contingent
obligations for unasserted claims) of a Foreign Borrower remain outstanding,
such Foreign Borrower ceasing to be a direct or indirect Restricted Subsidiary
of the U.S. Borrower (unless a Borrower or a Subsidiary Guarantor shall
expressly have assumed all the Foreign Obligations of such Foreign Borrower
under this Agreement and the other Loan Documents to which such Foreign Borrower
is a party pursuant to an agreement in form reasonably satisfactory to the Agent
and the U.S. Borrower). For purposes of this definition, including other defined
terms used herein in con- nection with this definition, (i) “beneficial
ownership” shall be as defined in Rules 13(d)- 3 and 13(d)-5 under the Exchange
Act as in effect on the date hereof and (ii) the phrase Person or group is
within the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding
any employee benefit plan of such Person or group or its subsidiaries and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan. Notwithstanding anything to the contrary in this
definition or any provision of Section 13d-3 of the Exchange Act, a Person or
group shall not be deemed to beneficially own Equity Interests to be acquired by
such Person or group pursuant to a stock or asset purchase agreement, merger
agreement, option agreement, warrant agreement or similar agreement until the
consummation of the acquisition of the Equity Interests in connection with the
transactions contemplated by such agreement. “Class” when used (a) in reference
to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising
such Borrowing, are Initial2018 Tranche Re- volving Loans, Revolving Loans under
any other Revolving Facility, U.S. Term A Loans, Canadian Term A Loans, Canadian
Term A-1-2 Loans, Euro Term A-1 Loans, U.S. Term B-2 Loans, U.S. Term B-3 Loans,
Yen Term C-1 Loans, New Term Loans of any Series or Extended Term Loans of any
Extension Series, (b) in reference to any Commitment refers to whether such
Commitment is an Initial2018 Tranche Revolving Commitment, New Revolving
Commitment under any New Revolving Facility, U.S. Term A Commit- ment, Canadian
Term A Commitment, Canadian Term A-1 Commitment, Additional Ca- nadian Term A-2
Commitment, Euro Term A-1 Commitment, U.S. Term B-2 Commit- ment, U.S. Term B-3
Commitment, Yen Term C-1 Commitment or New Term Commit- ment (with respect to a
Series of New Term Loans) and (c) in reference to any Lender, refers to whether
such Lender is a Revolving Lender under a particular Revolving Facil- ity, U.S.
Term A Lender, Canadian Term A Lender, Canadian Term A-1-2 Lender, Euro Term A-1
Lender, U.S. Term B-2 Lender, U.S. Term B-3 Lender, Yen Term C-1 Lender or
Lender with a New Term Commitment or holding New Term Loans or Extended Term
Loans of any other Class.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7078.jpg]
“Closing Date” means March 28, 2017. “Co-Documentation Agents” means U.S. Bank
National Association, The Bank of Nova Scotia, Sumitomo Mitsui Banking
Corporation, Coöperatieve Rabobank U.A., New York Branch, TD Securities (USA)
LLC and Comerica Securities, Inc. “Code” means the Internal Revenue Code of
1986, as amended from time to time. “Collateral” means any “Collateral” as
defined in the Security Agreement, Mortgaged Property and any and all property
owned, leased or operated by a Person from time to time subject to a security
interest or Lien in favor of the Agent for the benefit of the Secured Parties
under the Collateral Documents. “Collateral Documents” means, collectively, the
Security Agreement, the Mortgages and any other documents granting a Lien upon
the Collateral as security for payment of the Secured Obligations. “Commitment”
means, with respect to any Lender, such Lender’s Revolv- ing Commitments, if
any, and such Lender’s Term Commitments, if any. “Commitment Fee” has the
meaning assigned to such term in Section 2.10(a). “Commitments” means the
aggregate Revolving Commitments and Term Commitments of all Lenders.
“Commitments Schedule” means Schedule I, as supplemented by Schedule II to
Amendment No. 7 on the Amendment No. 7 Effective Date. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute. “Compliance Certificate” means a certificate of
the U.S. Borrower sub- stantially in the form of Exhibit C. “Consolidated
Depreciation and Amortization Expense” means with re- spect to any Person for
any period, the total amount of depreciation and amortization ex- pense of such
Person and its Restricted Subsidiaries for such period on a consolidated ba- sis
and otherwise determined in accordance with GAAP. “Consolidated Interest
Expense” means, with respect to any Person for any period, the sum, without
duplication, of (a) consolidated interest expense of such Per- son and its
Restricted Subsidiaries for such period, to the extent such expense was de-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7079.jpg]
ducted in computing Consolidated Net Income (including (i) amortization of
original is- sue discount resulting from the issuance of Indebtedness at less
than par, (ii) all commis- sions, discounts and other fees and charges owed with
respect to letters of credit or bank- ers’ acceptances, (iii) noncash interest
payments (but excluding any noncash interest ex- pense attributable to the
movement in the mark-to-market valuation of Hedging Obliga- tions or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness and (vi) all commissions,
discounts, yield and other fees and charges in the nature of interest expense
related to any Receivables Facil- ity, and excluding (A) amortization of
deferred financing fees, debt issuance costs, com- missions, fees and expenses,
(B) any expensing of bridge, commitment and other financ- ing fees and (C) any
redemption premiums paid in connection with the redemption of any Indebtedness,
plus (b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less (c) interest income
for such period, plus (d) to the extent that EBITDA attributable to AIM that is
accounted for by the equity method of accounting is included in EBITDA of the
U.S. Borrower by opera- tion of clause (i) of the last paragraph of the
definition thereof, a proportionate amount of the consolidated interest expense
of such Persons. For purposes of this definition, inter- est on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reason- ably
determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. “Consolidated Leverage
Ratio” with respect to any Person as of any date of determination, means the
ratio of (a) the excess of Consolidated Total Indebtedness of such Person as of
the end of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01 over the amount of cash and Cash Equiva-
lents of the U.S. Borrower and its Restricted Subsidiaries on such date that are
free and clear of any Lien (other than non-consensual Permitted Liens and
Permitted Liens of the type set forth in clauses (u) through (x) of the
definition of “Permitted Liens”) to (b) the aggregate amount of EBITDA of such
Person for the period of the most recently ended Test Period, in each case with
such pro forma adjustments to Consolidated Total Indebt- edness and EBITDA as
are appropriate and consistent with the pro forma adjustment pro- visions set
forth in the definition of “Interest Coverage Ratio.” “Consolidated Net Income”
means, with respect to any Person for any pe- riod, the aggregate of the Net
Income of such Person and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided
that, without duplication: (a) any net after tax extraordinary, non-recurring or
unusual gains or losses (less all fees and expenses relating thereto) or
expenses (including relating to severance, relocation, unusual contract
terminations, one time compensation charges, warrants or options to purchase
Capital Stock of a direct or indirect par- ent of the U.S. Borrower) shall be
excluded,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7080.jpg]
(b) the Net Income for such period shall not include the cumulative ef- fect of
a change in accounting principles during such period in accordance with GAAP,
(c) any net after-tax income (loss) from disposed or discontinued oper- ations
and any net after-tax gains or losses on disposal of disposed or discontin- ued
operations shall be excluded, (d) any net after-tax gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions or the
sale or other disposition of any Capital Stock of any Person other than in the
ordinary course of business, as de- termined in good faith by the U.S. Borrower,
shall be excluded, (e) the Net Income for such period of any Person that is not
a Re- stricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the U.S.
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the U.S. Bor- rower or a Restricted Subsidiary thereof in respect of such
period (subject in the case of dividends, distributions or other payments made
to a Restricted Subsidiary to the limitations contained in clause (f) below),
(f) solely for the purpose of determining the Applicable Amount and Excess Cash
Flow, the Net Income for such period of any Restricted Subsidiary (other than
any Subsidiary Guarantor) shall be excluded if the declaration or pay- ment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Re- stricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the U.S. Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) to the U.S.
Borrower or a Restricted Subsidi- ary thereof in respect of such period, to the
extent not already included therein, (g) any increase in amortization or
depreciation or other noncash charges resulting from the application of purchase
accounting in relation to any acquisition (including, for the avoidance of
doubt, the acquisition of Aramark Corporation in January 2007) that is
consummated before or after the Closing Date, net of taxes, shall be excluded,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7081.jpg]
(h) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be ex-
cluded, (i) any impairment charge or asset write-off, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP shall be ex-
cluded, and (j) any noncash compensation expense resulting from the application
of Accounting Standards Codification 718 or any deferred compensation charges
net of any cash payments made under such deferred compensation plans during such
period to officers, directors, managers, consultants or employees (or their es-
tates, Controlled Investment Affiliates or Immediate Family Members) shall be
excluded. “Consolidated Secured Debt Ratio” as of any date of determination
means the ratio of (a) the excess of (i) Consolidated Total Indebtedness that is
secured by any Lien as of the end of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01 (or, for
purposes of Section 6.10, as of such date) over (ii) an amount equal to the
amount of cash and Cash Equivalents of the U.S. Bor- rower and its Restricted
Subsidiaries on such date that are free and clear of any Lien (other than
non-consensual Permitted Liens and Permitted Liens of the type set forth in
clauses (u) through (x) of the definition of “Permitted Liens”) to (b) EBITDA of
the U.S. Borrower for the period of the most recently ended Test Period, in each
case with such pro forma adjustments to Consolidated Total Indebtedness and
EBITDA, mutatis mutan- dis, as are set forth in the definition of “Interest
Coverage Ratio”; provided that, for the purposes of testing whether an Event of
Default has occurred under Section 6.10 as of any date, no pro forma adjustments
shall be made with respect to any event occurring af- ter such date.
“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the U.S. Borrower and the Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Lease Obliga- tions, Attributable Debt in respect of Sale
and Lease-Back Transactions and debt obliga- tions evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding any undrawn letters of credit), (b) the aggregate amount of all
outstanding Disqualified Stock of the U.S. Borrower and all Disqualified Stock
and Preferred Stock of the Restricted Subsidiaries on a consolidated basis, with
the amount of such Disqualified Stock and Preferred Stock equal to the greater
of their re- spective voluntary or involuntary liquidation preferences and
Maximum Fixed Repur- chase Prices and (c) the aggregate outstanding amount of
advances under any Receiva- bles Facility of the U.S. Borrower or any of its
Restricted Subsidiaries, in each case deter- mined on a consolidated basis in
accordance with GAAP. For purposes of this definition,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7082.jpg]
the “Maximum Fixed Repurchase Price” of any Disqualified Stock or Preferred
Stock that does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Pre- ferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the U.S. Borrower.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the U.S.
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of accrued interest and (iii) the current
portion of current and deferred income taxes; provided that for the purposes of
calculating increases or de- creases of Consolidated Working Capital in the
definition of Excess Cash Flow, any changes in current assets or current
liabilities shall be excluded to the extent arising as a result of (x) the
effect of fluctuations in the amount of recognized assets or liabilities un- der
Hedge Agreements, (y) any reclassification of assets or liabilities between
current and noncurrent in accordance with GAAP (other than as a result of the
passage of time) and (z) the effects of acquisition method accounting.
“Contingent Obligations” means, with respect to any Person, any obliga- tion of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary ob- ligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or (c) to purchase property, securities or services primar- ily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof. “Controlled Investment Affiliate” means, as to
any Person, any other Per- son which directly or indirectly is in control of, is
controlled by, or is under common con- trol with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the U.S. Borrower and/or other
companies.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7083.jpg]
“Converted U.S. Term B-2 Loan” means each Existing U.S. Term B Loan held by a
Converting U.S. Term B-2 Lender on the Amendment No. 5 Effective Date im-
mediately prior to the extension of credit hereunder on the Amendment No. 5
Effective Date; provided that the amount of such Converting U.S. Term B-2
Lender’s Converted U.S. Term B-2 Loans may be less than the amount of the
Existing U.S. Term B Loans held by such Converting U.S. Term B-2 Lender, which
lower amount shall be notified to such Converting U.S. B-2 Lender by the
Amendment No. 5 Arrangers prior to the Amendment No. 5 Effective Date (with any
amounts that are not converted to be repaid). “Converted U.S. Term B-3 Loan”
means each Existing U.S. Term B-1 Loan held by a Converting U.S. Term B-3 Lender
on the Amendment No. 6 Effective Date immediately prior to the extension of
credit hereunder on the Amendment No. 6 Ef- fective Date; provided that the
amount of such Converting U.S. Term B-3 Lender’s Con- verted U.S. Term B-3 Loans
may be less than the amount of the Existing U.S. Term B-1 Loans held by such
Converting U.S. Term B-3 Lender, which lower amount shall be noti- fied to such
Converting U.S. B-3 Lender by the Amendment No. 6 Arrangers prior to the
Amendment No. 6 Effective Date (with any amounts that are not converted to be
repaid). “Converting U.S. Term B-2 Lenders” means each Lender that has returned
an executed counterpart to Amendment No. 5 to the Agent prior to the Amendment
No. 5 Effective Date indicating an election to convert their outstanding
Existing U.S. Term B Loans into a like principal amount in Dollars of new U.S.
Term B-2 Loans (or such lesser amount as allocated to such Lender by the
Amendment No. 5 Arrangers). “Converting U.S. Term B-3 Lenders” means each Lender
that has returned an executed counterpart to Amendment No. 6 to the Agent prior
to the Amendment No. 6 Effective Date indicating an election to convert their
outstanding Existing U.S. Term B-1 Loans into a like principal amount in Dollars
of new U.S. Term B-3 Loans (or such lesser amount as allocated to such Lender by
the Amendment No. 6 Arrangers). “Credit Party” means the Agent, each Issuing
Bank and any other Lender. “CTA 2009” means the U.K. Corporation Tax Act 2009.
“Debt Incurrence Prepayment Event” means any issuance or incurrence by the U.S.
Borrower or any of the Restricted Subsidiaries of (a) any Indebtedness (exclud-
ing any Indebtedness permitted to be issued or incurred under Section 6.01 other
than pursuant to Section 6.01(b)(iv) or Section 6.01(b)(xxv)(A)) or (b) any
Refinancing Term Loans. “Debtor Relief Laws” means the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of credi- tors, moratorium, arrangement,
rearrangement, receivership, insolvency, reorganization, examinership or similar
debtor relief laws of the United States or other applicable juris-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7084.jpg]
dictions from time to time in effect and affecting the rights of creditors
generally (includ- ing, in the case of the U.K. Borrower, administration,
administrative receivership, volun- tary arrangement and schemes of arrangement
and, in the case of the Canadian Borrower, the Canada Business Corporations
Act). “Default” means any event that is, or with the passage of time or the giv-
ing of notice or both would be, an Event of Default. “Defaulting Lender” means
any Lender that (a) has failed, within two Business Days of the date required to
be funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion
of its participations in Letters of Credit or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifi- cally identified and including the particular Default, if
any) has not been satisfied, (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifi- cally identified and including the particular Default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith
(whether acting on its own behalf or at the reasonable request of any Borrower
(it being understood that the Agent shall comply with any such reasonable re-
quest)), to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and sub- stance
satisfactory to it and the Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action. “Deferred Net Cash Proceeds” has the
meaning provided such term in the definition of “Net Cash Proceeds.” “Derivative
Transaction” means (a) an interest-rate transaction, including an interest-rate
swap, basis swap, forward rate agreement, interest rate option (including a cap,
collar, and floor), and any other instrument linked to interest rates that gives
rise to similar credit risks (including when-issued securities and forward
deposits accepted), (b) an exchange-rate transaction, including a cross-currency
interest-rate swap, a forward for- eign-exchange contract, a currency option,
and any other instrument linked to exchange rates that gives rise to similar
credit risks and (c) a commodity (including precious metal) derivative
transaction, including a commodity-linked swap, a commodity-linked option, a



--------------------------------------------------------------------------------



 
[aramarkamendmentno7085.jpg]
forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks. “Designated Business” means
the operations and/or assets comprising one or more lines of business or similar
internal business unit of the U.S. Borrower and/or its Subsidiaries (including
but not limited to all assets used in or reasonably related to such business,
Equity Interests of any Subsidiary owning or operating any such business and
cash and Cash Equivalents that are incidental to such business but excluding any
other cash and Cash Equivalents) designated in writing by the U.S. Borrower to
the Agent as a “Designated Business” so long as the sum of the Designated
Business EBITDA of such Designated Business plus the Designated Business EBITDA
of each other Designated Business previously disposed of pursuant to Section
6.04(xviii) does not account for more than 25% (plus, solely to the extent not
included in the EBITDA of the U.S. Bor- rower and its Restricted Subsidiaries,
the Designated Business EBITDA of each Desig- nated Business previously disposed
of pursuant to Section 6.04(xviii)) after the Closing Date of the EBITDA of the
U.S. Borrower and its Restricted Subsidiaries for the most re- cently ended Test
Period. “Designated Business EBITDA” means, with respect to any Designated
Business disposed of pursuant to Section 6.04(xviii), the amount of EBITDA of
the U.S. Borrower and its Restricted Subsidiaries for the most recently ended
Test Period prior to the date of such disposition that is derived from or
otherwise attributable to such Desig- nated Business. “Designated Equity Amount”
has the meaning provided such term in Sec- tion 6.01(b)(xx). “Designated Noncash
Consideration” means the fair market value of non- cash consideration received
by the U.S. Borrower or a Restricted Subsidiary in connec- tion with a
Disposition pursuant to Section 6.06(j) that is designated as Designated Non-
cash Consideration pursuant to a certificate of a Responsible Officer delivered
to the Agent, setting forth the basis of such valuation (which amount will be
reduced by any cash proceeds subsequently received by the U.S. Borrower or any
Restricted Subsidiary (other than from the U.S. Borrower or a Restricted
Subsidiary) in connection with any subsequent repayment, redemption or
Disposition of such noncash consideration). “Designated Obligations” means all
obligations of the Borrowers with re- spect to (a) principal of and interest on
the Loans, (b) LC Disbursements and interest thereon and (c) accrued and unpaid
fees under the Loan Documents. “Designated Preferred Stock” means Preferred
Stock of the U.S. Borrower or any direct or indirect parent company thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
a Restricted Subsidiary) and is so designated as Designated Preferred Stock
pursuant to an Officers’ Certificate delivered to the Agent that is executed by
a Responsible Officer of the U.S. Borrower on the issuance date



--------------------------------------------------------------------------------



 
[aramarkamendmentno7086.jpg]
thereof, the cash proceeds of which are excluded from the calculation set forth
in the defi- nition of “Applicable Amount.” “Determination Date” means (a) with
respect to any Eurocurrency Rate Loan or BA Rate Loan denominated in any
currency other than Dollars, each date of de- termination of the Eurocurrency
Rate or BA Rate applicable to such Loan (and, if any Eurocurrency Interest
Period has a duration of more than three months, on each date dur- ing such
Interest Period occurring every three months from the first day of such Eurocur-
rency Interest Period), (b) with respect to any Canadian Base Rate Loan, the
date such Loan is made and each date on which interest is invoiced on such Loan,
and (c) with re- spect to each Letter of Credit denominated in any currency
other than Dollars, the first Business Day of each calendar month. “Discharge of
Obligations” shall be deemed to have occurred on the first date that (a) all
Commitments shall have been terminated, (b) all Obligations arising un- der the
Loan Documents (other than contingent obligations for unasserted claims) shall
have been repaid in full and (c) no Letters of Credit shall be outstanding
(except to the extent consented to by issuer thereof pursuant to arrangements
reasonably acceptable to such issuer in its sole discretion). “Disclosed
Matters” means the actions, suits and proceedings and the en- vironmental
matters disclosed in Schedule 3.06. “Disposition” or “Dispose” means the sale,
transfer, license, lease or other disposition (including any Sale and Lease-Back
Transaction and any issuance or sale of Equity Interests of any Subsidiary) of
any property of the U.S. Borrower or any of the Restricted Subsidiaries.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is con- vertible or for which it is convertible or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursu- ant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale to the extent the terms of such
Capital Stock provide that such Capital Stock shall not be required to be repur-
chased or redeemed until the Discharge of Obligations has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the earlier of the Latest Maturity Date
at the time of issuance thereof and the Dis- charge of Obligations; provided
that if such Capital Stock is issued to any plan for the benefit of employees of
the U.S. Borrower or its Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the U.S. Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations; provided, further,
that any Capital



--------------------------------------------------------------------------------



 
[aramarkamendmentno7087.jpg]
Stock held by any future, present or former employee, director, manager or
consultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members), of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent compa- nies’ or any other entity in which the
U.S. Borrower or a Restricted Subsidiary has an In- vestment and is designated
in good faith as an “affiliate” by the Board of Directors of the U.S. Borrower
(or the Compensation Committee thereof), in each case pursuant to any
stockholders’ agreement, management equity plan or stock incentive plan or any
other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
U.S. Borrower or its Subsidiaries following the termination of employment of any
such employee, director, manager or consultant with the U.S. Borrower or its
Subsidiaries. “Dollar Equivalent” of any amount means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is ex- pressed in an Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange for the purchase
of the Dollars with the Alternative Cur- rency in the London foreign exchange
market at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in Dollars as determined
by the Agent using any method of determination it deems appropriate in its sole
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appro- priate in its sole reasonable discretion.
“Dollars” and the sign “$” each mean the lawful money of the United States of
America. “Domestic Obligations” means all unpaid principal of and accrued and
un- paid interest on the Loans made to the U.S. Borrower or LC Disbursements
made pursu- ant to Letters of Credit issued for the account of the U.S.
Borrower, including on behalf of any of its U.S. subsidiaries (not including,
for the avoidance of doubt, any Foreign Borrower or its subsidiaries), all
accrued and unpaid fees (including pursuant to Section 2.10 of this Agreement)
and all expenses, reimbursements, indemnities and other obliga- tions of the
Loan Parties to the Lenders or to any Lender, the Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents (including interest and fees
ac- cruing after commencement of any bankruptcy or insolvency proceeding against
any Loan Party, whether or not allowed in such proceeding). “Domestic
Subsidiary” means, with respect to any Person, any Restricted Subsidiary of such
Person other than a Foreign Subsidiary.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7088.jpg]
“ECF Percentage” means, with respect to the prepayment required by Sec- tion
2.09(a) with respect to any fiscal year of the U.S. Borrower, if the
Consolidated Se- cured Debt Ratio (prior to giving effect to the applicable
prepayment pursuant to Section 2.09(a), but after giving effect to any voluntary
prepayments made pursuant to such Sec- tion prior to the date of such
prepayment) as of the end of such fiscal year is (a) greater than 3.25 to 1.00,
50% of Excess Cash Flow for such fiscal year, (b) less than or equal to 3.25 to
1.00 but greater than 2.75 to 1.00, 25% of Excess Cash Flow for such fiscal year
and (c) equal to or less than 2.75:1.00, 0% of Excess Cash Flow for such fiscal
year. “EBITDA” means, with respect to any Person for any period, the Consoli-
dated Net Income of such Person for such period, (a) increased by (without
duplication): (i) provision for taxes based on income or profits, plus franchise
or similar taxes, for such period deducted in computing Consolidated Net Income
for such period, plus (ii) consolidated Interest Charges for such period to the
extent the same was deducted in calculating Consolidated Net Income for such
period, plus (iii) Consolidated Depreciation and Amortization Expense for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income for such period, plus (iv) any expenses or
charges related to the Refinancing Transactions, any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder including a re- financing
thereof (whether or not successful and including any such transaction prior to
the Closing Date) and any amendment or modification to the terms of any such
transactions, including all fees, expenses or charges deducted in computing
Consolidated Net Income for such period, plus (v) the amount of any
restructuring charge or reserve deducted in such pe- riod in computing
Consolidated Net Income for such period, including any one- time costs incurred
in connection with (A) acquisitions whether consummated be- fore or after the
Closing Date or (B) the closing or consolidation of facilities whether before or
after the Closing Date, plus (vi) any write-offs, write-downs or other noncash
charges reducing Con- solidated Net Income for such period, in each case, in
excess of $2.0 million indi- vidually, excluding any such charge that represents
an accrual or reserve for a cash expenditure for a future period, plus



--------------------------------------------------------------------------------



 
[aramarkamendmentno7089.jpg]
(vii) the amount of any non-controlling interest expense deducted in calcu-
lating Consolidated Net Income for such period, plus (viii) the amount of net
cost savings projected by the U.S. Borrower in good faith to be realized during
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period) as a re- sult of actions taken or
to be taken in connection with any acquisition or disposi- tion by the U.S.
Borrower or any Restricted Subsidiary, net of the amount of ac- tual benefits
realized during such period from such actions; provided that (A) such cost
savings are reasonably identifiable and factually supportable, (B) such ac-
tions are taken or expected to be taken within 18 months after the date of such
ac- quisition or disposition and (C) the aggregate amount of cost savings added
pursu- ant to this clause (viii) shall not exceed 20% of EBITDA of the U.S.
Borrower for the most recently ended Test Period prior to the determination date
(calculated af- ter giving effect to any adjustments pursuant to this clause
(viii)) for any Test Pe- riod (which adjustments may be incremental to pro forma
adjustments made pur- suant to the second paragraph of the definition of
“Interest Coverage Ratio”), plus (ix) any costs or expenses incurred by the U.S.
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscrip- tion or stockholders agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the U.S. Borrower or net cash proceeds of issuance of Equity Interests of the
U.S. Borrower (other than Disqualified Stock) in each case, solely to the extent
that such cash proceeds are excluded from the calculation of the Applicable
Amount, plus (x) any net after-tax non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including relating to
severance, relo- cation, unusual contract terminations, one-time compensation
charges, warrants or options to purchase Capital Stock of Holdings or any direct
or indirect parent thereof), plus (xi) to the extent covered by insurance and
actually reimbursed, or, so long as the U.S. Borrower has made a determination
that there exists reasonable evi- dence that such amount will in fact be
reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of such ev- idence (with a deduction for
any amount so added back to the extent not so reim- bursed within such 365
days), expenses with respect to liability or casualty events or business
interruption; (b) decreased by (without duplication) noncash gains included in
Con- solidated Net Income of such Person for such period, in excess of $2.0
million in- dividually, excluding any noncash gains that represent the reversal
of any accrual



--------------------------------------------------------------------------------



 
[aramarkamendmentno7090.jpg]
of, or cash reserve for, anticipated cash charges in any prior period (other
than such cash charges that have been added back to Consolidated Net Income in
cal- culating EBITDA in accordance with this definition); and (c) increased (by
losses) or decreased (by gains), as applicable, by (without duplication) (i) any
net noncash gain or loss resulting in such period from Hedging Obligations and
the application of Financial Accounting Codifica- tion 815 and (ii) any net
noncash gain or loss resulting in such period from cur- rency translation gains
or losses related to currency remeasurements of Indebted- ness and (iii)
revaluations of intercompany balances. Notwithstanding the foregoing with
respect to the U.S. Borrower’s invest- ment in AIM which are accounted for by
the equity method of accounting, EBITDA will include, without duplication, the
U.S. Borrower’s proportionate share of EBITDA of AIM (as calculated in
accordance with the foregoing definition without reference to this sentence).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial In- stitution. “Effective Yield” for any Indebtedness on any date
of determination will be determined by the Agent in consultation with the U.S.
Borrower and consistent with generally accepted financial practices utilizing
(a) if applicable, any “Eurocurrency Rate floor” applicable to such Indebtedness
on such date, (b) the interest margin for such In- debtedness on such date and
(c) the issue price of such Indebtedness (after giving effect to any original
issue discount (with original issue discount being equated to interest based on
an assumed four-year average life to maturity on a straight-line basis)) or
upfront fees (which shall be deemed to constitute like amounts of original issue
discount), in each case, incurred or payable to the lenders of such Indebtedness
but excluding arrangement, underwriting, commitment, structuring, ticking,
unused line, amendment fees and other similar fees not paid generally to all
lenders in the primary syndication of such Indebted- ness; provided that with
respect to any Indebtedness that includes a “Eurocurrency floor,”



--------------------------------------------------------------------------------



 
[aramarkamendmentno7091.jpg]
(i) to the extent that the Eurocurrency Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is less than such floor, the amount of such difference shall
be deemed added to the interest rate margin for such Indebtedness and (ii) to
the extent that the Eurocurrency Rate (without giving effect to any floors in
such definitions), as applicable, on such date is greater than such floor, then
the floor shall be disregarded. “Electronic Signature” means an electronic
sound, symbol, or process at- tached to, or associated with, a contract or other
record and adopted by a person with the intent to sign, authenticate or accept
such contract or record. “Electronic System” means any electronic system,
including e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and or any Issuing Bank and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system. “EMU” means the economic and
monetary union contemplated by the Treaty of the European Union. “Environmental
Laws” means all laws, rules, regulations, codes, ordi- nances, orders, decrees,
judgments, injunctions or legally binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the man- agement, release or threatened release of, or exposure to, any
Hazardous Material or, to the extent relating to human exposure to Hazardous
Materials, health and safety matters. “Environmental Liability” means any
liability, contingent or otherwise (including, without limitation, any liability
for damages, costs of environmental investi- gation, remediation, restoration or
monitoring, fines, penalties or indemnities), of the U.S. Borrower or any
Restricted Subsidiary directly or indirectly resulting from or based upon (a)
violation of or liability under any Environmental Law, (b) the generation, use,
han- dling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) hu- man or animal exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other legally binding consensual arrangement
pursuant to which liability is assumed or im- posed with respect to any of the
foregoing. “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock. “Equity Offering” means
any public or private sale of common stock or Preferred Stock of the U.S.
Borrower or any of its direct or indirect parent companies (excluding
Disqualified Stock), other than (a) public offerings with respect to the U.S.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7092.jpg]
Borrower’s or any direct or indirect parent company’s common stock registered on
Form S-4 or Form S-8, (b) any such public or private sale that constitutes an
Excluded Contri- bution and (c) an issuance to any direct or indirect parent
company of the U.S. Borrower, the U.S. Borrower or any Subsidiary of the U.S.
Borrower. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. “ERISA Affiliate” means any trade or business
(whether or not incorpo- rated) that, together with the U.S. Borrower, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code. “ERISA Event” means (a) any
“reportable event,” as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the
30-day notice period is waived); (b) the existence with respect to any Plan of
an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
U.S. Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termi- nation of any Plan; (e) the receipt by the U.S.
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice of an intent to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the U.S. Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial with-
drawal from any Plan or Multiemployer Plan; or (g) the receipt by the U.S.
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any ERISA Affiliate of any notice,
concerning the imposition of With- drawal Liability or a determination that a
Multiemployer Plan is insolvent, within the meaning of Title IV of ERISA. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in ef-
fect from time to time. “Euro” and the sign “€” each mean the single currency of
participating member states of the EMU. “Euro Term A Commitment” means, with
respect to each Euro Term A Lender, the commitment of such Lender to make Euro
Term A Loans to the U.K. Bor- rower in the aggregate principal amount
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule II to Incremental Amendment No. 1 under the caption “Euro Term A
Commitments,” as adjusted to reflect each Assignment and As- sumption executed
by such Lender and as such amount may be increased or reduced pur- suant to this
Agreement, and “Euro Term A Commitments” shall mean the aggregate



--------------------------------------------------------------------------------



 
[aramarkamendmentno7093.jpg]
Euro Term A Commitments of all Euro Term A Lenders, which amount, initially as
of the Incremental Amendment No. 1 Effective Date, shall be €170 million. “Euro
Term A Lender” means each Lender that has a Euro Term A Com- mitment or that is
a holder of Euro Term A Loans. “Euro Term A Loan” has the meaning assigned to
such term in Section 2.01(b)(v). “Euro Term A Loan Facility” means the
provisions herein related to the Euro Term A Commitments and the Euro Term A
Loans. “Euro Term A Loan Maturity Date” means March 28, 2022. “Euro Term A-1
Commitment” means, with respect to each Euro Term A-1 Lender, the commitment of
such Lender to make Euro Term A-1 Loans to the U.K. Borrower on the Amendment
No. 7 Effective Date in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule II to Amendment No.
7 under the caption “Euro Term A-1 Commitment,” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Euro Term A-1 Commitments”
shall mean the aggregate Euro Term A-1 Commitments of all Euro Term A-1 Lenders,
which amount, initially as of the Amendment No. 7 Effective Date, shall be
€130.0 million. “Euro Term A-1 Lender” means each Lender that has a Euro Term
A-1 Commitment. “Euro Term A-1 Loan” has the meaning assigned to such term in
Section 2.01(b)(xii) and shall include all Euro Term A-1 Loans funded on the
Amendment No. 7 Effective Date pursuant to the Euro Term A-1 Commitments. “Euro
Term A-1 Loan Facility” means the provisions herein related to the Euro Term A-1
Commitments and the Euro Term A-1 Loans. “Euro Term A-1 Loan Maturity Date”
means October 1, 2023. “Eurocurrency Interest Period” means with respect to any
Eurocurrency Rate Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months (or, to the extent agreed to by the Agent and each
Lender making such Eurocur- rency Rate Borrowing, twelve months or any shorter
period) thereafter, as a Borrower may elect; provided that (a) if any
Eurocurrency Interest Period would end on a day other than a Business Day, such
Eurocurrency Interest Period shall be extended to the next suc- ceeding Business
Day unless such next succeeding Business Day would fall in the next calendar
month, in which case such Eurocurrency Interest Period shall end on the next
preceding Business Day, (b) any Eurocurrency Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corre- sponding day in the last calendar month of such Eurocurrency
Interest Period) shall end on the last Business Day of the last calendar month
of such Eurocurrency Interest Period



--------------------------------------------------------------------------------



 
[aramarkamendmentno7094.jpg]
and (c) no Eurocurrency Interest Period for any (i) Eurocurrency Rate Revolving
Loan shall end after the latest Scheduled Termination Date for the applicable
Revolving Com- mitments under the applicable Revolving Facility or (ii)
Eurocurrency Rate Term Loans shall end after the stated maturity date of such
Term Loans. “Eurocurrency Liabilities” has the meaning assigned to such term in
Regu- lation D of the Federal Reserve Board. “Eurocurrency Rate” means, in
relation to any Loan denominated in a LI- BOR Quoted Currency for any
Eurocurrency Interest Period, the rate obtained by divid- ing (i) the
Eurocurrency Screen Rate at approximately 11:00 a.m., London time, on the
relevant Quotation Day; provided that if the Eurocurrency Screen Rate shall not
be avail- able at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency then the Eurocurrency Rate
shall be the Interpolated Rate on the Quotation Day by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against Eurocurrency Liabilities (including any
marginal, emergency, special or supplemental reserves); provided that the
Eurocurrency Rate shall not be less than 0.00%. “Eurocurrency Screen Rate”
means, for any day and time, in relation to any Loan denominated in a LIBOR
Quoted Currency for any Eurocurrency Interest Pe- riod, the London interbank
offered rate as administered by ICE Benchmark Administra- tion (or any other
Person that takes over the administration of such rate for the relevant currency
for a period equal in length to such Eurocurrency Interest Period as displayed
on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as se- lected by the Agent in its
reasonable discretion)). “European Borrowers” means, collectively, the German
Borrower, the Irish Borrowers, the Lux Borrower and the U.K. Borrower. “Event of
Default” has the meaning assigned to such term in Section 7.01. “Excess Cash
Flow” means, for any Excess Cash Flow Period, an amount equal to the excess of:
(a) the sum, without duplication, of: (i) Consolidated Net Income of the U.S.
Borrower for such period, (ii) an amount equal to the amount of all noncash
charges to the ex- tent deducted in arriving at such Consolidated Net Income,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7095.jpg]
(iii) decreases in Consolidated Working Capital and long-term ac- count
receivables for such period (other than any such decreases arising from ac-
quisitions by the U.S. Borrower and its Restricted Subsidiaries completed during
such period), and (iv) an amount equal to the aggregate net noncash loss on the
sale, lease, transfer or other disposition of assets by the U.S. Borrower and
its Re- stricted Subsidiaries during such period (other than sales in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; over (b) the sum, without duplication, of: (i) an
amount equal to the amount of all noncash credits included in arriving at such
Consolidated Net Income and cash charges described in clauses (a) through (j) of
the definition of “Consolidated Net Income” and included in arriving at such
Consolidated Net Income, (ii) without duplication of amounts deducted in
arriving at such Con- solidated Net Income or pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were not financed
with Internally Gener- ated Funds, (iii) the aggregate amount of all principal
payments of Indebtedness of the U.S. Borrower and its Restricted Subsidiaries
(including (x) the principal component of payments in respect of Capitalized
Lease Obligations and (y) the amount of any prepayment of Loans pursuant to
Section 2.06 or, to the extent made with the proceeds of a Disposition that
resulted in an increase to Consoli- dated Net Income and not in excess of the
amount of such increase, Section 2.09(b) but excluding all other prepayments of
the Loans) made during such pe- riod (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the ex- tent financed with the proceeds of
other Indebtedness of the U.S. Borrower or its Restricted Subsidiaries (other
than under any revolving credit facility), (iv) an amount equal to the aggregate
net noncash gain on the sale, lease, transfer or other disposition of assets by
the U.S. Borrower and its Re- stricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, (v) increases in Consolidated Working
Capital and long-term ac- count receivables for such period (other than any such
increases arising from ac- quisitions of a Person or business unit by the U.S.
Borrower and its Restricted Subsidiaries during such period),



--------------------------------------------------------------------------------



 
[aramarkamendmentno7096.jpg]
(vi) cash payments by the U.S. Borrower and its Restricted Subsidi- aries during
such period in respect of long-term liabilities of the U.S. Borrower and its
Restricted Subsidiaries other than Indebtedness, (vii) without duplication of
amounts deducted pursuant to clause (xi) below in prior periods, the amount of
Investments and acquisitions made during such period to the extent permitted
under Section 6.07 (excluding Investments in (x) Cash Equivalents, (y)
Investment Grade Securities and (z) the U.S. Borrower or any of its Restricted
Subsidiaries), to the extent that such Investments and ac- quisitions were
financed with Internally Generated Funds, (viii) the amount of Restricted
Payments made in cash during such pe- riod to the extent permitted under clauses
(i), (iii), (v), (vii), (ix), (xi), (xii), (xiv), (xv), (xvi) and (xvii) of
Section 6.04, to the extent that such Restricted Payments were financed with
Internally Generated Funds, (ix) the aggregate amount of expenditures actually
made by the U.S. Borrower and the Restricted Subsidiaries in cash during such
period (including expenditures for the payment of financing fees) to the extent
that such expendi- tures are not expensed during such period, (x) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the U.S. Borrower and the Restricted Subsidi- aries during such period that are
required to be made in connection with any pre- payment of Indebtedness, (xi)
without duplication of amounts deducted in arriving at such Con- solidated Net
Income or deducted from Excess Cash Flow in prior periods, (A) the aggregate
consideration required to be paid in cash by the U.S. Borrower or any of its
Restricted Subsidiaries pursuant to binding contracts, letters of intent or
purchase orders (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions or Capital Expenditures and (B) to the
extent set forth in a certificate of a Financial Officer delivered to the Agent
prior to the relevant Excess Cash Flow Application Date, the aggregate amount of
cash that is reasonably expected to be paid in respect of planned cash Capital
Expenditures by the U.S. Borrower or any of its Restricted Subsidiaries
(“Planned Capital Ex- penditures”), in each case to be consummated or made
during the period of four consecutive fiscal quarters of the U.S. Borrower
following the end of such pe- riod; provided that to the extent the aggregate
amount of Internally Generated Funds actually utilized to finance such
acquisitions, Capital Expenditures or Planned Capital Expenditures during such
period of four consecutive fiscal quar- ters is less than the Contract
Consideration or Planned Capital Expenditures, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters, (xii) the amount of cash taxes paid in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net In- come for such period, and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7097.jpg]
(xiii) an amount equal to the aggregate net cash losses on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Re-
stricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in determining Consolidated Net
Income. “Excess Cash Flow Period” means (a) the period from and including April
1, 2017 through and including September 30, 2017 and (b) each fiscal year of the
U.S. Borrower, commencing with the fiscal year ending September 30, 2018.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder. “Excluded Asset” has
the meaning assigned to such term in the Security Agreement. “Excluded
Contribution” means net cash proceeds, marketable securities or Qualified
Proceeds received by the U.S. Borrower from (a) contributions to its com- mon
equity capital (other than from the proceeds of Designated Preferred Stock) and
(b) the sale (other than to a Subsidiary of the U.S. Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agree- ment of the U.S. Borrower) of Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) of the U.S. Borrower, in each
case designated as Excluded Contributions pursuant to an Officers’ Certificate
executed by an executive vice president and the prin- cipal financial officer of
the U.S. Borrower on the date such capital contributions are made or the date
such Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Applicable Amount. “Excluded Subsidiary” means any Domestic
Subsidiary that is (a) not a Wholly-Owned Subsidiary, (b) an Unrestricted
Subsidiary, (c) a FSHCO, (d) a Subsidiary of a Foreign Subsidiary that is a CFC,
(e) a Receivables Subsidiary, (f) an Immaterial Subsidiary, (g) regulated as an
insurance company, (h) organized as a not-for-profit or- ganization or (i)
prohibited by any agreement binding on such Subsidiary at the time such Domestic
Subsidiary became a Subsidiary and not created in contemplation thereof from
becoming a Subsidiary Guarantor (for so long as such prohibition remains in
effect). “Excluded Swap Obligation” means, with respect to any Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obli- gation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Loan Party becomes
effec- tive with respect to such related Swap Obligation.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7098.jpg]
“Excluded Taxes” means, with respect to any Agent, Issuing Bank, Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower or any other Loan Party hereunder, (a) income or franchise Taxes
(or Ca- nadian capital Taxes) imposed on (or measured by) its net income
(however denomi- nated) (or capital, in the case of Canadian capital Taxes) by a
jurisdiction as a result of the recipient being organized or having its
principal office or, in the case of any Lender, having its Applicable Lending
Office, in such jurisdiction, (b) any branch profits Taxes under Section 884 of
the Code, or any similar Tax, imposed by a jurisdiction described in clause (a),
(c) in the case of a Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.17(b) or a Lender purchasing a participation pursuant
to Sec- tion 2.16(b) with respect to that participation), (i) with respect to
any payment made on account of any obligation in respect of any Loan made to the
U.S. Borrower (or any por- tion allocable to any such Loan, in the case of any
obligation that relates to the Agree- ment or the Loans as a whole, including
any Commitment Fee) or any Letter of Credit is- sued for the account of the U.S.
Borrower, any U.S. federal withholding Tax that is im- posed on amounts payable
to such Lender pursuant to a law in effect on the date such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the U.S. Bor- rower or any other Loan Party with respect to such
withholding Tax pursuant to Section 2.15(a) or (e) and (ii) with respect to any
payment made by or on account of any Loan made to the Canadian Borrower or a
Letter of Credit issued for the Canadian Borrower, any Canadian federal
withholding Tax (A) that is imposed on amounts payable to such Lender or the
applicable Issuing Bank, as the case may be, at the time such Lender or Is-
suing Bank becomes a party to this Agreement (or designates a new lending
office), ex- cept to the extent such Lender or Issuing Bank (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Canadian Borrower or any
other Loan Party with respect to such with- holding Tax pursuant to Section
2.15(a) or (e) or (B) resulting from (x) such Lender or Issuing Bank not dealing
at arm’s length with the Canadian Borrower for purposes the In- come Tax Act
(Canada) or (y) such Lender or Issuing Bank being, or not dealing at arm’s
length with, a “specified shareholder” of the Canadian Borrower for purposes of
subsec- tion 18(5) of the Income Tax Act (Canada) (other than where the
non-arm’s length rela- tionship arises, or where the Lender is a “specified
shareholder”, or does not deal at arm’s length with a “specified shareholder”,
as a result of the Lender having become a party to, received or perfected a
security interest under or received or enforced any rights under, a Loan
Document), (d) any Taxes imposed under FATCA, and (e) any withholding Tax that
is attributable to a Lender’s failure to comply with Section 2.15(g). “Existing
Class” has the meaning assigned to such term in Section 2.19(e). “Existing
Credit Agreement” has the meaning assigned to such term in the recitals hereto.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7099.jpg]
“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement for
the U.S. Borrower on the Closing Date. “Existing U.S. Term B Loan” means the
U.S. Term B Loans outstanding under this Agreement immediately prior to the
Amendment No. 5 Effective Date. “Existing U.S. Term B-1 Loan” means the U.S.
Term B-1 Loans outstand- ing under this Agreement immediately prior to the
Amendment No. 6 Effective Date. “Extended Term Loans” has the meaning assigned
to such term in Section 2.19(e). “Extending Lender” has the meaning assigned to
such term in Section 2.19(e). “Extension Election” has the meaning assigned to
such term in Section 2.19(e). “Extension Request” has the meaning assigned to
such term in Section 2.19(e). “Extension Series” means all Extended Term Loans
that are established pursuant to the same supplement pursuant to Section 2.19
(except to the extent such sup- plement expressly provides that the Extended
Term Loans provided for therein are in- tended to be a part of any previously
established Class of Term Loans) and that provide for the same interest margins,
extension fees and amortization schedule. “Facility” means a Revolving Facility
or a Term Loan Facility, as applica- ble. “FATCA” means Sections 1471 through
1474 of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or of- ficial interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Code as of the date of this Agreement (or any amended or successor version
described above), and any intergovernmental agreements (together with any re-
lated laws, rules, practices, legislation or official administrative guidance)
implementing the foregoing. “Federal Funds Effective Rate” means, for any day,
the rate calculated by the NYFRB based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal



--------------------------------------------------------------------------------



 
[aramarkamendmentno7100.jpg]
funds effective rate; provided that if the Federal Funds Effective Rate shall be
less than 0.00%, such rate shall be deemed 0.00% for the purposes of this
Agreement. “Fees” means all amounts payable pursuant to or referred to in
Section 2.10. “Financial Officer” means the chief financial officer, treasurer
or control- ler of the U.S. Borrower. “First Lien Intercreditor Agreement” means
an agreement in substantially the form of Exhibit H, with such changes thereto
as are reasonably acceptable to the Agent and the U.S. Borrower; provided that
such changes shall not be materially adverse to the interests of the Lenders.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Re- form Act of 2012 as now or hereafter in
effect or any successor statute thereto. “Foreign Borrower” means any Borrower
other than the U.S. Borrower. “Foreign Obligations” means all unpaid principal
of and accrued and un- paid interest on the Loans made to Foreign Borrowers or
LC Disbursements made pursu- ant to Letters of Credit issued for the account of
any Foreign Borrower or on behalf of any of its Subsidiaries, all accrued and
unpaid fees (including pursuant to Section 2.10(b) of this Agreement) and all
expenses, reimbursements, indemnities and other obligations of the Foreign
Borrowers to the Lenders or to any Lender, the Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents to which such Foreign Bor-
rower is a party (including interest and fees accruing after commencement of any
bank- ruptcy or insolvency proceeding against any Loan Party, whether or not
allowed in such proceeding). “Foreign Subsidiary” means, with respect to any
Person, any Restricted Subsidiary of such Person that is not organized under the
laws of the United States of America, any state thereof or the District of
Columbia. “Foreign Subsidiary Total Assets” means the total amount of all assets
of Foreign Subsidiaries of the U.S. Borrower, determined on a consolidated basis
in accord- ance with GAAP. “FSHCO” means any Domestic Subsidiary that, directly
or indirectly, has no material assets other than Capital Stock (or Capital Stock
and Indebtedness) of one or more Foreign Subsidiaries that are CFCs.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7101.jpg]
“Funded Debt” means all Indebtedness of the U.S. Borrower and its Re- stricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans. “GAAP” means
generally accepted accounting principles in the United States of America as in
effect, subject to Section 1.08, from time to time. “German Borrower” has the
meaning assigned to such term in the pream- ble to this Agreement. “German
Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “German Lending Office” in its Administrative Question- naire
or such other office of such Lender as such Lender may from time to time specify
to the U.S. Borrower and the Agent. “German Relevant Person” means any member of
the Group (together with any director, officer, employee or agent thereof)
incorporated, established or resi- dent in Germany (Inländer within the meaning
of section 2 paragraph 15 of the German Foreign Trade Law
(Außenwirtschaftsgesetz, AWG). For purposes of this definition, “Group” means
Holdings and each of its Subsidiaries. “Governmental Authority” means the
government of the United States of America, any other nation, sovereign or
government, any state, province or territory or any political subdivision
thereof, whether state or local, and any agency, authority, instru- mentality,
regulatory body, court, central bank or other entity exercising executive,
legis- lative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government. “guarantee” means a guarantee (other
than by endorsement of negotiable instruments for collection in the ordinary
course of business), direct or indirect, in any manner (including letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations, and, when used as a verb, shall have a
corresponding meaning. “Guaranteed Obligations” has the meaning assigned to such
term in Sec- tion 10.01(a). “Guarantor Percentage” has the meaning assigned to
such term in Section 10.10.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7102.jpg]
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petro- leum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or deleterious
pursuant to any Environmental Law. “Hedge Agreement” means any agreement with
respect to any Derivative Transaction between the U.S. Borrower or any
Restricted Subsidiary and any other Per- son. “Hedging Obligations” means, with
respect to any Person, the obligations of such Person under any Hedge Agreement.
“HMRC” means Her Majesty’s Revenue and Customs. “Holdings” has the meaning
assigned to such term in the preamble to this Agreement. “Immaterial Subsidiary”
means, at any date of determination, any Re- stricted Subsidiary designated as
such in writing by the U.S. Borrower that (a) contrib- uted 2.5% or less of
EBITDA of the U.S. Borrower for the most recently ended Test Pe- riod and (b)
had consolidated assets representing 2.5% or less of Total Assets on the last
day of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01. The Immaterial Subsidiaries as of the
Closing Date are listed on Schedule 1.01(a). “Immediate Family Members” means
with respect to any individual, such individual’s child, stepchild, grandchild
or more remote descendant, parent, stepparent, grandparent, spouse, former
spouse, qualified domestic partner, sibling, mother-in-law, father-in-law,
son-in-law and daughter-in-law (including adoptive relationships) and any trust,
partnership or other bona fide estate-planning vehicle the only beneficiaries of
which are any of the foregoing individuals or any private foundation or fund
that is con- trolled by any of the foregoing individuals or any donor-advised
fund of which any such individual is the donor. “Impacted Interest Period” has
the meaning assigned to it in the definition of “Eurocurrency Rate.” “Increased
Amount Date” has the meaning assigned to such term in Sec- tion 2.19(a). “incur”
has the meaning set forth in Section 6.01(a). “incurrence” has the meaning set
forth in Section 6.01(a).



--------------------------------------------------------------------------------



 
[aramarkamendmentno7103.jpg]
“Incremental Amendment No. 1” means Incremental Amendment No. 1, dated as of
September 20, 2017 by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto. “Incremental Amendment No. 1 Effective Date” has the
meaning set forth in Incremental Amendment No. 1. “Incremental Amendment No. 2”
means Incremental Amendment No. 2, dated as of December 11, 2017 by and among
the Loan Parties, the Administrative Agent and the Lenders party thereto.
“Incremental Amendment No. 2 Co-Documentation Agents” means TD Securities (USA)
LLC, Capital One, National Association, Coӧperatieve Rabobank U.A., New York
Branch, U.S. Bank National Association, Commerzbank AG and SunTrust Bank.
“Incremental Amendment No. 2 Effective Date” has the meaning set forth in
Incremental Amendment No. 2. “Incremental Amendment No. 2 Joint Lead Arrangers”
means JPMorgan Chase Bank, N.A., Goldman Sachs Lending Partners LLC, Morgan
Stanley Senior Fund- ing, Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substan- tially all of Bank of America
Corporation’s or any of its subsidiaries’ investment bank- ing, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Barclays Bank PLC, Wells Fargo Securities, LLC, PNC Capital
Markets LLC, Sumitomo Mitsui Banking Corporation and The Bank of Nova Scotia
“Incremental Amendment No. 3” means Incremental Amendment No. 3, dated as of
February 28, 2018 by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto. “Incremental Amendment No. 3 Effective Date” has the
meaning set forth in Incremental Amendment No. 3. “Incremental Amendment No. 3
Arranger” means JPMorgan Chase Bank, N.A. “Indebtedness” means, with respect to
any Person, (a) any indebtedness (including principal and premium) of such
Person, whether or not contingent (i) in re- spect of borrowed money, (ii)
evidenced by bonds, notes, debentures or similar instru- ments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (iii) representing the balance deferred and
unpaid of the purchase price of any property (including Capitalized Lease
Obligations), except any such balance that constitutes a trade payable or
similar obligation to a trade creditor, in



--------------------------------------------------------------------------------



 
[aramarkamendmentno7104.jpg]
each case accrued in the ordinary course of business, (iv) advances under, or in
respect of Receivables Facilities or (v) representing any Hedging Obligations,
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obliga- tions) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; (b) to the extent not otherwise in- cluded, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (a) of another Person (whether or
not such items would appear upon the balance sheet of such obligor or guar-
antor), other than by endorsement of negotiable instruments for collection in
the ordinary course of business; (c) to the extent not otherwise included, the
obligations of the type re- ferred to in clause (a) of another Person secured by
a Lien on any asset owned by such Person, whether or not such obligations are
assumed by such Person and whether or not such obligations would appear upon the
balance sheet of such Person; provided that the amount of such Indebtedness will
be the lesser of the fair market value of such asset at the date of
determination and the amount of Indebtedness so secured; and (d) Attributable
Debt in respect of Sale and Lease-Back Transactions; provided, however, that
notwith- standing the foregoing, Indebtedness will be deemed not to include
Contingent Obliga- tions incurred in the ordinary course of business with
respect to obligations not constitut- ing Indebtedness of a type described in
any of clauses (a) through (d) above. “Indemnified Taxes” means (a) Taxes, other
than Excluded Taxes, im- posed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document and (b) to
the extent not otherwise described in (a), Other Taxes. “Independent Financial
Advisor” means an accounting, appraisal, invest- ment banking firm or consultant
of nationally recognized standing that is, in the good faith judgment of the
U.S. Borrower, qualified to perform the task for which it has been engaged and
that is independent of the U.S. Borrower and its Affiliates. “Ineligible
Institution” has the meaning assigned to it in Section 9.04(b). “Information”
has the meaning set forth in Section 3.13(a). “Information Memorandum” means the
Confidential Information Memo- randum dated March 2017, relating to this
Agreement. “Initial Revolving Commitments” means with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Initial Revolving Loans
in the aggregate principal amount set forth opposite such Revolving Lender’s
name on the Commitments Schedule under the heading “Initial Revolving
Commitments,” as adjusted to reflect each Assignment and Assumption executed by
such Revolving Lender and as such amount may be increased or reduced pursuant to
this Agreement, and “Initial Re- volving Commitments” means the aggregate
Initial Revolving Commitments of all Re- volving Lenders, which amount,
initially as of the Closing Date, is $1,000.0 million.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7105.jpg]
Upon the effectiveness of Amendment No. 7, the Initial Revolving Commitments
shall be reduced to $0 and shall be replaced in full by the 2018 Tranche
Revolving Commitments. “Initial Revolving Facility” means the Initial Revolving
Commitments and the provisions herein related to the Initial Revolving Loans and
the Letters of Credit thereunder. “Initial Revolving Loan” has the meaning
provided in Section 2.01(a). “Interbank Rate” means, for any period, (a) in
respect of Loans denomi- nated in Dollars, the Federal Funds Effective Rate and
(b) in respect of Loans denomi- nated in any other currency, the Agent’s cost of
funds for such currency (as reasonably determined by the Agent) for such period.
“Interest Charges” means, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period, (b) the
consoli- dated amount of all cash dividend payments (excluding items eliminated
in consolida- tion) on any series of Preferred Stock (including any dividends
paid to any direct or indi- rect parent company of the U.S. Borrower in order to
permit the payment of dividends by such parent company on its Designated
Preferred Stock) paid by such Person and its Re- stricted Subsidiaries during
such period and (c) the consolidated amount of all cash divi- dend payments
(excluding items eliminated in consolidation) by such Person and its Re-
stricted Subsidiaries on any series of Disqualified Stock made during such
period. “Interest Coverage Ratio” means, with respect to any Person for any pe-
riod, the ratio of EBITDA of such Person for such period to the Interest Charges
of such Person for such period. In the event that the U.S. Borrower or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness incurred under any
revolving credit facility unless such revolving credit fa- cility has been
permanently repaid and has not been replaced) or issues or redeems Dis-
qualified Stock or Preferred Stock subsequent to the commencement of the period
for which the Interest Coverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Interest Coverage
Ratio is made (the “Calcula- tion Date”), then the Interest Coverage Ratio shall
be calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishing of In- debtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period (the “refer- ence
period”). For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, consolidations and disposed operations (as
deter- mined in accordance with GAAP) that have been made by the U.S. Borrower
or any Re- stricted Subsidiary during the four-quarter reference period or
subsequent to such refer- ence period and on or prior to or simultaneously with
the Calculation Date shall be calcu- lated on a pro forma basis assuming that
all such Investments, acquisitions, Dispositions,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7106.jpg]
mergers, consolidations and disposed operations (and the change in any
associated Inter- est Charges and the change in EBITDA resulting therefrom) had
occurred on the first day of the reference period; provided that, at the option
of the U.S. Borrower, no such pro forma adjustment to EBITDA shall be made in
respect of any such transaction to the ex- tent the aggregate consideration with
respect to any such transaction was less than $25.0 million for the reference
period. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the U.S. Bor- rower or
any Restricted Subsidiary since the beginning of such period) shall have made
any Investment, acquisition, Disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Interest Coverage Ratio shall be calculated giving pro forma effect thereto
for such period as if such Invest- ment, acquisition, Disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
reference period (subject to the threshold specified in the previous sentence).
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible fi- nancial or accounting officer of the U.S. Borrower. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such In-
debtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
U.S. Borrower in ac- cordance with GAAP. For purposes of making the computation
referred to above, inter- est on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an inter- est rate based upon
a factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the U.S. Borrower may
designate. “Interest Election Request” means a request by a Borrower to convert
or continue a Borrowing in accordance with Section 2.12. “Interest Period” means
(a) in the case of any Eurocurrency Rate Loan, the applicable Eurocurrency
Interest Period and (b) in the case of any BA Rate Loan, the ap- plicable BA
Interest Period. “Internally Generated Funds” means any amount expended by the
U.S. Borrower and its Restricted Subsidiaries and not representing (a) a
reinvestment by the U.S. Borrower or any Restricted Subsidiaries of the Net Cash
Proceeds of any Disposi- tion outside the ordinary course of business or
Casualty Event, (b) the proceeds of any is- suance of Indebtedness of the U.S.
Borrower or any Restricted Subsidiary (other than In-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7107.jpg]
debtedness under any revolving credit facility) or (c) any credit received by
the U.S. Bor- rower or any Restricted Subsidiary with respect to any trade in of
property for substan- tially similar property or any “like kind exchange” of
assets. “Interpolated Rate” means, at any time, for any Eurocurrency Interest
Pe- riod, the rate per annum (rounded to the same number of decimal places as
the Eurocur- rency Screen Rate) determined by the Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, as of the
relevant Quo- tation Day. “Investment Grade Securities” means (a) securities
issued or directly and fully guaranteed or insured by the government of the
United States of America or any agency or instrumentality thereof (other than
Cash Equivalents), (b) debt securities or debt instruments with a rating of BBB-
or higher by S&P or Baa3 or higher by Moody’s or the equivalent of such rating
by such rating organization, or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any other nationally recognized se- curities rating
agency, but excluding any debt securities or instruments constituting loans or
advances among the U.S. Borrower and its subsidiaries, (c) investments in any
fund that invests exclusively in investments of the type described in clauses
(a) and (b), which fund may also hold immaterial amounts of cash pending
investment or distribution and (d) corresponding instruments in countries other
than the United States of America cus- tomarily utilized for high quality
investments, in each case, consistent with the U.S. Bor- rower’s cash management
and investment practices. “Investments” means, with respect to any Person, all
investments by such Person in other Persons (including Affiliates) in the form
of guarantees, loans or ad- vances of money or capital contributions to such
Person (but excluding any such loan, ad- vance or capital contribution arising
in the ordinary course of business and having a term not exceeding 364 days and
furthermore excluding, for the avoidance of doubt, any ex- tensions of trade
credit in the ordinary course of business) or purchases or other acquisi- tions
of stocks, bonds, debentures, notes or similar securities issued by such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Section 6.07,
(a) “Invest- ments” shall include the portion (proportionate to the U.S.
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the U.S. Bor- rower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, the
U.S. Borrower shall be deemed to continue to have a permanent “Investment” in an
Unre- stricted Subsidiary in an amount (if positive) equal to (i) the U.S.
Borrower’s “Invest-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7108.jpg]
ment” in such Subsidiary at the time of such redesignation, less (ii) the
portion (propor- tionate to the U.S. Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation, and (b) any prop- erty transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case as determined in good faith by the U.S. Borrower.
For the avoidance of doubt, a guarantee by a specified Person of the obliga-
tions of another Person (the “primary obligor”) shall be deemed to be an
Investment by such specified Person in the primary obligor to the extent of such
guarantee except that any guarantee by any Loan Party of the obligations of a
primary obligor in favor of a Loan Party shall be deemed to be an Investment by
a Loan Party in another Loan Party. “Irish Borrowers” has the meaning assigned
to such term in the preamble to this Agreement. “Irish Lending Office” means,
with respect to any Lender, the office of such Lender specified as its “Irish
Lending Office” in its Administrative Questionnaire or such other office of such
Lender as such Lender may from time to time specify to the U.S. Borrower and the
Agent. “Irish Qualifying Jurisdiction” means (a) a member state of the European
Union other than Ireland; (b) a jurisdiction with which Ireland has entered into
a Treaty that has the force of law; or (c) a jurisdiction with which Ireland has
entered into a Treaty where that treaty will (on completion of necessary
procedures) have the force of law. “Irish Qualifying Lender” means a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under this Agreement and is: (a) a bank whose Applicable Lending
Office is located in Ireland and which is carrying on a bona fide banking
business in Ireland for the purposes of Section 246(3) of TCA; or (b) a building
society within the meaning of Section 256(1) of TCA whose Applicable Lending
Office is located in Ireland and which is carrying on a bona fide banking
business in Ireland for the purposes of Section 246(3) of TCA; or (c) a body
corporate (i) which, by virtue of the law of an Irish Qualify- ing Jurisdiction,
is resident in the Irish Qualifying Jurisdiction for the purposes of tax and
that jurisdiction imposes a tax that generally applies to interest receivable in
that jurisdiction by companies from sources outside that jurisdiction; or (ii)
where the interest (1) is exempted from the charge to Irish income tax under a
Treaty in force on the date the interest is paid, or (2) would be exempted from
the charge to Irish income tax if a Treaty which has been signed but is not yet
in force had the force of law on the date the interest is paid; except where, in
respect of each of clauses (i) and (ii), interest payable to that body corporate
in respect of an



--------------------------------------------------------------------------------



 
[aramarkamendmentno7109.jpg]
advance under this Agreement is paid in connection with a trade or business
which is carried on in Ireland by that body corporate through a branch or
agency; or (d) a body corporate which advances money in the ordinary course of a
trade which includes the lending of money, and whose Applicable Lending Of- fice
is located in Ireland, the interest is taken into account in computing the trad-
ing income of such a person; and which has complied with the notification re-
quirements under Section 246(5) of TCA; or (e) a person in respect of which an
authorization granted and not re- voked by the Revenue Commissioners of Ireland
is subsisting on each interest payment date entitling any Borrower to pay such
person interest without deduc- tion of income tax, by virtue of an applicable
Treaty between Ireland and the country in which such person is resident for the
purposes of such treaty, where such double taxation treaty specifies that no
withholding tax is to be made on in- terest provided such person does not
provide its commitment through a branch or agency in Ireland; or (f) a
qualifying company within the meaning of Section 110 of TCA; or (g) a company
that is incorporated in the United States and subject to tax in the United
States of America on its worldwide income except where inter- est is paid under
this Agreement to the United States of America company in con- nection with a
trade or business which is carried on in Ireland by it through a branch or
agency; or (h) a limited liability company (“LLC”) organized under the laws of
the United States of America, any state thereof or the District of Columbia,
where the ultimate recipients of the interest payable under this Agreement are
Irish Qual- ifying Lenders within sub-paragraphs (c) or (g) of this definition
and the business conducted through the LLC is so structured for market reasons
and not for tax avoidance purposes except where interest is paid under this
Agreement to the LLC in connection with a trade or business which is carried on
in Ireland by it through a branch or agency; or (i) an exempt approved scheme
within the meaning of section 774 TCA; or (j) an investment undertaking within
the meaning of section 739B TCA.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7110.jpg]
“Irish Tax Confirmation” means a confirmation by a Lender that the per- son
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement is an Irish Qualifying Lender. “IRS” means the U.S.
Internal Revenue Service. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Prac- tice (or such later version thereof as may be
in effect at the time of issuance). “Issuing Bank” means (a) each Person listed
on the Commitments Sched- ule under the heading “Letter of Credit Commitments”
and (b) any other Revolving Lender approved by the Agent and the U.S. Borrower
(such approvals not to be unreason- ably withheld) which has agreed to act as an
Issuing Bank hereunder. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affil- iate with
respect to Letters of Credit issued by such Affiliate and, except as otherwise
agreed to by such Issuing Bank, all payments required to be made to such Issuing
Bank hereunder with respect to Letters of Credit issued by such Issuing Bank
shall instead be made to the Affiliate that issued such Letter of Credit.
Notwithstanding the foregoing, no Issuing Bank under a Revolving Facility shall
be required to serve as an Issuing Bank un- der any New Revolving Facility
unless it affirmatively consents in writing to do so at or after the time such
New Revolving Facility is established. “ITA 2007” means the U.K. Income Tax Act
2007. “Joinder Agreement” has the meaning assigned to such term in Section 5.11.
“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A, Goldman Sachs Lending
Partners LLC, Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner
& Smith, Incorporated (or any other registered broker-dealer wholly- owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lend-
ing services or related businesses may be transferred following the date of this
Agree- ment), Wells Fargo Securities, LLC, Barclays Bank PLC, PNC Capital
Markets LLC and Morgan Stanley MUFG Loan Partners, LLC acting through Morgan
Stanley Senior Fund- ing, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Judgment Currency” has the meaning assigned to such term in Section 9.09(f).
“Junior Lien Intercreditor Agreement” means an agreement in substan- tially the
form of Exhibit I, with such changes thereto as are reasonably acceptable to the



--------------------------------------------------------------------------------



 
[aramarkamendmentno7111.jpg]
Agent and the U.S. Borrower; provided that such changes shall not be materially
adverse to the interests of the Lenders. “Latest Maturity Date” means, at any
time, the latest final maturity date then in effect for any Class of Commitments
or Term Loans outstanding under this Agreement. “LC Disbursement” means a
payment made by an Issuing Bank pursuant to a Letter of Credit. All LC
Disbursements with respect to each Letter of Credit shall (following the funding
thereof by the applicable Issuing Bank in the currency in which the applicable
Letter of Credit is denominated) be denominated in Dollars based on the Dollar
Equivalent amount of the applicable drawing. “LC Exposure” means, at any time,
with respect to any Revolving Facility, the Dollar Equivalent of the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit under such
Revolving Facility at such time plus (b) the aggregate amount of all LC
Disbursements in respect of Letters of Credit outstanding under such Revolving
Facility that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The LC Exposure of any Revolving Lender under any Revolving Facility
at any time shall be its Ratable Portion of the total LC Exposure under such
Revolving Fa- cility at such time. “LC Fees” has the meaning assigned to such
term in Section 2.10(b)(ii). “LCT Election” has the meaning provided in Section
1.10. “LCT Test Date” has the meaning provided in Section 1.10. “Lender Parent”
means, with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary. “Lenders” means the lenders having
Commitments or Loans from time to time or at any time and, as the context
requires, includes the Issuing Banks and their re- spective successors and
assigns as permitted hereunder and any other Person that shall have become a
party hereto pursuant to Section 2.19 or an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. “Letter of Credit” means a letter of credit issued pursuant to
Section 2.04(a). A Letter of Credit may only be issued as a standby letter of
credit. Letters of Credit shall not be issued in a form that would permit the
face amount to be reinstated upon the occurrence of a draw under such letter of
credit. “Letter of Credit Commitment” means, with respect to each Issuing Bank,
the commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial



--------------------------------------------------------------------------------



 
[aramarkamendmentno7112.jpg]
amount of each Issuing Bank’s Letter of Credit Commitment is set forth on the
Commit- ments Schedule under the heading “Letter of Credit Commitments,” or if
an Issuing Bank has entered into an Assignment and Assumption, the amount set
forth for such Issuing Bank as its Letter of Credit Commitment in the Register
maintained by the Agent. “LIBOR Quoted Currency” means Dollars, Euro, Sterling
and Yen. “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction; provided that in no event
shall an operating lease or license be deemed to constitute a Lien. “Limited
Condition Acquisition” means any acquisition of an Acquired Entity or Business
by the Borrower or any Restricted Subsidiary the consummation of which is not
conditioned on the availability of financing. “Loan Documents” means this
Agreement, any promissory notes issued pursuant to this Agreement and the
Collateral Documents. Any reference in this Agree- ment or any other Loan
Document to a Loan Document shall include all appendices, ex- hibits or
schedules thereto, and all amendments, restatements, supplements or other modi-
fications thereto. “Loan Guarantor” means each Loan Party (other than the
Borrowers). “Loan Guaranty” means Article X of this Agreement. “Loan Parties”
means Holdings, each Borrower, each of the Domestic Subsidiaries of the U.S.
Borrower that is a party to this Agreement as a Loan Guarantor on the Closing
Date or that becomes a party to this Agreement as a Loan Guarantor pur- suant to
a Joinder Agreement, and their respective successors and assigns except for any
such Domestic Subsidiary that has been released as a Loan Guarantor in
accordance here- with. “Loans” means, collectively, the Revolving Loans and Term
Loans. “Loss Sharing Agreement” means the Loss Sharing Agreement, dated as of
the Closing Date among the Lenders (it being understood that no Loan Party and
no Borrower is a party to such agreement), as the same may be amended or
supplemented from time to time. “Lux Borrower” has the meaning assigned to such
term in the preamble to this Agreement.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7113.jpg]
“Luxembourg Lending Office” means, with respect to any Lender, the of- fice of
such Lender specified as its “Luxembourg Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent. “Management Stockholders”
means the members of management (and their Controlled Investment Affiliates and
Immediate Family Members) of the U.S. Bor- rower or its direct or indirect
parent who are holders of Equity Interests of any direct or indirect parent
company of the U.S. Borrower on the Closing Date. “Margin Stock” has the meaning
assigned to such term in Regulation U. “Material Adverse Effect” means a
material adverse effect on (a) the busi- ness, assets, operations or financial
condition of the U.S. Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Borrowers and the other Loan Parties (taken as a whole)
to perform their payment obligations under the Loan Documents or (c) the rights
of, or remedies available to the Agent or the Lenders under the Loan Docu-
ments. “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge Agreements, of any one or more of
the U.S. Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $150.0 million. For purposes of determining Material
Indebtedness, the “obligations” of the U.S. Borrower or any Restricted
Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agree- ments) that the U.S.
Borrower or such Restricted Subsidiary would be required to pay if such Hedge
Agreement were terminated at such time. “Maximum Incremental Amount” means, at
any time, the sum of (a) $1,400.0 million minus the Dollar Equivalent amount
(measured at the time of incur- rence) of New Term Loans, New Revolving
Commitments and Permitted Alternative In- cremental Facilities Debt previously
established or incurred in reliance on this clause (a) plus (b) the aggregate
Dollar Equivalent amount (measured at the time of prepayment or reduction) of
Term Loans and Revolving Commitments outstanding on the Closing Date (or
established pursuant to clause (a) above) that are optionally prepaid or
optionally re- duced (other than with the proceeds of long-term Indebtedness
(other than borrowings under any revolving credit facility) and other than
Revolving Commitments replaced with New Revolving Commitments) following the
Closing Date and on or prior to such time (and, in the case of any prepayment of
Term Loans pursuant to Section 2.08(d), based on the Dollar Equivalent amount
(measured at the time of each applicable prepayment) ex- pended by the Borrowers
pursuant to such Section 2.08(d) and not the principal amount) plus (c) an
unlimited amount so long as, in the case of this clause (c) only, on a pro forma
basis (including the application of proceeds therefrom but excluding any
increase in cash and cash equivalents and treating any New Revolving Commitments
established pursuant to this clause (c) as fully drawn and all Permitted
Alternative Incremental Facilities Debt



--------------------------------------------------------------------------------



 
[aramarkamendmentno7114.jpg]
incurred pursuant to this clause (c) as secured by Liens whether or not actually
secured (but without giving effect to any substantially simultaneous incurrence
of any New Term Loans, New Revolving Commitments or Permitted Alternative
Incremental Facilities made pursuant to the foregoing clauses (a) and (b))), the
Consolidated Secured Debt Ra- tio would not exceed 3.00 to 1.00 (it being
understood that the Borrowers shall be deemed to have used amounts under clause
(c) (to the extent compliant herewith) prior to utilization of amounts under
clause (a) or (b)). “Maximum Liability” has the meaning assigned to such term in
Section 10.09. “Minimum Currency Threshold” means (i) in the case of Base Rate
Loans, $2.0 million or an integral multiple of $1.0 million in excess thereof,
(ii) in the case of Eurocurrency Rate Loans denominated in Dollars, $5.0 million
or an integral multiple of $1.0 million in excess thereof, (iii) in the case of
Loans denominated in Euro, €2.0 mil- lion or an integral multiple of €1.0
million in excess thereof, (iv) in the case of Loans de- nominated in Sterling,
£1.0 million or an integral multiple of £500,000 in excess thereof, (v) in the
case of Loans denominated in Canadian Dollars, C$1.0 million or an integral
multiple of C$1.0 million in excess thereof and (vi) in the case of Loans
denominated in Yen, ¥100.0 million or an integral multiple of ¥100.0 million in
excess thereof. “Moody’s” means Moody’s Investors Service, Inc. and any
successor to its rating agency business. “Mortgaged Properties” means,
initially, the owned real properties of the Loan Parties specified on Schedule
1.01(b), and shall include each other parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.11.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
other Secured Parties, on fee-owned real property of a Loan Party, including any
amend- ment, modification or supplement thereto. “Multiemployer Plan” means a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA. “Net Cash
Proceeds” means, with respect to any Prepayment Event, (a) the gross cash
proceeds (including payments from time to time in respect of installment
obligations, if applicable) as and when actually received by or freely
transferable for the account of the U.S. Borrower or any of the Restricted
Subsidiaries in respect of such Pre- payment Event, less (b) the sum of:



--------------------------------------------------------------------------------



 
[aramarkamendmentno7115.jpg]
(i) the amount, if any, of all taxes paid or estimated to be payable by the U.S.
Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event, (ii) the amount of any reasonable reserve established in
accordance with GAAP in respect of (A) the sale price of the assets that are the
subject of an Asset Sale Prepayment Event (including in respect of working
capital adjustments or an evaluation of such assets) or (B) any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) associated with
the assets that are the subject of such Prepayment Event and (y) retained by the
U.S. Borrower or any of the Restricted Subsidiaries, including pension and other
post-employment benefit liabilities and liabilities related to environmental
mat- ters or against any indemnification obligations associated with such
transaction; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any purchase
price adjustments or such liability) shall be deemed to be Net Cash Proceeds of
such a Prepayment Event occurring on the date of such reduction, (iii) the
principal amount, premium or penalty, if any, interest and other amounts payable
on or in respect of any Indebtedness secured by a Lien on the assets that are
the subject of such Prepayment Event (other than Indebtedness under this
Agreement and Indebtedness secured on a pari passu basis with or junior priority
basis to the Obliga- tions) to the extent that such Indebtedness is, or under
the instrument creating or evidenc- ing such Indebtedness, is required to be
repaid upon consummation of such Prepayment Event, (iv) in the case of any Asset
Sale Prepayment Event or Casualty Event, the amount of any proceeds of such
Prepayment Event that the U.S. Borrower or any Re- stricted Subsidiary has
reinvested (or intends to reinvest within the Reinvestment Period) in the
business of the U.S. Borrower or any of the Restricted Subsidiaries; provided
that any portion of such proceeds that has not been so reinvested within such
Reinvestment Period (with respect to such Prepayment Event, the “Deferred Net
Cash Proceeds”) shall (x) be deemed to be Net Cash Proceeds of an Asset Sale
Prepayment Event or Casualty Event occurring on the last day of such
Reinvestment Period, and (y) be applied to the repayment of Term Loans in
accordance with Section 2.09(b) and (v) the reasonable out-of-pocket fees and
expenses actually incurred in con- nection with such Prepayment Event. “Net
Income” means, with respect to any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
Preferred Stock dividends. “Neubauer Stockholders” means Joseph Neubauer and his
Controlled In- vestment Affiliates. “New Commitments” has the meaning assigned
thereto in Section 2.19(a). “New Lender” means each Lender providing a New
Commitment.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7116.jpg]
“New Revolving Commitments” has the meaning assigned thereto in Sec- tion
2.19(a). “New Revolving Facility” has the meaning assigned thereto in Section
2.19(a). “New Revolving Lender” has the meaning assigned thereto in Section
2.19(b). “New Revolving Loan” has the meaning assigned thereto in Section
2.19(b). “New Senior Dollar Notes” means $600 million aggregate principal amount
of senior notes due 2025 of the U.S. Borrower issued on March 22, 2017. “New
Senior Euro Notes” means €325 million aggregate principal amount of senior notes
due 2025 of Aramark International Finance S.à r.l. issued on March 27, 2017.
“New Senior Notes” means, collectively, the New Senior Dollar Notes and the New
Senior Euro Notes. “New Senior Note Documents” means the New Senior Dollar Notes
In- denture, the New Senior Euro Notes Indenture and all other instruments,
agreements and other documents evidencing the New Senior Notes or providing for
any guarantee or other right in respect thereof. “New Senior Dollar Notes
Indenture” means the Indenture dated as of March 22, 2017, among the U.S.
Borrower, as issuer, certain of its subsidiaries, as guar- antors, and The Bank
of New York, as trustee, pursuant to which the New Senior Dollar Notes are
issued. “New Senior Euro Notes Indenture” means the Indenture dated as of March
27, 2016, among Aramark International Finance S.à r.l., as issuer, certain of
its subsidiaries, as guarantors, and The Bank of New York, as trustee, pursuant
to which the New Senior Euro Notes are issued. “New Term A Loans” means New Term
Loans that are designated in the applicable supplement pursuant to Section 2.19
as “New Term A Loans,” which designa- tion shall only be permitted to the extent
the Agent (acting reasonably) determines in con- sultation with the U.S.
Borrower that such New Term Loans are being syndicated primar- ily to Persons
regulated as banks in the primary syndication thereof (it being understood that
the New Term Loans established pursuant to Incremental Amendment No. 1 and In-
cremental Amendment No. 3 are hereby designated as “New Term A Loans”).



--------------------------------------------------------------------------------



 
[aramarkamendmentno7117.jpg]
“New Term Commitments” has the meaning assigned thereto in Section 2.19(a). “New
Term Loan” has the meaning assigned thereto in Section 2.19(c). “New Term Loan
Lender” has the meaning assigned thereto in Section 2.19(c). “Non-Consenting
Lender” has the meaning assigned to such term in Sec- tion 9.02(e). “Non-Funding
Lender” has the meaning provided in Section 2.02(e). “Non-Paying Guarantor” has
the meaning assigned to such term in Section 10.10. “Non-U.S. Lender” means a
Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code. “NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates is published for
any day that is a Busi- ness Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a Federal funds broker of recog- nized standing selected by it; provided,
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. “Obligated Party” has
the meaning assigned to such term in Section 10.02. “Obligations” means the
Domestic Obligations and the Foreign Obliga- tions. “Officer” means the Chairman
of the Board, the Chief Executive Officer, the President, the Chief Financial
Officer, the Treasurer, any Executive Vice President, Senior Vice President or
Vice President or the Secretary of the U.S. Borrower. “Officers’ Certificate”
means a certificate signed on behalf of the U.S. Borrower by an Officer of the
U.S. Borrower. “Other Information” has the meaning assigned to such term in
Section 3.13(b).



--------------------------------------------------------------------------------



 
[aramarkamendmentno7118.jpg]
“Other Taxes” means any and all present or future stamp, registration, court or
documentary, intangible, recording, filing or similar Taxes arising from any
pay- ment made or required to be made under, from the execution, delivery
performance, en- forcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes described in clauses (a) or (b) of
the definition of Excluded Taxes which are im- posed with respect to an
assignment (other than an assignment made pursuant to Section 2.17(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and af- ter such date as the NYFRB shall commence to
publish such composite rate). “Participant” has the meaning assigned to such
term in Section 9.04(c). “Participant Register” has the meaning assigned to such
term in Section 9.04(c). “Paying Guarantor” has the meaning assigned to such
term in Section 10.10. “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions. “Perfection Certificate” means a certificate in the form of Exhibit B
to the Security Agreement or any other form approved by the Agent. “Permitted
Alternative Incremental Facilities Debt” has the meaning as- signed to such term
in Section 6.01(b)(xxvii). “Permitted Business” means any business conducted by
the U.S. Borrower or any of its Restricted Subsidiaries that is not in
contravention of Section 6.11. “Permitted Holders” means each of the Neubauer
Stockholders and Man- agement Stockholders and any group (as such term is used
in the definition of “Change of Control”) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, the Neubauer Stockholders and
Management Stockholders, collectively, have beneficial ownership of more than
50% of the total voting power of the Voting Stock of the U.S. Borrower or any of
its direct or indirect parent companies.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7119.jpg]
“Permitted Investments” means: (a) any Investment by the U.S. Borrower or any
Restricted Subsidiary in the U.S. Borrower or any Restricted Subsidiary; (b) any
Investment in cash and Cash Equivalents or Investment Grade Securities; (c) (i)
any Investment by the U.S. Borrower or any Restricted Subsidi- ary in any Person
(or in exchange for the Equity Interests of such Person) if as a result of such
Investment (A) such Person becomes a Restricted Subsidiary or (B) such Person,
in one transaction or a series of related transactions, is merged, con-
solidated or amalgamated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the U.S. Borrower or a Restricted
Subsidiary; (ii) any Investment held by such Person and not acquired by such
Person in con- templation of such acquisition, merger, consolidation or
transfer; and (iii) any In- vestment by the U.S. Borrower or any Restricted
Subsidiary in exchange for all or any portion of a business if, as a result of
such Investment, the assets acquired thereby become owned by the U.S. Borrower
or any Restricted Subsidiary; (d) any Investment in securities or other assets
not constituting cash, Cash Equivalents or Investment Grade Securities and
received in connection with a Disposition made pursuant to Section 6.06; (e) any
Investment existing on the Closing Date or made pursuant to legally binding
written commitments in existence on the Closing Date; provided that to the
extent such Investment was made, or such legally binding written com- mitment
was entered into, after December 30, 2016, such Investment shall be set forth on
Schedule 6.07; (f) loans and advances to, and guarantees of Indebtedness of,
employ- ees not in excess of $15.0 million outstanding at any one time, in the
aggregate; (g) any Investment acquired by the U.S. Borrower or any Restricted
Subsidiary (i) in exchange for any other Investment or accounts receivable held
by the U.S. Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
Person in which such other Investment is made or which is the obligor with
respect to such accounts receivable, (ii) in satisfaction of judgments against
other Persons or (iii) as a result of a foreclosure by the U.S. Borrower or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any In- vestment in default; (h) Hedging Obligations
permitted under Section 6.01(b)(xii);



--------------------------------------------------------------------------------



 
[aramarkamendmentno7120.jpg]
(i) loans and advances to officers, directors and employees (i) for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
prac- tice or (ii) to fund such Person’s purchase of Equity Interests of the
U.S. Borrower or any direct or indirect parent company thereof under
compensation plans ap- proved by the Board of Directors of the U.S. Borrower or
the compensation com- mittee thereof in good faith; provided that to the extent
that the net proceeds of any such purchase is made to any direct or indirect
parent of the U.S. Borrower, such net proceeds are contributed to the U.S.
Borrower; (j) Investments the payment for which consists of Equity Interests of
Holdings or any of its direct or indirect parent companies; (k) (i) performance
guarantees in the ordinary course of business, (ii) guarantees expressly
permitted under Section 6.01(b)(xiv) and (iii) guarantees of obligations of the
U.S. Borrower or any Restricted Subsidiary to any employee benefit plan of the
U.S. Borrower and its Restricted Subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary of any such plan; (l) Investments
consisting of purchases and acquisitions of inventory, supplies, material or
equipment or the licensing or contribution of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordi- nary course of
business; (m) Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business; (n) Investments made in the
ordinary course of business in connection with obtaining, maintaining or
renewing client contracts; (o) Investments in, and solely to the extent
contemplated by the organ- izational documents (as in existence on the Closing
Date) of, joint ventures to which the U.S. Borrower or its Restricted
Subsidiaries are a party on the Closing Date and disclosed on Schedule 6.07; (p)
customary Investments relating to a Receivables Facility; (q) Investments out of
the Applicable Amount; provided that no In- vestment in any Unrestricted
Subsidiary shall be permitted pursuant to this clause (q) unless at the time of
the making of such Investment, the U.S. Borrower would have been permitted to
make a Restricted Payment in the amount of such Invest- ment in reliance on
Section 6.04(i); (r) Investments out of Excluded Contributions;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7121.jpg]
(s) any transaction to the extent it constitutes an Investment that is permitted
under Section 6.04 or is made in accordance with the provisions of Sec- tion
6.05(b) (other than any transaction set forth in clauses (i), (v) and (xiv) of
Section 6.05(b); (t) additional Investments having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(t) that are at that time outstanding, not to exceed an amount equal to the
greater of (x) $700.0 million and (y) 6.75% of Total Assets (with the fair
market value of each Investment being measured at the time made and without
giving effect to subse- quent changes in value but net of any actual return on
capital in respect of such Investment); and (u) Investments in an amount (when
taken together with all Restricted Payments made in reliance on Section
6.04(xii) and net of any actual return on capital in respect of such Investment)
not to exceed the greater of (x) $200.0 mil- lion and (y) 15.0% of EBITDA for
the most recently ended Test Period as of such time any such Investment is made
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value but net of any actual
return on capital in respect of such Investment). “Permitted Liens” means, with
respect to any Person: (a) (i) Liens on accounts, payment intangibles and
related assets to se- cure any Receivables Facility and (ii) Liens arising under
the Loan Documents; (b) pledges or deposits by such Person under workmen’s
compensa- tion laws, unemployment insurance laws or similar legislation, or good
faith de- posits to secure bids, tenders, contracts (other than for the payment
of Indebted- ness) or leases to which such Person is a party, or deposits to
secure public or stat- utory obligations of such Person or deposits of cash or
U.S. government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as secu- rity for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business; (c)
Liens imposed by law, such as carriers’, warehousemen’s and me- chanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appro- priate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP; (d) Liens for
taxes, assessments or other governmental charges or claims not yet payable or
overdue for a period of more than thirty (30) days or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7122.jpg]
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP; (e) Liens in favor of issuers of
performance and surety bonds or bid bonds or with respect to other regulatory
requirements or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; (f) minor survey
exceptions, minor encumbrances, easements or reser- vations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other re- strictions as
to the use of real properties or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties, in each case, which were
not incurred in connection with Indebtedness and which do not in the aggre- gate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person; (g) Liens existing on
the Closing Date; provided that any Lien secur- ing Funded Debt in excess of (x)
$75.0 million individually or (y) $100.0 million in the aggregate (when taken
together with all other Liens securing obligations outstanding in reliance on
this clause (g) that are not listed on Schedule 6.02) shall not be permitted
pursuant to this clause (g) except to the extent such Lien is listed on Schedule
6.02; (h) Liens on property of a Person at the time such Person becomes a
Restricted Subsidiary; provided that such Liens are not created or incurred in
con- nection with, or in contemplation of, such other Person becoming such a Re-
stricted Subsidiary; provided, further, that such Liens may not extend to any
other property owned by the U.S. Borrower or any Restricted Subsidiary; (i)
Liens on property at the time the U.S. Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the U.S. Borrower or any Restricted Subsidiary; pro-
vided that such Liens are not created or incurred in connection with, or in
contem- plation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by the U.S. Borrower or any Restricted
Subsidiary; (j) Liens securing Indebtedness or other obligations of the U.S.
Bor- rower or a Restricted Subsidiary owing to the U.S. Borrower or another
Restricted Subsidiary permitted to be incurred in accordance with clause (ix) or
(x) of Sec- tion 6.01(b);



--------------------------------------------------------------------------------



 
[aramarkamendmentno7123.jpg]
(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ ac- ceptances
issued or created for the account of such Person to facilitate the pur- chase,
shipment or storage of such inventory or other goods; (l) leases, subleases,
licenses and sublicenses granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
the U.S. Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness; (m) Liens arising from financing statement filings under the UCC
or similar state or provincial laws regarding operating leases entered into by
the U.S. Borrower and its Restricted Subsidiaries in the ordinary course of
business; (n) Liens in favor of the U.S. Borrower or any Subsidiary Guarantor;
(o) Liens on inventory or equipment of the U.S. Borrower or any Re- stricted
Subsidiary granted in the ordinary course of business to the U.S. Bor- rower’s
or such Restricted Subsidiary’s client at which such inventory or equip- ment is
located; (p) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or re-
placements) as a whole, or in part, of any Indebtedness secured by any Lien re-
ferred to in clauses (g), (h), (i) and (q) of this definition; provided that (x)
such new Lien shall be limited to all or part of the same property that secured
the origi- nal Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the In- debtedness described under clauses (g), (h), (i) and
(q) of this definition at the time the original Lien became a Permitted Lien
pursuant to this Agreement, and (B) an amount necessary to pay any fees and
expenses, including premiums, re- lated to such refinancing, refunding,
extension, renewal or replacement; (q) Liens securing Indebtedness permitted to
be incurred pursuant to Section 6.01(b)(vi), (b)(xix), (b)(xxi) and (b)(xxii);
provided that (A) Liens secur- ing Indebtedness permitted to be incurred
pursuant to Section 6.01(b)(vi) do not at any time encumber any property other
than the property financed by such Indebt- edness and the proceeds and the
products thereof, (B) Liens securing Indebtedness permitted to be incurred
pursuant to Section 6.01(b)(xix) extend only to the assets of Foreign
Subsidiaries, (C) Liens securing Indebtedness permitted to be incurred pursuant
to Section 6.01(b)(xxi) only extend to the property Disposed of in the ap-
plicable Sale and Lease-Back Transaction and (D) Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xxii) are solely on
acquired



--------------------------------------------------------------------------------



 
[aramarkamendmentno7124.jpg]
property or the assets (including any acquired Equity Interests) of the Acquired
Entity or Business, as the case may be; (r) deposits in the ordinary course of
business to secure liability to in- surance carriers; (s) Liens securing
judgments for the payment of money not constitut- ing an Event of Default under
clause (h) of Section 7.01, so long as such Liens are adequately bonded and any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment and have not been finally termi- nated or the period within
which such proceedings may be initiated has not ex- pired; (t) Liens in favor of
customs and revenue authorities arising as a mat- ter of law to secure payment
of customs duties in connection with the importation of goods in the ordinary
course of business; (u) Liens (i) of a collection bank arising under Section
4-210 of the UCC on items in the course of collection, (ii) attaching to
commodity trading ac- counts or other commodity brokerage accounts incurred in
the ordinary course of business and (iii) in favor of banking institutions
arising as a matter of law en- cumbering deposits (including the right of
setoff) and which are within the gen- eral parameters customary in the banking
industry; (v) Liens that are contractual rights of setoff (i) relating to the
estab- lishment of depository relations with banks not given in connection with
the issu- ance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the U.S. Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the U.S. Bor- rower and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the U.S. Borrower or any of its Re- stricted Subsidiaries in the ordinary course
of business; (w) Liens encumbering reasonable customary initial deposits and
mar- gin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
specu- lative purposes; (x) Liens deemed to exist in connection with Investments
in repur- chase agreements permitted under Section 6.01; provided that such
Liens do not extend to any assets other than those assets that are the subject
of such repurchase agreement; (y) Liens on the assets of any Foreign Subsidiary
securing Indebted- ness permitted to be incurred pursuant to Section 6.01(b);



--------------------------------------------------------------------------------



 
[aramarkamendmentno7125.jpg]
(z) other Liens securing obligations in an aggregate amount not to ex- ceed the
greater of (x) $250.0 million and (y) 17.5% of EBITDA for the most re- cently
ended Test Period as of such time any such Lien is incurred; (aa) Liens on the
assets of Foreign Subsidiaries securing Hedging Obli- gations entered into by
such Foreign Subsidiaries that are permitted by Section 6.01(b)(xii) and that do
not constitute Secured Obligations; (bb) Liens on the Collateral (or any portion
thereof) securing Indebted- ness issued pursuant to Section 6.01(b)(xxv) and
Section 6.01(b)(xxvii), so long as at the time of the incurrence of such
Indebtedness the holders of such Indebted- ness (or a representative thereof on
behalf of such holders) shall have entered into a First Lien Intercreditor
Agreement or Junior Lien Intercreditor Agreement with the Agent agreeing that
such Liens are subject to the terms thereof; and (cc) Liens on the assets of a
Designated Business which Liens do not attach to the assets of the U.S. Borrower
or any of its Restricted Subsidiaries other than those of any Restricted
Subsidiary included in such Designated Business and which Secured Indebtedness
is permitted by Section 6.01(b)(xxvi). “Permitted Refinancing Notes” means
senior secured notes, senior unse- cured or senior subordinated debt securities
of the U.S. Borrower(or of a Subsidiary Guarantor which are guaranteed by the
U.S. Borrower) incurred after the Closing Date (a) the terms of which do not
provide for any scheduled principal repayment, mandatory redemption or sinking
fund obligations prior to the Latest Maturity Date on the date such debt
securities are issued (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of de- fault), (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate, call protection
and redemption premiums), taken as a whole, are not more restrictive to the U.S.
Borrower and the Subsidiaries than those set forth in this Agreement; provided
that a certificate of a Financial Officer of the U.S. Borrower deliv- ered to
the Agent in good faith at least three Business Days (or such shorter period as
the Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebted- ness or drafts of the documentation relating
thereto, stating that the U.S. Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing require- ment, (c)
of which no Subsidiary of the U.S. Borrower is an issuer or guarantor other than
any Loan Party and (d) which are not secured by any Liens on any assets of the
U.S. Bor- rower or any of its Subsidiaries other than assets of the Loan Parties
that constitute Col- lateral.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7126.jpg]
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organi- zation, company, government or any agency or political
subdivision thereof or any other entity. “Plan” means any employee pension
benefit plan (other than a Multiem- ployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the U.S. Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA. “Platform” means Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system.
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding-up. “Prepayment Event”
means any Asset Sale Prepayment Event, Debt Incur- rence Prepayment Event or
Casualty Event. “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its office located at 270 Park Avenue, New York, New York; each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being ef- fective. “Projections” means the projections of
the U.S. Borrower and the Re- stricted Subsidiaries included in the Information
Memorandum and any other projections and any forward-looking statements of such
entities furnished to the Lenders or the Agent by or on behalf of Holdings, the
U.S. Borrower or any of the Subsidiaries prior to the Closing Date.
“Public-Sider” means a Lender whose representatives may trade in securi- ties of
the U.S. Borrower or its controlling person or any of its Subsidiaries while in
pos- session of the financial statements provided by the U.S. Borrower under the
terms of this Agreement. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Loan Guarantor that has total assets exceeding $10,000,000 at
the time the relevant guarantee under this Agreement or grant of the relevant
security interest becomes effec- tive with respect to such Swap Obligation or
that otherwise constitutes an “eligible con- tract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7127.jpg]
“Qualified Proceeds” means assets that are used or useful in a Permitted
Business; provided that the fair market value of any such assets shall be
determined by the U.S. Borrower in good faith. “Qualifying Lender” means an
Irish Qualifying Lender or a U.K. Qualify- ing Lender. “Quotation Day” means,
with respect to any Eurocurrency Rate Borrow- ing for any Eurocurrency Interest
Period, (i) if the currency is Sterling, the first day of such Interest Period,
(ii) if the currency is Euro, two TARGET Days before the first day of such
Interest Period, (iii) for any other currency, two Business Days prior to the
com- mencement of such Interest Period (unless, in each case, market practice
differs in the rel- evant market where the Eurocurrency Rate for such currency
(other than Dollars) is to be determined, in which case the Quotation Day will
be determined by the Agent in accord- ance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)). “Ratable Portion” means, (i)
subject to Section 2.20, with respect to any Revolving Lender under any
Revolving Facility, the percentage obtained by dividing the amount of Revolving
Commitments of such Revolving Lender under such Revolving Fa- cility by the
aggregate amount of Revolving Commitments of all Revolving Lenders un- der such
Revolving Facility (or if the Revolving Commitments under such Revolving Fa-
cility have been terminated, the percentage obtained by dividing the Revolving
Loans outstanding of such Revolving Lender under such Revolving Facility by the
Revolving Loans outstanding of all Revolving Lenders under such Revolving
Facility) and (ii) with respect to any Term Loan Lender under any Term Loan
Facility, the percentage obtained by dividing the amount of Term Loans held by
such Term Loan Lender under such Term Loan Facility by the aggregate amount of
Term Loans of all Term Loan Lenders under such Term Loan Facility. “Receivables
Facility” means the receivables facility established for ARA- MARK Receivables,
LLC pursuant to the Amended and Restated Receivables Purchase Agreement, dated
as of January 26, 2007, among ARAMARK Receivables, LLC and the other parties
thereto and one or more additional receivables financing facilities, in each
case, as amended, supplemented, modified, extended, increased, renewed,
restated, re- funded, replaced or refinanced from time to time, the Indebtedness
of which is non-re- course (except for Standard Receivables Facility
Undertakings) to the U.S. Borrower and its Restricted Subsidiaries, other than
any Receivables Subsidiary, pursuant to which the U.S. Borrower or any of its
Restricted Subsidiaries sells its accounts, payment intangibles and related
assets to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receiv- ables Subsidiary that in turn sells its accounts, payment intangibles
and related assets to a Person that is not a Restricted Subsidiary.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7128.jpg]
“Receivables Facility Repurchase Obligation” means any obligation of the U.S.
Borrower or a Restricted Subsidiary that is a seller of assets in a Receivables
Facil- ity to repurchase the assets it sold thereunder as a result of a breach
of a representation, warranty or covenant or otherwise, including as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility. “Receivables
Subsidiary” means any Subsidiary formed solely for the pur- pose of engaging,
and that engages only, in one or more Receivables Facilities. “Refinancing
Indebtedness” has the meaning assigned to such term in Sec- tion 6.01(b)(xv).
“Refinancing Term Loan” means any New Term Loan that is designated as a
“Refinancing Term Loan” in the applicable supplement creating such New Term Loan
in accordance with Section 2.19. “Refinancing Transactions” has the meaning
provided in the recitals hereto. “Register” has the meaning assigned to such
term in Section 9.04(b)(iv). “Regulation T” means Regulation T of the Board as
from time to time in effect and all official rulings and interpretations
thereunder or thereof, and any successor provision thereto. “Regulation U” means
Regulation U of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and any successor provision
thereto. “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof, and
any successor provision thereto. “Reinvestment Period” means 15 months following
the date of an Asset Sale Prepayment Event or Casualty Event (or, if later, 180
days after the date the U.S. Borrower or a Restricted Subsidiary has entered
into a binding commitment to reinvest the proceeds of any such Asset Sale
Prepayment Event or Casualty Event prior to the ex- piration of such 15 months).



--------------------------------------------------------------------------------



 
[aramarkamendmentno7129.jpg]
“Related Parties” means, with respect to any specified Person, such Per- son’s
Affiliates and the respective directors, officers, trustees, employees, agents
and ad- visors of such Person and such Person’s Affiliates. “Relevant Borrower’s
Tax Jurisdiction” means (a) in the case of a Loan made to the U.K. Borrower, the
United Kingdom and (b) in the case of a Loan made to an Irish Borrower, Ireland.
“Remaining Term Percentage” means, with respect to any Term Loan Fa- cility,
100% on the date such Term Loan Facility is established; provided that on each
date (and thereafter, until the next adjustment pursuant to this proviso) that
(a) any Term Loans under such Term Loan Facility are converted to Term Loans
under any other Term Loan Facility or (b) any New Term Loans are borrowed under
such Term Loan Facility following the date of incurrence of the initial Term
Loans under such Term Loan Facility, the Remaining Term Percentage with respect
to such Term Loan Facility shall be equal to the product of (i) the Remaining
Term Percentage for such Term Loan Facility in effect immediately prior to such
conversion or the borrowing of such New Term Loans on such date multiplied by
(ii) a fraction, (x) the numerator of which is the principal amount of Term
Loans under such Term Loan Facility on the specified date following the conver-
sion of Term Loans or the borrowing of such New Term Loans on such date
occurring on such date and (y) the denominator of which is the principal amount
of Term Loans out- standing on such date under such Term Loan Facility
immediately prior to such conver- sion or the borrowing of such New Term Loans
on such date. “Replacement Revolving Commitments” means New Revolving Commit-
ments that are designated in the applicable supplement creating such New
Revolving Commitments in accordance with Section 2.19 as “Replacement Revolving
Commit- ments”; provided that New Revolving Commitments may only be designated
as “Re- placement Revolving Commitments” to the extent that after giving effect
to the establish- ment of such Replacement Revolving Commitments on any
Increased Amount Date (and any concurrent reduction in the amount of any other
Revolving Commitments), the ag- gregate amount of Revolving Commitments in
effect would not exceed the amount of Re- volving Commitments in effect
immediately prior to the effectiveness of such New Re- volving Commitments
(provided that any additional New Revolving Commitments that do not constitute
Replacement Revolving Commitments and that are established concur- rently
therewith in accordance with Section 2.19 shall be disregarded for the purposes
of such calculation). “Repricing Transaction” means, other than in connection
with a transac- tion constituting a Change of Control or Transformative
Acquisition, (i) any prepayment or repayment of any U.S. Term B-2 Loan or U.S.
Term B-3 Loan, as applicable, with the proceeds of, or any conversion of any
U.S. Term B-2 Loan or U.S. Term B-3 Loan, as applicable, into, any new or
replacement Indebtedness denominated in the same currency



--------------------------------------------------------------------------------



 
[aramarkamendmentno7130.jpg]
and constituting term loans with an Effective Yield less than the Effective
Yield applica- ble to the U.S. Term B-2 Loans or the U.S. Term B-3 Loans,
respectively and (ii) any amendment to this Agreement which reduces the
Effective Yield applicable to any U.S. Term B-2 Loan or U.S. Term B-3 Loan, as
applicable, and, in the case of each of clauses (i) and (ii), which was for the
primary purpose of reducing the Effective Yield on the U.S. Term B-2 Loans or
U.S. Term B-3 Loans, as applicable. “Required Class Lenders” means (i) with
respect to any Term Loan Facil- ity, Lenders holding more than 50% of the Term
Commitments and Term Loans under such Term Loan Facility, (ii) with respect to
any Revolving Facility, Lenders holding more than 50% of the Revolving
Commitments under such Revolving Facility or, if the Revolving Credit
Termination Date has occurred with respect to such Revolving Facility, more than
50% of the Revolving Outstandings under such Revolving Facility and (iii) with
respect to the Revolving Facilities, the Required Revolving Lenders. The Term
Loans, Revolving Commitments and Revolving Outstandings of any Defaulting Lender
shall not be included in the calculation of “Required Class Lenders.” “Required
Financial Covenant Lenders” means, collectively, Lenders hav- ing more than 50%
of the sum of the Dollar Equivalent of (a) the aggregate outstanding amount of
the Revolving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Re- volving Outstandings under such Revolving Facility plus (b) the aggregate
outstanding amount of all U.S. Term A Loans, Canadian Term A Loans, Canadian
Term A-1-2 Loans, Euro Term A-1 Loans, New Term A Loans and Extended Term Loans
in respect of any of the foregoing then outstanding. The Revolving Commitments,
Revolving Outstandings and Term Loans of any Defaulting Lender shall not be
included in the calculation of “Re- quired Financial Covenant Lenders.”
“Required Lenders” means, collectively, Lenders having more than 50% of the sum
of the Dollar Equivalent of (a) the aggregate outstanding amount of the Re-
volving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Revolving Out- standings under such Revolving Facility) and (b) the aggregate
principal amount of all Term Loans then outstanding. The Term Loans, Revolving
Commitments and Revolving Outstandings of any Defaulting Lender shall not be
included in the calculation of “Re- quired Lenders.” “Required Revolving
Lenders” means, collectively, Lenders having more than 50% of the sum of the
Dollar Equivalent of the aggregate outstanding amount of the Revolving
Commitments or, with respect to any Revolving Facility after the Revolving
Credit Termination Date with respect to such Revolving Facility, the Revolving
Out- standings under such Revolving Facility. The Revolving Commitments and
Revolving Outstandings of any Defaulting Lender shall not be included in the
calculation of “Re- quired Revolving Lenders.”



--------------------------------------------------------------------------------



 
[aramarkamendmentno7131.jpg]
“Requirement of Law” means, as to any Person, the Certificate of Incorpo- ration
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, executive order or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject. “Responsible Officer” of any Person means the
chief executive officer, the president, any vice president, any director, the
chief operating officer or any financial of- ficer of such Person and any other
officer or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date (but subject to the express requirements set forth
in Section 4.01), shall include any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Of- ficer shall be conclusively presumed to have
acted on behalf of such Loan Party. “Restricted Lender” means a Lender that is
incorporated, established or resident in Germany (Inländer within the meaning of
section 2 paragraph 15 of the Ger- man Foreign Trade Law
(Außenwirtschaftsgesetz, AWG)) or that notifies the Agent to this effect.
“Restricted Payments” has the meaning assigned to such term in Section 6.04.
“Restricted Subsidiary” means, at any time, any direct or indirect Subsidi- ary
of the U.S. Borrower (including any Foreign Subsidiary) that is not then an
Unre- stricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceas- ing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.” “Revolving Available
Credit” means, at any time under any Revolving Fa- cility, (a) the then
effective aggregate Revolving Commitments under such Revolving Fa- cility minus
(b) the aggregate Revolving Outstandings at such time under such Revolving
Facility. “Revolving Commitments” means the Initial Revolving Commitments, the
2018 Tranche Revolving Commitments and any New Revolving Commitments. “Revolving
Credit Borrowing” means any Borrowing under any Revolv- ing Facility. “Revolving
Credit Note” means a promissory note of the Borrowers under a Revolving Facility
substantially in the form of Exhibit F-1.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7132.jpg]
“Revolving Credit Termination Date” means, with respect to any Revolv- ing
Facility, the earliest of (a) the Scheduled Termination Date for such Revolving
Facil- ity, (b) the date of termination of all of the Revolving Commitments
under such Revolv- ing Facility pursuant to Section 2.05 the date on which the
Loans under such Revolving Facility become due and payable pursuant to Section
7.02(a) or the Revolving Commit- ments under such Revolving Facility are
terminated. “Revolving Facilities” means collectively the Initial Revolving
Facility, the 2018 Tranche Revolving Facility and each New Revolving Facility
and “Revolving Facil- ity” means any such facility individually. “Revolving
Lender” means a Lender with a Revolving Commitment or Revolving Outstandings, in
its capacity as such. “Revolving Loan” means an Initial Revolving Loan, the 2018
Revolving Loans or a New Revolving Loan. “Revolving Outstandings” means, at any
particular time under any Re- volving Facility, the sum of (a) the Dollar
Equivalent of the principal amount of the Re- volving Loans outstanding at such
time under such Revolving Facility and (b) the LC Ex- posure at such time under
such Revolving Facility. When used with respect to (i) any Borrower, the
Revolving Outstandings shall constitute the portion of the Revolving Out-
standings made to or on behalf of such Borrower and (ii) with respect to any
Revolving Lender, the Revolving Outstandings of such Lender under any Revolving
Facility shall be the Dollar Equivalent of its Revolving Loans and LC Exposure
under such Revolving Facility. “Revolving Sublimit” means (i) with respect to
the Canadian Borrower, $150,000,000, (ii) with respect to the U.K. Borrower,
$150,000,000, (iii) with respect to each Irish Borrower, $150,000,000, (iv) with
respect to the German Borrower, $150,000,000, (v) with respect to the Lux
Borrower, $150,000,000 and (vi) with respect to any Additional Foreign Borrower
that is a Borrower under any Revolving Facility, the amount agreed by the Agent
and the U.S. Borrower at the time such Additional Foreign Borrower becomes a
Borrower under such Revolving Facility. “Sale and Lease-Back Transaction” means
any arrangement with any Per- son providing for the leasing by the U.S. Borrower
or any Restricted Subsidiary of any real or tangible personal property, which
property has been or is to be sold or transferred by the U.S. Borrower or such
Restricted Subsidiary to such Person in contemplation of such leasing. “S&P”
means Standard & Poor’s Financial Services LLC, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7133.jpg]
“Sanctioned Country” means, at any time, a country, region or territory which is
or whose government is the subject or target of country-wide Sanctions (as of
the Closing Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea). “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanc- tions-related
list of designated Persons maintained by the Office of Foreign Assets Con- trol
of the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the Office of the
Superinten- dent of Financial Institutions or the European Union, (b) any Person
located, operating, organized or resident in a Sanctioned Country or (c) any
Person that is 50% or more owned by a Person or Persons described in (a) or (b)
of this definition. “Sanctions” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, includ- ing those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, Her Majesty’s Treasury, the Office
of the Superintendent of Financial Institutions or the European Union.
“Scheduled Termination Date” means (i) with respect to the Initial2018 Tranche
Revolving Facility, March 28, 2022,October 1, 2023, and (ii) with respect to any
New Revolving Facility, the date specified as such in the applicable supplement
pursuant to Section 2.19 establishing such New Revolving Facility. “SEC” means
the Securities and Exchange Commission, or any Govern- mental Authority
succeeding to any or all of its functions. “Secured Cash Management Obligations”
means all obligations owing by the U.S. Borrower or any Restricted Subsidiary to
the Agent, a Joint Lead Arranger, Co- Documentation Agent, any Affiliate of any
of the foregoing or a Person that was a Lender or an Affiliate of a Lender on
the Closing Date or at the time the Cash Management Agreement giving rise to
such obligations was entered into. “Secured Hedging Obligations” means all
Hedging Obligations owing by the U.S. Borrower or any Restricted Subsidiary to
the Agent, a Joint Lead Arranger, Co- Documentation Agent or any Affiliate of
any of the foregoing or a Person that was a Lender or an Affiliate of a Lender
on the Closing Date or at the time the Hedge Agree- ment giving rise to such
Hedging Obligations was entered into. “Secured Indebtedness” means any
Indebtedness secured by a Lien. “Secured Obligations” means all Obligations,
together with all Secured Hedging Obligations and Secured Cash Management
Obligations, excluding, with respect to any Loan Party, Excluded Swap
Obligations of such Loan Party.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7134.jpg]
“Secured Parties” has the meaning assigned to such term in the Security
Agreement. “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the SEC promulgated thereunder. “Security
Agreement” means that certain U.S. Pledge and Security Agree- ment, dated as of
the Closing Date, between the Loan Parties and the Agent, for the bene- fit of
the Agent and the other Secured Parties. “Series” has the meaning assigned to
such term in Section 2.19(a). “Significant Subsidiary” means any Subsidiary (or
group of Subsidiaries as to which any condition specified in clause (f) or (g)
of Section 7.01 applies) of the U.S. Borrower that would be a “significant
subsidiary” as defined in Article I, Rule 2-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such regulation is in ef- fect on the date
hereof. “Specified Representations” means the representations and warranties
contained in Sections 3.01(a), 3.02 (limited to the transactions contemplated by
Incre- mental Amendment No. 2), 3.03(c) and (d) (in each case, limited to the
transactions con- templated by Incremental Amendment No. 2 not conflicting with
any existing indentures governing outstanding debt securities of the U.S.
Borrower and the Loan Guarantors and this Agreement), 3.08, 3.15(a), 3.18, 3.20
and 3.21(limited to the use of proceeds of the U.S. Term B-1 Loans on the
Incremental Amendment No. 2 Effective Date). “Standard Receivables Facility
Undertakings” means representations, war- ranties, covenants and indemnities
entered into by the U.S. Borrower or any Restricted Subsidiary of the U.S.
Borrower that the U.S. Borrower has determined in good faith to be customary in
financings similar to a Receivables Facility, including, without limita- tion,
those relating to the servicing of the assets of a Receivables Facility
Subsidiary, it being understood that any Receivables Facility Repurchase
Obligation shall be deemed to be a Standard Receivables Facility Undertaking.
“Sterling” and the sign “£” each mean the lawful money of the United Kingdom.
“Subordinated Indebtedness” means any Material Indebtedness of the U.S. Borrower
or any Subsidiary Guarantor (other than Indebtedness owing to the U.S. Borrower
or a Restricted Subsidiary) that by its terms is expressly subordinated to the
ob- ligations of the U.S. Borrower or such Subsidiary Guarantor under this
Agreement with respect to the Obligations. “Subsequent Transaction” has the
meaning provided in Section 1.10.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7135.jpg]
“Subsidiary” means, with respect to any Person, (a) any corporation, asso-
ciation, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other subsidiar- ies of that
Person or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (i) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general or
limited partnership inter- ests, as applicable, are owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of that Person or a combination thereof whether in the form of membership,
general, special or limited partnership or otherwise, and (ii) such Person or
any subsidiary of such Person is a controlling general partner or otherwise con-
trols such entity. “Subsidiary Guarantor” means each Restricted Subsidiary of
the U.S. Bor- rower that executes this Agreement as a Loan Guarantor on the
Closing Date and each other Restricted Subsidiary of the U.S. Borrower that
thereafter becomes a Subsidiary Guarantor pursuant to a Joinder Agreement except
for any Restricted Subsidiary that has been released as a Subsidiary Guarantor
in accordance with the terms of this Agreement. “Successor Foreign Borrower” has
the meaning assigned to such term in Section 6.03(d)(i). “Successor Holdings
Guarantor” has the meaning assigned to such term in Section 6.03(c). “Successor
Person” has the meaning assigned to such term in Section 6.03(b)(i). “Successor
U.S. Borrower” has the meaning assigned to such term in Sec- tion 6.03(a)(i).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“TARGET” means Trans-European Automated Real-time Gross Settle- ment Express
Transfer payment system. “TARGET Day” means any day on which TARGET is open for
the settle- ment of payments in Euro. “Taxes” means all present or future taxes,
levies, imposts, duties, deduc- tions, withholdings (including backup
withholding), assessments, fees or other charges



--------------------------------------------------------------------------------



 
[aramarkamendmentno7136.jpg]
imposed by any Governmental Authority, including any interest, penalties or
additions to tax applicable thereto. “TCA” means the Irish Taxes Consolidation
Act 1997. “Term Commitments” means each of the U.S. Term A Commitments, U.S.
Term B Commitments, U.S. Term B-1 Commitments, U.S. Term B-2 Commitments, U.S.
Term B-3 Commitments, Canadian Term A Commitments, Canadian Term A-1
Commitments, Additional Canadian Term A-2 Commitments, Euro Term A-1 Commit-
ments, Yen Term C-1 Commitments and, if applicable, New Term Commitments with
re- spect to any Series. “Term Loan” means each of the U.S. Term A Loans, U.S.
Term B-2 Loans, U.S. Term B-3 Loans, the Canadian Term A Loans, Canadian Term
A-1-2 Loans, the Euro Term A-1 Loans, the Yen Term C-1 Loans and, if applicable,
New Term Loans with respect to any Series and any Extended Term Loans. “Term
Loan Borrowing” means a Borrowing consisting of Term Loans under a particular
Term Loan Facility. “Term Loan Facility” means, as the context requires, the
U.S. Term A Loan Facility, U.S. Term B-2 Loan Facility, U.S. Term B-3 Loan
Facility, the Canadian Term A Loan Facility, the Canadian Term A-1-2 Loan
Facility, the Euro Term A-1 Loan Facility, the Yen Term C-1 Loan Facility, each
other Extension Series of Extended Term Loans and each Series of New Term Loans.
“Term Loan Lender” means each Lender that has a Term Commitment or that holds a
Term Loan. “Term Loan Note” means a promissory note of the applicable Borrower
substantially in the form of Exhibit F-2. “Test Period” means, at any date of
determination, (i) for purposes of de- termining actual compliance with Section
6.10, the most recently completed four consec- utive fiscal quarters of the U.S.
Borrower ending on the date specified therein and (ii) for all other purposes,
the most recently completed four consecutive fiscal quarters of the U.S.
Borrower ending on or prior to such date for which financial statements have
been (or were required to have been) delivered pursuant to Section 5.01;
provided that prior to the first date financial statements have been delivered
pursuant to 5.01, the Test Period in effect shall be the period of four
consecutive fiscal quarters of the U.S. Borrower ended December 31, 2016. “Total
Assets” means the total amount of all assets of the U.S. Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of the U.S. Borrower.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7137.jpg]
“Transformative Acquisition” means any acquisition of an Acquired En- tity or
Business by the U.S. Borrower or any Restricted Subsidiary or other similar In-
vestment that is either (a) not permitted hereunder immediately prior to the
consumma- tion of such transaction or (b) if permitted hereunder immediately
prior to the consumma- tion of such transaction, this Agreement would not
provide the U.S. Borrower and its Re- stricted Subsidiaries with adequate
flexibility for the continuation or expansion of their combined operations
following such consummation, as reasonably determined by the U.S. Borrower
acting in good faith. “Treaty” means (a) a double taxation agreement or (b) for
purposes of the Irish Borrowers only, a double taxation agreement into which
Ireland has entered which contains an article dealing with interest or income
from debt claims. “Treaty Lender” means a Lender which: (a) is treated as a
resident of a Treaty State for the purposes of the relevant Treaty and which is
entitled under the terms of the Treaty to claim a full exemption from Tax
imposed by Relevant Borrower’s Tax Jurisdiction on interest paid in respect of
any Loan, subject only to the completion of any procedural formalities; and (b)
does not carry on a business in the Relevant Borrower’s Tax Jurisdiction through
a permanent establishment with which that Lender’s participation in a Loan is
effectively connected. “Treaty State” means a jurisdiction having a Treaty with
the Relevant Bor- rower’s Tax Jurisdiction which makes provision for full
exemption from Tax imposed by the Relevant Borrower’s Tax Jurisdiction on
interest. “Type,” when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Eurocurrency Rate, the Base Rate,
the Canadian Base Rate or the BA Rate. “UCC” means the Uniform Commercial Code
as in effect from time to time in the state of New York or any other state the
laws of which are required to be ap- plied in connection with the issue of
perfection of security interests. “U.K. Borrower” has the meaning assigned to
such term in the preamble to this Agreement. “U.K. Lending Office” means, with
respect to any Lender, the office of such Lender specified as its “U.K. Lending
Office” in its Administrative Questionnaire (or, if no such office is specified,
its U.S. Lending Office) or such other office of such Lender as such Lender may
from time to time specify to the U.S. Borrower and the Agent.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7138.jpg]
“U.K. Qualifying Lender” means: (i) a Lender (other than a Lender within
subparagraph (ii) below) which is beneficially entitled to interest payable to
that Lender in respect of an advance to the U.K. Borrower and is: (A) a Lender:
(1) which is a bank (as defined for the purpose of section 879 of the ITA 2007)
making an advance to the U.K. Borrower; or (2) in respect of an advance made to
the U.K. Borrower by a person that was a bank (as defined for the purpose of
section 879 of the ITA 2007) at the time that that advance was made, and which
is within the charge to United Kingdom corporation tax as re- spects any
payments of interest made in respect of the advance or, in the case of a bank
making an advance, would be within such charge as re- spects such payments apart
from section 18A of the CTA 2009; or (B) a Lender which is: (1) a company
resident in the United Kingdom for United Kingdom tax purposes; or (2) a
partnership each member of which is: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a company not so resident in the
United King- dom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in com- puting its
chargeable profits (for the purposes of section 19 of the CTA 2009) the whole of
any share of interest payable in re- spect of that advance that falls to it by
reason of part 17 of the CTA 2009; or (3) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establish- ment and which brings into account interest payable in
respect of that ad- vance in computing the chargeable profits (for the purposes
of section 19 of the CTA 2009) of that company; or (C) a Treaty Lender; or (ii)
a building society (as defined for the purpose of Section 880 of the ITA 2007).



--------------------------------------------------------------------------------



 
[aramarkamendmentno7139.jpg]
“U.K. Tax Confirmation” means a confirmation by a Lender that the per- son
beneficially entitled to interest payable to that Lender in respect of an
advance to the U.K. Borrower is either: (i) a company resident in the United
Kingdom for United Kingdom Tax pur- poses; or (ii) a partnership each member of
which is: (A) a company so resident in the United Kingdom; or (B) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of sec- tion 19 of the CTA 2009) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of part 17 of the CTA 2009; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (for the purposes of
section 19 of the CTA 2009) of that company. “U.K. Tax Deduction” means a
deduction or withholding for, or on ac- count of, Tax imposed by the United
Kingdom from a payment under a Loan Document. “Unrestricted Subsidiary” means
(a) any Subsidiary of the U.S. Borrower that at the time of determination is an
Unrestricted Subsidiary (as designated by the U.S. Borrower, as provided below)
and (b) any Subsidiary of an Unrestricted Subsidiary. So long as no Default has
occurred and is continuing, the U.S. Borrower may designate any Restricted
Subsidiary of the U.S. Borrower (other than any Foreign Borrower) (in- cluding
any existing Restricted Subsidiary and any newly acquired or newly formed Sub-
sidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on, any property of, the U.S. Borrower or any Subsidiary of the U.S.
Borrower (other than any Subsidiary of the Subsidiary to be so designated);
provided that (i) any Unrestricted Subsidiary must be an entity of which shares
of the capital stock or other equity interests (including part- nership
interests) entitled to cast at least a majority of the votes that may be cast by
all shares or equity interests having ordinary voting power for the election of
directors or other governing body are owned, directly or indirectly, by the U.S.
Borrower, (ii) such designation complies with Section 6.07 and (iii) each of (A)
the Subsidiary to be so des- ignated and (B) its subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the U.S. Borrower or any Restricted Subsidiary.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7140.jpg]
The U.S. Borrower may designate any Unrestricted Subsidiary to be a Re- stricted
Subsidiary; provided that, immediately after giving effect to such designation
no Default shall have occurred and be continuing and either (x) the U.S.
Borrower could in- cur at least $1.00 of additional Indebtedness pursuant to the
Interest Coverage Ratio test described in Section 6.01(a) or (y) the Interest
Coverage Ratio for the U.S. Borrower and its Restricted Subsidiaries would be
greater than such ratio for the U.S. Borrower and its Restricted Subsidiaries
immediately prior to such designation, in each case on a pro forma basis taking
into account such designation. Any such designation by the U.S. Borrower shall
be notified by the U.S. Borrower to the Agent by promptly delivering to the
Agent a copy of any applicable Board Resolution giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions. Notwithstanding the fore- going, as of
the Closing Date, all of the Subsidiaries of the U.S. Borrower will be Re-
stricted Subsidiaries. “U.S. Borrower” has the meaning assigned to such term in
the preamble to this Agreement; provided that when used in the context of
determining the fair market value of an asset or liability under this Agreement,
“U.S. Borrower” shall, unless other- wise expressly stated, be deemed to mean
the Board of Directors of the U.S. Borrower when the fair market value of such
asset or liability is equal to or in excess of $100.0 mil- lion. “U.S. Borrower
Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(b). “U.S. Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “U.S. Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent. “U.S. Tax Compliance
Certificate” has the meaning assigned to such term in Section 2.15(g). “U.S.
Term A Commitment” means, with respect to each U.S. Term A Lender, the
commitment of such Lender to make U.S. Term A Loans to the U.S. Bor- rower in
the aggregate principal amount set forth opposite such Lender’s name on the
Commitments Schedule under the caption “U.S. Term A Commitments” as adjusted to
reflect each Assignment and Assumption executed by such Lender and as such
amount may be increased or reduced pursuant to this Agreement, and “U.S. Term A
Commit- ments” shall mean the aggregate U.S. Term A Commitments of all U.S. Term
A Lenders, which amount, initially as of the Closing Date, shall be $650.0
million. “U.S. Term A Lender” means each Lender that has a U.S. Term A Com-
mitment or that is a holder of U.S. Term A Loans.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7141.jpg]
“U.S. Term A Loan” has the meaning assigned to such term in Section 2.01(b)(i).
“U.S. Term A Loan Facility” means the provisions herein related to the U.S. Term
A Commitments and U.S. Term A Loans. “U.S. Term A Loan Maturity Date” means
March 28, 2022. “U.S. Term B Commitment” means, with respect to each U.S. Term B
Lender, the commitment of such Lender to make U.S. Term B Loans to the U.S. Bor-
rower in the aggregate principal amount set forth opposite such Lender’s name on
the Commitments Schedule under the caption “U.S. Term B Commitments” as adjusted
to reflect each Assignment and Assumption executed by such Lender and as such
amount may be increased or reduced pursuant to this Agreement, and “U.S. Term B
Commit- ments” shall mean the aggregate U.S. Term B Commitments of all U.S. Term
B Lenders, which amount, initially as of the Closing Date, shall be $1,750.0
million. “U.S. Term B Lender” means each Lender that has a U.S. Term B Com-
mitment or that is a holder of U.S. Term B Loans. “U.S. Term B Loan” has the
meaning assigned to such term in Section 2.01(b)(ii). “U.S. Term B Loan
Facility” means the provisions herein related to the U.S. Term B Commitments and
U.S. Term B Loans. “U.S. Term B-1 Commitment” means, with respect to each U.S.
Term B-1 Lender, the commitment of such Lender to make U.S. Term B-1 Loans to
the U.S. Bor- rower in the aggregate principal amount set forth opposite such
Lender’s name on the Schedule 1 to Incremental Amendment No. 2 under the caption
“U.S. Term B-1 Commit- ments” as adjusted to reflect each Assignment and
Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “U.S. Term B-1 Commitments” shall mean
the aggregate U.S. Term B-1 Commitments of all U.S. Term B-1 Lenders, which
amount, initially as of the Incremental Amendment No. 2 Effective Date, shall be
$1,785.0 million. “U.S. Term B-1 Lender” means each Lender that has a U.S. Term
B-1 Commitment or that is a holder of U.S. Term B-1 Loans. “U.S. Term B-1 Loan”
has the meaning assigned to such term in Section 2.01(b)(vi). “U.S. Term B-1
Loan Facility” means the provisions herein related to the U.S. Term B-1
Commitments and U.S. Term B-1 Loans.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7142.jpg]
“U.S. Term B-2 Commitment” means, (i) with respect to the Additional U.S. Term
B-2 Lender, its Additional U.S. Term B-2 Commitment, (ii) with respect to each
Converting U.S. Term B-2 Lender, its commitment to make a U.S. Term B-2 Loan on
the Amendment No. 5 Effective Date in an aggregate amount equal to its Converted
U.S. Term B-2 Loan and (iii) with respect to all other U.S. Term B-2 Lenders,
its com- mitment to make a U.S. Term B-2 Loan in an aggregate principal amount
as reflected on each Assignment and Assumption executed by such Lender and as
such amount may be increased or reduced pursuant to this Agreement, and “U.S.
Term B-2 Commitments” shall mean the aggregate U.S. Term B-2 Commitments of all
U.S. Term B-2 Lenders, which amount, initially as of the Amendment No. 5
Effective Date, shall be $1,410,625,000. “U.S. Term B-2 Lender” means each
Lender that has a U.S. Term B-2 Commitment or that is a holder of U.S. Term B-2
Loans, including the Additional U.S. Term B-2 Lender and each Amendment No. 5
Consenting Lender. “U.S. Term B-2 Loan” has the meaning assigned to such term in
Section 2.01(b)(viii). “U.S. Term B-2 Loan Facility” means the provisions herein
related to the U.S. Term B-2 Commitments and U.S. Term B-2 Loans. “U.S. Term B-2
Loan Maturity Date” means March 28, 2024. “U.S. Term B-3 Commitment” means, (i)
with respect to the Additional U.S. Term B-3 Lender, its Additional U.S. Term
B-3 Commitment, (ii) with respect to each Converting U.S. Term B-3 Lender, its
commitment to make a U.S. Term B-3 Loan on the Amendment No. 6 Effective Date in
an aggregate amount equal to its Converted U.S. Term B-3 Loan and (iii) with
respect to all other U.S. Term B-3 Lenders, its com- mitment to make a U.S. Term
B-3 Loan in an aggregate principal amount as reflected on each Assignment and
Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “U.S. Term B-3 Commitments” shall mean
the aggregate U.S. Term B-3 Commitments of all U.S. Term B-3 Lenders, which
amount, initially as of the Amendment No. 6 Effective Date, shall be
$1,780,537,500. “U.S. Term B-3 Lender” means each Lender that has a U.S. Term
B-3 Commitment or that is a holder of U.S. Term B-3 Loans, including the
Additional U.S. Term B-3 Lender and each Amendment No. 6 Consenting Lender.
“U.S. Term B-3 Loan” has the meaning assigned to such term in Section
2.01(b)(viii). “U.S. Term B-3 Loan Facility” means the provisions herein related
to the U.S. Term B-3 Commitments and U.S. Term B-3 Loans.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7143.jpg]
“U.S. Term B-3 Loan Maturity Date” means March 11, 2025. “USA PATRIOT Act” means
The Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56
(signed into law October 26, 2001)), as amended from time to time. “VAT” means:
(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and (b) any
other tax of a similar nature, whether imposed in a member state of the European
Union in substitution for, or levied in addition to, such tax referred to in
paragraph (a) above, or imposed elsewhere. “Voting Stock” of any Person as of
any date means the Capital Stock of such Person that is at the time entitled to
vote in the election of the Board of Directors of such Person. “Weighted Average
Life to Maturity” means, when applied to any Indebt- edness, Disqualified Stock
or Preferred Stock, as the case may be, at any date, the quo- tient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment, by (2) the
sum of all such payments. “Wholly-Owned Subsidiary” of any Person means a
Restricted Subsidiary of such Person, 100% of the outstanding Capital Stock or
other ownership interests of which (other than directors’ qualifying shares)
shall at the time be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are de- fined in Part I of Subtitle E of Title
IV of ERISA. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Mem- ber Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. “Yen” or “¥” means lawful
currency of Japan.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7144.jpg]
“Yen Term C Commitment” means, with respect to each Yen Term C Lender, the
commitment of such Lender to make Yen Term C Loans to the U.S. Bor- rower in the
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Commitments Schedule under the caption “Yen Term C Commit-
ments,” as adjusted to reflect each Assignment and Assumption executed by such
Lender and as such amount may be increased or reduced pursuant to this
Agreement, and “Yen Term C Commitments” shall mean the aggregate Yen Term C
Commitments of all Yen Term C Lenders, which amount, initially as of the Closing
Date, shall be ¥11,107 million. “Yen Term C Lender” means each Lender that has a
Yen Term C Com- mitment or that is a holder of Yen Term C Loans. “Yen Term C
Loan” has the meaning provided in Section 2.01(b)(iv). “Yen Term C Loan
Facility” means the provisions herein related to the Yen Term C Commitments and
the Yen Term C Loans. “Yen Term C Loan Maturity Date” means March 28, 2022. “Yen
Term C-1 Commitment” means, with respect to each Yen Term C-1 Lender, the
commitment of such Lender to make Yen Term C-1 Loans to the U.S. Borrower on the
Amendment No. 7 Effective Date in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule II to
Amendment No. 7 under the caption “Yen Term C-1 Commitment,” as adjusted to
reflect each Assignment and Assumption executed by such Lender and as such
amount may be increased or reduced pursuant to this Agreement, and “Yen Term C-1
Commitments” shall mean the ag- gregate Yen Term C-1 Commitments of all Yen Term
C-1 Lenders, which amount, initially as of the Amendment No. 7 Effective Date,
shall be ¥ 10,801.5575 million. “Yen Term C-1 Lender” means each Lender that has
a Yen Term C-1 Commitment or that is a holder of Yen Term C-1 Loans. “Yen Term
C-1 Loan” has the meaning assigned to such term in Section 2.01(b)(xiii) and
shall include all Yen Term C-1 Loans funded on the Amendment No. 7 Effective
Date pursuant to the Yen Term C-1 Commitments. “Yen Term C-1 Loan Facility”
means the provisions herein related to the Yen Term C-1 Commitments and the Yen
Term C-1 Loans. “Yen Term C-1 Loan Maturity Date” means October 1, 2023. SECTION
1.02 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., an “Initiala “2018
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by
Class and Type (e.g., a “Eurocurrency Rate Initial2018 Tranche Revolving Loan”).
Bor- rowings also may be classified and referred to by Class (e.g., an “Initiala
“2018 Tranche Re- volving Borrowing”) or by Type (e.g., a “Eurocurrency Rate
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Rate Initial2018 Tranche
Revolving Borrowing”).



--------------------------------------------------------------------------------



 
[aramarkamendmentno7145.jpg]
SECTION 1.03 Conversion of Currencies. (a) Dollar Equivalents. The Agent shall
determine the Dollar Equivalent of any amount as required hereby, and a
determination thereof by the Agent shall be presumed correct absent manifest
error. The Agent may, but shall not be obligated to, rely on any determination
made by any Loan Party in any document delivered to the Agent. The Agent shall
determine or redetermine the Dollar Equivalent of each Loan and each Letter of
Credit on each Determination Date and, unless otherwise specified herein, the
Agent may determine or redeter- mine the Dollar Equivalent of any amount
hereunder on any other date in its rea- sonable discretion. For purposes of any
calculation of whether the requisite per- centage of Lenders have consented to
any amendment, waiver or modification of any Loan Document, the Agent may, in
consultation with the U.S. Borrower, set a record date for determining the
Dollar Equivalent amount of any Loan or Com- mitment so long as such record date
is within 30 days of the effective date of such amendment, waiver or
modification. (b) Rounding-Off. The Agent may set up appropriate rounding off
mechanisms or otherwise round off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are ex-
pressed in whole Dollars or in whole cents, as may be necessary or appropriate.
(c) Negative Covenants, Etc. The Borrowers shall not be deemed to have violated
any of the covenants set forth in Article VI (other than Section 6.10) solely as
a result of currency fluctuations following the date any ac- tion is taken if
such action was permitted on the date on which it was taken. SECTION 1.04 Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the con- text may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” Unless otherwise specifically indicated, the
term “consolidated” with respect to any Person refers to such Person
consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidi- ary as if such Unrestricted Subsidiary
were not an Affiliate of such Person. The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Un- less the context requires
otherwise (a) any definition of or reference to any agreement, in- strument or
other document herein shall be construed as referring to such agreement, in-
strument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7146.jpg]
not to any particular provision hereof, (d) all references herein to Articles,
Sections, Ex- hibits and Schedules shall, except as otherwise indicated, be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.05 Certain Calculations and Tests. For purposes of
determin- ing the permissibility of any action, change, transaction or event
that requires a calculation of any financial ratio or test hereunder (including
any Consolidated Leverage Ratio test, any Consoli- dated Secured Debt Ratio
test, and/or Interest Coverage Ratio test, the amount of EBITDA and/or Total
Assets), such financial ratio or test shall be calculated (subject to Section
1.10) at the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be, and no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be. SECTION 1.06 Change of Currency. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the Agent may
from time to time specify with the U.S. Borrower’s consent to appropriately
reflect a change in cur- rency of any country and any relevant market
conventions or practices relating to such change in currency. SECTION 1.07
Funding Through Applicable Lending Offices. Any Lender may, by notice to the
Agent and the U.S. Borrower, designate an Affiliate of such Lender as its
Applicable Lending Office with respect to any Loans to be made by such Lender to
any Borrower (and, for the avoidance of doubt, a Lender may designate differ-
ent Applicable Lending Offices to make Loans to the U.S. Borrower, on the one
hand, and any Foreign Borrower, on the other hand, under the same Revolving
Facility) or make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans. In the event
that a Lender designates an Affiliate of such Lender as its Applicable Lending
Office for Loans to any Borrower un- der any Facility or makes any Loan
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loans, then all Loans and re- imbursement
obligations to be funded by such Lender under such Facility to such Bor- rower
shall be funded by such Applicable Lending Office or foreign or domestic branch
or Affiliate, as applicable, and all payments of interest, fees, principal and
other amounts payable to such Lender under such Facility shall be payable to
such Applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable. Except as provided in the immediately preceding sentence, no
designation by any Lender of an Affiliate as its Applicable Lending Office or
making any Loan available to any Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loans shall alter the obligation
of the applicable Borrower to pay any principal, interest, fees or other amounts
hereunder.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7147.jpg]
SECTION 1.08 Accounting Terms; GAAP. Except as otherwise ex- pressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the U.S.
Bor- rower notifies the Agent that the U.S. Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the U.S. Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein (i)
all terms of an accounting or financial nature used herein shall be construed,
and all compu- tations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codifi- cation 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the U.S. Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) the accounting for any lease (and whether the ob- ligations
thereunder shall constitute “Capitalized Lease Obligations”) shall be based on
GAAP as in effect on the Closing Date and without giving effect to any
subsequent changes in GAAP (or the required implementation of any previously
promulgated changes in GAAP) relating to the treatment of a lease as an
operating lease or capitalized lease. SECTION 1.09 Additional Available
Currencies. (a) The U.S. Borrower may from time to time request that Eu-
rocurrency Rate Revolving Loans be made and/or Letters of Credit be issued un-
der any Revolving Facility in a currency other than those specifically listed in
the definition of “Available Currency”; provided that such requested currency is
a lawful currency (other than Dollars) that is readily available and freely
transfera- ble and convertible into Dollars. In the case of any such request
with respect to the making of Eurocurrency Rate Revolving Loans, such request
shall be subject to the reasonable approval of the Agent and the Revolving
Lenders under the ap- plicable Revolving Facility; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the reasonable approval of the Agent and each Issuing Bank that is
requested to issue Letters of Credit in such currency. (b) Any such request
shall be made to the Agent not later than 11:00 a.m., fifteen (15) Business Days
prior to the date of the desired Revolving Loan or issuance of any Letter of
Credit in the applicable currency (or such other time or date as may be agreed
by the Agent and, in the case of any such request pertaining to Letters of
Credit, each applicable Issuing Bank, in its or their sole



--------------------------------------------------------------------------------



 
[aramarkamendmentno7148.jpg]
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans under any Revolving Facility, the Agent shall promptly notify each Re-
volving Lender under such Revolving Facility thereof; and in the case of any
such request pertaining to Letters of Credit, the Agent shall promptly notify
each Issuing Bank that is requested to issue Letters of Credit in such currency
thereof. Each Revolving Lender (in the case of any such request pertaining to
Eurocur- rency Rate Loans) under the applicable Revolving Facility or each
applicable Is- suing Bank (in the case of a request pertaining to Letters of
Credit to be issued by such Issuing Bank) shall notify the Agent, not later than
11:00 a.m., five (5) Busi- ness Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency. (c) Any failure by a Lender or an Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preced- ing
sentence shall be deemed to be a refusal by such Lender or such Issuing Bank, as
the case may be, to permit Eurocurrency Rate Loans to be made or Let- ters of
Credit to be issued in such requested currency. If the Agent and all the
Revolving Lenders under the applicable Revolving Facility consent to making
Eurocurrency Rate Loans in such requested currency, the Agent shall so notify
the U.S. Borrower and such currency shall thereupon be deemed for all purposes
to be an Available Currency hereunder under such Revolving Facility for pur-
poses of any Eurocurrency Rate Revolving Loans; and if the Agent and an Issu-
ing Bank consent to the issuance of Letters of Credit in such requested
currency, the Agent shall so notify the U.S. Borrower and such currency shall
thereupon be deemed for all purposes to be an Available Currency hereunder for
purposes of any Letter of Credit issuances by such Issuing Bank. If the Agent
shall fail to ob- tain consent to any request for an additional currency under
this Section 1.09, the Agent shall promptly so notify the U.S. Borrower. SECTION
1.10 Limited Condition Acquisitions. As it relates to any ac- tion being taken
solely in connection with a Limited Condition Acquisition, for purposes of: (i)
determining compliance with any provision of this Agreement (other than
determining whether an Event of Default has occurred under Section 6.10) which
requires the calculation of any financial ratio or financial test, (ii) testing
availability under baskets set forth in this Agreement (in- cluding baskets
determined by reference to EBITDA or Total Assets) or (iii) testing whether a
Default or Event of Default has occurred and, with respect to any New Term Loan
to finance such Limited Condition Acquisi- tion, testing whether any
representation or warranty in any Loan Document is cor- rect as of such date,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7149.jpg]
in each case, at the option of the U.S. Borrower (the U.S. Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder, any such Default or Event of Default exists and any such
representation or warranty is correct shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisi- tion are entered into
(the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition (and the other transactions to be entered into in connec-
tion therewith, including any incurrence of Indebtedness and the use of proceeds
thereof, as if they had occurred on the first day of the most recently ended
Test Period prior to the LCT Test Date), the U.S. Borrower or the applicable
Restricted Subsidiary would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with or if no such
Default or Event of Default shall exist on such LCT Test Date or such
representation or warranty is correct as of such LCT Test Date then such
condition shall be deemed satisfied on the date of consummation of such LCT Test
Date for purposes of clause (iii) above; provided that if financial statements
for one or more subsequent fiscal periods shall have become available, the U.S.
Borrower may elect, in its sole discretion, to redetermine all such ratios,
tests or baskets on the basis of such financial statements, in which case, such
date of redetermination shall thereafter be deemed to be the applicable LCT Test
Date. For the avoidance of doubt, if the U.S. Borrower has made an LCT Elec-
tion and any of the ratios, tests or baskets for which compliance was determined
or tested as of the LCT Test Date would have failed to have been complied with
as a result of fluc- tuations in any such ratio, test or basket, including due
to fluctuations in EBITDA or To- tal Assets of the Borrower or the Person
subject to such Limited Condition Acquisition, at or prior to the consummation
of the relevant transaction or any Default or Event of De- fault has occurred
and is continuing or any such representation or warranty in any Loan Document is
not correct on the date of such Limited Condition Acquisition, such baskets,
tests or ratios or requirement will not be deemed to have failed to have been
complied with as a result of such circumstance; however, if any ratios improve
or baskets increase as a result of such fluctuations, such improved ratios or
baskets may be utilized. If the U.S. Borrower has made an LCT Election for any
Limited Condition Acquisition, then in connection with any calculation of any
ratio, test or basket availability with respect to any transaction permitted
hereunder (each, a “Subsequent Transaction”) following the rele- vant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated. SECTION 1.11 Luxembourg Terms. In this Agreement, where it
relates to a company incorporated under the laws of Luxembourg, a reference to:



--------------------------------------------------------------------------------



 
[aramarkamendmentno7150.jpg]
(i)a “winding-up”, “administration” or “dissolution” includes, with- out
limitation, bankruptcy (faillite), insolvency, voluntary or judicial liqui-
dation (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de la faillite), reprieve from payment (sursis de paie-
ment), controlled management (gestion contrôlée), general settlement with
creditors, reorganisation or similar laws affecting the rights of creditors
generally; (ii)a “receiver”, “administrative receiver”, “administrator” or the
like includes, without limitation, a juge délégué, commissaire, juge-commis-
saire, liquidateur or curateur; and (iii)a person being “unable to pay its
debts” includes that person being in a state of cessation of payments (cessation
de paiements). ARTICLE II THE CREDITS SECTION 2.01 Commitments. (a) Initial
Revolving Commitments. On the terms and subject to the conditions contained in
this Agreement, each Revolving Lender severally agrees to make loans in any
Available Currency to any Borrower (each an “Initial Revolving Loan”) from time
to time on any Business Day during the period from the Closing Date until the
Revolving Credit TerminationAmendment No. 7 Effective Date with respect to the
Initial Revolving Commitments in an aggregate Dollar Equivalent amount at any
time outstanding for all such Loans by such Revolving Lender that, when
aggregated with such Lender’s LC Exposure under the Initial Revolving Facility,
shall not exceed such Revolving Lender’s Revolving Com- mitment; provided,
however, that at no time shall any Revolving Lender be obli- gated to make an
Initial Revolving Loan in excess of such Revolving Lender’s Ratable Portion of
the Initial Revolving Commitments; provided, further, that at no time shall any
Revolving Lender be obligated to make an Initial Revolving Loan to any Foreign
Borrower if the making of such an Initial Revolving Loan would result in the
Revolving Outstandings in respect of such Foreign Borrower exceeding such
Foreign Borrower’s Revolving Sublimit. Within the limits of the Initial
Revolving Commitment of each Revolving Lender, amounts of Initial Re- volving
Loans repaid may be reborrowed by the Borrowers under this Section 2.01(a). (b)
Term Commitments. (i) U.S. Term A Commitments. On the terms and sub- ject to the
conditions contained in this Agreement, each U.S. Term A



--------------------------------------------------------------------------------



 
[aramarkamendmentno7151.jpg]
Lender severally agrees to make a loan (each a “U.S. Term A Loan”) in Dollars to
the U.S. Borrower on the Closing Date, in an amount equal to such Lender’s U.S.
Term A Commitment. Amounts of U.S. Term A Loans repaid or prepaid may not be
reborrowed. (ii) U.S. Term B Commitments. On the terms and sub- ject to the
conditions contained in this Agreement, each U.S. Term B Lender severally agrees
to make a loan (each a “U.S. Term B Loan”) in Dollars to the U.S. Borrower on
the Closing Date, in an amount equal to such Lender’s U.S. Term B Commitment.
Amounts of U.S. Term B Loans repaid or prepaid may not be reborrowed. (iii)
Canadian Term A Commitments and Additional Ca- nadian Term A Commitments. On the
terms and subject to the conditions contained in this Agreement, each Canadian
Term A Lender severally agrees to make a loan (each a “Canadian Term A Loan”) in
Canadian Dol- lars to the Canadian Borrower on (x) the Closing Date, in an
amount equal to such Canadian Term A Lender’s Canadian Term A Commitment and (y)
the Incremental Amendment No. 1 Effective Date, in an amount equal to such
Canadian Term A Lender’s Additional Canadian Term A Commit- ment. Amounts of
Canadian Term A Loans repaid or prepaid may not be reborrowed. (iv) Yen Term C
Commitments. On the terms and sub- ject to the conditions contained in this
Agreement, each Yen Term C Lender severally agrees to make a loan (each a “Yen
Term C Loan”) in Yen to the U.S. Borrower on the Closing Date in an amount equal
to such Yen Term C Lender’s Yen Term C Commitment. Amounts of Yen Term C Loans
repaid or prepaid may not be reborrowed. (v) Euro Term A Commitments. On the
terms and sub- ject to the conditions contained in this Agreement, each Euro
Term A Lender severally agrees to make a loan (each a “Euro Term A Loan”) in
Euro to the U.K. Borrower on a single occasion on the Incremental Amendment No.
1 Effective Date in an amount equal to such Euro Term A Lender’s Euro Term A
Commitment. Amounts of Euro Term A Loans repaid or prepaid may not be
reborrowed. (vi) U.S. Term B-1 Commitments. On the terms and subject to the
conditions contained in this Agreement, each U.S. Term B-1 Lender severally
agrees to make a loan (each a “U.S. Term B-1 Loan”) in Dollars to the U.S.
Borrower on the Incremental Amendment No. 2 Effec- tive Date, in an amount equal
to such Lender’s U.S. Term B-1 Commit- ment. Amounts of U.S. Term B-1 Loans
repaid or prepaid may not be reborrowed.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7152.jpg]
(vii) Canadian Term A-1 Commitments. On the terms and subject to the conditions
contained in this Agreement, each Canadian Term A-1 Lender severally agrees to
make a loan (each a “Canadian Term A-1 Loan”) in Canadian Dollars to the
Canadian Borrower on a single oc- casion on the Incremental Amendment No. 3
Effective Date in an amount equal to such Canadian Term A-1 Lender’s Canadian
Term A-1 Commit- ment. Amounts of Canadian Term A-1 Loans repaid or prepaid may
not be reborrowed. (viii) U.S. Term B-2 Commitments. On the terms and subject to
the conditions contained in this Agreement, each U.S. Term B-2 Lender severally
agrees to make a loan (each a “U.S. Term B-2 Loan”) in Dollars to the U.S.
Borrower on the Amendment No. 5 Effective Date, in an amount equal to such
Lender’s U.S. Term B-2 Commitment. Amounts of U.S. Term B-2 Loans repaid or
prepaid may not be reborrowed. (ix) U.S. Term B-3 Commitments. On the terms and
subject to the conditions contained in this Agreement, each U.S. Term B-3 Lender
severally agrees to make a loan (each a “U.S. Term B-3 Loan”) in Dollars to the
U.S. Borrower on the Amendment No. 6 Effective Date, in an amount equal to such
Lender’s U.S. Term B-3 Commitment. Amounts of U.S. Term B-3 Loans repaid or
prepaid may not be reborrowed. (x) 2018 Tranche Revolving Commitments. On the
terms and subject to the condi- tions contained in this Agreement, each
Revolving Lender severally agrees to make loans in any Available Currency to any
Borrower (each a “2018 Tranche Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date until the Revolving Credit
Termination Date with re- spect to the 2018 Tranche Revolving Commitments in an
aggregate Dollar Equivalent amount at any time outstanding for all such Loans by
such Revolving Lender that, when aggregated with such Lender’s LC Ex- posure
under the 2018 Tranche Revolving Facility, shall not exceed such Revolving
Lender’s Revolving Commitment; provided, however, that at no time shall any
Revolving Lender be obligated to make an 2018 Tranche Revolving Loan in excess
of such Revolving Lender’s Ratable Portion of the 2018 Tranche Re- volving
Commitments; provided, further, that at no time shall any Revolving Lender be
obligated to make an 2018 Tranche Revolving Loan to any Foreign Borrower if the
making of such an 2018 Tranche Revolv- ing Loan would result in the Revolving
Outstandings in respect of such Foreign Borrower exceeding such Foreign
Borrower’s Revolving Sublimit; provided further, that the German Borrower shall
not be permitted to request any 2018 Tranche Revolving Loans, and no Revolving
Lender shall be obligated to make any 2018 Tranche Revolving Loans to the German
Borrower, until three (3) Business Days after the German Borrower shall have
furnished to the Agent and such Revolving Lenders all information and documents
re- quested by any of them on or prior to the Amendment No. 7 Effective Date in
order to comply with appli- cable “know your customer” requirements. Within the
limits of the 2018 Tranche Revolving Commitment of each Revolving Lender,
amounts of 2018 Tranche Revolving Loans repaid may be reborrowed by the
Borrowers under this Section 2.01(a). (xi) Canadian Term A-2 Commitments. On the
terms and subject to the conditions contained in this Agreement, each Canadian
Term A-2 Lender severally agrees to make a loan (each a “Ca- nadian Term A-2
Loan”) in Canadian Dollars to the Canadian Borrower on a single occasion on the



--------------------------------------------------------------------------------



 
[aramarkamendmentno7153.jpg]
Amendment No. 7 Effective Date in an amount equal to such Canadian Term A-2
Lender’s Canadian Term A-2 Commitment. Amounts of Canadian Term A-2 Loans repaid
or prepaid may not be reborrowed. (xii) Euro Term A-1 Commitments. On the terms
and subject to the conditions con- tained in this Agreement, each Euro Term A-1
Lender severally agrees to make a loan (each a “Euro Term A-1 Loan”) in Euro to
the U.K. Borrower on a single occasion on the Amendment No. 7 Effective Date in
an amount equal to such Euro Term A-1 Lender’s Euro Term A-1 Commitment. Amounts
of Euro Term A-1 Loans repaid or prepaid may not be reborrowed. (xiii) Yen Term
C-1 Commitments. On the terms and subject to the conditions con- tained in this
Agreement, each Yen Term C-1 Lender severally agrees to make a loan (each a “Yen
Term C-1 Loan”) in Yen to the U.S. Borrower on a single occasion on the
Amendment No. 7 Effective Date in an amount equal to such Yen Term C-1 Lender’s
Yen Term C-1 Commitment. Amounts of Yen Term C-1 Loans repaid or prepaid may not
be reborrowed. SECTION 2.02 Loans and Borrowings. (a) Revolving Credit
Borrowings. Each Borrowing under any Revolving Facility shall be made on notice,
in the form of a Borrowing Request, given by the applicable Borrower to the
Agent not later than (i) 1:00 p.m. (New York City time) on the same Business Day
as the date of the proposed Borrow- ing, in the case of a Borrowing of Base Rate
Loans, (ii) 11:00 a.m. (New York City time) on the same Business Day as the date
of the proposed Borrowing, in the case of a Borrowing of Canadian Base Rate
Loans and (iii) 1:00 p.m. (New York City time) three Business Days prior to the
date of the proposed Borrowing, in the case of a Borrowing of Eurocurrency Rate
Loans or BA Rate Loans. Each such notice shall be in substantially the form of
Exhibit E and shall specify (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) the Revolving Facility pursuant
to which such Loan is to be made, (D) the Borrower to which such Revolving Loan
is being made, (E) the currency in which such Loan is to be denominated, (F) in
the case of any Borrow- ing in Dollars, whether any portion of the proposed
Borrowing will be of Euro- currency Rate Loans, (G) in the case of Loans
denominated in Canadian Dollars, whether any portion of the proposed Borrowing
will be BA Rate Loans, (H) in the case of any Eurocurrency Rate Loan, the
initial Eurocurrency Interest Period or Eurocurrency Interest Periods thereof
and in the case of any BA Rate Loan, the initial BA Interest Period or BA
Interest Periods thereof and (I) the account or ac- counts into which the
proceeds of such Borrowing are to be deposited. Loans de- nominated in Dollars
shall be made as Base Rate Loans unless, subject to Section 2.14, the Borrowing
Request specifies that all or a portion thereof shall be Euro- currency Rate
Loans. Loans denominated in Canadian Dollars shall be made as Canadian Base Rate
Loans unless the Borrowing Request specifies that all or a portion thereof shall
be BA Rate Loans. If no Eurocurrency Interest Period is specified with respect
to any requested Eurocurrency Rate Loan, then the applica- ble Borrower shall be
deemed to have selected a Eurocurrency Interest Period of one month’s duration.
If no BA Interest Period is specified with respect to any



--------------------------------------------------------------------------------



 
[aramarkamendmentno7154.jpg]
requested BA Rate Loan, then the applicable Borrower shall be deemed to have
selected a BA Interest Period of 30 days’ duration. Each Borrowing shall be in
an aggregate amount of not less than the Minimum Currency Threshold. Each of the
existing Initial Revolving Loans outstanding on the Amendment No. 7 Effective
Date shall be deemed to be 2018 Tranche Revolving Loans upon the effectiveness
of Amendment No. 7. (b) Term Loan Borrowings. All Term Loan Borrowings shall be
made upon receipt of a Borrowing Request given by the U.S. Borrower (which each
Foreign Borrower hereby authorizes the U.S. Borrower to provide) to the Agent
not later than 12:00 noon (New York City time) (i) one Business Day prior to the
requested date of Borrowing, in the case of Base Rate Loans and (ii) three
Business Days prior to the requested date of Borrowing, in the case of Eurocur-
rency Rate Loans or BA Rate Loans (or, in the case of any Borrowing on the
Closing Date, at such later time as may be agreed by the Agent). The Borrowing
Request shall specify (A) the requested date of Borrowing, (B) the aggregate
amount of each proposed Borrowing and the Term Loan Facility under which such
Borrowing is to be made, (C) in the case of Loans denominated in Dollars,
whether any portion of the proposed Borrowing will be Eurocurrency Rate Loans,
(D) in the case of Loans denominated in Canadian Dollars, whether any portion of
the proposed Borrowing will be BA Rate Loans, (E) in the case of any Euro-
currency Rate Loans, the initial Eurocurrency Interest Period or Eurocurrency
In- terest Periods for any Eurocurrency Rate Loans and in the case of any BA
Rate Loan, the initial BA Interest Period or BA Interest Periods thereof and (F)
the ac- count or accounts into which the proceeds of such Term Loans are to be
depos- ited. If no Eurocurrency Interest Period is specified with respect to any
requested Eurocurrency Rate Loan, then the applicable Borrower shall be deemed
to have selected a Eurocurrency Interest Period of one month’s duration. If no
BA Inter- est Period is specified with respect to a BA Rate Loan then the
Canadian Bor- rower shall be deemed to have selected a BA Interest Period of one
month. Each such Term Loan Borrowing shall be in an aggregate amount of not less
than the Minimum Currency Threshold. Notwithstanding the foregoing, all Canadian
Term A Loans borrowed on the Incremental Amendment No. 1 Effective Date shall
initially take the form of a pro rata increase in each then outstanding Bor-
rowing of Canadian Term A Loans. (c) The Agent shall give to each applicable
Lender prompt no- tice of the Agent’s receipt of a Borrowing Request and, if
Eurocurrency Rate Loans or BA Rate Loans are properly requested in such
Borrowing Request, the applicable interest rate determined pursuant to Section
2.11(a). Each applicable Lender shall, before 3:00 p.m. (New York City time) on
the date of the proposed Borrowing, make available to the Agent at the Agent’s
Office, in immediately available funds, such Lender’s Ratable Portion of such
proposed Borrowing. If a Lender funds such Borrowing to the Agent, upon
fulfillment (or due waiver in ac- cordance with Section 9.02) on the requested
date of Borrowing of the conditions



--------------------------------------------------------------------------------



 
[aramarkamendmentno7155.jpg]
set forth in Section 4.01 or Section 4.02, as applicable, and after the Agent’s
re- ceipt of such funds, the Agent shall make such funds available to the
applicable Borrower. (d) Unless the Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make avail- able to the Agent such Lender’s Ratable Portion of such Borrowing
(or any por- tion thereof), the Agent may assume that such Lender has made such
Ratable Por- tion available to the Agent on the date of such Borrowing in
accordance with this Section 2.02 and the Agent may, in reliance upon such
assumption, make availa- ble to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Agent, such Lender and the applicable
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to the applica- ble Borrower until the date such
amount is repaid to the Agent at (i) in the case of a Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, the Interbank Rate for the first Business Day and
thereafter at the interest rate applicable at the time to the Loans comprising
such Borrowing. If such Lender shall repay to the Agent such corre- sponding
amount, such amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement. If the applicable Bor- rower
shall repay to the Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to such Bor- rower.
(e) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender, during the period of such fail- ure, being
a “Non-Funding Lender”), including any payment in respect of its par- ticipation
in Letters of Credit, shall not relieve any other Lender of its obligations to
make such Loan or payment on such date but no such other Lender shall be re-
sponsible for the failure of any Non-Funding Lender to make a Loan or payment
required under this Agreement. SECTION 2.03 [Reserved]. SECTION 2.04 Letters of
Credit. (a) General. Subject to the terms and conditions set forth herein, any
Borrower may request (and the applicable Issuing Bank shall issue) the issuance
of standby Letters of Credit under any Revolving Facility with re- spect to
which it is a Borrower at any time and from time to time from and after the
Closing Date to but excluding the Revolving Credit Termination Date for the
latest maturing Revolving Commitments under such Revolving Facility for the



--------------------------------------------------------------------------------



 
[aramarkamendmentno7156.jpg]
account of such Borrower or any Restricted Subsidiary, in a form reasonably ac-
ceptable to the Agent and the relevant Issuing Bank, as the case may be. Any
Letter of Credit issued under any Revolving Facility may be denominated in any
Available Currency selected by the applicable Borrower. In the event of any in-
consistency between the terms and conditions of this Agreement and the terms and
conditions of any form of letter of credit application or other agreement sub-
mitted by such Borrower to, or entered into by such Borrower with, an Issuing
Bank, relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue, renew, amend or
extend any Letter of Credit the proceeds of which would be made available to any
Person (i) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. Notwithstanding anything to the
contrary provided in this Agreement, (i) each Existing Letter of Credit shall be
deemed issued under this Agreement from and after the Closing Date. and (ii)
each Letter of Credit that is out- standing on the Amendment No. 7 Effective
Date shall be deemed issued under the 2018 Tranche Revolving Facility upon the
effectiveness of Amendment No. 7. (b) Notice of Issuance, Amendment, Renewal,
Extension; Cer- tain Conditions. To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
requesting Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if ar- rangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Agent
(reasonably in advance of the re- quested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying (A) the date of issuance, amend- ment, renewal or extension (which
shall be a Business Day), (B) the date on which such Letter of Credit is to
expire (which shall comply with Section 2.04(c), (C) the amount of such Letter
of Credit, (D) the currency in which such Letter of Credit is to be denominated
(which shall comply with Section 2.04(a)), (E) the Revolving Facility under
which such Letter of Credit is to be issued, (F) the name and address of the
beneficiary thereof and (G) such other information as shall be necessary to
issue, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the requesting Borrower shall also submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall not be issued, amended,
re- newed or extended if (and upon issuance, amendment, renewal or extension of
each Letter of Credit the requesting Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
exten- sion, (I) unless otherwise agreed by the applicable Issuing Bank in its
sole discre-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7157.jpg]
tion, (x) the aggregate undrawn Dollar Equivalent amount of all outstanding Let-
ters of Credit issued by such Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made by such Issuing Bank that have not yet been
reimbursed by or on behalf of the Borrower at such time would exceed its Letter
of Credit Commitment, (II) the Revolving Outstandings under the applica- ble
Revolving Facility would exceed the Revolving Commitments under such Re- volving
Facility, (III) the Revolving Available Credit under the applicable Re- volving
Facility would be less than zero or (IV) the Revolving LC Exposure un- der all
Revolving Facilities would exceed $250.0 million; it being understood that, for
purposes of determining compliance with the foregoing clauses (I) through (IV),
the Agent shall calculate the Dollar Equivalent with respect to any Letter of
Credit requested to be denominated in any Alternative Currency on the date on
which the requesting Borrower delivers a notice requesting such Letter of Credit
and on each Determination Date, in each case in accordance with Section 1.03.
Upon the issuance of any Letter of Credit or increase in the amount of a Letter
of Credit, the U.S. Borrower shall promptly notify the Agent thereof. Ad-
ditionally, no Issuing Bank shall be required to issue, amend, extend or renew
any Letter of Credit (x) issued pursuant to any Revolving Facility if any
Revolving Lender under such Revolving Facility is then a Defaulting Lender,
unless such Issuing Bank shall be satisfied that the related exposure will be
100% covered by the Revolving Commitments of the non-Defaulting Lenders and/or
cash collateral shall be provided by the Borrower in accordance with Section
2.20 and participat- ing interests in any such newly issued Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20 (and Defaulting Lenders shall not participate therein), or (y) if
the expiration date of such Letter of Credit is after the Scheduled Termination
Date for such Revolving Facility un- less the U.S. Borrower has entered into
arrangements satisfactory to the Agent and the applicable Issuing Bank to
eliminate the potential for such Issuing Bank to have uncovered exposure with
respect to such Letter of Credit following such Scheduled Termination Date. Each
Issuing Bank will also furnish to the Agent an activity report with respect to
the Letters of Credit issued by it no later than five Business Days following
the end of each calendar quarter and on any other date reasonably requested by
the Agent. (c) Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit or, in the case of any renewal or
extension thereof, one year after such renewal or extension; provided that, if
the requesting Borrower and the applicable Issuing Bank so agree, any Letter of
Credit may pro- vide for the automatic renewal of such Letter of Credit for
successive one year terms (subject to clause (ii)) and (ii) the date that is
five Business Days prior to the Scheduled Termination Date for the Revolving
Facility under which such Let- ter of Credit is issued.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7158.jpg]
(d) Participations. (i) By the issuance of a Letter of Credit (or an amend- ment
to a Letter of Credit increasing the amount thereof) pursuant to any Revolving
Facility and without any further action on the part of the appli- cable Issuing
Bank issuing such Letter of Credit or the Revolving Lenders under such Revolving
Facility, each Issuing Bank hereby grants to each Revolving Lender under such
Revolving Facility, and each such Revolv- ing Lender hereby acquires from each
Issuing Bank, a participation in each such Letter of Credit equal to such
Lender’s Ratable Portion of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Agent, for the account of the applicable Issuing Bank, such Revolving Lender’s
Ratable Portion of each Revolving LC Disbursement made by such Issuing Bank with
respect to any Letter of Credit issued pursuant to any Revolving Fa- cility
under which such Lender holds a Revolving Commitment and not reimbursed by a
Borrower on the date due as provided in Section 2.04(e) or of any reimbursement
payment required to be refunded to such Bor- rower. Each Revolving Lender
acknowledges and agrees that its obliga- tion to acquire participations pursuant
to this Section 2.04(d) in respect of Letters of Credit issued pursuant to the
Revolving Facility under which such Lender holds Revolving Commitments is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any off- set, abatement, withholding or reduction whatsoever. (e)
Reimbursement. (i) If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by it, the applicable Borrower shall reimburse such
LC Disbursement by paying to the applicable Issuing Bank an amount equal to such
LC Disbursement in Dollars based on the Dollar Equivalent amount thereof not
later than the Business Day immediately following the day that such Borrower
receives notice that an LC Disburse- ment has been made; provided that, so long
as no Default is continuing of which the Agent has been notified and subject to
the availability of unused Revolving Commitments under the Revolving Facility,
the Borrowers, each Issuing Bank, the Agent and the Lenders hereby agree that in
the event an Issuing Bank makes any LC Disbursement under a Letter of Credit
issued pursuant to a Revolving Facility and the applicable Borrower shall not
have reimbursed such amount when due pursuant to this Section



--------------------------------------------------------------------------------



 
[aramarkamendmentno7159.jpg]
2.04(e)(i), such unreimbursed LC Disbursement and all obligations of such
Borrower relating thereto shall be satisfied when due and payable by the
borrowing of one or more Revolving Loans denominated in Dollars that are Base
Rate Loans in an amount equal to the Dollar Equivalent of such unreimbursed LC
Disbursement which the Borrowers hereby acknowledge are requested and the
Revolving Lenders hereby agree to fund; provided, further, that prior to any
such Revolving Loans being made, the Agent may, but shall not be required to,
confirm with the U.S. Borrower that the conditions set forth in Section 4.02 are
met, and if the U.S. Borrower does not confirm that such condition shall be met
then the Agent shall be under no obligation to cause such Revolving Loans to be
made. (ii) If a Borrower fails to make any payment due under Section 2.04(e)(i)
with respect to a Letter of Credit when due, the Agent shall notify each
Revolving Lender under the applicable Revolving Facil- ity of the applicable
Revolving LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Ratable Portion thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Agent its Ratable Portion of
the payment then due from such Borrower in Dollars, in the same manner as
provided in Section 2.02 with respect to Loans made by such Lender (and Section
2.02 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Agent shall promptly pay to the Issuing Bank that has made the
Revolving LC Disbursement the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Agent of any payment from a Borrower
pursuant to this paragraph, the Agent shall dis- tribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to re- imburse such Issuing Bank, then to
such Revolving Lenders and the appli- cable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Revolving Loans as contemplated above) shall not constitute a Loan and
shall not re- lieve the applicable Borrower of its obligation to reimburse such
LC Dis- bursement. (f) Obligations Absolute. Each Borrower’s obligations to re-
imburse LC Disbursements as provided in Section 2.04(e) shall be absolute, un-
conditional and irrevocable, and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and irre-
spective of (i) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (ii) any draft or other
document pre- sented under a Letter of Credit proving to be forged, fraudulent
or invalid in any



--------------------------------------------------------------------------------



 
[aramarkamendmentno7160.jpg]
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit (except as otherwise provided below), or (iv) any other event or
circum- stance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrowers’
obligations hereunder; pro- vided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to any Borrower to the extent of any
direct damages (as opposed to spe- cial, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suf- fered by any Borrower that are caused
by such Issuing Bank’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction). Neither the Agent, the
Lenders, the Issuing Banks, nor any of their Related Par- ties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
re- lating to any Letter of Credit (including any document required to make a
draw- ing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to any Borrower to the extent of any direct damages (as
opposed to special, indi- rect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In the absence
of gross negligence or willful misconduct on the part of an Issuing Bank such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents with- out responsibility for further investigation,
regardless of any notice or infor- mation to the contrary, or refuse to accept
and make payment upon such docu- ments if such documents are not in strict
compliance with the terms of such Letter of Credit. (g) Disbursement Procedures.
An Issuing Bank shall, promptly following its receipt thereof, subject to the
terms of the applicable Let- ter of Credit, examine all documents purporting to
represent a demand for pay- ment under a Letter of Credit. An Issuing Bank shall
promptly notify the Agent



--------------------------------------------------------------------------------



 
[aramarkamendmentno7161.jpg]
and the Agent shall notify the U.S. Borrower by telephone of such demand for
payment and whether such Issuing Bank has made or will make an LC Disburse- ment
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve any Borrower of its obligation to reimburse the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement. (h) Interim
Interest. If an Issuing Bank shall make any LC Disbursement, then, unless the
applicable Borrower shall reimburse such LC Dis- bursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Dis- bursement is made to but
excluding the date Borrower (or any other account party) reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Revolving Loans
under the applicable Revolving Facility; provided that, if a Borrower fails to
reimburse (or cause another account party to reim- burse) such LC Disbursement
when due pursuant to Section 2.04(e), then Section 2.11(c) shall apply from such
due date until such reimbursement is made. Inter- est accrued pursuant to this
paragraph shall be for the account of the Issuing Bank making such LC
Disbursement except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.04(e)(ii) to reimburse an Issuing
Bank shall be for the account of such Lender to the extent of such pay- ment.
(i) Replacement of Issuing Banks; Limitation on Obligations of Issuing Banks to
Act in Such Capacities. (i) An Issuing Bank may be replaced at any time by
written agreement among the U.S. Borrower, the Agent, the replaced Issu- ing
Bank and the successor Issuing Bank. The Agent shall notify the Re- volving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.10.
From and after the effective date of any such replace- ment, (1) the successor
Issuing Bank shall have all the rights and obliga- tions of an Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (2) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issu- ing Bank, or to such successor and all
previous Issuing Banks, as the con- text shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of the Issuing Bank
under this Agree- ment with respect to Letters of Credit issued by it prior to
such replace- ment, but shall not be required to issue additional Letters of
Credit or to amend or extend any previously issued Letters of Credit.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7162.jpg]
(ii) Notwithstanding anything in this Agreement to the contrary, each Issuing
Bank shall have the right, by notice to the Bor- rower, to decline to act as an
Issuing Bank for any New Revolving Facility established following the Closing
Date with a Scheduled Termination Date after the Scheduled Termination Date for
the Revolving Facilities in effect on the Closing Date. In the event any Issuing
Bank declines to act in such capacity, the Borrower may, with the consent of the
replacement Issuing Bank, as applicable, appoint a financial institution
reasonably sat- isfactory to the Agent to act in such capacity for such New
Revolving Fa- cility. (j) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that the U.S. Borrower receives
notice from the Agent or the Required Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph or if a Borrower is required to cash
col- lateralize Letters of Credit pursuant to Section 2.09(d), each Borrower
shall de- posit in one or more accounts which shall by established at such time
by the Agent, in the name of the Agent and for the benefit of the Revolving
Lenders, the Issuing Banks, an amount in cash in the currency in which the
applicable Revolv- ing LC Exposure is denominated equal to the Revolving LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided that
the obligation to de- posit such cash collateral shall become immediately due
and payable, without de- mand or other notice of any kind, upon the occurrence
of any Event of Default described in Section 7.01(f) or (g) with respect to the
U.S. Borrower. Each such deposit shall be held by the Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement with respect to such LC Exposure and shall be invested in short term
cash equivalents selected by the Agent in its sole discretion (it being
understood that the Agent shall in no event be liable for the selection of such
cash equivalents or for investment losses with respect thereto, including losses
incurred as a result of the liquidation of such cash equivalents prior to stated
maturity). The Agent shall have exclusive domin- ion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which invest- ments shall be made with the
Agent’s consent and at the Borrowers’ risk and ex- pense, such deposits shall
not bear interest. Interest or profits, if any, on such in- vestments shall
accumulate in such account. Moneys in such account shall be ap- plied by the
Agent to reimburse each Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrowers for the LC Ex-
posure, as applicable, at such time. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower promptly and in any event within three Business Days after all



--------------------------------------------------------------------------------



 
[aramarkamendmentno7163.jpg]
Events of Default have been cured or waived. If any Borrower is required to pro-
vide an amount of cash collateral hereunder, such amount (to the extent not ap-
plied as aforesaid) shall be returned to such Borrower as and to the extent
that, af- ter giving effect to such return, no Default shall have occurred and
be continuing. (k) Assignment. The parties acknowledge and agree that (a) the
entity acting as Issuing Bank, in its capacity as such, may, without the consent
of any party hereto, assign to an Affiliate all right, title and interest of
(the “Affil- iate Assigned Rights”) in, to and under any and all obligations of
the Borrowers under Section 2.04(e) to reimburse the Issuing Bank for Revolving
LC Disburse- ments (the “Reimbursement Obligations”), (b) in respect of all such
Reimburse- ment Obligations constituting Affiliate Assigned Rights, for all
purposes of this Agreement such Affiliate shall be deemed the “Issuing Bank,”
(c) the obligations of the Revolving Lenders and Borrowers to the Issuing Bank
shall, in the case of the Affiliate Assigned Rights, inure to the benefit of the
Affiliate acquiring or having acquired such Affiliate Assigned Rights and be
enforceable by such Affil- iate and/or by the Issuing Bank on behalf of such
Affiliate and (d) all payments made by Borrowers and/or any Revolving Lender to
such Affiliate acquiring or having acquired such Affiliate Assigned Rights shall
discharge all such obliga- tions otherwise owing to the Issuing Bank that has
assigned such Affiliate As- signed Rights, to the extent so paid. The foregoing
shall not otherwise affect the rights and obligations of the entities acting as
Issuing Banks hereunder. (l) Applicability of ISP and UCP. Unless otherwise
expressly agreed by the Issuing Bank and the applicable Borrower when a Letter
of Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
SECTION 2.05 Termination and Reduction of Commitments. The U.S. Borrower may,
upon at least three Business Days’ prior notice to the Agent, terminate in whole
or reduce in part the unused portions of the Revolving Commitments under any
Revolving Facility; provided, however, that (i) each partial reduction shall be
in an aggre- gate amount of not less than the Minimum Currency Threshold and
(ii) any such reduc- tion shall apply to proportionately and permanently reduce
the Revolving Commitment of each of the Lenders under such Revolving Facility
except that, notwithstanding the fore- going, in connection with the
establishment on any date of any Replacement Revolving Commitments pursuant to
Section 2.19, the Revolving Commitments of any one or more Lenders providing any
such Replacement Revolving Commitments on such date may be reduced in whole or
in part on such date on a non-pro rata basis with the other Lenders under the
applicable Revolving Facility; provided, further, that after giving effect to
any such reduction and to the repayment of any Revolving Loans actually made on
such date, the Revolving Outstandings of any Revolving Lender under such
Revolving Facility does not exceed the Revolving Commitment thereof). To the
extent not previously utilized, all Term Commitments in effect on the Closing
Date shall terminate at 5:00 p.m. (New York City time) on the Closing Date.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7164.jpg]
SECTION 2.06 Repayment of Loans. (a) Each Borrower promises to repay on the
Scheduled Termi- nation Date for any Revolving Facility, the entire unpaid
principal amount of the Revolving Loans thereunder made to such Borrower under
such Revolving Facil- ity in the currency in which such Loans are denominated.
(b) The U.S. Borrower promises to repay in Dollars the U.S. Term A Loans on each
date set forth below in an amount equal to the product of (x) the Remain- ing
Term Percentage of the U.S. Term A Loans as of such date multiplied by (y) the
amount set forth below opposite such date (subject to Sections 2.08(b), 2.08(d)
and 2.09(c)): Date Amount 06/30/2017 $8,125,000 09/30/2017 $8,125,000 12/31/2017
$8,125,000 03/31/2018 $8,125,000 06/30/2018 $8,125,000 09/30/2018 $8,125,000
12/31/2018 $8,125,000 03/31/2019 $8,125,000 06/30/2019 $12,187,500 09/30/2019
$12,187,500 12/31/2019 $12,187,500 03/31/2020 $12,187,500 06/30/2020 $16,250,000
09/30/2020 $16,250,000 12/31/2020 $16,250,000 03/31/2021 $16,250,000 06/30/2021
$24,375,000 09/30/2021 $24,375,000 12/31/2021 $24,375,000 U.S. Term A Loan
$398,125,000 Maturity Date (b) ; provided, however, that the U.S. Borrower shall
repay the entire unpaid principal amount of the U.S. Term A Loans on the U.S.
Term A Loan Maturity Date.[Reserved]. (c) The U.S. Borrower promises to repay in
Dollars the U.S. Term B-2 Loans on each date set forth below in an amount equal
to the product of (x) the Remaining Term Percentage of the U.S. Term B-2 Loans
as of such date multiplied by (y) the amount set forth below opposite such date
(subject to Sections 2.08(b), 2.08(d) and 2.09(c)):



--------------------------------------------------------------------------------



 
[aramarkamendmentno7165.jpg]
Date Amount 09/30/18 $3,526,562.50 12/31/18 $3,526,562.50 03/31/19 $3,526,562.50
06/30/19 $3,526,562.50 09/30/19 $3,526,562.50 12/31/19 $3,526,562.50 03/31/20
$3,526,562.50 06/30/20 $3,526,562.50 09/30/20 $3,526,562.50 12/31/20
$3,526,562.50 03/31/21 $3,526,562.50 06/30/21 $3,526,562.50 09/30/21
$3,526,562.50 12/31/21 $3,526,562.50 03/31/22 $3,526,562.50 06/30/22
$3,526,562.50 09/30/22 $3,526,562.50 12/31/22 $3,526,562.50 03/31/23
$3,526,562.50 06/30/23 $3,526,562.50 09/30/23 $3,526,562.50 12/31/23
$3,526,562.50 U.S. Term B-2 Loan $1,333,040,625 Maturity Date ; provided,
however, that the U.S. Borrower shall repay the entire unpaid principal amount
of the U.S. Term B-2 Loans on the U.S. Term B-2 Loan Maturity Date. (d) The
Canadian Borrower promises to repay in Canadian Dollars the Canadian Term A-2
Loans on each date set forth below in an amount equal to the product of (x) the
Remaining Term Percentage of the Canadian Term A-2 Loans as of such date
multiplied by (y) the amount set forth below opposite such date (subject to
Sections 2.08(b), 2.08(d) and 2.09(c)): Date Amount 06/30/17 C$1,667,500
09/30/17 C$1,667,500 12/31/17 C$1,667,500 03/31/18 C$1,667,500 06/30/18
C$1,667,500 09/30/18 C$1,667,500



--------------------------------------------------------------------------------



 
[aramarkamendmentno7166.jpg]
Date Amount 12/31/18 C$1,667,5004,750,000.00 03/31/19 C$1,667,5004,750,000.00
06/30/19 C$2,501,2504,750,000.00 09/30/19 C$2,501,2504,750,000.00 12/31/19
C$2,501,2504,750,000.00 03/31/20 C$2,501,2504,750,000.00 06/30/20
C$3,335,0004,750,000.00 09/30/20 C$3,335,0004,750,000.00 12/31/20
C$3,335,0007,125,000.00 03/31/21 C$3,335,0007,125,000.00 06/30/21
C$5,002,5007,125,000.00 09/30/21 C$5,002,5007,125,000.00 12/31/21
C$5,002,5009,500,000.00 03/31/22 C$9,500,000.00 06/30/22 C$9,500,000.00 09/30/22
C$9,500,000.00 12/31/22 C$14,250,000.00 03/31/23 C$14,250,000.00 06/30/23
C$14,250,000.00 09/30/23 C$14,250,000.00 Canadian Term A-2 Loan
C$81,707,500218,500,000.00 Maturity Date ; provided, however, that the Canadian
Borrower shall repay the entire unpaid principal amount of the Canadian Term A-2
Loans on the Canadian Term A-2 Loan Maturity Date. (e) The U.S. Borrower
promises to repay in Yen the Yen Term C-1 Loans on each date set forth below in
an amount equal to the product of (x) the Remaining Term Percentage of the Yen
Term C-1 Loans as of such date mul- tiplied by (y) the amount set forth below
opposite such date (subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date
Amount 06/30/17 ¥27,767,500 09/30/17 ¥27,767,500 12/31/17 ¥27,767,500 03/31/18
¥27,767,500 06/30/18 ¥27,767,500 09/30/18 ¥27,767,500 12/31/18
¥27,767,500135,019,468.80 03/31/19 ¥27,767,500135,019,468.80 06/30/19
¥27,767,500135,019,468.80



--------------------------------------------------------------------------------



 
[aramarkamendmentno7167.jpg]
Date Amount 09/30/19 ¥27,767,500135,019,468.80 12/31/19
¥27,767,500135,019,468.80 03/31/20 ¥27,767,500135,019,468.80 06/30/20
¥27,767,500135,019,468.80 09/30/20 ¥27,767,500135,019,468.80 12/31/20
¥27,767,500189,027,256.30 03/31/21 ¥27,767,500189,027,256.30 06/30/21
¥27,767,500189,027,256.30 09/30/21 ¥27,767,500189,027,256.30 12/31/21
¥27,767,500270,038,937.50 03/31/22 ¥270,038,937.50 06/30/22 ¥270,038,937.50
09/30/22 ¥270,038,937.50 12/31/22 ¥405,058,406.30 03/31/23 ¥405,058,406.30
06/30/23 ¥405,058,406.30 09/30/23 ¥405,058,406.30 Yen Term C-1 Loan Maturity
¥10,579,417,5006,264,903,3 Date 50.00 ; provided, however, that the U.S.
Borrower shall repay the entire unpaid principal amount of the Yen Term C-1
Loans on the Yen Term C-1 Loan Maturity Date. (f) The U.K. Borrower promises to
repay in Euro the Euro Term A-1 Loans on each date set forth below in an amount
equal to the product of (x) the Remaining Term Percentage of the Euro Term A-1
Loans as of such date multiplied by (y) the amount set forth below opposite such
date (subject to Sec- tions 2.08(b), 2.08(d) and 2.09(c)): Date Amount 12/31/17
€2,125,000 03/31/18 €2,125,000 06/30/18 €2,125,000 09/30/18 €2,125,000 12/31/18
€2,125,0001,625,000.00 03/31/19 €2,125,0001,625,000.00 06/30/19
€3,187,5001,625,000.00 09/30/19 €3,187,5001,625,000.00 12/31/19
€3,187,5001,625,000.00 03/31/20 €3,187,5001,625,000.00 06/30/20
€4,250,0001,625,000.00 09/30/20 €4,250,0001,625,000.00



--------------------------------------------------------------------------------



 
[aramarkamendmentno7168.jpg]
Date Amount 12/31/20 €4,250,0002,275,000.00 03/31/21 €4,250,0002,275,000.00
06/30/21 €6,375,0002,275,000.00 09/30/21 €6,375,0002,275,000.00 12/31/21
€6,375,0003,250,000.00 03/31/22 €3,250,000.00 06/30/22 €3,250,000.00 09/30/22
€3,250,000.00 12/31/22 €4,875,000.00 03/31/23 €4,875,000.00 06/30/23
€4,875,000.00 09/30/23 €4,875,000.00 Euro Term A-1 Loan
€106,250,00075,400,000.00 Maturity Date ; provided, however, that the U.K.
Borrower shall repay the entire unpaid principal amount of the Euro Term A-1
Loans on the Euro Term A-1 Loan Maturity Date. (g) The U.S. Borrower promises to
repay in Dollars the U.S. Term B-3 Loans on each date set forth below in an
amount equal to the product of (x) the Remaining Term Percentage of the U.S.
Term B-3 Loans as of such date multiplied by (y) the amount set forth below
opposite such date (subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date
Amount 09/30/18 $4,451,343.75 12/31/18 $4,451,343.75 03/31/19 $4,451,343.75
06/30/19 $4,451,343.75 09/30/19 $4,451,343.75 12/31/19 $4,451,343.75 03/31/20
$4,451,343.75 06/30/20 $4,451,343.75 09/30/20 $4,451,343.75 12/31/20
$4,451,343.75 03/31/21 $4,451,343.75 06/30/21 $4,451,343.75 09/30/21
$4,451,343.75 12/31/21 $4,451,343.75 03/31/22 $4,451,343.75 06/30/22
$4,451,343.75 09/30/22 $4,451,343.75



--------------------------------------------------------------------------------



 
[aramarkamendmentno7169.jpg]
Date Amount 12/31/22 $4,451,343.75 03/31/23 $4,451,343.75 06/30/23 $4,451,343.75
09/30/23 $4,451,343.75 12/31/23 $4,451,343.75 03/31/24 $4,451,343.75 06/30/24
$4,451,343.75 09/30/24 $4,451,343.75 12/31/24 $4,451,343.75 U.S. Term B-3 Loan
$1,664,802,562.50 Maturity Date ; provided, however, that the U.S. Borrower
shall repay the entire unpaid principal amount of the U.S. Term B-3 Loans on the
U.S. Term B-3 Loan Maturity Date. (h) The Canadian Borrower promises to repay in
Canadian Dollars the Canadian Term A-1 Loans on each date set forth below in an
amount equal to the product of (x) the Remaining Term Percentage of the Canadian
Term A-1 Loans as of such date multiplied by (y) the amount set forth below
opposite such date (subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date
Amount 03/31/18 C$2,500,000 06/30/18 C$2,500,000 09/30/18 C$2,500,000 12/31/18
C$2,500,000 03/31/19 C$2,500,000 06/30/19 C$2,500,000 09/30/19 C$2,500,000
12/31/19 C$2,500,000 03/31/20 C$3,750,000 06/30/20 C$3,750,000 09/30/20
C$3,750,000 12/31/20 C$3,750,000 03/31/21 C$5,000,000 06/30/21 C$5,000,000
09/30/21 C$5,000,000 12/31/21 C$5,000,000 03/31/22 C$7,500,000 06/30/22
C$7,500,000 09/30/22 C$7,500,000



--------------------------------------------------------------------------------



 
[aramarkamendmentno7170.jpg]
Date Amount 12/31/22 C$7,500,000 Canadian Term A-1 Loan C$115,000,000 Maturity
Date (h) ; provided, however, that the Canadian Borrower shall repay the entire
unpaid principal amount of the Canadian Term A-1 Loans on the Canadian Term A-1
Loan Maturity Date.[Reserved]. (i) The U.S. Borrower shall repay all Existing
U.S. Term B Loans (other than Converted U.S. Term B-2 Loans) on the Amendment
No. 5 Ef- fective Date, together with all accrued interest on all Existing U.S.
Term B Loans to but excluding the Amendment No. 5 Effective Date. (j) The U.S.
Borrower shall repay all Existing U.S. Term B-1 Loans (other than Converted U.S.
Term B-3 Loans) on the Amendment No. 6 Ef- fective Date, together with all
accrued interest on all Existing U.S. Term B-1 Loans to but excluding the
Amendment No. 6 Effective Date. (k) The Canadian Borrower shall repay all
outstanding Canadian Term A Loans and Canadian Term A-1 Loans on the Amendment
No. 7 Effective Date, together with all accrued interest on such Loans to but
excluding the Amendment No. 7 Effective Date. (l) The U.K. Borrower shall repay
all outstanding Euro Term A Loans on the Amendment No. 7 Effective Date,
together with all accrued interest on such Euro Term A Loans to but ex- cluding
the Amendment No. 7 Effective Date. (m) The U.S. Borrower shall repay all
outstanding Yen Term C Loans on the Amendment No. 7 Effective Date, together
with all accrued interest on such Yen Term C Loans to but ex- cluding the
Amendment No. 7 Effective Date. SECTION 2.07 Evidence of Debt. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (b) The Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period (if any) applicable to each
Loan hereunder, (ii) the amount of any princi- pal, interest and fees due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by



--------------------------------------------------------------------------------



 
[aramarkamendmentno7171.jpg]
the Agent hereunder for the account of the Lenders and each Lender’s share
thereof. (c) The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section 2.07 shall be prima facie evidence of the exist- ence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of any Borrower to repay its Obligations in
accordance with the terms of this Agreement. (d) Any Lender may request that
Loans made by it be evi- denced by a promissory note. In such event, the
applicable Borrower shall rea- sonably promptly prepare, execute and deliver to
such Lender a Revolving Credit Note or Term Loan Note payable to such Lender and
its registered assigns and in substantially the form of Exhibit F-1 or Exhibit
F-2 hereto, as applicable, with ap- propriate insertions and deletions. SECTION
2.08 Optional Prepayment of Loans. (a) Revolving Loans. Each Borrower may upon
prior notice to the Agent not later than (x) 1:00 p.m. (London time) in the case
of Loans denomi- nated in Euro, Sterling or Yen or (y) 11:00 a.m. (New York City
time) in the case of Loans denominated in any other currency, in each case (i)
at least three Busi- ness Days prior to the date of prepayment, in the case of
any prepayment of Euro- currency Rate Loans or BA Rate Loans and (ii) on the
date of prepayment in the case of Base Rate Loans and Canadian Base Rate Loans,
prepay without pre- mium or penalty the outstanding principal amount of any or
all of its Revolving Loans under any Revolving Facility, in whole or in part at
any time in the curren- cies in which such Loans are denominated; provided,
however, that if any prepay- ment of any Eurocurrency Rate Loan or BA Rate Loan
is made by a Borrower other than on the last day of an Interest Period for such
Loan, such Borrower shall also pay all interest and fees accrued to the date of
such prepayment on the prin- cipal amount prepaid and any amount owing pursuant
to Section 2.14(e); pro- vided, further, that each partial prepayment shall be
in an aggregate principal amount not less than the applicable Minimum Currency
Threshold. Upon the giving of any notice of prepayment, the principal amount of
Revolving Loans specified therein to be prepaid shall become due and payable on
the date speci- fied therein for such prepayment (except that any notice of
prepayment in con- nection with the refinancing of all or any portion of the
Facilities may be contin- gent upon the consummation of such refinancing). (b)
Term Loans. Any Borrower may, upon prior notice to the Agent not later than (x)
1:00 p.m. (London time) in the case of Loans denomi- nated in Euro, Sterling or
Yen or (y) 11:00 a.m. (New York City time) in the case



--------------------------------------------------------------------------------



 
[aramarkamendmentno7172.jpg]
of Loans denominated in any other currency, in each case (i) at least three
Busi- ness Days prior to the date of prepayment, in the case of any prepayment
of Euro- currency Rate Loans or BA Rate Loans and (ii) on the date of
prepayment, in the case of any prepayment of Base Rate Loans, prepay without
premium or penalty (except as set forth in clause (c) below) its Term Loans
under any Term Loan Fa- cility in the currency in which such Term Loans are
denominated, in whole or in part, together with accrued interest to the date of
such prepayment on the princi- pal amount prepaid; provided, however, that if
any prepayment of any Eurocur- rency Rate Loan or BA Rate Loan is made by a
Borrower other than on the last day of an Interest Period for such Loan, such
Borrower shall also pay any amounts owing pursuant to Section 2.14(e); provided,
further, that each partial prepayment shall be in an aggregate amount not less
than the Minimum Currency Threshold and that any such partial prepayment shall
be applied to reduce the re- maining installments of the outstanding principal
amount of the Term Loans un- der the applicable Term Loan Facility as directed
by the U.S. Borrower. Upon the giving of any notice of prepayment, the principal
amount of the Term Loans specified therein to be prepaid shall become due and
payable on the date speci- fied therein for such prepayment (except that any
notice of prepayment in con- nection with the refinancing of all or any portion
of the Facilities may be contin- gent upon the consummation of such
refinancing). (c) Prepayment Premiums. (i) In the event that, within 6 months of
the Amend- ment No. 5 Effective Date, (x) the U.S. Borrower makes any prepayment
of U.S. Term B-2 Loans in connection with any Repricing Transaction, or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the U.S. Borrower shall pay to the Agent, for the account of each U.S. Term B-2
Lender (including any Lender that is required to as- sign its Loans pursuant to
Section 9.02(e) in connection therewith but not its assignee), (I) in the case
of clause (x), a prepayment premium of 1% of the amount of such Lender’s U.S.
Term B-2 Loans being repaid in connec- tion with such Repricing Transaction and
(II) in the case of clause (y), a payment equal to 1% of the aggregate amount of
such Lender’s U.S. Term B-2 Loans that are subject to such Repricing Transaction
and outstanding immediately prior to such amendment. (ii) In the event that,
within 6 months of the Amend- ment No. 6 Effective Date, (x) the U.S. Borrower
makes any prepayment of U.S. Term B-3 Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the U.S. Borrower shall pay to the Agent, for the account
of each U.S. Term B-3 Lender (including any Lender that is required to as- sign
its Loans pursuant to Section 9.02(e) in connection therewith but not



--------------------------------------------------------------------------------



 
[aramarkamendmentno7173.jpg]
its assignee), (I) in the case of clause (x), a prepayment premium of 1% of the
amount of such Lender’s U.S. Term B-3 Loans being repaid in connec- tion with
such Repricing Transaction and (II) in the case of clause (y), a payment equal
to 1% of the aggregate amount of such Lender’s U.S. Term B-3 Loans that are
subject to such Repricing Transaction and outstanding immediately prior to such
amendment. (d) In addition to any prepayment of Term Loans pursuant to Section
2.08(b), any Borrower may at any time prepay Term Loans of any Class of any
Lender at such price or prices as may be mutually agreed by the Borrower and
such Lender (which, for avoidance of doubt, may be a prepayment at a dis- count
to par), pursuant to individually negotiated transactions with any Lender or
offers to prepay that are open to all Lenders of Term Loans of any Class
selected by such Borrower so long as (i) at the time of, and after giving effect
to, any such prepayment pursuant to this Section 2.08(d), no Event of Default
has occurred and is continuing, (ii) no proceeds of Revolving Loans are utilized
to fund any such prepayment and (iii) such Borrower and each Lender whose Term
Loans are to be prepaid pursuant to this Section 2.08(d) execute and deliver to
the Agent an instrument identifying the amount of Term Loans of each Class of
each such Lender to be so prepaid, the date of such prepayment and the
prepayment price therefor. The principal amount of any Term Loans of any Class
prepaid pursuant to this paragraph (d) shall reduce remaining scheduled
amortization for such Class of Term Loans on a pro rata basis. (e)
Notwithstanding anything in this Agreement to the con- trary, in the event that
on any date, an outstanding Term Loan of a Lender would otherwise be prepaid
pursuant to Section 2.08(b), 2.08(d) or 2.09 from the pro- ceeds of any new Term
Loans to be established on such date, then, if agreed to by the Borrower and
such Lender in writing delivered to the Agent, such outstanding Term Loan of
such Lender may be converted on a “cashless roll” basis into a new Term Loan
being established on such date. SECTION 2.09 Mandatory Prepayment of Loans. (a)
Subject to clause (d) below, no later than three Business Days after the earlier
of (i) ninety (90) days after the end of each fiscal year of the U.S. Borrower,
commencing with the fiscal year ending on or around September 30, 2017 (or,
solely with respect to the U.S. Term B-2 Loans and the U.S. Term B-3 Loans,
commencing with the fiscal year ending on or around September 30, 2018), and
(ii) the date on which the financial statements with respect to such fis- cal
year are delivered pursuant to Section 5.01(a) (the “Excess Cash Flow Appli-
cation Date”), the U.S. Borrower shall prepay (or cause the other Borrowers to
prepay) outstanding Term Loans in an aggregate principal amount equal to the ECF
Percentage for the Excess Cash Flow Period then ended; provided that no



--------------------------------------------------------------------------------



 
[aramarkamendmentno7174.jpg]
such prepayment shall be required for any Excess Cash Flow Period to the extent
Excess Cash Flow for such Excess Cash Flow Period was less than $10,000,000;
provided, further, that the amount of such prepayment shall be further reduced
(without duplication of any amount that has reduced the amount of Loans re-
quired to be prepaid pursuant to this clause (a) in any other year) by an amount
equal to the amount of Loans prepaid pursuant to Section 2.08 during the time
pe- riod commencing at the beginning of the Excess Cash Flow Period with respect
to which such prepayment is required and ending on the day preceding the Excess
Cash Flow Application Date (other than a prepayment of Revolving Loans except to
the extent accompanied by a corresponding reduction in the amount of the Re-
volving Commitments and, in the case of a prepayment of Term Loans pursuant to
Section 2.08(d), limited to the amount of cash expended), other than prepay-
ments funded with the proceeds of the incurrence of long-term Indebtedness
(other than under any revolving credit facility). (b) Subject to clause (d)
below, on each occasion that a Pre- payment Event occurs, the U.S. Borrower
shall (or shall cause the other Borrow- ers to) within five Business Days after
the occurrence of such Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within five Business Days after the last day of the Reinvestment
Period relating to such Prepayment Event), pre- pay, in accordance with clause
(c) below, a principal amount of Term Loans (or, at the election of the U.S.
Borrower in connection with a Debt Incurrence Prepay- ment Event, reduce an
amount of Revolving Commitments) equal to 100% of the Net Cash Proceeds from
such Prepayment Event; provided that no prepayment shall be required as a result
of any Asset Sale Prepayment Event until the aggre- gate amount of Net Cash
Proceeds from all Asset Sale Prepayment Events fol- lowing the Closing Date that
have not previously been applied to prepay Loans in accordance with this Section
2.09 exceeds $100.0 million and then only the ex- cess over $100.0 million shall
be required to be applied to prepay Loans; pro- vided further that with respect
to the Net Cash Proceeds of an Asset Sale Prepay- ment Event or Casualty Event,
the U.S. Borrower may use a portion of such Net Cash Proceeds to prepay or
repurchase other Indebtedness (other than Loans) se- cured on a pari passu basis
with the Obligations (and, in the case of any revolving Indebtedness, to
correspondingly reduce commitments) to the extent the U.S. Borrower is required
to prepay such other Indebtedness as a result of such Pre- payment Event, in
each case in an amount not to exceed the product of (x) the amount of such Net
Cash Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of such other Indebtedness and the de- nominator of
which is the sum of the outstanding principal amount of such other Indebtedness
and the outstanding principal amount of Term Loans. (c) The U.S. Borrower shall
deliver to the Agent, at the time of each prepayment required under Section
2.09(a) or (b), (i) a certificate signed by



--------------------------------------------------------------------------------



 
[aramarkamendmentno7175.jpg]
a Financial Officer of the U.S. Borrower setting forth in reasonable detail the
cal- culation of the amount of such prepayment and (ii) to the extent
practicable, at least three (3) Business Days prior written notice of such
prepayment. Amounts required to be applied to the prepayment of Term Loans in
accordance with clauses (a) and (b) above shall be applied pro rata to prepay
Term Loans under the Term Loan Facilities (based on the Dollar Equivalent amount
of Term Loans outstanding under each Term Facility on the date of prepayment)
and shall be ap- plied to scheduled amortization of such Term Loans as directed
by the U.S. Bor- rower; provided that notwithstanding the foregoing, the U.S.
Borrower may elect in its sole discretion to apply the Net Cash Proceeds from
any Debt Incurrence Prepayment Event to prepay any Class of Term Loans (or to
reduce any Class of Revolving Commitments) selected by the U.S. Borrower. Each
notice of prepay- ment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. Prepay- ments shall be accompanied by accrued interest as required by
Section 2.11. All prepayments of Borrowings under this Section 2.09 shall be
subject to Section 2.14 (and, in the case of a Repricing Transaction, Section
2.08(c)), but shall oth- erwise be without premium or penalty. (d) If at any
time the Agent notifies the U.S. Borrower that the aggregate Dollar Equivalent
of Revolving Outstandings under any Revolving Fa- cility exceeds the aggregate
Revolving Commitments under such Revolving Fa- cility at such time, each
Borrower under such Revolving Facility shall forthwith prepay on a pro rata
basis with any other Borrower under such Revolving Facility an amount of
Revolving Loans made to such Borrower under such Revolving Fa- cility then
outstanding in an aggregate amount with respect to the Borrower(s) under such
Revolving Facility equal to such excess; provided, however, that, to the extent
such excess results solely by reason of a change in exchange rates, no Borrower
shall be required to make such prepayment unless the amount of such excess
causes the Revolving Outstandings under such Revolving Facility to ex- ceed 105%
of the Revolving Commitments under such Revolving Facility. If any such excess
remains after prepayment in full of the aggregate outstanding Re- volving Loans
under the applicable Revolving Facility, each applicable Borrower shall provide
cash collateral on a pro rata basis with any other Borrower under such Revolving
Facility for the Letters of Credit issued for the account of such Borrower under
such Revolving Facility in the manner set forth in Section 2.04(j) in an
aggregate amount with respect to the Borrower(s) under such Revolving Fa- cility
equal to such excess. (e) Notwithstanding any other provisions of this Section
2.09, (A) to the extent that any of or all the Net Cash Proceeds of any Asset
Sale Pre- payment Event by a Foreign Subsidiary giving rise to a prepayment
pursuant to Section 2.09(b) (a “Foreign Prepayment Event”) or Excess Cash Flow
are prohib- ited or delayed by any Requirement of Law from being repatriated to
a Borrower



--------------------------------------------------------------------------------



 
[aramarkamendmentno7176.jpg]
with respect to Term Loans in an aggregate principal amount equal to the ECF
Percentage for the Excess Cash Flow Period then ended, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.09, as the case may
be, and such amounts may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable Requirement of Law will not permit re-
patriation to a Borrower (the Borrowers hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
appli- cable Requirement of Law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted un- der the applicable Requirement of Law, such repatriation will be
promptly ef- fected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than three Business Days after such
repatria- tion) applied (net of additional taxes payable or reserved against as
a result thereof) to the repayment of the Term Loans pursuant to Section 2.09
and (B) to the extent that and for so long as a Borrower has determined in good
faith that re- patriation of any of or all the Net Cash Proceeds of any Foreign
Prepayment Event or Excess Cash Flow would have a material adverse tax
consequence to the U.S. Borrower and its Subsidiaries (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.09, and such
amounts may be retained by the ap- plicable Foreign Subsidiary; provided that
when such Borrower determines in good faith that repatriation of any of or all
the Net Cash Proceeds of any Foreign Prepayment Event or Excess Cash Flow would
no longer have a material adverse tax consequence to the U.S. Borrower and its
Subsidiaries (taking into account any foreign tax credit or benefit actually
realized in connection with such repatri- ation) with respect to such Net Cash
Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess Cash Flow shall
be promptly (and in any event not later than three Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section
2.09. SECTION 2.10 Fees. (a) Commitment Fees. The U.S. Borrower, agrees to pay,
in Dollars in immediately available funds, (i) to each Revolving Lender a
commit- ment fee (a “Revolving Commitment Fee”) on the Dollar Equivalent of the
actual daily amount by which the Revolving Commitment of such Revolving Lender
under the applicable Revolving Facility exceeds such Revolving Lender’s (A)
outstanding principal amount of Revolving Loans under such Revolving Facility
and (B) LC Exposure under such Revolving Facility, in each case, from the date



--------------------------------------------------------------------------------



 
[aramarkamendmentno7177.jpg]
hereof through the Revolving Credit Termination Date for such Revolving Facil-
ity at the Applicable Rate, payable in arrears (x) for the preceding calendar
quar- ter, no later than the tenth Business Day of each calendar quarter,
commencing on the first such Business Day following the Closing Date and (y) on
the Revolving Credit Termination Date for such Revolving Facility. (b) Letter of
Credit Fees. Each Borrower agrees to pay, in im- mediately available funds, the
following amounts denominated in Dollars with respect to Letters of Credit
issued by any Issuing Bank at the request of such Bor- rower: (i) to each
Issuing Bank with respect to each Letter of Credit issued by such Issuing Bank,
an issuance fee equal to 0.125% per annum of the Dollar Equivalent of the
maximum undrawn amount of such Letter of Credit, payable in arrears (A) for the
preceding calendar quarter, no later than the tenth Business Day of each
calendar quarter, commencing on the first such Business Day follow- ing the
issuance of such Letter of Credit and (B) on the Revolving Credit Termi- nation
Date for the Revolving Facility under which such Letter of Credit was is- sued;
(ii) to the Agent for the ratable benefit of the Revolving Lenders under any
Revolving Facility under which a Letter of Credit was issued, a fee (a “Re-
volving LC Fee”) accruing at a rate per annum equal to the Applicable Rate for
each Letter of Credit calculated on the Dollar Equivalent of the maximum un-
drawn face amount of such Letter of Credit, payable in arrears (A) no later than
the tenth Business Day of each calendar quarter, commencing on the first such
Business Day following the issuance of such Letter of Credit and (B) on the Re-
volving Credit Termination Date for the Revolving Facility under which such Let-
ter of Credit was issued; and (iii) to each Issuing Bank with respect to any
Letter of Credit issued by it, with respect to the issuance, amendment or
transfer of each Letter of Credit and each drawing made thereunder, documentary
and processing charges in accord- ance with such Issuing Bank’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be. (c) Additional Fees. The U.S. Borrower shall pay
to the Agent additional fees as have been separately agreed between the U.S.
Borrower and the Agent.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7178.jpg]
SECTION 2.11 Interest. (a) Rate of Interest. (i) Subject to the terms and
conditions set forth in this Agreement at the option of the applicable Borrower,
(A) all Loans denom- inated in Dollars shall be made as Base Rate Loans or
Eurocurrency Rate Loans, (B) all Loans denominated in Canadian Dollars shall be
made as Canadian Base Rate Loans or BA Rate Loans and (C) all Loans denomi-
nated in any currency other than Dollars or Canadian Dollars shall be made as
Eurocurrency Rate Loans. (ii) All Loans shall bear interest on the unpaid
principal amount thereof which shall accrue and be payable in the currency in
which such Loan is denominated from the date such Loans are made as follows: (A)
if a Base Rate Loan, at a rate per annum equal to the sum of (1) the Base Rate
as in effect from time to time and (2) the Applicable Rate in effect from time
to time; (B) if a Canadian Base Rate Loan, at a rate per annum equal to the sum
of (1) the Canadian Base Rate in effect from time to time and (2) the Applicable
Rate in effect from time to time; (C) if a Eurocurrency Rate Loan, at a rate per
annum equal to the sum of (A) the Eurocurrency Rate determined for the
applicable Eurocurrency Interest Period and (B) the Applicable Rate in effect
from time to time during such Euro- currency Interest Period; (D) if a BA Rate
Loan, at a rate per annum equal to the sum of (A) the BA Rate determined for the
applicable BA Interest Period and (B) the Applicable Rate in effect from time to
time during such BA Interest Period. (b) Interest Payments. (i) Interest accrued
on each Base Rate Loan or Canadian Base Rate Loan shall be payable in arrears
(A) for the preced- ing calendar quarter, no later than the fourth Business Day
of each calendar quar- ter, commencing on the first such day following the
making of such Base Rate Loan or Canadian Base Rate Loan, (B) in the case of
Base Rate Loans that are Term Loans, upon the payment or prepayment thereof in
full or in part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan or Canadian Base Rate Loan,
(ii) interest accrued on each Eurocurrency Rate Loan and each BA Rate Loan shall
be payable in arrears (A) on the last day of each Interest Period applicable to
such Loan and, if such Inter- est Period has a duration of more than three
months, on each date during such In-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7179.jpg]
terest Period occurring every three months from the first day of such Interest
Pe- riod, (B) upon the payment or prepayment thereof in full or in part and (C)
if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurocurrency Rate Loan or BA Rate Loan, as the case may be
and (iii) interest accrued on the amount of all other Obligations shall be
payable on demand from and after the time such Obligation becomes due and
payable (whether by acceler- ation or otherwise). (c) Default Interest. If all
or a portion of (i) the principal amount of any Loan or any LC Disbursement or
(ii) any interest payable thereon, Commitment Fees or LC Fees shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum that is (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto plus
2%, (y) in the case of any LC Disbursement, at the rate applicable under Section
2.04(h) plus 2% and (z) in the case of any overdue interest, Commitment Fees or
LC Fees, to the extent permitted by appli- cable law, the rate described in
Section 2.10 or Section 2.11(a), as applicable, plus 2% from and including the
date of such non-payment to but excluding the date on which such amount is paid
in full (after as well as before judgment). (d) Criminal Interest Rate/Interest
Act (Canada). (i) For purposes of the Interest Act (Canada), whenever any
interest is calculated on the basis of a period of time other than a year of 365
or 366 days, as applicable, the annual rate of interest to which each rate of
interest utilized pursuant to such calculation is equivalent to such rate so
utilized multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days used in such
calculation. The principle of deemed reinvestment of interest will not apply to
any interest calculation under the Loan Docu- ments, and the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields. (ii) If any provision of this Agreement or any of the other
Loan Documents would obligate the Canadian Borrower to make any payment of
interest or other amount payable to any Lender under any Loan Documents in an
amount or calculated at a rate which would be pro- hibited by law or would
result in a receipt by that Lender of interest at a criminal rate (as construed
under the Criminal Code (Canada)), then not- withstanding that provision, that
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of in- terest, as the case may be, as would not be so
prohibited by law or result in a receipt by that Lender of interest at a
criminal rate, the adjustment to be effected, to the extent necessary, (A)
first, by reducing the amount or rate



--------------------------------------------------------------------------------



 
[aramarkamendmentno7180.jpg]
of interest required to be paid to the affected Lender under this Section 2.11
and (B) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the affected Lender which would con- stitute
interest for purposes of Section 347 of the Criminal Code (Canada). (iii)
Notwithstanding clause (d)(ii), and after giving ef- fect to all adjustments
contemplated thereby, if any Lender shall have re- ceived an amount in excess of
the maximum permitted by the Criminal Code (Canada), then the Canadian Borrower
shall be entitled, by notice in writing to the affected Lender, to obtain
reimbursement from that Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by that Lender to the Canadian Borrower. (iv) Any amount or rate of interest
referred to in this Section 2.11(d) shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term of the Agreement on the assumption that any
charges, fees or expenses that fall within the meaning of interest (as defined
in the Criminal Code (Canada)) shall be prorated over that period of time and,
in the event of a dispute, a certificate of a Fellow of the Canadian Institute
of Actuaries appointed by the Agent shall be conclusive for the purposes of that
determination. SECTION 2.12 Conversion/Continuation Options. (a) (i) Each
Borrower may elect (x) at any time on any Busi- ness Day to convert Base Rate
Loans or any portion thereof to Eurocurrency Rate Loans or (y) at the end of any
Eurocurrency Interest Period applicable to any Loan that is denominated in
Dollars, to convert such Loan into a Base Rate Loan, (ii) the U.S. Borrower or
the Canadian Borrower may elect (x) at any time on any Business Day to convert
Canadian Base Rate Loans to BA Rate Loans or (y) at the end of any BA Interest
Period, to convert BA Rate Loans to Canadian Base Rate Loans, (iii) each
applicable Borrower may elect at the end of any applicable Interest Period, to
continue Eurocurrency Rate Loans or BA Rate Loans or any portion thereof for an
additional Interest Period; provided, however, that in the case of clauses (i)
and (ii) above the aggregate amount of the Eurocurrency Rate Loans or BA Rate
Loans, as the case may be, for each Interest Period shall not be less than the
Minimum Currency Threshold. Each conversion or continuation shall be allocated
among the Loans of each Lender in accordance with such Lender’s Ratable Portion.
Each such election shall be in substantially the form of Exhibit G and shall be
made by giving the Agent prior written notice by 12:00 noon (New York City time)
at least three Business Days in advance specifying (A) the amount and type of
Loan being converted or continued, (B) in the case of



--------------------------------------------------------------------------------



 
[aramarkamendmentno7181.jpg]
a conversion to or a continuation of Eurocurrency Rate Loans or BA Rate Loans,
the applicable Interest Period and (C) in the case of a conversion, the date of
such conversion. (b) The Agent shall promptly notify each applicable Lender of
its receipt of an Interest Election Request and of the options selected therein.
Notwithstanding the foregoing, (i) Loans denominated in any currency other than
Dollars may not be converted to Base Rate Loans, (ii) Loans denominated in any
currency other than Canadian Dollars may not be converted to Canadian Base Rate
Loans or BA Rate Loans, (iii) Loans denominated in Canadian Dollars may not be
converted into Eurocurrency Rate Loans, (iv) no (A) conversion in whole or in
part of Base Rate Loans to Eurocurrency Rate Loans or Canadian Base Rate Loans
to BA Rate Loans, (B) continuation in whole or in part of Eurocurrency Rate
Loans denominated in Dollars or BA Rate Loans upon the expiration of any
applicable Interest Period or (C) continuation of any Eurocurrency Rate Loan de-
nominated in any currency other than Dollars for a Eurocurrency Interest Period
of other than one month’s duration, in each case, shall be permitted at any time
at which (I) an Event of Default shall have occurred and be continuing and the
Agent or the Required Lenders shall have determined not to permit such continu-
ation or conversion or (II) the continuation of, or conversion into, a
Eurocurrency Rate Loan or BA Rate Loans would violate any provision of Section
2.14(b). If, within the time period required under the terms of this Section
2.12, the Agent does not receive an Interest Election Request from the
applicable Borrower con- taining a permitted election to continue any
Eurocurrency Rate Loans or BA Rate Loans for an additional Interest Period or to
convert any such Loans, then, upon the expiration of the applicable Interest
Period, Loans denominated in Dollars shall be automatically converted into Base
Rate Loans, Loans denominated in Ca- nadian Dollars shall be automatically
converted into Canadian Base Rate Loans and Loans denominated in any currency
other than Dollars or Canadian Dollars shall be automatically continued as
Eurocurrency Rate Loans with a Eurocur- rency Interest Period of one month. Each
Interest Election Request shall be irrev- ocable. SECTION 2.13 Payments and
Computations. (a) Each Borrower shall make each payment hereunder (in- cluding
fees and expenses) not later than (x) 1:00 p.m. (London time) in the case of
Loans denominated in Euro, Sterling or Yen or (y) 1:00 p.m. (New York City time)
in the case of Loans denominated in any other currency, in each case on the day
when due, in the currency specified herein (or, if no such currency is speci-
fied, in Dollars), except as specified in the following sentence, to the Agent
at the Agent’s Office for payments in such currency in immediately available
funds without setoff or counterclaim. The Agent shall promptly thereafter cause
to be



--------------------------------------------------------------------------------



 
[aramarkamendmentno7182.jpg]
distributed immediately available funds relating to the payment of principal,
in- terest or fees to the Applicable Lending Offices of the applicable Lenders
for such payments ratably in accordance with the amount of such principal,
interest or fees due and owing to such Lenders on such date; provided, however,
that (x) amounts payable pursuant to Section 2.14 or Section 2.15 shall be paid
only to the affected Issuing Bank, Lender or Lenders and (y) amounts payable to
the Is- suing Banks in accordance with Section 2.10 shall be paid directly to
such Issuing Banks. Payments received by the Agent after (x) 1:00 p.m. (London
time) in the case of Loans denominated in Euro, Sterling or Yen or (y) 1:00 p.m.
(New York City time) in the case of Loans denominated in any other currency,
shall, at the option of the Agent, be deemed to be received on the next Business
Day. (b) All computations of interest and of fees shall be made by the Agent on
the basis of a year of 360 days (other than computations of interest (i) for
Base Rate Loans calculated by reference to the Prime Rate, Canadian Base Rate
Loans and Loans denominated in Sterling which shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be, and (ii) for BA Rate
Loans which shall be made by the Agent on the basis of a year of 365 days), in
each case, for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest and fees are
payable. Each determination by the Agent of a rate of interest hereunder shall
be conclu- sive and binding for all purposes, absent manifest error. (c) Except
as otherwise provided herein, each payment by a Borrower with respect to any
Loan or Letter of Credit and each reimbursement of reimbursable expenses or
indemnified liabilities shall be made in the currency in which such Loan was
made, such Letter of Credit issued or such expense or lia- bility was incurred.
(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be ex- tended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of any Eurocurrency Rate Loan to be made in the next cal- endar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans or Term Loans that are denomi- nated in
Dollars or Canadian Dollars shall be applied as follows: first, to repay such
Loans outstanding as Base Rate Loans or Canadian Base Rate Loans, as ap-
plicable, and second, to repay such Loans outstanding as Eurocurrency Rate Loans
or BA Rate Loans, with those Eurocurrency Rate Loans or BA Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7183.jpg]
(e) Unless the Agent shall have received notice from any Bor- rower to the
Lenders prior to the date on which any payment is due hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each
applicable Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent that such Borrower shall not have made such pay-
ment in full to the Agent, each applicable Lender shall repay to the Agent
forth- with on demand such amount distributed to such Lender together with
interest thereon (at the Interbank Rate for the first Business Day, and,
thereafter, at the rate applicable to Base Rate Loans) for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent. SECTION 2.14 Increased Costs; Change of Law, Etc. (a)
Determination of Interest Rate. Each of the (i) Eurocur- rency Rate for each
Eurocurrency Interest Period for Eurocurrency Rate Loans and (ii) the BA Rate
for each BA Interest Period for BA Rate Loans shall be de- termined by the Agent
pursuant to the procedures set forth in the definition of “Eurocurrency Rate” or
“BA Rate,” as applicable. (b) Interest Rate Unascertainable, Inadequate or
Unfair. In the event that (i) the Agent determines that adequate and fair means
do not exist for ascertaining the applicable interest rates by reference to
which the Eurocurrency Rate or the BA Rate then being determined is to be fixed
or (ii) the Required Class Lenders of the affected Facility notify the Agent
that the Eurocurrency Rate or the BA Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
in the applicable currency for such Interest Period, the Agent shall forthwith
so notify the U.S. Borrower and the Lenders, whereupon (x) each affected
Eurocurrency Rate Loan denominated in Dollars shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Lenders to make Eurocurrency Rate Loans denominated
in Dollars or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended until the Agent shall notify the U.S. Borrower that the Required Class
Lenders under the affected Facility have determined that the circumstances
causing such suspension no longer exist, (y) each BA Rate Loan shall
automatically, on the last day of the current Interest Pe- riod for such Loan,
convert into a Canadian Base Rate Loan and the obligations of the Revolving
Lenders to make BA Rate Loans or to convert Canadian Base Rate Loans into BA
Rate Loans shall be suspended until the Agent shall notify the U.S. Borrower
that the Required Class Lenders under the affected Facility have determined that
the circumstances causing such suspension no longer exist and (z) each
Eurocurrency Rate Loan that is denominated in a currency other than



--------------------------------------------------------------------------------



 
[aramarkamendmentno7184.jpg]
Dollars, the affected Eurocurrency Rate Loans shall be made or continued, as the
case may be, as Eurocurrency Rate Loans with an Interest Period of one month and
the amount of interest payable in respect of any such Eurocurrency Rate Loan
shall be determined in accordance with the following provisions: (i) if the
Agent so requires, within five days of such notification the Agent and the
applicable Borrower, as applicable, shall enter into negotiations with a view to
agreeing on a substitute basis for determining the rate of interest (a
“Substitute Interest Rate”) which may be applicable to affected Eurocurrency
Rate Loans of such Borrower in the future and any such Substitute Interest Rate
that is agreed shall take effect in accordance with its terms and be binding on
each party hereto; provided that the Agent may not agree on any such Substitute
Inter- est Rate without the prior consent of the Required Class Lenders under
the af- fected Facility; (ii) if no Substitute Interest Rate is agreed pursuant
to clause (i) above, any affected Eurocurrency Rate Loan shall bear interest
during the subsequent In- terest Period at the rate per annum otherwise
applicable to Eurocurrency Rate Loans under such Facility, except that in the
place of the Eurocurrency Rate, in respect of Eurocurrency Rate Loans
denominated in any currency other than Dol- lars, the Agent shall use the cost
to the applicable Lender (as conclusively certi- fied by such Lender in a
certificate to the Agent and the applicable Borrower and expressed as a rate per
annum) and containing a general description of the source selected of funding
such Loan from whatever source it shall reasonably select; and (iii) if the
Agent has required a Borrower to enter into negotiations pur- suant to clause
(i) above, the Agent may (acting on the instructions of the Re- quired Class
Lenders under the affected Facility) declare that no further Eurocur- rency Rate
Loans in the applicable currency shall be converted, continued or made unless a
Substitute Interest Rate has been agreed by the applicable Borrower and the
Agent within 30 days of the Agent having so required negotiations. (c) Increased
Costs. (i) If any Change in Law shall: (A) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Eurocurrency Rate); (B) impose on
any Lender (including any Issuing Bank) or the London interbank market any other
condition affecting this Agreement or Eurocurrency Rate Loans or BA Rate Loans
made by such Lender; or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7185.jpg]
(C) subject any Lender (including any Issuing Bank) to any Taxes (other than
Indemnified Taxes indemnifiable under Section 2.15 or Excluded Taxes) on its
Loans, Letters of Credit, Commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; and the result of
any of the foregoing shall be to increase the cost to such Lender of mak- ing or
maintaining any Loan or the cost to an Issuing Bank of issuing or maintaining
Let- ters of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, following delivery of the certificate contemplated by
paragraph (iii) of this clause (c), the applicable Borrower will pay to such
Lender or Issuing Bank in accordance with clause (iii) below such additional
amount or amounts as will compensate such Lender or Issuing Bank for such
additional costs incurred or reduction suffered, as reasonably determined by
such Lender or Issuing Bank (which determination shall be made in good faith
(and not on an arbitrary or capricious basis)) and in a manner consistent with
similarly situated borrow- ers of such Lender or Issuing Bank as applicable,
under agreements having provisions similar to this Section 2.14. (ii) If any
Lender or Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender or Letters of Credit issued by such Issuing Bank to a level below that
which such Person or such Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Person’s policies and the
policies of such Person’s holding company with respect to capital adequacy and
liquidity), then from time to time following delivery of the certificate con-
templated by paragraph (iii) of this clause (c) of this Section 2.14 the ap-
plicable Borrower will pay to such Lender or Issuing Bank in accordance with
clause (iii) below such additional amount or amounts as will compen- sate such
Person or such Person’s holding company for any such reduction suffered, as
reasonably determined by such Lender or Issuing Bank (which determination shall
be made in good faith (and not on an arbitrary or ca- pricious basis)) and in a
manner consistent with similarly situated borrow- ers of such Lender or Issuing
Bank, as applicable, under agreements hav- ing provisions similar to this
Section 2.14. (iii) A certificate of a Lender or Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issu- ing Bank or its
holding company as specified in paragraph (i) or (ii) of this clause (c) and
setting forth in reasonable detail the manner in which such amount or amounts
were determined shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable



--------------------------------------------------------------------------------



 
[aramarkamendmentno7186.jpg]
Borrower shall pay such Lender or Issuing Bank the amount shown as due on any
such certificate within ten (10) days after receipt thereof. (iv) Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this clause (c) shall not consti- tute a waiver of such Person’s right to
demand such compensation; pro- vided that no Borrower shall be required to
compensate a Lender or Issu- ing Bank pursuant to this clause (c) for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank notifies such Borrower of the Change in Law giving
rise to such in- creased costs or reductions and of such Person’s intention to
claim com- pensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day pe- riod referred to above shall be extended to include the period of
retroactive effect thereof. (d) Illegality. Notwithstanding any other provision
of this Agreement, if any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement shall make it unlawful, or
any central bank or other Governmental Authority shall assert that it is
unlawful, for such Lender or its Applicable Lending Office to make Eurocurrency
Rate Loans or BA Rate Loans or to continue to fund or maintain Eurocurrency Rate
Loans or BA Rate Loans, then, on notice thereof and demand therefor by such
Lender to the U.S. Borrower through the Agent, (i) the obligation of such Lender
to make or to con- tinue Eurocurrency Rate Loans or BA Rate Loans and to convert
Base Rate Loans into Eurocurrency Rate Loans or BA Rate Loans shall be
suspended, and each such Lender shall make a Base Rate Loan or Canadian Base
Rate Loan, as applicable, as part of any requested Borrowing of Eurocurrency
Rate Loans or BA Rate Loans, (ii) if any affected Loans are then outstanding
that are denomi- nated in Dollars or Canadian Dollars as Eurocurrency Rate Loans
or BA Rate Loans, the applicable Borrower shall immediately convert each such
Loan into Base Rate Loans or Canadian Base Rate Loans, as applicable and (iii)
in the case of any affected Loans that are not denominated in Dollars or
Canadian Dollars, such Loans shall bear interest at an alternate rate determined
by the Agent to ade- quately reflect such Lender’s cost of capital. If, at any
time after a Lender gives notice under this clause (d), such Lender determines
that it may lawfully make Eurocurrency Rate Loans or BA Rate Loans, such Lender
shall promptly give no- tice of that determination to the U.S. Borrower and the
Agent, and the Agent shall promptly transmit the notice to each other Lender.
Each Borrower’s right to re- quest, and such Lender’s obligation, if any, to
make Eurocurrency Rate Loans or BA Rate Loans, as applicable, shall thereupon be
restored.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7187.jpg]
(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.11, each Borrower shall compensate each Lender
that has made a Loan to such Borrower, upon written request in ac- cordance with
this paragraph (e), for all losses, expenses and liabilities (including any loss
or expense incurred by reason of the liquidation or reemployment of de- posits
or other funds acquired by such Lender to fund or maintain such Lender’s
Eurocurrency Rate Loans or BA Rate Loans to such Borrower but excluding any loss
of the Applicable Rate on the relevant Loans) that such Lender may sustain (i)
if for any reason (other than by reason of such Lender being a Non-Funding
Lender) a proposed Borrowing, conversion into or continuation of Eurocurrency
Rate Loans or BA Rate Loans does not occur on a date specified therefor in a
Borrowing Request or an Interest Election Request given by a Borrower or in a
telephonic request by it for borrowing or conversion or continuation or a
succes- sive Interest Period does not commence after notice therefor is given
pursuant to Section 2.12, (ii) if for any reason any Eurocurrency Rate Loan or
BA Rate Loan is repaid or prepaid (including pursuant to Section 2.09) on a date
that is not the last day of the applicable Interest Period, (iii) as a
consequence of a required con- version of a Eurocurrency Rate Loan or BA Rate
Loan to a Base Rate Loan or Canadian Base Rate Loans, as applicable, as a result
of any of the events indi- cated in clause (d) above or (iv) as a result of any
assignment of any Eurocur- rency Rate Loans or BA Rate Loans pursuant to a
request by the applicable Bor- rower pursuant to Section 2.17. In the case of a
Eurocurrency Rate Loan, such loss, cost or expense to any Lender shall be deemed
to be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan for the period from the date of such event to the last
day of the then current Interest Pe- riod therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commence- ment of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. For the purpose of calculating amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant BA
Rate Loan through the purchase of a deposit bear- ing interest at the BA Rate in
an amount equal to the amount of that BA Rate Loan and having a maturity
comparable to the relevant BA Interest Period; pro- vided that each Lender may
fund each of its BA Rate Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection. The applicable Borrower shall pay the applicable Lender the
amount shown as due on any certificate delivered to such Borrower and setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this clause (e) and the basis therefor within ten (10) days after



--------------------------------------------------------------------------------



 
[aramarkamendmentno7188.jpg]
receipt thereof; provided such certificate sets forth in reasonable detail the
man- ner in which such amount or amounts was determined. SECTION 2.15 Taxes. (a)
Any and all payments by or on account of any obligation of any Borrower or any
other Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for or on account of any Taxes unless a
deduction or withholding is required by law; provided that if any applicable
withholding agent shall be required by law to deduct or withhold any Taxes from
any such payment, then (i) to the extent such Tax is an Indemnified Tax, the sum
payable by such Borrower or other Loan Party shall be increased as necessary so
that after all such required deductions or withholdings (including de- ductions
or withholdings applicable to additional sums payable under this Section 2.15)
by the applicable withholding agent, the Lender (or, in the case of a pay- ment
received by the Agent for its account, the Agent) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such required deductions or
withholdings and (iii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable law. If at any time a
Borrower or a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable under any Loan Document, such Borrower or such
Loan Party shall promptly notify the relevant Agent or Lender upon becoming
aware of the same. (b) This Section 2.15(b) applies solely in respect of a Loan
to the U.K. Borrower. (i) The U.K. Borrower is not required to make an in-
creased payment to a Lender in respect of any payment of interest on any Loan to
the U.K. Borrower under Section 2.15(a) (or an indemnity pay- ment under Section
2.15(e)) for any deduction or withholding for or on ac- count of any Indemnified
Taxes where that Tax is imposed by the United Kingdom if on the date on which
the payment falls due: (A) the payment could have been made to the relevant
Lender without a deduction or withholding for or on account of Indemnified Taxes
if it was a U.K. Qualifying Lender, but on that date that Lender is not or has
ceased to be a U.K. Qualifying Lender other than as a result of any Change in
Law (including any change in any Treaty or in any published practice or
concession of any rele- vant taxing authority) after the date it became a Lender
under this Agreement; or (B) (1) the relevant Lender is a U.K. Qualifying Lender
solely under subclause (i)(B) of the definition of “U.K. Qualifying Lender”; and
(2) an officer



--------------------------------------------------------------------------------



 
[aramarkamendmentno7189.jpg]
of HMRC has given (and not revoked) a Direction under section 931 of the ITA
2007 (as that provision has effect on the date on which the relevant Lender be-
came a party to this Agreement) which relates to that payment and that Lender
has received from that Borrower a certified copy of that Direction; and (3) the
pay- ment could have been made to the Lender without any deduction or
withholding for or on account of Taxes in the absence of that Direction; or (C)
the relevant Lender is a U.K. Qualifying Lender solely under sub- clause (i)(B)
of the definition of “U.K. Qualifying Lender” and it has not, other than by
reason of any change after the date of this Agreement in (or in the inter-
pretation, administration or application of) any law, or any published practice
or concession of any relevant Governmental Authority, given a U.K. Tax Confirma-
tion to a Borrower; or (D) the relevant Lender is a Treaty Lender and the
relevant Borrower making the payment is able to demonstrate that the payment
could have been made to that Lender without the deduction or withholding for or
on account of any Taxes had that Lender complied with its obligations under
clauses (iii), (iv) and (v) below. (ii) Each Lender in respect of a Loan to the
U.K. Borrower on the day on which this Agreement is entered into, who is a U.K.
Qualifying Lender solely under subparagraph (i)(B) of the definition of “U.K.
Qualifying Lender,” gives a U.K. Tax Con- firmation to the U.K. Borrower by
entering into this Agreement. A Lender in respect of a Loan to the U.K. Borrower
who is a Qualifying Lender under sub-paragraph (i)(B) of the definition of “U.K.
Qualifying Lender” must promptly notify the Agent of any change to its status
that may affect any confirmation made by it. A Lender in respect of a Loan to
the U.K. Borrower who has given and not revoked a U.K. Tax Confirmation as at
the Closing Date shall be deemed to have given a U.K. Tax Confirmation. (iii)
Each Lender in respect of a Loan made to the U.K. Borrower that is a Treaty
Lender and does not hold or does not wish to use a passport under the HMRC DT
Treaty Passport scheme undertakes to use reasonable endeavors to process as soon
as practicable the appropriate HMRC Form DT-Company to enable interest on the
Loan made by it to the U.K. Borrower under this Agreement to be paid to it
without any deduc- tion or withholding for or on account of any Indemnified
Taxes imposed by the United Kingdom and, if appropriate, to seek, at the U.K.
Borrower’s expense, a refund of any such tax previously withheld (and in respect
of which additional amounts have been paid by the U.K. Borrower pursuant to this
Section 2.15) from interest payments made to that Treaty Lender. (iv)



--------------------------------------------------------------------------------



 
[aramarkamendmentno7190.jpg]
(A) Subject to Section 2.15(b)(iv)(B) below, a Lender and each U.K. Borrower
which makes a payment to which that Lender is entitled shall co-oper- ate
promptly in completing any procedural formalities necessary for that U.K.
Borrower to obtain authorization to make that payment without a U.K. Tax De-
duction. (B) (1) A Lender which becomes a Party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty Pass-
port scheme, and which wishes that scheme to apply to this Agreement, shall con-
firm its scheme reference number and its jurisdiction of tax residence opposite
its name in Schedule I. (2) A Lender that is not a party to this Agreement on
the date on which this Agreement is entered into that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agree- ment, shall confirm its scheme reference number and its jurisdiction of
tax resi- dence in the Assignment and Assumption, which it executes, or
otherwise in writ- ing to the Agent or the U.K. Borrower on becoming a party to
this Agreement, and, having done so, that Lender shall be under no obligation
pur- suant to Section 2.15(b)(iv)(A). (v) If a Lender has confirmed its scheme
reference number and its ju- risdiction of tax residence in accordance with
paragraph (iv) above and (i) the U.K. Borrower making a payment to that Lender
has not made a Borrower DTTP Filing in respect of that Lender; or (ii) the U.K.
Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but (A) that Borrower DTTP Filing has been rejected by
HMRC; or (B) HMRC has not given the Borrower authority to make payments to that
Lender without a U.K. Tax Deduction within 60 days of the date of the Borrower
DTTP Filing, and in each case the U.K. Borrower has notified that Lender in
writing, that Lender and the U.K. Borrower shall co-operate in completing any
additional procedural for- malities necessary for the U.K. Borrower to make that
payment without a U.K. Tax Deduction. (vi) If a Lender has not confirmed its
scheme reference number and ju- risdiction of tax residence in accordance with
paragraph (iv) above, the U.K. Bor- rower shall not make a Borrower DTTP Filing
or file any other form relating to the HMRC DT Treaty Passport scheme in respect
of that Lender’s Commit- ment(s) or its participation in any Loan unless the
Lender otherwise agrees. (vii) The U.K. Borrower shall, promptly on making a
Borrower DTTP Filing, deliver a copy of that Borrower DTTP Filing to the Agent
for delivery to the relevant Lender.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7191.jpg]
(c) This Section 2.15(c) applies solely in respect of a Loan to an Irish
Borrower. (i) No Irish Borrower is required to make any in- creased payment to a
Lender in respect of any payment of interest on any Loan to such Irish Borrower
under Section 2.15 (a) (or an indemnity pay- ment under Section 2.15(e)) for any
deduction or withholding for or on ac- count of Indemnified Taxes imposed by
Ireland if on a date on which the payment falls due: (A) the payment could have
been made to the Lender without a deduc- tion or withholding for or on account
of Indemnified Taxes if it was an Irish Qual- ifying Lender, but on that date
that Lender is not or has ceased to be an Irish Qualifying Lender other than as
a result of any Change in Law (including any change in any Treaty to which
Ireland is a party or in any published practice or concession of any relevant
taxing authority) that occurred after the Closing Date; or (B) the relevant
Lender is an Irish Qualifying Lender by reason of par- agraph (fe) of that
definition and the Borrower making the payment is able to demonstrate that the
payment could have been made to that Lender without the deduction or withholding
for or on account of any Taxes had that Lender com- plied with its obligations
under clause (g) below. (ii) Each Lender in respect of a Loan to an Irish
Borrower on the day on which this Agreement is entered into, gives an Irish Tax
Confirmation by entering into this Agreement. Any Lender in respect of a Loan to
an Irish Borrower who is an Irish Qualifying Lender must promptly notify the
Agent of any change to its status that may affect the Irish Tax Confirmation
made by it. (d) The Borrowers and the other Loan Parties shall pay to the
relevant Governmental Authority in accordance with applicable law, or at the op-
tion of the Agent timely reimburse it for the payment of, any Other Taxes. (e)
Each Borrower and each other Loan Party shall severally, and not jointly,
indemnify the Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable un- der this
Section 2.15) payable or paid by such Agent or Lender or required to be withheld
or deducted from a payment to such Agent or Lender and any reasona- ble expenses
arising therefrom or with respect thereto, whether or not such In- demnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or lia- bility
delivered to the applicable Borrower by a Lender, or by the Agent on its own
behalf or on behalf of any Lender, shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7192.jpg]
(f) As soon as practicable after any payment of any Taxes by a Borrower or other
Loan Party to a Governmental Authority pursuant to this Sec- tion 2.15, such
Borrower or other Loan Party shall deliver to the Agent the origi- nal or a
certified copy of a receipt issued by such Governmental Authority evi- dencing
such payment, a copy of the return reporting such payment or other evi- dence of
such payment reasonably satisfactory to the Agent. (g) (i) Each Lender that is
legally entitled to an exemption from or reduction of withholding tax with
respect to any payments made under any Loan Document shall deliver to the
applicable Borrower and the Agent, at the time or times reasonably requested by
the applicable Bor- rower or the Agent, such properly completed and executed
documentation reasonably requested by such Borrower or the Agent as will permit
such payments to be made without withholding or at a reduced rate of withhold-
ing. In addition, any Lender, if reasonably requested by the applicable Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by a Borrower or the Agent as will enable such
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting require- ments. Notwithstanding
anything to the contrary in the preceding two sen- tences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B), and (ii)(D) below or, in respect
of Canadian withholding Taxes, CRA Forms NR301, NR302, or NR303, as applicable,
and any successor forms thereto) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obso- lete or inaccurate in any respect, it shall update such form or
certification or promptly notify the applicable Borrower and the Agent in
writing of its legal inability to do so. (ii) Without limiting the generality of
Section 2.15(g)(i) above, with respect to any Loan to the U.S. Borrower: (A)
Each Lender that is a United States Person agrees to complete and deliver to the
U.S. Borrower and the Agent, on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Agent), two duly com- pleted and
executed copies of IRS Form W-9 (or successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7193.jpg]
(B) Each Non-U.S. Lender, shall deliver to the U.S. Borrower and the Agent two
duly completed and executed copies of whichever of the following is applicable:
(I) In the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN–E (or any
successor thereto) establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to such treaty; (II) IRS Form W-8ECI (or any successor
thereto); (III) In the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, a certificate
substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
is not a “bank” as defined in Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” of the U.S. Borrower within the meaning of Section 881(c) (3)(B) of
the Code, or a “controlled foreign corpo- ration” described in Section
881(c)(3)(C) of the Code and that the interest payments in respect of such Loans
are not effectively connected with such Non-U.S. Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”); or (IV) To the extent a
Non-U.S. Lender is not the beneficial owner, duly signed, properly completed
copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN, IRS
Form W–8BEN–E, a U.S. Tax Compliance Certificate substan- tially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W–9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner; (C) Each Non-U.S. Lender
shall deliver to the U.S. Borrower and the Agent (in such number of copies as
shall be requested by the recipient) such other duly completed and executed
forms or certificates prescribed by applicable law as a basis for claiming
exemption from, or reduction in, U.S. federal withholding Tax, together with
such supplementary documentation as may be prescribed by applicable law to
permit the U.S. Borrower or the Agent to determine the with- holding or
deduction required to be made; and (D) Each Lender shall deliver to the U.S.
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably re- quested by the U.S. Borrower or the Agent such
documentation prescribed by ap- plicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the U.S. Borrower or the Agent as may be necessary for the Borrower
and the Agent to comply with their obligations under FATCA and to determine
whether such Lender has com- plied with such Lender's obligations under FATCA or
to determine the amount to



--------------------------------------------------------------------------------



 
[aramarkamendmentno7194.jpg]
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. (iii) Notwithstanding anything to the contrary in this Section
2.15(g), no Lender shall be required to provide any documentation that such
Lender is not legally eligible to provide. (iv) Each Lender hereby authorizes
the Agent to deliver to the Borrowers and other Loan Parties and to any
successor Agent any documentation provided by such Lender to the Agent pursuant
to this Sec- tion 2.15(g). (h) If the Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received and retained a refund
of any Indemni- fied Taxes as to which it has been indemnified by a Borrower or
other Loan Party or with respect to which such Borrower or such Loan Party has
paid additional amounts pursuant to this Section 2.15, it shall pay over such
refund to such Bor- rower or such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower or such
Loan Party under this Section 2.15 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the Agent or
such Lender as is determined by the Agent or such Lender in its sole discretion
exercised in good faith, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Borrower or such Loan Party, upon the request of the Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Borrower or such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Au- thority) to the Agent or such Lender in
the event the Agent or such Lender is re- quired to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.15(h), in no event will any Agent or Lender be required to pay any amount to
any Borrower other Loan Party pursuant to this Section 2.15 the payment of which
would place such Agent or Lender in a less favorable net after-Tax position than
it would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.15(h) shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Bor- rower or any other
Loan Party or any other Person. (i) Any amount payable under this Agreement or
any other Loan Document by any party is exclusive of any VAT or any other Tax of
a simi- lar nature which might be chargeable in connection with that amount. If
any such



--------------------------------------------------------------------------------



 
[aramarkamendmentno7195.jpg]
Tax is chargeable, the applicable Borrower or applicable other Loan Party must
pay to the Agent or Lender (as applicable) (in addition to and at the same time
as paying that amount) an amount equal to the amount of that Tax against the
deliv- ery of a valid VAT invoice (where applicable). (j) Where this Agreement
or any other Loan Document re- quires any party to reimburse the Agent or any
Lender (as the case may be) for any costs or expenses, that party must also at
the same time pay and indemnify the Agent or Lender (as the case may be) against
all VAT or any other Tax of a similar nature incurred by the Agent or Lender (as
the case may be) in respect of those costs or expenses but only to the extent
that the Agent or Lender (as the case may be) (acting reasonably) determines
that it is not entitled to credit or re- payment from the relevant tax authority
in respect of the Tax. (k) For the avoidance of doubt, for purposes of this
Section 2.15, the term “Lender” includes any Issuing Bank. SECTION 2.16
Allocation of Proceeds; Sharing of Setoffs. (a) All proceeds of any Collateral
received by the Agent after an Event of Default has occurred and is continuing
and all or any portion of the Loans shall have been accelerated hereunder
pursuant to Section 7.02, shall upon election by the Agent or at the direction
of the Required Lenders be applied, first, to, ratably, pay any fees,
indemnities, or expense reimbursements then due to the Agent from any Borrower
(other than in connection with Secured Hedging Obli- gations or Secured Cash
Management Obligations), second, ratably, to pay any expense reimbursements then
due to the Issuing Bank or Lenders from the Bor- rowers (other than in
connection with Secured Hedging Obligations or Secured Cash Management
Obligations), third, to pay Commitments Fees, interest due and payable in
respect of the Loans and LC Fees, ratably, fourth, to pay principal on the Loans
and unpaid LC Disbursements and any amounts owing with respect to Secured
Hedging Obligations or Secured Cash Management Obligations, and to cash
collateralize Letters of Credit in an amount equal to the outstanding face
amount thereof (it being understood that, if any Letter of Credit shall expire
un- drawn, any cash collateral held for the undrawn portion of such Letter of
Credit shall be applied to the other Secured Obligations in the order specified
in clauses first through fifth of this sentence), ratably, fifth, to the payment
of any other Se- cured Obligation due to the Agent or any Lender, and sixth, to
the applicable Loan Party or as the U.S. Borrower shall direct. Notwithstanding
the foregoing, (i) the Agent shall not be required to pay any amount pursuant to
this Section 2.16(a) to any holder of Secured Hedging Obligations or Secured
Cash Manage- ment Obligations unless the holder thereof or the U.S. Borrower has
provided no- tice to the Agent thereof prior to the date of the applicable
payment pursuant to this Section 2.16(a) and (ii) no amount received on the
account of any Collateral



--------------------------------------------------------------------------------



 
[aramarkamendmentno7196.jpg]
of any Loan Party shall be applied to the payment of any Secured Obligations in
respect of Excluded Swap Obligations of such Loan Party. (b) If, following any
Event of Default under Section 7.01(a) (but only to the extent that prior to the
waiver of such Event of Default an Event of Default under Section 7.01(f) (with
respect to the U.S. Borrower) or an accel- eration of the Loans pursuant to
Section 7.02 occurs), Section 7.01(f) (with re- spect to the U.S. Borrower) or
any acceleration of the Loans pursuant to Section 7.02, any Lender shall, by
exercising any right of setoff or counterclaim or other- wise, obtain payment in
respect of any fees, principal of or interest on any of its Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and accrued interest and fees thereon than the pro- portion received
by any other Lender, then the Lender receiving such greater pro- portion shall
purchase (for cash at face value) participations in the Loans of other Lenders
at such time outstanding to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the ag-
gregate amount of principal of and accrued interest and fees on their respective
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, with- out interest, (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by any Borrower pursuant to and in
accordance with the ex- press terms of this Agreement (including, without
limitation, Section 2.08(d)) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant) and (iii) in the event that any Lender
would be required to purchase any participations in Do- mestic Obligations as a
result of the receipt by such Lender of any amount from any Foreign Borrower,
such Lender shall not be required to purchase any partici- pations in any such
Domestic Obligations. Each Borrower consents to the fore- going and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff, consolidation and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation. (c) If any Lender shall
fail to make any payment required to be made by it pursuant to this Agreement,
then the Agent may, in its discretion (not- withstanding any contrary provision
hereof), apply any amounts thereafter re- ceived by the Agent for the account of
such Lender to satisfy such obligations of such Lender until all such
unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7197.jpg]
SECTION 2.17 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if a Borrower is required to pay
any additional amount to any Lender or any Gov- ernmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.15, as applicable, in the fu- ture
and (ii) would not subject such Lender (or its parent companies) to any mate-
rial unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender in any material respect. The U.S. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) If any Lender requests compensation under Section
2.14, or if a Borrower is required to pay any additional amount to any Lender or
any Gov- ernmental Authority for the account of any Lender pursuant to Section
2.15, or if any Lender becomes a Non-Funding Lender, then such Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, replace
such Lender by requiring such Lender to assign and delegate (and such Lender
shall be obligated to assign and delegate), without recourse (in accordance with
and sub- ject to the restrictions contained in Section 9.04), all its interests,
rights and obli- gations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any participations in Letters of Credit
funded by such Lender, if any, accrued interest thereon, accrued fees and all
other amounts due and payable to it hereunder, from the assignee (to the extent
of such outstanding principal or par- ticipation) or such Borrower (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a re- sult of a waiver by such
Lender or otherwise, the circumstances entitling the ap- plicable Borrower to
require such assignment and delegation cease to apply. SECTION 2.18 [Reserved].



--------------------------------------------------------------------------------



 
[aramarkamendmentno7198.jpg]
SECTION 2.19 Incremental Facilities. (a) Any Borrower may by written notice to
the Agent elect to request the establishment of one or more (x) additional
tranches of term loans of any class in Dollars, Euros, Sterling, Yen, Canadian
Dollars or any other currency reasonably acceptable to the Agent or new
Commitments to increase any existing Class of Term Loans (the commitments
described in this clause (x), the “New Term Commitments”), (y) increases in
Revolving Commitments under one or more of the then existing Revolving
Facilities or new revolving commitments un- der a new revolving facility (a “New
Revolving Facility”) (any such commit- ments described in this clause (y), the
“New Revolving Commitments” and, to- gether with the New Term Commitments, the
“New Commitments”) in a Dollar Equivalent amount at any time not to exceed
(other than in the case of any New Commitments with respect to Refinancing Term
Loans and/or Replacement Re- volving Commitments) the Maximum Incremental Amount
at such time and not less than the Dollar Equivalent of $25.0 million
individually (or such lesser amount which shall be approved by the Agent or such
lesser amount that shall constitute the entire remaining availability
hereunder). Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the applicable Borrower proposes that the New Commitments shall
be effective, which shall be a date not less than five Business Days after the
date on which such notice is de- livered to Agent (or such shorter period as may
be agreed by the Agent); provided that any Lender offered or approached to
provide all or a portion of the New Commitments may elect or decline, in its
sole discretion, to provide a New Com- mitment. Such New Commitments shall
become effective, as of such Increased Amount Date; provided that (i) subject to
Section 1.10, no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Commitments, as
applicable; (ii) subject to Section 1.10, both before and after giving effect to
the making of any New Term Loans or New Revolving Loans, each of the conditions
set forth in Section 4.02 shall be satisfied; (iii) sub- ject to Section 1.10,
the U.S. Borrower and the Restricted Subsidiaries shall be in pro forma
compliance with Section 6.10 as of the last day of the most recently ended
fiscal quarter prior to such Increased Amount Date and as in effect on such
Increased Amount Date after giving effect to such New Commitments and any
Investment to be consummated in connection therewith; (iv) the New Commit- ments
shall be effected pursuant to one or more supplements to this Agreement executed
and delivered by the Loan Parties, the New Lenders and the Agent; and (v) any
such supplement shall provide that each New Lender shall automatically become
party to the Loss Sharing Agreement pursuant to such supplement. The Canadian
Term A-2 Loans, the Euro Term A-1 Loans, the CanadianYen Term AC-1 Loans and any
other New Term Loans (other than the Canadian Term A Loans funded pursuant to
the Additional Canadian Term A Commitments and any otherany New Term Loans which
are designated as an increase in the amount of any previously established Class
of Term Loans) made on an Increased Amount



--------------------------------------------------------------------------------



 
[aramarkamendmentno7199.jpg]
Date shall be designated a separate series (a “Series”) of New Term Loans for
all purposes of this Agreement. In connection with the obtaining of any New Com-
mitments pursuant to this Section 2.19(a), the U.S. Borrower shall, or shall
cause the other applicable Loan Parties to, make such amendments to the
Collateral Documents and take such other customary actions, if any, as the Agent
may rea- sonably request in order to preserve and protect the Liens on the
Collateral secur- ing the Obligations (either prior to or within 30 days (or
such longer period as to which the Agent may consent) following the Increased
Amount Date for such New Commitments). (b) On any Increased Amount Date on which
New Revolving Commitments are effected under any existing Revolving Facility
(but not any New Revolving Facility being established on such date), subject to
the satisfac- tion of the foregoing terms and conditions, (a) each of the
Lenders with Revolv- ing Commitments under the applicable Revolving Facility
shall assign to each Lender with a New Revolving Commitment (each, a “New
Revolving Lender”) and each of the New Revolving Lenders shall purchase from
each of the Lenders with Revolving Commitments under the applicable Revolving
Facility, at the principal amount thereof, such interests in the Revolving Loans
outstanding un- der the applicable Revolving Facility on such Increased Amount
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing Lenders
with Revolving Loans un- der the applicable Revolving Facility and New Revolving
Lenders ratably in ac- cordance with their Ratable Portions after giving effect
to the addition of such New Revolving Commitments to such Revolving Facility,
(b) each such New Re- volving Commitment shall be deemed for all purposes a
Revolving Commitment under the applicable Revolving Facility and each Loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a
Revolving Loan under the applicable Revolving Facility and (c) each New
Revolving Lender with a New Revolving Commitment under an existing Revolving
Facility shall become a Lender under the applicable Revolving Facility with
respect to the New Revolv- ing Commitment and all matters relating thereto. On
any Increased Amount Date on which New Revolving Commitments are effected under
any New Revolving Facility, subject to the satisfaction of the foregoing terms
and conditions, the Agent and the Borrowers shall enter into an amendment to
this Agreement to in- corporate the terms of such New Revolving Facility
hereunder on substantially the same terms as were applicable to the existing
Revolving Facilities (except with respect to the rate of interest and the
Scheduled Termination Date applicable to such New Revolving Facility and except
as otherwise reasonably acceptable to the Agent). (c) On any Increased Amount
Date on which any New Term Commitments of any Class are effective, subject to
the satisfaction of the forego- ing terms and conditions, (i) each Lender with a
New Term Commitment (each, a



--------------------------------------------------------------------------------



 
[aramarkamendmentno7200.jpg]
“New Term Loan Lender”) of any Class shall make a Loan to the applicable Bor-
rower (a “New Term Loan”) in the requested currency in an amount equal to its
New Term Commitment of such Class, and (ii) each New Term Loan Lender of any
Class shall become a Lender hereunder with respect to the New Term Com- mitment
of such Class and the New Term Loans of such Class made pursuant thereto. (d)
The terms and provisions of the New Term Loans and New Term Commitments shall
be, except as otherwise set forth herein or in the appli- cable supplement
relating thereto, identical to the existing Term Loans; provided that (i) the
final maturity date of the New Term Loans shall be no earlier than (x) in the
case of Refinancing Term Loans, the Term Loans or Revolving Commit- ments
refinanced therewith, (y) in the case of New Term A Loans, the U.S. Term A Loan
Maturity Date and (z) in the case of any other New Term Loans, the U.S. Term B-3
Loan Maturity Date, and, in the case of all New Term Loans, the man- datory
prepayment provisions applicable to the New Term Loans shall not require that
any mandatory prepayment pursuant to Section 2.09 apply to such New Term Loans
on a greater basis than ratable basis then outstanding Term Loans, (ii) the
currency, optional prepayment provisions, rate of interest and the amortization
schedule applicable to any New Term Loans of each Series shall be determined by
the applicable Borrower and the applicable new Lenders and shall be set forth in
the applicable supplement relating thereto; provided that (A) the Weighted Av-
erage Life to Maturity of any New Term Loans will be no shorter than (x) in the
case of Refinancing Term Loans, the Weighted Average Life to Maturity of the
Term Loans refinanced or Revolving Commitments replaced thereby, (y) in the case
of New Term A Loans, the then remaining Weighted Average Life to Ma- turity of
the U.S.Canadian Term A-2 Loans, the Euro Term A-1 Loans or Canadian Term Athe
Yen Term C-1 Loans and (z) in the case of any other New Term Loans, the then
remaining Weighted Average Life to Maturity of the U.S. Term B-3 Loans, (B) if
the Effective Yield of any New Term Loans (other than Refinancing Term Loans)
denominated in Dollars established on any Increased Amount Date occurring on or
prior to the twelve (12) month anniversary of the Closing Date exceeds the
Effective Yield of the U.S. Term B Loans by more than 50 basis points, the
Applicable Rates for the U.S. Term B Loans shall be increased to the extent
necessary so that, after giving effect to such increase, the Effective Yield of
the U.S. Term B Loans is equal to the Effective Yield of such New Term Loans
minus 50 basis points and (C) if the Effective Yield of any New Term Loans
(other than Refinancing Term Loans) denominated in Dollars established on any
Increased Amount Date occurring on or prior to the twelve (12) month an-
niversary of the Incremental Amendment No. 2 Effective Date exceeds the Effec-
tive Yield of the U.S. Term B-3 Loans by more than 50 basis points, the Applica-
ble Rates for the U.S. Term B-3 Loans shall be increased to the extent necessary
so that, after giving effect to such increase, the Effective Yield of the U.S.
Term



--------------------------------------------------------------------------------



 
[aramarkamendmentno7201.jpg]
B-3 Loans is equal to the Effective Yield of such New Term Loans minus 50 ba-
sis points, (iii) New Term Loans shall not be guaranteed by any Subsidiary of
the U.S. Borrower that is not a Loan Party and shall be secured on a pari passu
basis with the other Obligations pursuant to the Collateral Documents and (iv)
all other terms applicable to the New Term Loans of each Series that differ from
the exist- ing Term Loans shall be reasonably acceptable to the Agent (as
evidenced by its execution of the applicable supplement relating thereto). The
terms and provi- sions of the New Revolving Loans and New Revolving Commitments
forming an increase in any then existing Revolving Facility shall be identical
to the Revolv- ing Loans and the Revolving Commitments under such Revolving
Facility; pro- vided that, with respect to any New Revolving Facility, (i) the
Scheduled Termi- nation Date with respect thereto shall be set forth in the
applicable supplement and shall be no earlier than the Scheduled Termination
Date of any then outstand- ing Revolving Facility in effect at such time, (ii)
the rate of interest and fees ap- plicable thereto shall be determined by the
applicable Borrower and the applica- ble new Lenders and shall be set forth in
the applicable supplement relating thereto, (iii) such New Revolving Facility
shall not be guaranteed by any Subsidi- ary of the U.S. Borrower that is not a
Loan Party and shall be secured on a pari passu basis with the other Obligations
pursuant to the Collateral Documents and (iv) all other terms applicable thereto
that differ from the existing Revolving Loans and Revolving Commitments under
the existing Revolving Facilities (in- cluding but not limited to any currency
available under or any Borrower of such New Revolving Facility) shall be
reasonably acceptable to the Agent (as evi- denced by the execution of the
applicable supplement relating thereto). (e) (i) Any Borrower may at any time
and from time to time request that all or a portion of the Term Loans under any
Term Loan Facility of such Borrower (an “Existing Class”) be converted to extend
the scheduled ma- turity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Term Loans and/or amended to lower
the Effective Yield thereof (any such Term Loans which have been so converted
and/or ex- tended, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.19(e). In order to establish any Extended Term
Loans, the applica- ble Borrower shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Class) (an “Exten- sion Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall be identical to the Term
Loans of the Existing Class from which they are to be converted except (w) all
or any of the scheduled amortiza- tion payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization of
principal of the Term Loans of such Ex- isting Class, (x) (A) the interest rate
and fee provisions with respect to the Ex- tended Term Loans may be different
from those applicable to the Term Loans of such Existing Class (and Extended
Term Loans may provide for prepayment pro- tection that is different from those
applicable to such Existing Class) and/or (B)



--------------------------------------------------------------------------------



 
[aramarkamendmentno7202.jpg]
additional fees may be payable to the Lenders providing such Extended Term Loans
in addition to or in lieu of any increased margins contemplated by the pre-
ceding clause (A), (y) the supplement providing for such Extended Term Loans may
provide for other terms applicable to such Extended Term Loans so long as either
(A) such additional terms do not apply until all Term Loans and Commit- ments
outstanding immediately prior to the establishment of such Extended Term Loans
have been repaid, terminated or returned as applicable, (B) such additional
terms are less favorable to the holders of the Extended Term Loans than the cor-
responding Existing Class or (C) such additional terms have been approved by the
Required Lenders and (z) the mandatory prepayment rights of the Extended Term
Loans and such Existing Class may be different so long as the proportion (if
any) of the proceeds thereof to which such Extended Term Loans are entitled is
no greater on a proportionate basis than the portion of such proceeds to which
the Existing Class is entitled to receive. (ii) The Borrowers shall provide the
applicable Extension Request at least five (5) Business Days prior to the date
on which Lenders under the Existing Class are requested to respond (or such
shorter period as may be agreed by the Agent). Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Term Loans of the Existing
Class subject to such Extension Request converted into Extended Term Loans shall
notify the Agent (an “Extension Election”) on or prior to the date specified in
such Extension Request of the amount of its Term Loans of the Existing Class
which it has elected to convert into Extended Term Loans. In the event that the
aggregate amount of Term Loans of the Existing Class subject to Extension
Elections exceeds the amount of Extended Term Loans requested pursuant to the
Extension Request, Term Loans subject to Extension Elections shall be converted
to Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election (subject to such rounding as the Agent
deems expedient). For the avoidance of doubt, each Lender agrees that any Term
Loan that is converted to an Extended Term Loan (and the Extend- ing Lender
providing such Extended Term Loan) shall continue to be subject to the Loss
Sharing Agreement to the same extent as the Term Loan from which such Extended
Term Loan was converted. Any Extended Term Loans shall be established on the
date set forth in the applicable supplement entered into by the applicable
Borrower and the Agent pur- suant to this Section 2.19(e) (it being understood
that by providing an Extension Election, an Extending Lender will agree to be
bound thereby). (f) Each supplement pursuant to this Section 2.19 may, with- out
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Agent and the Joint Lead Arrangers, to effect the provision of this Section
2.19.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7203.jpg]
(g) The provisions of this Section 2.19 shall override any pro- visions of
Section 9.02 to the contrary and, for the avoidance of doubt Section 2.09(b).
SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: (i)
(ii) Commitment Fees shall cease to accrue on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 2.10(a);
(iii) (iv) the Revolving Commitments and Revolving Outstandings of such
Defaulting Lender shall not be included in determining whether the Required
Lenders (or other requisite percentage of any Lenders pursuant to Article VII or
Section 9.02) have taken or may take any action hereunder (including any consent
to any amendment, waiver or other modification pursuant to Section 9.02);
provided that this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender affected thereby; (v) (vi) if any Letters of
Credit or LC Disbursements are outstand- ing under a Revolving Facility under
which such Defaulting Lender is a Revolv- ing Lender, then i. ii. all or any
part of the participation of such Lender in Letters of Credit and Revolving LC
Disbursements shall be reallocated among the non-Defaulting Lenders under such
Revolving Facility in accordance with their respective Ratable Portions but only
to the extent (x) the sum of all non-Defaulting Lenders’ Revolving Outstandings
under such Revolving Facility plus such Defaulting Lender’s Ratable Portion of
the Letters of Credit and LC Disbursements does not exceed the total of all
non-Defaulting Lenders’ Revolv- ing Commitments under such Revolving Facility
and (y) the conditions set forth in Section 4.02(b) would be satisfied at such
time (determined as if such realloca- tion constituted the issuance of a new
Letter of Credit at such time); iii. iv. if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the applicable Borrower
shall within one Business Day following notice by the Agent cash collateralize
such Default- ing Lender’s Ratable Portion of the Letters of Credit and LC
Disbursements un- der such Revolving Facility (after giving effect to any
partial reallocation pursu- ant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(j) for so long as such Letters of Credit or
LC Disbursements are outstand- ing; v. vi. if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii)
above, the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.10(b)(ii) with respect to such Defaulting Lender’s
LC Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7204.jpg]
vii. viii. if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b)(ii) shall be adjusted in accordance with
such non- Defaulting Lenders’ Ratable Portions; and ix. x. if all or any portion
of such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any applicable Issuing Bank or any other Lender
hereunder, all letter of credit fees payable under Section 2.10(b)(ii) with re-
spect to such Defaulting Lender’s Revolving LC Exposure shall be payable to the
Issuing Bank that has issued the Letters of Credit accounting for such LC
Exposure until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and (vii) (viii) so long as such Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related ex- posure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participation
obligations with respect to any newly made LC Exposure related to any newly
issued or increased Letter of Credit shall be allo- cated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and such De- faulting
Lender shall not participate therein). If (i) a Bankruptcy Event or a Bail-In
Action with respect to a Lender Parent shall occur following the date hereof and
for so long as such event shall continue or (ii) any Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with the Borrowers
or such Lender, satisfactory to such Issuing Bank to defease any risk to it in
respect of such Lender hereunder. In the event that the Agent, the Borrower and
each Issuing Bank each agrees that a De- faulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
participation obligations in respect of LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Revolving Lenders as the Agent shall determine may be necessary in order
for such Revolving Lender to hold such Revolving Loans in accordance with its
Ratable Portion. ARTICLE III REPRESENTATIONS AND WARRANTIES Each Loan Party
represents and warrants to the Lenders that: SECTION 3.01 Organization; Powers.
Except as would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect, each of the Loan Parties and each of the
Restricted Subsidiaries (a) is duly organized or incorpo- rated and validly
existing under the laws of the jurisdiction of its organization or incorpo-
ration, as the case may be, and (b) has all requisite power and authority to own
its prop- erty and assets and to carry on its business as now conducted and is
qualified to do busi- ness in, and is in good standing (to the extent such
concepts exist in the applicable juris- dictions) in every jurisdiction where
such qualification is required.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7205.jpg]
SECTION 3.02 Authorization; Enforceability. The Refinancing Trans- actions are
within each applicable Loan Party’s and Foreign Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder ac- tion of such Loan Party. Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding ob- ligation of such Loan Party, enforceable in
accordance with its terms, subject to applica- ble bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity. SECTION 3.03 Governmental Approvals; No Conflicts. The Refinanc- ing
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (A) such
as have been ob- tained or made and are in full force and effect and (B) for
filings and registrations neces- sary to perfect Liens created pursuant to the
Loan Documents, (b) will not violate any Re- quirement of Law applicable to any
Loan Party or any of the Restricted Subsidiaries, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon any
Loan Party or any of the Restricted Subsidiaries or their respective as- sets,
or (except for the Refinancing Transactions) give rise to a right thereunder to
require any payment to be made by any Loan Party or any of the Restricted
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of the Restricted Subsidiaries, except
Liens created pursuant to the Loan Documents; except, in the case of each of
clauses (a) through (d) above, to the extent that any such vi- olation, default
or right, or any failure to obtain such consent or approval or to take any such
action, would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The U.S.
Borrower has heretofore furnished to the Lenders the consolidated balance sheet
and statements of earnings, shareholders’ equity and cash flows of Aramark, the
indirect parent company of the U.S. Borrower, (i) as of and for the fiscal years
ended September 30, 2016, each reported on by KPMG LLP, an independent
registered public accounting firm and (ii) as of and for the fiscal quarter
ended December 31, 2016. Such financial statements pre- sent fairly, in all
material respects, the financial position and results of operations and cash
flows of the U.S. Borrower and its consolidated subsidiaries as of such dates
and for such periods in accordance with GAAP. (b) No event, change or condition
has occurred that has had, or would reasonably be expected to have, a Material
Adverse Effect, since Septem- ber 30, 2016.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7206.jpg]
SECTION 3.05 Properties. (a) As of the Closing Date, Schedule 1.01(b) sets forth
the ad- dress of each parcel of real property (or each set of parcels that
collectively com- prise one operating property) that is owned by each Loan Party
with an aggregate fair market value (as determined by the U.S. Borrower in good
faith) in excess of $15.0 million or that the U.S. Borrower has otherwise agreed
shall initially be a Mortgaged Property. Schedule 3.05(a) identifies the
principal place of business and chief executive office of each Loan Party as of
the Closing Date. (b) Each of the U.S. Borrower and each of the Restricted Sub-
sidiaries has good and insurable fee simple title to, or valid leasehold
interests in, or easements or other limited property interests in, all its real
properties (includ- ing all Mortgaged Properties) and has good and marketable
title to its personal property and assets, in each case, except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to uti- lize such properties and assets for their
intended purposes and except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Permitted Liens. (c) Each of the U.S. Borrower and each of the
Restricted Sub- sidiaries has complied with all obligations under all leases to
which it is a party, except where the failure to comply would not reasonably be
expected to have, in- dividually or in the aggregate, a Material Adverse Effect,
and all such leases are in full force and effect, except leases in respect of
which the failure to be in full force and effect would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Each of the U.S. Borrower and each of the Restricted Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and un- disturbed possession
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. (d) As of the Closing Date, neither Holdings nor the
U.S. Bor- rower has received any notice of, or has any knowledge of, any pending
or con- templated condemnation proceeding affecting any of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation. (e) To
the U.S. Borrower’s knowledge, as of the Closing Date, none of the U.S. Borrower
or any Restricted Subsidiary is obligated under any right of first refusal,
option or other contractual right to sell, assign or otherwise dispose of any
Mortgaged Property or any interest therein. (f) To the U.S. Borrower’s
knowledge, each of the U.S. Bor- rower and the Restricted Subsidiaries owns or
possesses, or is licensed to use, all



--------------------------------------------------------------------------------



 
[aramarkamendmentno7207.jpg]
patents, trademarks, service marks, trade names and copyrights and all licenses
and rights with respect to the foregoing, necessary for the present conduct of
its business, without any conflict with the rights of others, and free from any
burden- some restrictions on the present conduct of its business, except where
such failure to own, possess or hold pursuant to a license or such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Ma- terial Adverse Effect or except as set forth on Schedule
3.05(f). SECTION 3.06 Litigation and Environmental Matters. (a) Other than the
Disclosed Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of the U.S.
Borrower, threatened against the Loan Parties or any of their Subsidiaries (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) on the Closing
Date, that involve any Loan Documents or the Refinancing Transac- tions. (b)
Except for the Disclosed Matters and any other matters that, individually or in
the aggregate, together with the Disclosed Matters, would not reasonably be
expected to result in a Material Adverse Effect (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with re- spect to any
Environmental Liability and (ii) no Loan Party nor any of its Subsid- iaries (1)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environ- mental
Law or (2) is subject to any Environmental Liability. (c) Since the date of this
Agreement, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Ef- fect. SECTION 3.07 Compliance with
Laws and Agreements; Licenses and Permits. (a) Each Loan Party and each
Restricted Subsidiary is in com- pliance with all Requirements of Law applicable
to it or its property and all in- dentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. (b) Each Loan Party and the Restricted Subsidiaries have ob-
tained and hold in full force and effect, all franchises, licenses, leases,
permits, certificates, authorizations, qualifications, easements, rights of way
and other



--------------------------------------------------------------------------------



 
[aramarkamendmentno7208.jpg]
rights and approvals which are necessary or advisable for the operation of their
businesses as presently conducted and as proposed to be conducted, except where
the failure to have so obtained or hold or to be in force, individually or in
the ag- gregate, would not reasonably be expected to result in a Material
Adverse Effect. No Loan Party or any of the Restricted Subsidiaries is in
violation of the terms of any such franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, right or
approval, except where any such violation, indi- vidually or in the aggregate,
would not reasonably be expected to result in a Ma- terial Adverse Effect.
SECTION 3.08 Investment Company Status. No Loan Party is an “in- vestment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940. SECTION 3.09 Taxes. The Loan Parties and the Subsidiaries
have timely filed or caused to be filed all Tax returns and reports required to
have been filed and have paid or caused to be paid all Taxes required to have
been paid by them (whether or not shown on a tax return), except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which such
Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so, individually or in the aggregate, would not reasonably be ex- pected
to result in a Material Adverse Effect. All amounts have been withheld by each
of the Loan Parties and the Subsidiaries from their respective employees for all
periods in compliance with the tax, social security and unemployment withholding
provisions of the applicable law and such withholdings have been timely paid to
the respective Govern- mental Authorities, except to the extent that the failure
to withhold and pay would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect. No Borrower is either Tax
resident or maintains a permanent establishment in any jurisdiction other than
its jurisdiction of incorporation or, in case of the German Bor- rower, the
jurisdiction of its establishment. For the avoidance of doubt, in relation to
the incorporation of the U.K. Borrower, England and Wales has the same meaning
as United Kingdom. SECTION 3.10 Deduction of Tax. Without prejudice to the
operation of Section 2.15, provided the Lenders in respect of any Loans to the
U.K. Borrower or to any Irish Borrower are U.K. Qualifying Lenders and Irish
Qualifying Lenders, respec- tively, and subject to the completion by any such
Lenders of any procedural formalities in respect of such Loans, none of the U.K.
Borrower or the Irish Borrowers is required to make any deduction for or on
account of Tax from any payment it may make under this Agreement. The German
Borrower is not required to make any deduction or withholding for or on account
of Tax from any payment it may make under this Agreement. SECTION 3.11 No Filing
or Stamp Taxes. It is not necessary under the laws of any jurisdiction in which
any Borrower is resident for Tax purposes that this



--------------------------------------------------------------------------------



 
[aramarkamendmentno7209.jpg]
Agreement be filed, recorded or enrolled with any court or other authority in
that jurisdic- tion or that any stamp, registration or similar tax be paid on or
in relation to this Agree- ment or the transactions contemplated by this
Agreement. SECTION 3.12 ERISA. No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is con- tinuing or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect.
Except as would not reasonably be ex- pected to have a Material Adverse Effect,
the present value of all accumulated benefit ob- ligations under all Plans
(based on the assumptions used for purposes of Statement of Fi- nancial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate. SECTION 3.13 Disclosure. (a) All
written information (other than the Projections, the pro forma financial
statements and estimates and information of a general economic nature)
concerning Holdings, the U.S. Borrower, the Restricted Subsidiaries, the
Refinancing Transactions and any other transactions contemplated hereby in-
cluded in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to the Lenders or the
Agent in writing in connection with the Refinancing Transactions on or before
the Closing Date (the “Information”), when taken as a whole, as of the date such
Information was furnished to the Agent or such Lenders, as the case may be, did
not contain any untrue statement of a material fact as of any such date or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
state- ments were made. (b) The Projections, pro forma financial statements and
esti- mates and information of a general economic nature prepared by or on
behalf of the U.S. Borrower or any of its representatives and that have been
made available to any Lenders or the Agent in writing in connection with the
Refinancing Trans- actions on or before the Closing Date (the “Other
Information”) (i) have been prepared in good faith based upon assumptions
believed by the U.S. Borrower to be reasonable as of the date thereof (it being
understood that actual results may vary materially from the Other Information),
and (ii) as of the Closing Date, have not been modified in any material respect
by the U.S. Borrower. SECTION 3.14 Material Agreements. Neither any Loan Party
nor any Restricted Subsidiary is in default in any material respect in the
performance, observance or fulfillment of any of its obligations contained in
(i) any material agreement to which it



--------------------------------------------------------------------------------



 
[aramarkamendmentno7210.jpg]
is a party or (ii) any agreement or instrument to which it is a party evidencing
or govern- ing Indebtedness, except where any such default would not reasonably
be expected, indi- vidually or in the aggregate, to have a Material Adverse
Effect. SECTION 3.15 Solvency. (a) Immediately after the consummation of the
Refinancing Transactions on the Closing Date, (i) the fair value of the assets
of the Loan Par- ties on a consolidated basis, at a fair valuation, will exceed
the debts and liabili- ties, direct, subordinated, contingent or otherwise, of
the Loan Parties on a con- solidated basis; (ii) the present fair saleable value
of the property of the Loan Par- ties on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of the Loan
Parties on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties on a consolidated basis will
be able to pay their debts and liabilities, direct, subordi- nated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties on a consolidated basis will not have unrea- sonably small
capital with which to conduct the businesses in which they are en- gaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date. (b) The Loan Parties do not intend to incur debts beyond their
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by the Loan Parties and the timing and amounts of
cash to be payable by the Loan Parties on or in respect of their Indebtedness.
SECTION 3.16 Insurance. Schedule 9 to the Perfection Certificate de- livered on
the Closing Date sets forth a true, complete and correct description of all com-
mercial insurance maintained by or on behalf of the Loan Parties and the
Restricted Sub- sidiaries as of the Closing Date. As of the Closing Date, all
such insurance is in full force and effect and all premiums in respect of such
insurance have been duly paid. The U.S. Borrower believes that the insurance
maintained by or on behalf of the U.S. Borrower and the Restricted Subsidiaries
is adequate and is in accordance with normal industry practice. SECTION 3.17
Capitalization and Subsidiaries. As of the Closing Date, Schedule 3.17 sets
forth (a) a correct and complete list of the name and relationship to the U.S.
Borrower of each and all of the U.S. Borrower’s Subsidiaries, (b) a true and
com- plete listing of each class of each of the U.S. Borrower’s authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assess- able, and owned beneficially and of
record by the Persons identified on Schedule 3.17, and (c) the type of entity of
the U.S. Borrower and each of its Domestic Subsidiaries. All of the issued and
outstanding Equity Interests of the Restricted Subsidiaries owned by any Loan
Party have been (to the extent such concepts are relevant with respect to such



--------------------------------------------------------------------------------



 
[aramarkamendmentno7211.jpg]
ownership interests) duly authorized and issued and are fully paid and
non-assessable free and clear of all Liens (other than Liens created under the
Loan Documents). SECTION 3.18 Security Interest in Collateral. The provisions of
the Collateral Documents create legal and valid Liens on all the Collateral in
favor of the Agent, for the benefit of the Secured Parties; and upon the proper
filing of UCC financing statements required pursuant to paragraph (k) of Section
4.01 and any Mortgages with re- spect to Mortgaged Properties and with regard to
Collateral that is perfected by control, upon delivery of possession or control,
which shall be delivered to the extent required by the Collateral Documents,
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral ex-
cept Permitted Liens but only to the extent that such Liens are required to be
perfected by the terms of the Loan Documents (including Section 5.11(c)).
SECTION 3.19 Labor Disputes. Except as, individually or in the aggre- gate,
would not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party currently occurring or, to
the knowledge of the U.S. Borrower, threatened. Except (i) as, individually or
in the aggre- gate, would not reasonably be expected to have a Material Adverse
Effect or (ii) as set forth on Schedule 3.19, the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bar- gaining
agreement to which Holdings, the U.S. Borrower or any of the Restricted Subsid-
iaries (or any predecessor) is a party or by which Holdings, the U.S. Borrower
or any of the Restricted Subsidiaries (or any predecessor) is bound. SECTION
3.20 Federal Reserve Regulations. (a) None of the Collateral is Margin Stock.
(b) None of Holdings, the U.S. Borrower and the Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock. (c) No part
of the proceeds of any Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally in- curred for such purpose,
or (ii) for any purpose that entails a violation of, or that is inconsistent
with, the provisions of Regulation T, U or X. SECTION 3.21 Anti-Corruption and
Sanctions Laws. (a) The U.S. Borrower and each of its Subsidiaries have imple-
mented and maintain in effect policies and procedures reasonably designed to



--------------------------------------------------------------------------------



 
[aramarkamendmentno7212.jpg]
promote compliance by the U.S. Borrower, its Subsidiaries and their respective
directors, officers and employees while acting on behalf of the U.S. Borrower or
its Subsidiaries with applicable Anti-Corruption Laws and applicable Sanctions.
The U.S. Borrower, its Subsidiaries and to the knowledge of the U.S. Borrower,
their respective directors, officers and employees, are in compliance with
applica- ble (i) Anti-Corruption Laws, except where the failure to do so would
not reason- ably be expected to result in a Material Adverse Effect and (ii)
Sanctions in all material respects and are not knowingly engaged in any activity
that would rea- sonably be expected to result in any such Person being
designated as a Sanc- tioned Person. None of (a) the U.S. Borrower or any
Subsidiary or (b) to the knowledge of the U.S. Borrower, any director, officer,
employee or agent of the U.S. Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. (b) The representations contained in Section
3.21 (Anti-Cor- ruption and Sanctions Laws) above are only given by any German
Relevant Per- son to the extent that, by agreeing to it, compliance with it,
exercising it, having such obligation or right, or otherwise, it would not be
placed in violation of any law applicable to it relating to foreign trades
(Außenwirtschaft) (including with- out limitation EU Regulation (EC) 2271/96 and
section 7 foreign trade rules (AWV) (Außenwirtschaftsverordnung) in conjunction
with section 4 and section 19 paragraph 3 no. 1 a) of the German Foreign Trade
Act (Außen- wirtschaftsgesetz, AWG)) and Section 3.21 (Anti-Corruption and
Sanctions Laws) shall be so limited and shall not apply to that extent. (c) In
relation to each Restricted Lender, the representations contained in Section
3.21 (Anti-Corruption and Sanctions Laws) above shall only apply for the benefit
of that Restricted Lender to the extent that such benefit would not result in
(i) any violation of, conflict with or liability under EU Regu- lation (EC)
2271/96 or (ii) a violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in connection with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Akt (Außen- wirtschaftsgesetz,
AWG)) or a similar anti-boycott statute by such Restricted Lender. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 3.21 (Anti-Corruption and Sanctions Laws) of which a Restricted Lender
does not have the benefit, the Commitments of that Restricted Lender will be
excluded for the purpose of determining whether any applicable quorum has been
obtained or whether the determination or direction such applicable quorum has
been made.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7213.jpg]
ARTICLE IV CONDITIONS SECTION 4.01 Conditions Precedent to Effectiveness. This
Agreement shall become effective on and as of the date on which all of the
following conditions precedent shall have been satisfied: (a) Credit Agreement
and Loan Documents. The Agent shall have received (i) from each party hereto
either (A) a counterpart of this Agree- ment signed on behalf of such party or
(B) written evidence satisfactory to the Agent that such party has signed a
counterpart of this Agreement and (ii) fully ex- ecuted copies of the other Loan
Documents to be entered into on the Closing Date and such other certificates,
documents, instruments and agreements as the Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes re- quested by a Lender pursuant
to Section 2.07 at least five (5) Business Days prior to the Closing Date. (b)
Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of (i) Simpson Thacher
& Bartlett LLP, special New York counsel for the Loan Parties and (ii) local or
other counsel reasonably satisfactory to the Agent as specified on Schedule
4.01(b), in each case (A) dated the Closing Date, (B) addressed to the Agent and
the Lenders as of the Closing Date and (C) in form and substance rea- sonably
satisfactory to the Agent and covering such customary matters under the laws of
the respective jurisdiction in which such counsel is admitted to practice
relating to the Loan Documents and the Transactions, as the Agent shall reasona-
bly request. (c) Financial Statements and Projections. The Lenders shall have
received (i) the financial statements referred to in Sections 3.04(a) and (b)
and (ii) projections for the U.S. Borrower and its Restricted Subsidiaries on a
pro forma basis for completion of the Refinancing Transactions for the fiscal
years 2017 through 2021. (d) Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates. The Agent shall have received (i) a
certificate of each Loan Party (other than any Foreign Borrower) and the
Canadian Borrower, dated the Closing Date and executed by its Secretary,
Assistant Secretary or di- rector, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the sig- natures of the other officers of
such Loan Party authorized to sign the Loan Docu- ments to which it is a party,
and (C) contain appropriate attachments, including



--------------------------------------------------------------------------------



 
[aramarkamendmentno7214.jpg]
the certificate or articles of incorporation or organization of each such Loan
Party or Canadian Borrower (and in the case of any such Loan Party, certified by
the relevant authority of the jurisdiction of organization of such Loan Party),
and a true and correct copy of its by-laws, memorandum and articles of
incorporation or operating, management, partnership or equivalent agreement to
the extent ap- plicable, and (ii) a good standing certificate for each Loan
Party (other than any Foreign Borrower) from its jurisdiction of organization to
the extent such concept exists in such jurisdiction. (e) Fees. The Lenders and
the Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented by three (3) Business Days prior to the
Closing Date (including the reasonable documented fees and expenses of legal
counsel), on or before the Closing Date. (f) Lien and Judgment Searches. The
Agent shall have re- ceived the results of recent lien and judgment searches in
each of the jurisdictions reasonably requested by it. (g) Solvency. The Agent
shall have received a customary cer- tificate from the chief financial officer
of the U.S. Borrower certifying that the Loan Parties, on a consolidated basis
after giving effect to the Refinancing Trans- actions to occur on the Closing
Date, are solvent (within the meaning of Section 3.15). (h) Pledged Stock; Stock
Powers; Pledged Notes. To the ex- tent not previously delivered to the Agent
under the Existing Credit Agreement, the Agent shall have received (i) the
certificates representing the shares of Capital Stock of each Domestic
Subsidiary pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, (ii) each promissory note and other instrument
(if any) pledged to the Agent pursuant to the Security Agree- ment (to the
extent required thereby) endorsed (without recourse) in blank (or ac- companied
by an executed transfer form in blank) by the pledgor thereof and (iii) the
certificates representing the shares of Capital Stock of each Restricted Subsid-
iary formed under the laws of Canada (or any province thereof) that are pledged
pursuant to the Security Agreement (to the extent required thereby), together
with an undated stock power for each such certificate executed in blank by a
duly au- thorized officer of the pledgor thereof. (i) Perfection Certificate;
Filings, Registrations and Record- ings. The Agent shall have received (i) a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the U.S. Borrower, to- gether with all attachments
contemplated thereby and (ii) each document (includ- ing any UCC financing
statement) reasonably requested by the Agent to be filed,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7215.jpg]
registered or recorded in order to create in favor of the Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral. (j) Refinancing
Transactions. The Agent shall be reasonably satisfied with the arrangements to
consummate the Refinancing Transactions sub- stantially concurrently with the
initial credit extensions hereunder and to release all Liens securing the
Existing Credit Agreement. (k) PATRIOT Act. The Agent shall have received all
docu- mentation and other information reasonably requested by it at least five
(5) Busi- ness Days prior to the Closing Date that is required to be obtained or
maintained by it by regulatory authorities under applicable “know your customer”
and anti- money laundering or terrorist financing rules and regulations,
including the USA PATRIOT Act. (l) European Borrower Closing Deliverables. The
Agent (or its counsel) shall have received from the European Borrowers: (i) A
copy of the constitutional documents of each European Borrower (be- ing, in
respect of the Lux Borrower, its up-to-date articles of association (statuts
coordonnés) and an excerpt from the Luxembourg Register per- taining to the Lux
Borrower) or a certificate of an authorized signatory of each European Borrower
certifying that the constitutional documents pre- viously delivered to the Agent
for the purposes of the Existing Credit Agreement have not been amended and
remain in full force and effect; (ii) In respect of the German Borrower an
up-to-date excerpt from the com- mercial register (Handelsregister) at which
such German Borrower is reg- istered; (iii) In respect of the Lux Borrower, a
negative certificate (certificat de non in- scription d'une décision judiciaire)
pertaining to each obligor issued by the Luxembourg Register, dated the date of
this Agreement or, if this Agreement is signed outside business hours in
Luxembourg, either the date of this Agreement or (if this Agreement is signed
after midnight) the day before stating that on the day immediately prior to the
date of issuance of the negative certificate, there were no records at the
Luxembourg Reg- ister of any court order regarding, amongst others, a (i)
bankruptcy adjudi- cation against the obligor, (ii) reprieve from payment
(sursis de paiement), (iii) controlled management (gestion contrôlée) or (iv)
composition with creditors (concordat préventif de la faillite). (iv) To the
extent applicable, a copy of a resolution of the Board of Directors or
equivalent body of each European Borrower (or a committee of its board of
directors) approving the terms of, the transactions contemplated



--------------------------------------------------------------------------------



 
[aramarkamendmentno7216.jpg]
by, and the execution, delivery and performance of the Loan Documents to which
it is a party; (v) If applicable, a copy of a resolution of the Board of
Directors or equivalent body of each European Borrower establishing the
committee referred to in clause (iii) above; (vi) A specimen of the signature of
each person authorized on behalf of each European Borrower to execute or witness
the execution of any Loan Doc- ument or to sign or send any document or notice
in connection with any Loan Document; (vii) If applicable, a copy of a
resolution, signed by all of the holders of the is- sued or (in the case of the
German Borrower) allotted shares, approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the Loan
Documents to which it is a party; (viii) A certificate of an authorized
signatory of each European Borrower: (A) confirming that borrowing by the
European Borrower of the Commitments to such European Borrower would not breach
any bor- rowing, guarantee or similar limit binding on it (in each case, subject
to any limitations set out in this Agreement); (B) certifying that each copy
document relating to it and speci- fied in this clause (s) as being delivered by
it is correct and complete and that the original of each of those documents is
in full force and effect and has not been amended or superseded as at a date no
earlier than the Clos- ing Date; and (C) in respect of the Lux Borrower,
confirming that (i) that it is solvent, (ii) that the entry by it into the Loan
Documents to which it is a party will neither compromise its financial position
nor render it insolvent as a matter of Luxembourg law and (iii) it does not
carry on any activity that would require the holding of a license under
Luxembourg law. (m) The Agent shall have received a certificate dated the Clos-
ing Date and signed by a Responsible Officer of the U.S. Borrower certifying
that each of the conditions set forth in Section 4.02(b) have been satisfied.
SECTION 4.02 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date to make any Loan or of any Issuing Bank to
issue, increase, renew, amend or extend any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent:



--------------------------------------------------------------------------------



 
[aramarkamendmentno7217.jpg]
(ix) (x) Request for Borrowing or Issuance of Letter of Credit. With respect to
any Loan, the Agent shall have received a duly executed Borrow- ing Request,
and, with respect to any Letter of Credit, the Agent and the relevant Issuing
Bank shall have received a request for a Letter of Credit complying with Section
2.04. (xi) (xii) Representations and Warranties; No Defaults. Subject to Section
1.10, on the date of such Loan or issuance, both before and after giving effect
thereto and, in the case of any Loan, to the application of the proceeds
thereof: i. ii. the representations and warranties set forth in Article III and
in the other Loan Documents shall be true and correct in all mate- rial respects
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date; provided that any represen-
tation or warranty that is qualified as to materiality or “Material Adverse
Effect” shall be true and correct in all respects; and iii. iv. no Default shall
have occurred and be continu- ing. Subject to Section 1.10, the acceptance by a
Borrower of the proceeds of each Loan re- quested in any Borrowing Request, and
the issuance of each Letter of Credit requested hereunder at the request of any
Borrower, shall be deemed to constitute a representation and warranty by such
Borrower as to the matters specified in clause (b) above on the date of the
making of such Loan or the issuance of such Letter of Credit (except that no
opin- ion need be expressed as to the Agent’s or the Required Lenders’
satisfaction with any document, instrument or other matter). ARTICLE V
AFFIRMATIVE COVENANTS Until the Discharge of Obligations, each Loan Party
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that: SECTION 5.01 Financial Statements and Other Information. The
U.S. Borrower will furnish to the Agent (which will promptly furnish such
information to the Lenders in accordance with its customary practice): (xiii)
(xiv) within ninety (90) days after the end of each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending September 30, 2017, its audited
consolidated balance sheet and related statements of earnings, share- holders’
equity and cash flows as of the end of and for such year, setting forth in



--------------------------------------------------------------------------------



 
[aramarkamendmentno7218.jpg]
each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or other independent public accountants of recognized
na- tional standing and reasonably acceptable to the Agent (without a “going
con- cern” or like qualification or exception or exception as to the scope of
such audit (other than a “going concern” qualification attributable solely to
upcoming ma- turity under this Agreement)) to the effect that such consolidated
financial state- ments present fairly, in all material respects, the financial
position and results of operations of the U.S. Borrower and its consolidated
Subsidiaries on a consoli- dated basis in accordance with GAAP; (xv) (xvi)
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the U.S. Borrower commencing with the fiscal
quarter ending March 31, 2017, its consolidated balance sheet and re- lated
statements of earnings and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly, in
all material respects, the fi- nancial position and results of operations of the
U.S. Borrower and its consoli- dated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments; (xvii)
(xviii) concurrently with any delivery of financial statements un- der clause
(a) or (b) above commencing with the financial statements for the fis- cal
quarter ending June 30, 2017, a Compliance Certificate signed by a Financial
Officer of the U.S. Borrower in substantially the form of Exhibit C (i) setting
forth the calculations required to establish whether the U.S. Borrower and the
Re- stricted Subsidiaries were in compliance with the provisions of Section 6.10
as at the end of such fiscal year or period, as the case may be, (ii) certifying
that no Event of Default or Default has occurred or, if an Event of Default or
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (iii) setting forth, in the case
of the financial state- ments delivered under clause (a), (x) commencing with
the fiscal year ending on or around September 30, 2017, the U.S. Borrower’s
calculation of Excess Cash Flow for the Excess Cash Flow Period ending on the
last day of such fiscal year and (y) a list of names of all Immaterial
Subsidiaries (if any), that each Restricted Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidi- ary and that all Domestic
Subsidiaries listed as Immaterial Subsidiaries in the ag- gregate comprise less
than 5% of Total Assets of the U.S. Borrower and the Re- stricted Subsidiaries
at the end of the period to which such financial statements relate and
represented (on a contribution basis) less than 5% of EBITDA of the U.S.
Borrower for the period to which such financial statements relate;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7219.jpg]
(xix) (xx) concurrently with any delivery of consolidated financial statements
under clause (a) or (b) above, the related unaudited consolidating fi- nancial
information reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;
(xxi) (xxii) [Reserved]; (xxiii) (xxiv) as soon as practicable upon the
reasonable request of the Agent, deliver an updated Perfection Certificate (or,
to the extent such request re- lates to specified information contained in the
Perfection Certificate, such infor- mation) reflecting all changes since the
date of the information most recently re- ceived pursuant to this clause (f) or
Section 5.11; (xxv) (xxvi) promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
publicly filed by the U.S. Borrower or any Restricted Subsidiary with the SEC,
or with any other securities exchange, or, after an initial public offering of
shares of Cap- ital Stock of the U.S. Borrower, distributed by the U.S. Borrower
to its sharehold- ers generally, as the case may be; (xxvii) (xxviii) promptly
following the Agent’s request therefor, all documentation and other information
that the Agent reasonably requests on its behalf or on behalf of any Lender in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act; and (xxix) (xxx) as promptly as
reasonably practicable from time to time following the Agent’s request therefor,
such other information regarding the op- erations, business affairs and
financial condition of Holdings, the U.S. Borrower or any Restricted Subsidiary,
or compliance with the terms of any Loan Docu- ment, as the Agent may reasonably
request (on behalf of itself or any Lender). Notwithstanding the foregoing, the
obligations in clauses (a) and (b) of this Section 5.01 may be satisfied with
respect to financial information of the U.S. Bor- rower and its Subsidiaries by
furnishing (A) the applicable financial statements of Hold- ings (or any direct
or indirect parent of Holdings) or (B) the U.S. Borrower’s or Hold- ings’ (or
any direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as ap-
plicable, filed with the SEC; provided that, with respect to each of clauses (A)
and (B), (i) to the extent such information relates to Holdings (or a parent
thereof), such information is accompanied by consolidating information that
explains in reasonable detail the differ- ences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
the U.S. Borrower and its Subsidiaries on a standalone basis, on the other hand
and (ii) to the extent such information is in lieu of information required to be
provided under clause (a) of this Section 5.01, such materials are accompanied
by a report and opinion of KPMG LLP or other independent public accountants of
recognized



--------------------------------------------------------------------------------



 
[aramarkamendmentno7220.jpg]
national standing and reasonably acceptable to the Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than a “going concern” attributable solely to an upcoming maturity under
this Agreement). The U.S. Borrower represents and warrants that it, its
controlling Person and any Subsidiary, in each case, if any, either (i) has no
registered or publicly traded se- curities outstanding, or (ii) files its
financial statements (or those of its controlling Person together with
consolidating information with respect to the U.S. Borrower) with the SEC and/or
makes its financial statements (or those of its controlling Person together with
consolidating information with respect to the U.S. Borrower) available to
potential hold- ers of its 144A securities, and, accordingly, the U.S. Borrower
hereby (i) authorizes the Agent to make the financial statements to be provided
under Section 5.01(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws or that the U.S. Borrower and
each of its controlling Persons has no outstanding publicly traded securities,
including 144A securi- ties. Notwithstanding anything herein to the contrary, in
no event shall the U.S. Bor- rower request that the Agent make available to
Public-Siders budgets or any certificates, reports or calculations with respect
to the Borrower’s compliance with the covenants con- tained herein. Documents
required to be delivered pursuant to clause (a), (b), (d) or (f) of this Section
5.01 may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the U.S. Borrower posts such
documents, or provides a link thereto on the U.S. Borrower’s website on the
Internet at the website ad- dress listed on Schedule 9.01; (ii) on which such
documents are posted on the U.S. Bor- rower’s behalf on IntraLinks™ or a
substantially similar electronic platform, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the U.S. Borrower shall notify (which may be by facsimile or
electronic mail) the Agent of the posting of any such documents and provide to
the Agent by electronic mail elec- tronic versions (i.e., soft copies) of such
documents. SECTION 5.02 Notices of Material Events. The U.S. Borrower will fur-
nish to the Agent written notice of the following promptly after any Responsible
Officer of Holdings or the U.S. Borrower obtains knowledge thereof: (xxxi)
(xxxii) the occurrence of any Event of Default or Default;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7221.jpg]
(xxxiii) (xxxiv) the filing or commencement of any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Au- thority or in
arbitration, against Holdings, the U.S. Borrower or any of the Re- stricted
Subsidiaries as to which an adverse determination is reasonably probable and
which, if adversely determined, would reasonably be expected to have a Ma-
terial Adverse Effect; and (a) the occurrence of any ERISA Event that, together
with all other ERISA Events that have occurred and are continuing, would
reasonably be ex- pected to have a Material Adverse Effect. Each notice
delivered under this Section 5.02 shall be accompanied by a statement of a
Responsible Officer of the U.S. Borrower setting forth the details of the event
or develop- ment requiring such notice and any action taken or proposed to be
taken with respect thereto. SECTION 5.03 Existence; Conduct of Business. Each
Loan Party will, and will cause each Restricted Subsidiary to, do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellec- tual property
rights, licenses and permits (except as such would otherwise reasonably ex-
pire, be abandoned or permitted to lapse in the ordinary course of business),
necessary in the normal conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except (i) other than with respect to Holdings’ or any Borrower’s
existence, to the extent such failure to do so would not reasonably be expected
to have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 6.03. SECTION 5.04 Payment of Taxes. Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all material Tax liabilities, before
the same shall be- come delinquent or in default, except where (a) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or such Subsidi- ary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. SECTION 5.05
Maintenance of Properties. Each Loan Party will, and will cause each Restricted
Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be



--------------------------------------------------------------------------------



 
[aramarkamendmentno7222.jpg]
properly conducted at all times, except, in each case, where the failure to do
so, individu- ally or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. SECTION 5.06 Books and Records; Inspection
Rights. The U.S. Bor- rower shall, and shall cause its Restricted Subsidiaries,
to permit representatives and in- dependent contractors of the Agent and each
Lender to visit and inspect any of its proper- ties, to examine its corporate,
financial and operating records, and make abstracts there- from, and to discuss
its affairs, finances and accounts with its directors, officers, and in-
dependent public accountants, all at the reasonable expense of the U.S. Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the U.S. Borrower (it
being understood that, in the case of any such meetings or advice from such
independent accountants, the U.S. Borrower shall be deemed to have satisfied its
obligations under this Section 5.06 to the extent that it has used commercially
reasonable efforts to cause its independent account- ants to participate in any
such meeting); provided that, excluding any such visits, meet- ings and
inspections during the continuation of an Event of Default, only the Agent on
behalf of the Lenders may exercise rights of the Agent and the Lenders under
this Section 5.06 and the Agent shall not exercise such rights more often than
two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the U.S. Borrower’s expense;
provided, further, that when an Event of Default exists, the Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the U.S. Borrower at any time during
normal business hours and upon reasonable advance notice. The Agent and the
Lenders shall give the U.S. Borrower the opportunity to participate in any
discussions with the U.S. Borrower’s independent public accountants. SECTION
5.07 Maintenance of Ratings. Holdings and the U.S. Bor- rower shall use their
commercially reasonable efforts to cause the credit facilities pro- vided for
herein to be continuously rated by S&P and Moody’s and to maintain a corpo- rate
family rating of the U.S. Borrower from each of S&P and Moody’s. SECTION 5.08
Compliance with Laws. Each Loan Party will, and will cause each Subsidiary to,
comply in all material respects with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the ag-
gregate, would not reasonably be expected to result in a Material Adverse
Effect. SECTION 5.09 Use of Proceeds. (a) The proceeds of the Loans and other
extensions of credit under this Agreement will be used only for the purposes
specified in the introduc- tory statement to this Agreement or, in the case of
the Canadian Term A-1 Loans funded on the Incremental Amendment No. 3 Effective
Date, the U.S. Term B-2 Loans funded on the Amendment No. 5 Effective Date and,
the U.S. Term B-3 Loans funded on the Amendment No. 6 Effective Date and each of
the Canadian Term



--------------------------------------------------------------------------------



 
[aramarkamendmentno7223.jpg]
A-2 Loans, Euro Term A-1 Loans and Yen Term C-1 Loans funded on the Amendment
No. 7 Ef- fective Date, in the introductory statement to Incremental Amendment
No. 3, Amendment No. 55, Amendment No. 6 and Amendment No. 6,7, respectively. No
part of the proceeds of any Loan or other extension of credit hereunder will be
used, whether directly or indirectly, for any purpose that would entail a
violation of Regulation T, U or X. (b) The Borrowers will not, and will not
permit any of their Subsidiaries to, request any Borrowing or Letter of Credit,
and the Borrowers shall not use, and shall procure that their Subsidiaries and
their respective direc- tors, officers, employees and agents of the Borrowers
and their Subsidiaries shall not use the proceeds of any Borrowing or Letter of
Credit for the purpose of (A) offering, paying, promising to pay or authorizing
of the payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Law, (B) funding, financing or
facilitating any activities, busi- ness or transaction of or with any Sanctioned
Person, or in any Sanctioned Coun- try, except to the extent permitted for a
Person required to comply with Sanctions or (C) in any manner that would result
in the violation of any Sanctions applica- ble to any party hereto. (c) The
undertaking contained in Section 5.09 (Use of Pro- ceeds) above is only given by
any German Relevant Person to the extent that, by agreeing to it, compliance
with it, exercising it, having such obligation or right, or otherwise, it would
not be placed in violation of any law applicable to it relating to foreign
trades (Außenwirtschaft) (including without limitation EU Regulation (EC)
2271/96 and section 7 foreign trade rules (AWV) (Außenwirtschaftsver- ordnung)
in conjunction with section 4 and section 19 paragraph 3 no. 1 a) of the German
Foreign Trade Act (Außenwirtschaftsgesetz, AWG)) and Section 5.09 (Use of
Proceeds) shall be so limited and shall not apply to that extent. (d) In
relation to each Restricted Lender, the undertaking con- tained in Section 3.21
(Anti-Corruption and Sanctions Laws) above shall only ap- ply for the benefit of
that Restricted Lender to the extent that such benefit would not result in (i)
any violation of, conflict with or liability under EU Regulation (EC) 2271/96 or
(ii) a violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in connection with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Akt (Außen- wirtschaftsgesetz,
AWG)) or a similar anti-boycott statute by such Restricted Lender. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 5.09 (Use of Proceeds) of which a Restricted Lender does not have the
benefit, the Commitments of that Restricted Lender will be excluded for the
purpose of determining whether any applicable quorum has been obtained or
whether the determination or direction such applicable quorum has been made.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7224.jpg]
SECTION 5.10 Insurance. (a) Each Loan Party will, and will cause each Restricted
Sub- sidiary to, maintain, with financially sound and reputable insurance
companies (i) insurance in such amounts and against such risks, as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operat- ing in the same or similar locations (after giving
effect to any self-insurance rea- sonable and customary for similarly situated
companies) and (ii) all insurance re- quired pursuant to the Collateral
Documents (and shall use commercially reason- able efforts to cause the Agent to
be listed as a loss payee on property and casu- alty policies covering loss or
damage to Collateral and as an additional insured on commercial general
liability policies). The U.S. Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so main- tained. (b) With
respect to each Mortgaged Property, if at any time the area in which any
improvements are located on any Mortgaged Property is desig- nated a special
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), (i) maintain flood
insurance in such total amount as the Agent may from time to time reasonably
require and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and which shall
otherwise be in form and substance reasonably satisfactory to the Agent and
comply with the Flood Insurance Laws and (ii) deliver to the Agent evidence of
such compliance in form and substance reasonably acceptable to the Agent in-
cluding, without limitation, evidence of annual renewals of such insurance.
SECTION 5.11 Additional Collateral; Further Assurances. (a) The U.S. Borrower
shall cause (i) each of its Domestic Subsidiaries (other than any Excluded
Subsidiary) which becomes a Domestic Subsidiary after the Closing Date (other
than any Subsidiary created pursuant to and solely for the purpose of Section
6.06(r)) and (ii) any such Domestic Subsidi- ary that was an Excluded Subsidiary
but, as of the end of the most recently ended fiscal quarter of the U.S.
Borrower has ceased to qualify as an Immaterial Subsid- iary (other than any
Subsidiary which ceases to qualify as an Excluded Subsidiary pursuant to the
Disposition permitted in Section 6.06(r)), to become a Loan Party as promptly
thereafter as reasonably practicable (and in any event within 30 days of the
date such Subsidiary becomes a Domestic Subsidiary or ceases to be an Excluded
Subsidiary (or such longer time period as may be reasonably agreed to by the
Agent)) by executing a Joinder Agreement in substantially the form set forth as
Exhibit D hereto (the “Joinder Agreement”). Upon execution and deliv- ery
thereof, each such Person (i) shall automatically become a Loan Guarantor



--------------------------------------------------------------------------------



 
[aramarkamendmentno7225.jpg]
hereunder and thereupon shall have all of the rights, benefits, duties, and
obliga- tions in such capacity under the Loan Documents and (ii) will
simultaneously therewith or as soon as practicable thereafter (and in any event
within 30 days of the date such Subsidiary becomes a Domestic Subsidiary or
ceases to be an Ex- cluded Subsidiary (or such longer time period as may be
reasonably agreed to by the Agent)) grant Liens to the Agent, for the benefit of
the Agent and the other Secured Parties to the extent required by the terms of
the Collateral Documents, in any property (subject to the limitations with
respect to Equity Interests set forth in paragraph (b) of this Section 5.11 and
the Security Agreement, the limitations with respect to real property set forth
in paragraph (f) of this Section 5.11 and any other limitations set forth in the
Security Agreement) of such Loan Party (other than Excluded Assets), on such
terms as may be required pursuant to the terms of the Collateral Documents or
otherwise constitute Excluded Assets. (b) The U.S. Borrower and each Domestic
Subsidiary that is a Loan Party will cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries, other than
(x) any FSHCO, (y) any Receiva- bles Subsidiary and (z) any Subsidiary created
pursuant to and solely for the pur- pose of Section 6.06(r), and (ii) (A) 65% of
the issued and outstanding Equity In- terests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and (B) 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each case of clause (A) and (B) above, of each
Foreign Subsidiary and FSHCO owned directly by the U.S. Borrower or any
Subsidiary Guarantor to be subject at all times to a first pri- ority perfected
Lien in favor of the Agent pursuant to the terms and conditions of the Loan
Documents or other security documents as the Agent shall reasonably request;
provided, however, that (x) this clause (b) shall not require any Loan Party to
grant a security interest in the Equity Interests of any Unrestricted Sub-
sidiary and (y) no pledge of any Equity Interests shall be required to the
extent such Equity Interests are excluded from the Collateral pursuant to the
terms of the Security Agreement. (c) Without limiting the foregoing, each Loan
Party (other than any Foreign Borrower) will, and will cause each Loan Party
(other than any For- eign Borrower) to, execute and deliver, or cause to be
executed and delivered, to the Agent such documents, agreements and instruments,
and will take or cause to be taken such further actions (including the filing
and recording of financing statements, fixture filings, mortgages, deeds of
trust and other documents and such other actions or deliveries of the type
required by Article IV, as applicable), which are required by law and which the
Agent may, from time to time, reasona- bly request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or in- tended to be created by the
Collateral Documents (subject to the limitations with



--------------------------------------------------------------------------------



 
[aramarkamendmentno7226.jpg]
respect to Equity Interests set forth in paragraph (b) of this Section 5.11, the
limi- tations with respect to real property set forth in paragraph (f) of this
Section 5.11 and any other limitations set forth in the Security Agreement), all
at the expense of the Loan Parties. (d) Subject to the limitations set forth or
referred to in this Sec- tion 5.11, if any material assets (including any real
property or improvements thereto or any interest therein) are acquired by the
U.S. Borrower or any Subsidi- ary that is a Loan Party after the Closing Date
(other than (i) Excluded Assets and (ii) assets constituting Collateral under
the Security Agreement that become sub- ject to the Lien in favor of the Agent
upon acquisition thereof), the U.S. Borrower will notify the Agent and the
Lenders thereof, and the U.S. Borrower will cause such assets to be subjected to
a Lien securing the Secured Obligations and will take, and cause the Loan
Parties that are Subsidiaries to take, such actions (in- cluding, with respect
to real property, the deliverables listed on Schedule 5.12) as shall be
necessary or reasonably requested by the Agent to grant and perfect such Liens
(in each case, to the extent required under clauses (a), (b) and (c) above,
clause (f) below, Section 5.12 and by the Security Agreement), including actions
described in clause (c) of this Section 5.11, all at the expense of the Loan
Parties. (e) If, at any time and from time to time after the Closing Date,
Domestic Subsidiaries that are Excluded Subsidiaries solely because they are Im-
material Subsidiaries comprise in the aggregate more than 5% of Total Assets as
of the end of the most recently ended fiscal quarter of the U.S. Borrower or
more than 5% of EBITDA of the U.S. Borrower for the most recently ended Test Pe-
riod, then the U.S. Borrower shall, not later than 45 days after the date by
which financial statements for such quarter are required to be delivered
pursuant to this Agreement, cause one or more such Domestic Subsidiaries to
become additional Loan Parties (notwithstanding that such Domestic Subsidiaries
are, individually, Immaterial Subsidiaries) such that the foregoing condition
ceases to be true. (f) Notwithstanding anything to the contrary in this Section
5.11, real property required to be mortgaged under this Section 5.11 shall be
lim- ited to real property located in the United States of America owned in fee
by a Loan Party having a fair market value at the time of the acquisition
thereof of $15.0 million or more and that does not otherwise constitute an
Excluded Asset (as defined in the Security Agreement) (provided that the cost of
perfecting such Lien is not unreasonable in relation to the benefits to the
Lenders of the security afforded thereby in the Agent’s reasonable judgment
after consultation with the U.S. Borrower). (g) Notwithstanding the foregoing
provisions of this definition or anything in this Agreement or any other Loan
Document to the contrary, (a)



--------------------------------------------------------------------------------



 
[aramarkamendmentno7227.jpg]
the foregoing provisions of this Section 5.11 (or other provision of the Loan
Doc- uments) shall not require the creation or perfection of pledges of or
security inter- ests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, or
the provision of guaran- tees by any Subsidiary, if, and for so long as and to
the extent that the Agents and the U.S. Borrower reasonably agree in writing
that the cost of creating or perfect- ing such pledges or security interests in
such assets, or obtaining such title insur- ance, legal opinions or other
deliverables in respect of such assets, or providing such guarantees (taking
into account any material adverse Tax consequences to Holdings and its
Subsidiaries (including the imposition of withholding or other material Taxes)),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) in no event shall control agreements or other control or similar
arrangements be required with respect to deposit accounts, securities ac- counts
or commodities accounts, (c) no perfection actions shall be required with
respect to vehicles and other assets subject to certificates of title (other
than the filing of UCC financing statements), (d) no perfection actions shall be
required with respect to commercial tort claims with a value less than $10.0
million and no perfection actions shall be required with respect to promissory
notes evidencing debt for borrowed money in a principal amount of less than
$10.0 million (other than the filing of UCC financing statements), (e) no
actions in any non-U.S. juris- diction or required by the laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the United States (including any Equity
Interests of Foreign Subsidiaries and any for- eign intellectual property) or to
perfect or make enforceable any security interests in any such assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (f) no actions shall be
required to perfect a security interest in letter of credit rights (other than
the filing of UCC financing statements) and (g) in no event shall the Collateral
include any Excluded Assets. The Agent may grant extensions of time or waivers
for the creation and perfection of security interests in or the obtaining of
title insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any guarantee by any Subsidiary where it determines
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the other Loan Documents.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7228.jpg]
SECTION 5.12 Post-Closing Requirements. Except as otherwise agreed by the Agent
in its sole discretion, the U.S. Borrower shall, and shall cause each of the
other Loan Parties to, deliver each of the documents, instruments and agreements
and take each of the actions set forth on Schedule 5.12, if any, within the time
periods set forth therein (or such longer time periods as determined by the
Agent in its sole discre- tion). ARTICLE VI NEGATIVE COVENANTS Until the
Discharge of Obligations, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that: SECTION 6.01 Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock. (a) The
U.S. Borrower will not, and will not permit any Re- stricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guaran- tee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”), with respect to any In- debtedness
(including Acquired Indebtedness), and the U.S. Borrower will not is- sue any
shares of Disqualified Stock and will not permit any Restricted Subsidi- ary to
issue any shares of Disqualified Stock or Preferred Stock; provided that so long
as no Event of Default has occurred and is continuing the U.S. Borrower may
incur Indebtedness (including Acquired Indebtedness) or issue shares of Dis-
qualified Stock, and any Restricted Subsidiary may incur Indebtedness (including
Acquired Indebtedness), issue shares of Disqualified Stock or issue shares of
Pre- ferred Stock, if the U.S. Borrower’s Interest Coverage Ratio for the U.S.
Bor- rower’s most recently ended Test Period would have been at least 2.00 to
1.00, determined on a pro forma basis (including a pro forma application of the
net pro- ceeds therefrom), as if the additional Indebtedness had been incurred,
or the Dis- qualified Stock or Preferred Stock had been issued, as the case may
be, and the application of the proceeds therefrom had occurred at the beginning
of such Test Period; provided, further, that any incurrence of Indebtedness or
issuance of Dis- qualified Stock or Preferred Stock by any Restricted Subsidiary
that is not a Sub- sidiary Guarantor pursuant to this clause (a) shall be
subject to the limitations set forth in Section 6.01(g). (b) The limitations set
forth in clause (a) of this Section 6.01 shall not apply to any of the following
items: (i) Indebtedness under any Receivables Facility;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7229.jpg]
(ii) Indebtedness of the U.S. Borrower and any of its Restricted Sub- sidiaries
under the Loan Documents; (iii) the incurrence by the U.S. Borrower and any
Subsidiary Guarantor of Indebtedness represented by the New Senior Notes issued
prior to the Closing Date (including any guarantees thereof by the Subsidiary
Guarantors); (iv) [Reserved]; (v) Indebtedness (other than Indebtedness under
any Receivables Fa- cility) existing on the Closing Date; provided that any
Indebtedness which is in excess of (x) $10.0 million individually or (y) $50.0
million in the aggregate (when taken together with all other Indebtedness
outstanding in reliance on this clause (v) that is not set forth on Schedule
6.01) shall only be permitted under this clause (v) to the extent such
Indebtedness is set forth on Schedule 6.01; (vi) Indebtedness (including
Capitalized Lease Obligations), Disquali- fied Stock and Preferred Stock
incurred by the U.S. Borrower or any of the Re- stricted Subsidiaries, to
finance the development, construction, purchase, lease (other than the lease,
pursuant to Sale and Lease-Back Transactions, of property (real or personal),
equipment or other fixed or capital assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date or acquired by the U.S. Borrower or
any Restricted Subsidiary after the Closing Date in exchange for, or with the
proceeds of the sale of, such assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date), repairs, additions or improve-
ment of property (real or personal), equipment or other fixed or capital assets;
provided that either (x) at the time of incurrence of such Indebtedness or
issuance of such Disqualified Stock or Preferred Stock, the aggregate amount of
all out- standing Indebtedness, Disqualified Stock and Preferred Stock incurred
pursuant to this clause (vi), when aggregated with the then outstanding amount
of Indebt- edness under clause (xv) incurred to refinance Indebtedness incurred
in reliance on this clause (vi), does not exceed the greater of (A) $400.0
million and (B) 30% of EBITDA for the most recently ended Test Period as of the
time any such In- debtedness is incurred or (y) after giving effect to the
incurrence of such Indebt- edness or issuance of such Disqualified Stock or
Preferred Stock, the U.S. Bor- rower would be in compliance with a Consolidated
Secured Debt Ratio of no greater than 4.50 to 1.00 as of the most recently ended
fiscal quarter for which fi- nancial statements have been delivered pursuant to
Section 5.01; (vii) Indebtedness incurred by the U.S. Borrower or any Restricted
Sub- sidiary constituting reimbursement obligations with respect to letters of
credit or surety bonds issued in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; pro-



--------------------------------------------------------------------------------



 
[aramarkamendmentno7230.jpg]
vided that, upon the drawing of such letters of credit or the incurrence of such
In- debtedness, such obligations are reimbursed within thirty (30) days
following such drawing or incurrence; (viii) Indebtedness arising from
agreements of the U.S. Borrower or a Restricted Subsidiary providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or a Subsidiary, other than guarantees of In- debtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition; provided that (A) such Indebtedness
is not reflected on the balance sheet of the U.S. Borrower or any Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet shall not be deemed
to be reflected on such balance sheet for purposes of this clause (A)) and (B)
the maximum assumable liability in respect of all such Indebtedness (other than
for those indemnification obligations that are not customarily subject to a cap)
shall at no time exceed the gross proceeds including noncash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the U.S. Borrower and the Restricted Subsidiaries in connection with such dis-
position; (ix) Indebtedness of the U.S. Borrower to a Restricted Subsidiary;
pro- vided that any such Indebtedness owing to a Restricted Subsidiary that is
not a Subsidiary Guarantor is subordinated in right of payment to the
Obligations; pro- vided, further, that any subsequent issuance or transfer of
any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the U.S. Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an incurrence of
such Indebtedness; (x) Indebtedness of a Restricted Subsidiary to the U.S.
Borrower or another Restricted Subsidiary; provided that if a Subsidiary
Guarantor incurs such Indebtedness to a Restricted Subsidiary that is not a
Subsidiary Guarantor, such Indebtedness is subordinated in right of payment to
the obligations of such Sub- sidiary Guarantor under its Loan Guaranty;
provided, further, that any subsequent issuance or transfer of Capital Stock or
any other event that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any subsequent transfer of any such Indebtedness
(except to the U.S. Borrower or another Re- stricted Subsidiary) shall be
deemed, in each case, to be an incurrence of such In- debtedness not permitted
by this clause (x);



--------------------------------------------------------------------------------



 
[aramarkamendmentno7231.jpg]
(xi) subject to compliance with Section 6.07, shares of Preferred Stock of a
Restricted Subsidiary issued to the U.S. Borrower or another Restricted Sub-
sidiary; provided that any subsequent issuance or transfer of Capital Stock or
any other event that results in any such Restricted Subsidiary ceasing to be a
Re- stricted Subsidiary or any subsequent transfer of any such Preferred Stock
(except to the U.S. Borrower or another Restricted Subsidiary) shall be deemed,
in each case, to be an issuance of such shares of Preferred Stock not permitted
by this clause (xi); (xii) Hedging Obligations (excluding Hedging Obligations
entered into for speculative purposes) for the purpose of limiting: (A) interest
rate risk with respect to any Indebtedness that is permitted under this
Agreement to be outstand- ing, (B) exchange rate risk or (C) commodity pricing
risk; (xiii) obligations in respect of performance, bid, appeal and surety bonds
and completion guarantees and similar obligations provided by the U.S. Borrower
or any Restricted Subsidiary in the ordinary course of business; (xiv) (A) any
guarantee by the U.S. Borrower or a Restricted Subsidiary of Indebtedness or
other obligations of any Restricted Subsidiary, so long as, in the case of any
guarantee of Indebtedness, the incurrence of such Indebtedness is permitted
under the terms of this Agreement or (B) any guarantee by a Restricted
Subsidiary of Indebtedness of the U.S. Borrower permitted to be incurred under
the terms of this Agreement; provided, in each case, that in the case of any
guar- antee of Indebtedness of the U.S. Borrower or any Subsidiary Guarantor by
any Restricted Subsidiary that is not a Subsidiary Guarantor, such Restricted
Subsidi- ary executes a Joinder Agreement in order to become a Subsidiary
Guarantor un- der this Agreement; (xv) the incurrence by the U.S. Borrower or
any Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock
that serves to extend, re- place, refund, refinance, renew or defease any
Indebtedness, Disqualified Stock or Preferred Stock of such Person incurred as
permitted under paragraph (a) of this Section 6.01 and clauses (iii), (iv), (v)
and (vi) above, this clause (xv) and clauses (xvi), (xvii), (xx)(B) and (xxii)
of this paragraph (b) or any Indebtedness, Disqual- ified Stock or Preferred
Stock issued to so extend, replace, refund, refinance, re- new or defease such
Indebtedness, Disqualified Stock or Preferred Stock includ- ing additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums and
fees (including reasonable lender premiums) in connection there- with (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness (A) has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Dis- qualified
Stock or Preferred Stock being extended, replaced, refunded, refinanced,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7232.jpg]
renewed or defeased, (B) to the extent such Refinancing Indebtedness extends,
re- places, refunds, refinances, renews or defeases (1) Indebtedness
subordinated to the Obligations or the Loan Guaranty of any Subsidiary
Guarantor, such Refi- nancing Indebtedness is subordinated to the Obligations or
such Loan Guaranty at least to the same extent as the Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased or (2)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, re- spectively, and (C) shall not include
(1) Indebtedness, Disqualified Stock or Pre- ferred Stock of a Restricted
Subsidiary that is not a Subsidiary Guarantor that refi- nances Indebtedness,
Disqualified Stock or Preferred Stock of the U.S. Borrower, (2) Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that is not a
Subsidiary Guarantor that refinances Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary Guarantor or (3) Indebtedness, Disquali- fied
Stock or Preferred Stock of the U.S. Borrower or a Restricted Subsidiary that
refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary; provided, further, that any incurrence of Indebtedness
or issuance of Disqualified Stock or Preferred Stock by any Restricted
Subsidiary that is not a Subsidiary Guarantor pursuant to this clause (xv) shall
be subject to the limita- tions set forth in Section 6.01(g) to the same extent
as the Indebtedness re- financed; (xvi) Indebtedness, Disqualified Stock or
Preferred Stock (x) of the U.S. Borrower or any Restricted Subsidiary incurred
to finance any Investment permit- ted by clause (c)(i)(A) or (B) or (c)(iii) of
the definition of “Permitted Invest- ments” or (y) of Persons that are acquired
by the U.S. Borrower or any Restricted Subsidiary or Persons that are merged
into the U.S. Borrower or a Restricted Sub- sidiary in accordance with the terms
of this Agreement or that is assumed by the U.S. Borrower or a Restricted
Subsidiary in connection with such Investment; provided that (A) in the case of
Secured Indebtedness assumed under clause (y) above only, on a pro forma basis
for the issuance or assumption of such Indebted- ness, Disqualified Stock or
Preferred Stock and the application of proceeds there- from, the U.S. Borrower
would be in compliance with Section 6.10 for the U.S. Borrower’s most recently
ended Test Period; (B) in the case of clauses (x) and (y) above, on a pro forma
basis for the issuance or assumption of such Indebtedness, Disqualified Stock or
Preferred Stock and the application of proceeds therefrom, either (i) the U.S.
Borrower would be permitted to incur at least $1.00 of addi- tional Indebtedness
pursuant to Section 6.01(a) or (ii) the Interest Coverage Ratio of the U.S.
Borrower for the U.S. Borrower’s most recently ended Test Period would be
greater than immediately prior to such acquisition or merger; (C) in the case of
clause (x), such Indebtedness, Disqualified Stock or Preferred Stock is not
Secured Indebtedness, (D) such Indebtedness, Disqualified Stock or Preferred
Stock is not incurred while an Event of Default exists and no Event of Default
shall result therefrom, (E) in the case of clause (x) above only, such
Indebtedness,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7233.jpg]
Disqualified Stock or Preferred Stock does not mature (and is not mandatorily
re- deemable in the case of Disqualified Stock or Preferred Stock) and does not
re- quire any payment of principal prior to the Latest Maturity Date in effect
at such time; and (F) in the case of clause (y) above only, such Indebtedness,
Disqualified Stock or Preferred Stock is not incurred in contemplation of such
acquisition or merger; provided, further, that any incurrence of Indebtedness or
issuance of Dis- qualified Stock or Preferred Stock by any Restricted Subsidiary
that is not a Sub- sidiary Guarantor pursuant to this clause (xvi) shall be
subject to the limitations set forth in Section 6.01(g); (xvii) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extin- guished within ten
(10) Business Days of its incurrence; (xviii) Indebtedness supported by a Letter
of Credit in a principal amount not to exceed the face amount of such Letter of
Credit; (xix) Indebtedness incurred by a Foreign Subsidiary which, when aggre-
gated with the principal amount of all other Indebtedness incurred pursuant to
this clause (xix) and then outstanding, does not exceed the greater of (x)
$150.0 mil- lion and (y) 10.0% of EBITDA for the most recently ended Test Period
as of the time such Indebtedness is incurred; (xx) Indebtedness, Disqualified
Stock and Preferred Stock of the U.S. Borrower or any Restricted Subsidiary not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference which, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
incurred pursuant to this clause (xx) and then outstanding (together with any
Refinancing Indebtedness in respect of any such Indebtedness, Disqualified Stock
or Preferred Stock which is then outstand- ing in reliance on clause (xv)
above), does not at any one time outstanding exceed the sum of (A) the greater
of (I) $400.0 million and (II) 30% of EBITDA for the most recently ended Test
Period as of the time such Indebtedness, Disqualified Stock or Preferred Stock
is incurred (it being understood that any Indebtedness, Disqualified Stock and
Preferred Stock incurred pursuant to this clause (xx) shall for purposes of this
clause (xx) cease to be deemed incurred or outstanding under this clause (xx)
but shall be deemed incurred pursuant to Section 6.01(a) from and after the
first date on which the U.S. Borrower or such Restricted Subsidiary, as
applicable, could have incurred such Indebtedness, Disqualified Stock or Pre-
ferred Stock pursuant to Section 6.01(a) without reliance on this clause
(xx)(A)), plus (B) 100% of the net cash proceeds received by the U.S. Borrower
since the Closing Date from the issue or sale of Equity Interests of the U.S.
Borrower or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7234.jpg]
cash contributed to the capital of the U.S. Borrower (in each case, other than
pro- ceeds of Disqualified Stock or sales of Equity Interests to the U.S.
Borrower or any of its Restricted Subsidiaries) as determined in accordance with
clause (a)(ii) of the definition of “Applicable Amount” to the extent such net
cash proceeds or cash has not been applied to make Restricted Payments or to
make Permitted In- vestments (other than Permitted Investments of the type
specified in clause (a) and (c) of the definition thereof) (such amount, the
“Designated Equity Amount”), plus (C) the excess of (I) $250.0 million over (II)
the amount of Indebtedness out- standing in reliance on clause (xxii) at the
time any Indebtedness is incurred in re- liance on this subclause (C); provided
that any incurrence of Indebtedness or issu- ance of Disqualified Stock or
Preferred Stock by any Restricted Subsidiary that is not a Subsidiary Guarantor
pursuant to this clause (xx) shall be subject to the limi- tations set forth in
Section 6.01(g); (xxi) Attributable Debt incurred by the U.S. Borrower or any
Restricted Subsidiary pursuant to Sale and Lease-Back Transactions of property
(real or per- sonal), equipment or other fixed or capital assets owned by the
U.S. Borrower or any Restricted Subsidiary as of the Closing Date or acquired by
the U.S. Bor- rower or any Restricted Subsidiary after the Closing Date in
exchange for, or with the proceeds of the sale of, such assets owned by the U.S.
Borrower or any Re- stricted Subsidiary as of the Closing Date; provided that
the aggregate amount of Attributable Debt incurred under this clause (xxi) does
not exceed the greater of (x) $250.0 million and (y) 20% of EBITDA for the most
recently ended Test Pe- riod as of the time such Attributable Debt is incurred;
(xxii) Indebtedness, Disqualified Stock and Preferred Stock of the U.S. Borrower
or any Restricted Subsidiary (A) assumed in connection with any In- vestment
permitted by clause (c) of the definition of “Permitted Investments” or in
connection with the acquisition of minority investments held by Persons other
than the U.S. Borrower or a Wholly-Owned Subsidiary in any non-Wholly- Owned
Subsidiary or (B) incurred to finance any Investment permitted by clause (c) of
the definition of “Permitted Investments” or in connection with the acquisi-
tion of minority investments held by Persons other than the U.S. Borrower or a
Wholly-Owned Subsidiary in any non-Wholly-Owned Subsidiary, in each case, that
is secured only by the assets or business acquired in the applicable Permitted
Investment (including any acquired Equity Interests) and so long as both immedi-
ately prior and after giving effect thereto no Event of Default shall exist or
result therefrom; provided that the aggregate principal amount or liquidation
preference of such Indebtedness (when aggregated with any outstanding
Refinancing Indebt- edness in respect thereof) at any one time outstanding under
this clause (xxii) does not exceed the excess of (x) the greater of (A) $325.0
million and (B) 22.5% of EBITDA for the most recently ended Test Period as of
the time such Indebted- ness, Disqualified Stock or Preferred Stock is incurred
over (y) the aggregate amount of Indebtedness outstanding in reliance on this
clause (xxii) at the time of



--------------------------------------------------------------------------------



 
[aramarkamendmentno7235.jpg]
any incurrence of Indebtedness in reliance on this clause (xxii); provided,
further, that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by any Restricted Subsidiary that is not a Subsidiary
Guarantor pursuant to subclause (B) of this clause (xxii) shall be subject to
the limitations set forth in Section 6.01(g); (xxiii) Indebtedness, Disqualified
Stock and Preferred Stock of the U.S. Borrower issued to former, future and
current employees, officers, managers, di- rectors or consultants, (or their
respective estates, Controlled Investment Affili- ates or Immediate Family
Members) of the U.S. Borrower, any of its Subsidiaries or any direct or indirect
parent company of the U.S. Borrower in each case to fi- nance the purchase or
redemption of Equity Interests of the U.S. Borrower or any direct or indirect
parent company of the U.S. Borrower permitted by Section 6.04(iii); (xxiv)
[Reserved]; (xxv) Indebtedness of the Loan Parties in respect of Permitted
Refinanc- ing Notes (A) issued for cash consideration to the extent that the Net
Cash Pro- ceeds therefrom are applied to permanently repay Term Loans or reduce
Revolv- ing Commitments in accordance with Section 2.09, (B) issued in exchange
for all or any portion of the Term Loans under any Term Loan Facility (and with
a prin- cipal amount not to exceed the principal amount of Term Loans received
by the U.S. Borrower in exchange therefor) pursuant to an exchange offer by the
U.S. Borrower conducted pursuant to exchange procedures satisfactory to the
Agent and the U.S. Borrower (including, without limitation, with respect to
compliance with United States Federal and State securities laws) for all or any
portion of the Term Loans outstanding under any Term Loan Facility (or, in the
case of an ex- change offer of Permitted Refinancing Notes that have not been
registered under the Securities Act, for all or any portion of such Term Loans
that are held by Lenders that are “qualified institutional buyers” (as defined
in Rule 144A promul- gated pursuant to the Securities Act)), it being understood
and agreed that no Lender shall be required to participate in any such exchange
offer; provided that any Term Loans acquired by the U.S. Borrower in connection
with any such offer shall be deemed to have been repaid immediately upon the
acquisition thereof by the U.S. Borrower and (C) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (A) or (B)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, re- newal or extension (except for any original
issue discount thereon, accrued and unpaid interest and the amount of fees,
expenses and premium in connection with such refinancing) and (y) such
refinancing, refunding, renewal or extension meets the requirements set forth in
the definition of Permitted Refinancing Notes; and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7236.jpg]
(xxvi) Indebtedness of a Designated Business which Indebtedness is in- curred
substantially concurrently with the disposition of such Designated Busi- ness
pursuant to Section 6.04(xviii) and which Indebtedness is non-recourse to the
U.S. Borrower and its Restricted Subsidiaries other than any Restricted
Subsidiary included in such Designated Business. (xxvii) (A) Indebtedness (in
the form of senior secured, senior unsecured, senior subordinated, or
subordinated notes or junior lien or unsecured loans) in- curred by the U.S.
Borrower in an aggregate principal amount not to exceed the then remaining
Maximum Incremental Amount deemed such Indebtedness to be incurred in reliance
on, Section 2.19; provided that (i) such Indebtedness shall not mature earlier
than the Latest Maturity Date in effect at such time, (ii) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Ma- turity of such
Indebtedness in the form of notes or term loans shall be no shorter than that of
the Weighted Average Life to Maturity of the existing Term Loans under any Term
Loan Facility, (iii) no Restricted Subsidiary is a borrower or guarantor with
respect to such Indebtedness other than any Loan Party (other than a Foreign
Borrower), (iv) the covenants, events of default, guarantees, collateral and
other terms of such Indebtedness (other than pricing and optional prepayment or
redemption terms), taken as a whole, are not more materially restrictive to the
U.S. Borrower and the Subsidiaries, as reasonably determined by the U.S. Bor-
rower, than those set forth in this Agreement; (v) if such indebtedness is
secured by Collateral, at the time of incurrence the holders of such
Indebtedness (or a rep- resentative thereof on behalf of such holders) shall
have entered into a First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement with the Agent agreeing that any Liens securing such
Indebtedness are subject to the terms thereof and (vi) the U.S. Borrower has
delivered to the Agent a certificate of a Re- sponsible Officer of the U.S.
Borrower, together with a reasonably detailed de- scription of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the U.S. Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirements set forth in
clauses (i)-(iv) (and which shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement) (such Indebtedness incurred
pursuant to this clause (xxvii) being referred to as “Permitted Alternative
Incre- mental Facilities Debt”) and (B) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (A) above; provided that
(x) the princi- pal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension (except for any original issue discount thereon,
accrued and unpaid in- terest and the amount of fees, expenses and premium in
connection with such refi- nancing) and (y) such refinancing, refunding, renewal
or extension meets the re- quirements set forth in clauses (A)(i) through
(A)(vi) above.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7237.jpg]
(c) For purposes of determining compliance with this Section 6.01, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) at any time meets the criteria of more than one of the
categories described in subclauses (i) through (xxvii) of clause (b) of this
Sec- tion 6.01 or is entitled to be incurred pursuant to clause (a) of this
Section 6.01, the U.S. Borrower, in its sole discretion, shall classify or
reclassify, or later di- vide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Pre- ferred Stock (or any portion thereof)
and shall only be required to include the amount and type of such Indebtedness,
Disqualified Stock or Preferred Stock in one or more of the above clauses at
such time; provided that (x) all Indebtedness outstanding under the Loan
Documents shall at all times be deemed to have been incurred in reliance on the
exception in subclause (ii) of Section 6.01(b), (y) In- debtedness incurred in
reliance on the Maximum Incremental Amount may not be later reclassified among
the clauses set forth in such definition and (z) all Indebt- edness outstanding
under any Receivables Facility shall at all times be deemed to have been
incurred in reliance on the exception in subclause (i) of Section 6.01(b). (d)
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness, Disqualified Stock or Preferred
Stock shall not be deemed to be an incurrence of Indebtedness, Dis- qualified
Stock or Preferred Stock for purposes of this Section 6.01. (e) For purposes of
determining compliance with any Dollar- denominated restriction on the
incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency shall be cal- culated based on
the relevant currency exchange rate in effect on the date such In- debtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided that, if such Indebtedness is incurred to
extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, re- newal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defea- sance, such Dollar-denominated
restriction shall be deemed not to have been ex- ceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, re- funded, refinanced, renewed or
defeased. (f) The principal amount of any Indebtedness incurred to ex- tend,
replace, refund, refinance, renew or defease other Indebtedness, if incurred in
a different currency from the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, shall be calculated based on the currency ex-
change rate applicable to the currencies in which such respective Indebtedness
is



--------------------------------------------------------------------------------



 
[aramarkamendmentno7238.jpg]
denominated that is in effect on the date of such extension, replacement,
refund- ing, refinancing, renewal or defeasance. (g) Notwithstanding anything to
the contrary contained in this clause (a) or (b) of this Section 6.01, no
Restricted Subsidiary of the U.S. Bor- rower that is not a Subsidiary Guarantor
shall incur any Indebtedness or issue any Disqualified Stock or Preferred Stock
in reliance on Section 6.01(a) or under clauses (xvi), (xx) and (xxii) of
Section 6.01(b) (the foregoing provisions (except to the extent specifically
excluded) being referred to collectively as the “Limited Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock and
Preferred Stock, when aggregated with the amount of all other Indebt- edness,
Disqualified Stock and Preferred Stock outstanding under the Limited Guarantor
Debt Exceptions (together with any Refinancing Indebtedness in re- spect
thereof) would exceed the greater of (A) $700.0 million and (B) 50.0% of EBITDA
for the most recently ended Test Period as of the time such Indebted- ness,
Disqualified Stock or Preferred Stock is incurred; provided that in no event
shall any Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is not a Subsidiary Guarantor (i) existing at the time it became
a Restricted Subsidiary or (ii) assumed in connection with any acquisition,
merger or acquisition of minority interests of a non-Wholly-Owned Subsidiary
(and in the case of subclauses (i) and (ii), not created in contemplation of
such Person be- coming a Restricted Subsidiary or such acquisition, merger or
acquisition of mi- nority interests) be deemed to be Indebtedness outstanding
under the Limited Guarantor Debt Exceptions for purposes of this clause (g).
SECTION 6.02 Limitation on Liens. Holdings and the U.S. Borrower will not, and
the U.S. Borrower will not permit any of the Subsidiary Guarantors to, di-
rectly or indirectly, create, incur, assume or suffer to exist any Lien (other
than Permitted Liens) on any asset or property of Holdings, the U.S. Borrower or
any Restricted Subsidi- ary now owned or hereafter acquired, or any income or
profits therefrom, or assign or convey any right to receive income therefrom.
SECTION 6.03 Merger, Consolidation or Sale of All or Substantially All Assets.
(a) The U.S. Borrower shall not consolidate or merge with or into or wind up
into (whether or not the U.S. Borrower is the surviving entity), or sell,
assign, transfer, lease, convey or otherwise dispose of properties and assets
constituting all or substantially all of the properties or assets of the U.S.
Borrower and the Restricted Subsidiaries on a consolidated basis, in one or more
related transactions, to any Person unless: (i) the U.S. Borrower is the
surviving corporation or the Person formed by or surviving any such
consolidation or merger (if other than the U.S. Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other



--------------------------------------------------------------------------------



 
[aramarkamendmentno7239.jpg]
disposition shall have been made is a corporation, limited partnership or
limited liability company organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia, or any territory
thereof (the U.S. Borrower or such Person, as the case may be, being herein
called the “Suc- cessor U.S. Borrower”); (ii) the Successor U.S. Borrower, if
other than the U.S. Borrower, ex- pressly assumes all the obligations of the
U.S. Borrower under this Agreement and the other Loan Documents pursuant to
supplements to the Loan Documents or other documents or instruments in form
reasonably satisfactory to the Agent; (iii) immediately after such transaction,
no Default exists; (iv) immediately after giving pro forma effect to such
transaction, as if such transaction had occurred at the beginning of the most
recently ended Test Period, either (A) the Successor U.S. Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Interest Coverage Ratio test set forth in Section 6.01(a) or (B) the Interest
Coverage Ratio for the Successor U.S. Borrower and the Restricted Subsidiaries
on a consolidated basis would be greater than such ratio for the U.S. Borrower
and the Restricted Subsidiaries im- mediately prior to such transaction; (v)
each Loan Guarantor, unless it is the other party to the transactions described
above and is not the Successor U.S. Borrower, shall have by supple- ment to the
Loan Documents confirmed that its guarantee of the Obligations shall apply to
such Successor U.S. Borrower’s obligations under the Loan Documents and the
Loans; and (vi) the U.S. Borrower shall have delivered to the Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents; provided that the U.S.
Borrower shall promptly notify the Agent of any such transaction and shall take
all required actions either prior to or within 30 days following such trans-
action (or such longer period as to which the Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations; provided, further, the U.S. Borrower shall, promptly following a
request by the Agent (on behalf of itself or any Lender), provide all reasonable
documentation and other information that the Agent or such Lender reasonably
requests with respect to such Successor U.S. Borrower that is a Requirement of
Law in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act .



--------------------------------------------------------------------------------



 
[aramarkamendmentno7240.jpg]
Upon compliance with the foregoing requirements, the Successor U.S. Borrower
shall succeed to, and be substituted for, the U.S. Borrower under this Agree-
ment and the other Loan Documents and, except in the case of a lease
transaction, the predecessor U.S. Borrower will be released from its obligations
hereunder and thereun- der. Notwithstanding clauses (iii) and (iv) of paragraph
(a) of this Section 6.03, (i) any Restricted Subsidiary may consolidate with,
merge into or transfer all or part of its prop- erties and assets to, the U.S.
Borrower, and (ii) the U.S. Borrower may merge with an Af- filiate of the U.S.
Borrower incorporated solely for the purpose of reincorporating the U.S.
Borrower in another state of the United States of America so long as the amount
of Indebtedness of the U.S. Borrower and the Restricted Subsidiaries is not
increased thereby. (b) Subject to Section 10.12, no Subsidiary Guarantor shall,
and the U.S. Borrower shall not permit any Subsidiary Guarantor to, consolidate
or merge with or into or wind up into (whether or not such Subsidiary Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless: (i) (A) such Subsidiary
Guarantor is the surviving corporation or the Person formed by or surviving any
such consolidation or merger (if other than such Subsidiary Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partner- ship, limited partnership,
limited liability company or trust organized or existing under the laws of the
United States of America, any state thereof, the District of Columbia, or any
territory thereof (such Subsidiary Guarantor or such Person, as the case may be,
being herein called the “Successor Person”), (B) the Successor Person, if other
than such Subsidiary Guarantor, expressly assumes all the obliga- tions of such
Subsidiary Guarantor under such Subsidiary Guarantor’s Loan Guar- anty and the
other Loan Documents, pursuant to a Joinder Agreement and supple- ments to the
Loan Documents or other documents or instruments in form reasona- bly
satisfactory to the Agent, (C) immediately after such transaction, no Event of
Default exists, and (D) the U.S. Borrower shall have delivered to the Agent an
Of- ficers’ Certificate and an opinion of counsel, each stating that such
consolidation, merger or transfer and such Joinder Agreement and supplements, if
any, comply with this Agreement and the other Loan Documents; or (ii) the
transaction is made in compliance with Section 6.06 (other than clause (e)
thereof) or Section 6.07; provided that the U.S. Borrower shall notify the Agent
of any transaction referred to in subclause (i) above and shall take all
required actions either prior to or within 30 days following such transaction
(or such longer period as to which the Agent may consent) in



--------------------------------------------------------------------------------



 
[aramarkamendmentno7241.jpg]
order to preserve and protect the Liens on the Collateral securing the Secured
Obliga- tions. Upon compliance with the requirements of subclause (i) above, the
Suc- cessor Person shall succeed to, and be substituted for, such Subsidiary
Guarantor under such Subsidiary Guarantor’s Loan Guaranty and the other Loan
Documents and, except in the case of a lease transaction, such Subsidiary
Guarantor will be released from its ob- ligations thereunder. Notwithstanding
the foregoing, any Subsidiary Guarantor may merge into or transfer all or part
of its properties and assets to another Subsidiary Guaran- tor or the U.S.
Borrower. (c) Holdings will not consolidate or merge with or into or wind up
into (whether or not Holdings is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
prop- erties or assets in one or more related transactions to, any Person unless
(i) Hold- ings is the surviving corporation or the Person formed by or surviving
any such consolidation or merger (if other than Holdings) or to which such sale,
assign- ment, transfer, lease, conveyance or other disposition shall have been
made is a corporation, limited partnership or limited liability company
organized or existing under the laws of the United States of America, any state
thereof, the District of Columbia, or any territory thereof (Holdings or such
Person, as the case may be, being herein called the “Successor Holdings
Guarantor”), (ii) the Successor Hold- ings Guarantor, if other than Holdings,
expressly assumes all the obligations of Holdings under Holdings’ Loan Guaranty
and the other Loan Documents, pursu- ant to a Joinder Agreement or other
supplements or other documents or instru- ments in form reasonably satisfactory
to the Agent, (iii) immediately after such transaction, no Event of Default or
payment Default exists and (iv) the U.S. Bor- rower shall have delivered to the
Agent an Officers’ Certificate and an opinion of counsel, each stating that such
consolidation, merger or transfer and the Joinder Agreement and such supplements
or other documents or instruments, if any, com- ply with this Agreement;
provided that the U.S. Borrower shall promptly notify the Agent of any such
transaction and, if applicable, shall take all required actions either prior to
or within 30 days following the consummation of such transaction (or such longer
period as to which the Agent may consent) in order to preserve and protect the
Liens on the Collateral owned by Holdings securing the Secured Obligations;
provided, further, the U.S. Borrower shall or shall cause to, promptly following
a request by the Agent (on behalf of itself or any Lender), provide all
reasonable documentation and other information that the Agent or such Lender
reasonably requests with respect to such Successor Holdings Guarantor that is a
Requirement of Law in order to comply with its ongoing obligations under appli-
cable “know your customer” and anti-money laundering rules and regulations, in-
cluding the USA PATRIOT Act.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7242.jpg]
Upon compliance with the foregoing requirements, the Successor Hold- ings
Guarantor will succeed to, and be substituted for, Holdings under Holdings’ Loan
Guaranty and the other Loan Documents and, except in the case of a lease
transaction, the predecessor Holdings will be released from its obligations
thereunder. Notwithstanding the foregoing, Holdings may merge into or transfer
all or part of its properties and assets to a Restricted Subsidiary or the U.S.
Borrower, and Holdings may merge with an Affili- ate of the U.S. Borrower
incorporated solely for the purpose of reincorporating Holdings in another state
of the United States of America so long as the amount of Indebtedness of
Holdings, the U.S. Borrower and the Restricted Subsidiaries is not increased
thereby. (d) No Foreign Borrower shall consolidate, amalgamate or merge with or
into or wind up into (whether or not such Foreign Borrower is the surviving
entity), or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related transac-
tions, to any Person unless (A) a Borrower or a Subsidiary Guarantor shall ex-
pressly assume all the Obligations of such Foreign Borrower under this Agree-
ment and the other Loan Documents pursuant to supplements to the Loan Docu-
ments or other documents or instruments in form reasonably satisfactory to the
Agent, (B) all such Obligations (other than contingent obligations for
unasserted claims) of such Foreign Borrower shall have been repaid and no
Letters of Credit issued for the account of such Foreign Borrower shall be
outstanding or (C) the following conditions shall be satisfied: (i) such Foreign
Borrower is the surviving corporation or the Person formed by or surviving any
such consolidation, amalgamation or merger (if other than such Foreign Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made is a corporation, limited partnership or other
limited liability company organized or existing under the laws of the United
States, the jurisdiction in which such Foreign Borrower is or- ganized or
incorporated, as the case may be (such Foreign Borrower or such Per- son, as the
case may be, being herein called a “Successor Foreign Borrower”); (ii) the
Successor Foreign Borrower, if other than such Foreign Bor- rower, expressly
assumes all the obligations of such Foreign Borrower under this Agreement
pursuant to a supplement to this Agreement in form reasonably satis- factory to
the Agent; (iii) immediately after such transaction, no Event of Default exists;
(iv) the U.S. Borrower and each Loan Guarantor shall have by supple- ment to the
Loan Documents confirmed that its guarantee of the Obligations shall apply to
such Successor Foreign Borrower’s obligations under this Agreement; and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7243.jpg]
(v) the U.S. Borrower shall have delivered to the Agent an Officers’ Certificate
and an opinion of counsel, each stating that such consolidation, amal- gamation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents; provided, the U.S. Borrower
shall or shall cause to, promptly following a request by the Agent (on behalf of
itself or any Lender), provide all reasonable documentation and other
information that the Agent or such Lender reasonably requests with respect to
such Suc- cessor Foreign Borrower that is a Requirement of Law in order to
comply with its ongo- ing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act. Upon
compliance with the foregoing requirements, the Successor Foreign Borrower shall
succeed to, and be substituted for, the applicable Foreign Borrower under this
Agreement and, except in the case of a lease transaction, the applicable
predecessor Foreign Borrower will be released from its obligations hereunder and
thereunder. Not- withstanding the foregoing, any Foreign Borrower may transfer
all or part of its proper- ties and assets (other than through a merger or
consolidation) to any Foreign Borrower, the U.S. Borrower or a Subsidiary
Guarantor in compliance with Section 6.06 and Sec- tion 6.07. (e) [Reserved].
(f) For purposes of this Section 6.03, the sale, lease, convey- ance,
assignment, transfer or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of the U.S. Borrower or Hold-
ings, as applicable, which properties and assets, if held by the U.S. Borrower
or Holdings, as applicable, instead of such Subsidiaries, would constitute all
or sub- stantially all of the properties and assets of the U.S. Borrower and its
Restricted Subsidiaries on a consolidated basis or Holdings and its Subsidiaries
on a consoli- dated basis, as applicable (excluding from such determination any
Person that is not a Restricted Subsidiary of the U.S. Borrower), shall be
deemed to be the transfer of all or substantially all of the properties and
assets of the U.S. Borrower or Holdings, as applicable, on a consolidated basis.
However, transfers of assets between or among the U.S. Borrower and the
Restricted Subsidiaries in compli- ance with Section 6.06 and Section 6.07 shall
not be subject to this Section 6.03(f). (g) Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the Disposition of a
Designated Business shall not be deemed to be a sale, assignment, transfer,
lease, conveyance or other disposi- tion of properties or assets constituting
all or substantially all of the properties or assets of the U.S. Borrower and
the Restricted Subsidiaries on a consolidated ba- sis.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7244.jpg]
SECTION 6.04 Limitation on Restricted Payments. The U.S. Borrower shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly (x) de-
clare or pay any dividend or make any distribution on account of the U.S.
Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution paya- ble in connection with any merger, amalgamation
or consolidation, other than (A) divi- dends or distributions by the U.S.
Borrower payable in Equity Interests (other than Dis- qualified Stock) of the
U.S. Borrower or (B) dividends or distributions by a Restricted Subsidiary so
long as, in the case of any dividend or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly- Owned Subsidiary, the U.S. Borrower or a Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution in accordance with
its Equity Interests in such class or series of securities, (y) purchase,
redeem, defease or otherwise acquire or retire for value any Equity Interests of
the U.S. Borrower or any direct or indirect parent of the U.S. Borrower,
including in connection with any merger or consolidation, or (z) make any
principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value in each case, prior to any scheduled repayment, sinking fund
payment or ma- turity, any Subordinated Indebtedness (other than the purchase,
repurchase or other ac- quisition of Subordinated Indebtedness purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition) (all such payments and other actions set forth in
clauses (x) through (z) above being collectively referred to as “Restricted Pay-
ments”), other than: (i) Restricted Payments in an amount not to exceed the
Applicable Amount; provided that at the time any such Restricted Payment is made
and after giving pro forma effect to such Restricted Payment (x) no Event of
Default has occurred and is continuing and (y) the U.S. Borrower would be
permitted to incur at least $1.00 of Indebtedness pursuant to Section 6.01(a);
(ii) the defeasance, redemption, repurchase or other acquisition or re- tirement
of Subordinated Indebtedness of the U.S. Borrower or a Subsidiary Guarantor made
by exchange for, or out of the proceeds of the substantially con- current sale
of, Refinancing Indebtedness of such Person that is incurred in com- pliance
with Section 6.01(b)(xv); (iii) a Restricted Payment to pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests in
any direct or indirect par- ent companies of the U.S. Borrower held by any
future, present or former em- ployee, director, manager or consultant (or their
respective estates, Controlled In- vestment Affiliates or Immediate Family
Members) of the U.S. Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the U.S. Borrower or a
Restricted Subsidiary has an Investment and that is designated in good faith as
an “affiliate by the Board of Directors of the U.S. Borrower (or the
compensation committee thereof), in each case pursuant to any



--------------------------------------------------------------------------------



 
[aramarkamendmentno7245.jpg]
stockholders’ agreement, any management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement; provided that the
aggregate Restricted Payments made under this clause (iii) do not exceed $60.0
million in the first fiscal year following the Closing Date (with unused amounts
in any fiscal year being carried over to succeeding fiscal years subject to a
maximum (without giving effect to the following proviso) of $100.0 million in
any fiscal year; provided, further, that such amount in any fiscal year may be
increased by an amount not to exceed the (A) cash proceeds of key man life
insurance policies received by the U.S. Borrower and the Restricted Subsidiaries
after the Closing Date, plus (B) the cash proceeds from the sale of Equity
Interests (other than Dis- qualified Stock) of the U.S. Borrower and, to the
extent contributed to the U.S. Borrower, Equity Interest of any of the U.S.
Borrower’s direct or indirect parent companies, in each case to members of
management, directors, managers or con- sultants (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members), of the U.S.
Borrower, any of its Subsidiaries or any of its di- rect or indirect parent
companies that occurs after the Closing Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments in reliance on clause (i) of this Section 6.04 or
the making of Investments in reliance on clause (q) of the defini- tion of
Permitted Investments, less (C) the amount of any Restricted Payments previously
made pursuant to clauses (A) and (B) of this clause (iii); and provided,
further, that cancellation of Indebtedness owing to the U.S. Borrower or any Re-
stricted Subsidiary from members of management, directors, managers or consult-
ants (or their respective estates, Controlled Investment Affiliates or Immediate
Family Members), of the U.S. Borrower, any of its direct or indirect parent com-
panies or any Restricted Subsidiary in connection with a repurchase of Equity
In- terests of any of the U.S. Borrower’s direct or indirect parent companies
shall not be deemed to constitute a Restricted Payment for purposes of this
Section 6.04 or any other provision of this Agreement; (iv) Restricted Payments
that are made with Excluded Contributions; (v) the declaration and payment of
dividends by the U.S. Borrower to, or the making of loans to, its direct or
indirect parent company in amounts re- quired for the U.S. Borrower’s direct or
indirect parent companies to pay, in each case without duplication, (A)
franchise taxes, and other fees and expenses, re- quired to maintain their
corporate existence, (B) for any period in which the U.S. Borrower is a member
of a group filing consolidated, combined or unitary income tax returns for which
a direct or indirect parent of the U.S. Borrower is the com- mon parent (a “Tax
Group”), to pay the foreign, federal, state and/or local income taxes (as
applicable) of such Tax Group for such taxable period, to the extent such income
taxes are attributable to the income of the U.S. Borrower and its Re- stricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries for such purpose, income taxes to the extent
attributable



--------------------------------------------------------------------------------



 
[aramarkamendmentno7246.jpg]
to the income of such Unrestricted Subsidiaries; provided that in each case the
amount of such payments for any fiscal year does not exceed the amount that the
U.S. Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to
the extent described above) would be required to pay in respect of such foreign,
fed- eral, state and/or local income taxes (as applicable) for such fiscal year
were the U.S. Borrower, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) to pay such taxes as a stand-alone
group, less any such taxes payable directly by the U.S. Borrower or its
Restricted Subsidiaries; (C) customary salary, bonus and other benefits payable
to officers and employees of any direct or indirect parent company of the U.S.
Borrower to the extent such sal- aries, bonuses and other benefits are
attributable to the ownership or operation of the U.S. Borrower and the
Restricted Subsidiaries, (D) general corporate overhead expenses of any direct
or indirect parent company of the U.S. Borrower to the ex- tent such expenses
are attributable to the ownership or operation of the U.S. Bor- rower and its
Restricted Subsidiaries, and (E) reasonable fees and expenses in- curred in
connection with any unsuccessful debt or equity offering by such direct or
indirect parent company of the U.S. Borrower; (vi) [Reserved]; (vii)
distributions or payments of Receivables Fees; (viii) the redemption,
repurchase, retirement or other acquisition of any Equity Interests of the U.S.
Borrower or any Equity Interests of any direct or indi- rect parent company of
the U.S. Borrower, in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary) of, Eq- uity Interests
of the U.S. Borrower (other than any Disqualified Stock) or, to the extent the
proceeds thereof have actually been contributed to the U.S. Borrower, Equity
Interests of any direct or indirect parent company of the U.S. Borrower
(“Refunding Capital Stock”); (ix) the payment of any dividend or distribution
within 60 days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the provisions of this
Agreement; (x) repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exer- cise price of such options or warrants; (xi) Restricted Payments made
pursuant to agreements set forth on Schedule 6.04; (xii) other Restricted
Payments in an amount which, when taken to- gether with all other Restricted
Payments made pursuant to this clause (xii) and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7247.jpg]
all Investments outstanding in reliance on clause (u) of the definition of
“Permit- ted Investments,” does not exceed the greater of (x) $200.0 million and
(y) 15% of EBITDA for the most recently ended Test Period as of the time any
such Re- stricted Payment is made; (xiii) the distribution, as a dividend or
otherwise (and the declaration of such dividend), of shares of Equity Interest
of, or Indebtedness issued to the U.S. Borrower or a Restricted Subsidiary by,
any Unrestricted Subsidiary (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents); (xiv) the declaration and
payment of dividends to holders of any class or series of Disqualified Stock of
the U.S. Borrower or any Restricted Subsidiary is- sued in accordance with
Section 6.01 to the extent such dividends are included in the definition of
“Interest Charges”; (xv) the declaration and payment of dividends (A) to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) is- sued by the U.S. Borrower after the Closing Date, (B) to a direct or
indirect parent company of the U.S. Borrower, the proceeds of which will be used
to fund the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of such parent company issued
after the Closing Date, or (C) on Refunding Capital Stock that is Preferred
Stock (provided that the amount of dividends paid pursuant to subclause (B)
shall not exceed the aggregate amount of cash actually contributed to the U.S.
Borrower from the sale of such Preferred Stock); provided that (x) all such
dividends are included in “In- terest Charges” and (y) in the case of each of
(A), (B) and (C) of this clause (xv), that for the most recently ended Test
Period, after giving effect to such issuance or declaration on a pro forma
basis, the U.S. Borrower and the Restricted Subsidi- aries on a consolidated
basis would have had an Interest Coverage Ratio of at least 2.00 to 1.00; (xvi)
the declaration and payment of dividends on the U.S. Borrower’s common stock in
an amount equal to 6% of the net proceeds received by or con- tributed to the
U.S. Borrower in or from any public underwriting offering of any common stock of
any direct or indirect parent company of the U.S. Borrower (in- cluding, for the
avoidance of doubt, any such offering consummated after January 26, 2007 and
prior to the Closing Date), other than public offerings with respect to the U.S.
Borrower’s common stock registered on Form S−4 or Form S−8 and other than any
public sale constituting an Excluded Contribution; (xvii) payments made or
expected to be made by the U.S. Borrower or any Restricted Subsidiary in respect
of any repurchases (including in respect of withholding or similar Taxes payable
in connection therewith) of Equity Interests held by any future, present or
former employee, director, manager or consultant



--------------------------------------------------------------------------------



 
[aramarkamendmentno7248.jpg]
(or their respective estates, Controlled Investment Affiliates or Immediate
Family Members) including deemed repurchases in connection with the exercise of
stock options; (xviii) Restricted Payments consisting of a dividend or other
distribution or exchange (and the declaration thereof) of Equity Interests of
any entity or enti- ties constituting the Designated Business; provided that (i)
as of the last day of the most recently ended fiscal quarter for which financial
statements have been deliv- ered pursuant to Section 5.01(a) or (b) prior to the
date of such Restricted Pay- ment, after giving pro forma effect to such
Restricted Payment (including the ap- plication of the net proceeds therefrom),
the Consolidated Secured Debt Ratio at such time does not exceed 4.90:1.00 and
(ii) no Event of Default has occurred and is continuing; and (xix) repurchases,
redemptions or repayments of any Subordinated In- debtedness from net cash
proceeds of any Indebtedness incurred pursuant to Sec- tion 6.01(b)(xxvi);
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (i), (xii) and (xvi) of this Section
6.04, no Default shall have oc- curred and be continuing or would occur as a
consequence thereof. SECTION 6.05 Limitations on Transactions with Affiliates.
(a) The U.S. Borrower shall not, and shall not permit any Re- stricted
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, under- standing, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the U.S. Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $20.0
million, unless (i) such Affiliate Transaction is on terms that are not
materially less favorable to the U.S. Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the U.S. Borrower or such Restricted Subsidiary with an unrelated Person and
(ii) the U.S. Borrower delivers to the Agent with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $50.0 million, a Board Resolution adopted
by the majority of the members of the Board of Directors of the U.S. Borrower
approving such Affiliate Transaction and set forth in an Officers’ Certificate
certifying that such Affiliate Transaction com- plies with clause (i) above.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7249.jpg]
(b) The limitations set forth in paragraph (a) of this Section 6.05 shall not
apply to: (i) transactions between or among the U.S. Borrower or any of the
Restricted Subsidiaries; (ii) Restricted Payments that are permitted by the
provisions of Section 6.04 and Permitted Investments; (iii) the payment of
reasonable and customary fees paid to, and indem- nities provided on behalf of,
officers, directors, managers, employees or consult- ants of the U.S. Borrower,
any of its direct or indirect parent companies or any Restricted Subsidiary;
(iv) [Reserved]; (v) transactions in which the U.S. Borrower or any Restricted
Subsidi- ary, as the case may be, delivers to the Agent a letter from an
Independent Finan- cial Advisor stating that such transaction is fair to the
U.S. Borrower or such Re- stricted Subsidiary from a financial point of view or
meets the requirements of clause (i) of paragraph (a) of this Section 6.05; (vi)
(A) payments and Indebtedness, Disqualified Stock and Preferred Stock (and
cancellations of any thereof) of the U.S. Borrower and its Restricted
Subsidiaries to any future, present or former employee, director, manager or
con- sultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members) of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the U.S.
Borrower or a Restricted Subsidiary has an Investment and that is designated in
good faith as an “affiliate” by the Board of Directors of the U.S. Borrower (or
the compensation committee thereof), in each case pursuant to any stockholders’
agreement, man- agement equity plan or stock option plan or any other management
or employee benefit, plan or agreement; and (B) any employment agreements, stock
option plans and other compensatory arrangements (including, without limitation,
the U.S. Borrower’s 2001 and 2005 Stock Unit Retirement Plans (and any successor
plans thereto) and any supplemental executive retirement benefit plans or
arrange- ments) with any such employees, directors, managers or consultants (or
their re- spective estates, Controlled Investment Affiliates or Immediate Family
Members) that are, in each case, approved by the U.S. Borrower in good faith;
(vii) any agreement, instrument or arrangement as in effect as of the Closing
Date and, to the extent such agreement, instrument or arrangement was entered
into after December 30, 2016 and involves an aggregate consideration in excess
of $20.0 million, set forth on Schedule 6.05, or any amendment thereto (so long
as any such amendment is not disadvantageous to the Lenders when taken as



--------------------------------------------------------------------------------



 
[aramarkamendmentno7250.jpg]
a whole in any material respect as compared to the applicable agreement as in
ef- fect on the Closing Date as reasonably determined in good faith by the U.S.
Bor- rower); (viii) the existence of, or the performance by the U.S. Borrower or
any of the Restricted Subsidiaries of its obligations under the terms of, any
stockhold- ers agreement or its equivalent (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date, and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the U.S.
Borrower or any Restricted Subsidiary of obligations under any future amendment
to any such existing agree- ment or under any similar agreement entered into
after the Closing Date shall only be permitted by this clause (viii) to the
extent that the terms of any such existing agreement together with all
amendments thereto, taken as a whole, or new agree- ment do not require payments
by the U.S. Borrower or any Restricted Subsidiary that are materially in excess
of those required pursuant to the terms of the original agreement in effect on
the Closing Date as reasonably determined in good faith by the U.S. Borrower;
(ix) [Reserved]; (x) transactions with customers, clients, suppliers, or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the U.S. Borrower and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the U.S.
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; (xi) the issuance or transfer
of Equity Interests (other than Disqualified Stock) of Holdings to any Permitted
Holder or to any former, current or future di- rector, manager, officer,
employee or consultant (or their respective estates, Con- trolled Investment
Affiliates or Immediate Family Members) of the U.S. Bor- rower, any of its
Subsidiaries or any direct or indirect parent company thereof; (xii) sales of
accounts receivable, payment intangibles and related assets or participations
therein, in connection with any Receivables Facility and Stand- ard Receivables
Facility Undertakings; (xiii) [Reserved]; and (xiv) payments to or from, and
transactions with, any joint venture in the ordinary course of business.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7251.jpg]
SECTION 6.06 Dispositions. The U.S. Borrower shall not and shall not permit any
Restricted Subsidiary to make any Disposition or enter into any agreement to
make any Disposition, except: (xxxv) (xxxvi) Dispositions of obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of the U.S. Borrower and the Restricted Subsidiaries; (xxxvii)
(xxxviii) Dispositions of inventory, goods held for sale and immaterial assets
in the ordinary course of business; (xxxix) (xl) Dispositions of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property; (xli)
(xlii) Dispositions of property to the U.S. Borrower or to a Re- stricted
Subsidiary (including through the dissolution of any Restricted Subsidi- ary);
(xliii) (xliv) Dispositions permitted by Sections 6.03 and 6.04, Liens permitted
by Section 6.02 and Investments permitted by Section 6.07; (xlv) (xlvi)
Dispositions of Cash Equivalents; (xlvii) (xlviii) Dispositions of accounts
receivable in connection with the collection or compromise thereof or
Dispositions of accounts receivable, payment intangibles and related assets in
connection with any Receivables Facility permit- ted under Section 6.01(b)(i);
(xlix) (l) leases, subleases, assignments, licenses or sublicenses, in each case
in the ordinary course of business and which do not materially interfere with
the business of Holdings, the U.S. Borrower and the Restricted Subsidiaries;
(li) (lii) transfers of property subject to Casualty Events upon re- ceipt of
the Net Cash Proceeds of such Casualty Event; (liii) (liv) Dispositions of
property (other than any disposition of as- sets in connection with a
securitization transaction) not otherwise permitted under this Section 6.06;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition and (ii) with respect to any Disposition pursuant to this clause (j)
with an aggregate fair market value in excess of $50.0 million, the U.S.
Borrower



--------------------------------------------------------------------------------



 
[aramarkamendmentno7252.jpg]
or a Restricted Subsidiary shall receive not less than 75% of such consideration
in the form of cash or Cash Equivalents (in each case, free and clear of all
Liens at the time received, other than nonconsensual Liens permitted by Section
7.02); provided, however, that for the purposes of this clause (ii), (A) any
liabilities (as shown on the most recent consolidated balance sheet of the U.S.
Borrower pro- vided hereunder or in the footnotes thereto) of the U.S. Borrower
or such Re- stricted Subsidiary, other than with respect to Indebtedness that is
not secured by the assets disposed of, that are assumed by the transferee with
respect to the ap- plicable Disposition and for which the U.S. Borrower and all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors, (B) any securities received by the U.S. Borrower or such
Restricted Subsidiary from such transferee that are converted by the U.S.
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the clos- ing of the applicable Disposition
and (C) any Designated Noncash Consideration received by the U.S. Borrower or
such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of (x) $300.0 million and (y) 3% of
Total Assets of the U.S. Borrower at the time of the receipt of such Desig-
nated Noncash Consideration, with the fair market value of each item of Desig-
nated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value, shall in each case of clauses (A),
(B) and (C) be deemed to be cash; (lv) (lvi) any issuance or sale of Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary; (lvii) (lviii) to the extent allowable under Section 1031 of the
Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in a Permitted
Business; (lix) (lx) the unwinding of any Hedging Obligations; (lxi) (lxii)
Dispositions in connection with Sale and Lease-Back Transactions permitted by
Section 6.01(b)(xxi); (lxiii) (lxiv) Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (lxv) (lxvi) any Disposition to
the extent not involving property (when taken together with any related
Disposition or series of Dispositions) with a fair market value in excess of
$25.0 million;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7253.jpg]
(lxvii) (lxviii) [Reserved]; and (lxix) (lxx) Dispositions, in connection with a
Disposition of a Desig- nated Business pursuant to Section 6.04(xviii), of
assets comprising of such Des- ignated Business to any existing Subsidiary of
the U.S. Borrower or any newly formed Subsidiary of the U.S. Borrower prior to
such Disposition of a Designated Business that are completed substantially
concurrently with, or reasonably in ad- vance of, the disposition of such
Designated Business pursuant to Section 6.04(xviii); provided that any
Disposition or series of related Dispositions of any property pursuant to this
Section 6.06 (other than Section 6.06(d) or Section 6.06(r)) with a fair market
value in excess of $50.0 million, shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 6.06 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Agent shall be authorized to
take any actions deemed appropriate in order to effect the forego- ing. SECTION
6.07 Limitation on Investments and Designation of Unre- stricted Subsidiaries.
(a) The U.S. Borrower shall not, and shall not permit any Re- stricted
Subsidiary to, directly or indirectly, make any Investment other than Per-
mitted Investments. (b) The U.S. Borrower shall not permit any Unrestricted Sub-
sidiary to become a Restricted Subsidiary except pursuant to the penultimate
par- agraph of the definition of “Unrestricted Subsidiary.” For purposes of
designat- ing any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding In- vestments by the U.S. Borrower and the Restricted Subsidiaries
(except to the ex- tent repaid) in the subsidiary so designated shall be deemed
to be Investments in an amount determined as set forth in the last sentence of
the definition of “Invest- ment.” Such designation shall be permitted only if an
Investment by the U.S. Borrower and its Restricted Subsidiaries pursuant to the
definition of Permitted Investments and if such Subsidiary otherwise meets the
definition of an “Unre- stricted Subsidiary.” SECTION 6.08 Dividends and Other
Payment Restrictions Affecting Restricted Subsidiaries. (a) The U.S. Borrower
shall not, and shall not permit any Re- stricted Subsidiary that is not a
Subsidiary Guarantor to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual



--------------------------------------------------------------------------------



 
[aramarkamendmentno7254.jpg]
encumbrance or consensual restriction on the ability of any such Restricted Sub-
sidiary to: (i) (A) pay dividends or make any other distributions to the U.S.
Bor- rower or any Restricted Subsidiary on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, or (B) pay
any In- debtedness owed to the U.S. Borrower or any Restricted Subsidiary; (ii)
make loans or advances to the U.S. Borrower or any Restricted Subsidiary; or
(iii) sell, lease or transfer any of its properties or assets to the U.S. Bor-
rower or any Restricted Subsidiary. (b) The limitations set forth in clause (a)
of this Section 6.08 shall not apply (in each case) to such encumbrances or
restrictions existing under or by reason of: (i) contractual encumbrances or
restrictions in effect on the Closing Date, including pursuant to the Loan
Documents and the related documentation (including Collateral Documents) and
Hedging Obligations; (ii) the New Senior Note Documents and the New Senior Notes
and the subsidiary guarantees of the New Senior Notes issued thereunder; (iii)
purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature described in clause (iii) of paragraph (a) of this Section 6.08 on the
property so acquired; (iv) applicable law or any applicable rule, regulation or
order; (v) any agreement or other instrument of a Person acquired by the U.S.
Borrower or any Restricted Subsidiary in existence at the time of such
acquisition (but not created in connection therewith or in contemplation
thereof), which en- cumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person, so ac- quired; (vi) contracts for the sale of assets,
including customary restrictions with respect to a Restricted Subsidiary
pursuant to an agreement that has been en- tered into for the sale or
disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary;



--------------------------------------------------------------------------------



 
[aramarkamendmentno7255.jpg]
(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 6.01 and 6.02 that limit the right of the debtor to dispose of the
assets securing such Indebtedness; (viii) restrictions on cash or other deposits
or net worth imposed by cus- tomers under contracts entered into in the ordinary
course of business; (ix) other Indebtedness, Disqualified Stock or Preferred
Stock of For- eign Subsidiaries permitted to be incurred after the Closing Date
pursuant to Sec- tion 6.01; (x) customary provisions in joint venture agreements
and other similar agreements; (xi) customary provisions contained in leases and
other agreements en- tered into in the ordinary course of business; (xii)
restrictions created in connection with any Receivables Facility; provided that,
in the case of Receivables Facilities established after the Closing Date, such
restrictions are necessary or advisable, in the good faith determination of the
U.S. Borrower, to effect such Receivables Facility; (xiii) restrictions or
conditions contained in any trading, netting, operat- ing, construction,
service, supply, purchase or other agreement to which the U.S. Borrower or any
of its Restricted Subsidiaries is a party entered into in the ordi- nary course
of business; provided that such agreement prohibits the encumbrance of solely
the property or assets of the U.S. Borrower or such Restricted Subsidiary that
are the subject of such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of the U.S.
Borrower or such Restricted Subsidiary or the assets or property of any other
Re- stricted Subsidiary; and (xiv) encumbrances or restrictions contained in
Indebtedness permitted to be incurred pursuant to Section 6.01(b)(xxii)(B) that
apply only to the Person or assets acquired with the proceeds of such
Indebtedness; (xv) restrictions on cash or other deposits or net worth imposed
by cus- tomers under contracts entered into in the ordinary course of business;
(xvi) any encumbrances or restrictions of the type referred to in clauses (i),
(ii) and (iii) of paragraph (a) of this Section 6.08 imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings, re-
placements or refinancings of the contracts, instruments or obligations referred
to in clauses (i) through (xv) of this paragraph (b); provided that such
amendments,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7256.jpg]
modifications, restatements, renewals, increases, supplements, refundings, re-
placements or refinancings are, in the good faith judgment of the U.S. Borrower,
not materially more restrictive with respect to such encumbrance and other re-
strictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; provided,
further, that, with respect to contracts, instruments or obligations existing on
the Closing Date, any amendments, modifications, restatements, renewals,
increases, supple- ments, refundings, replacements or refinancings are not
materially more restric- tive with respect to such encumbrances and other
restrictions than those contained in such contracts, instruments or obligations
as in effect on the Closing Date; and (xvii) any encumbrances or restrictions
contained in Indebtedness per- mitted to be incurred by Section 6.01(b)(xxvi)
that apply only to the Designated Business incurring such Indebtedness. SECTION
6.09 Amendments to Subordinated Indebtedness. The U.S. Borrower will not, and
will not permit any Subsidiary Guarantor to, amend, modify or al- ter the
documentation governing any Subordinated Indebtedness in any manner that is
materially adverse to the interests of the Lenders. SECTION 6.10 Maximum
Consolidated Secured Debt Ratio. For so long as any Revolving Commitment, U.S.
Term A Loan, Canadian Term A-2 Loan, Euro Term A-1 Loan, New Term A Loan or
Extended Term Loan in respect of any of the fore- going is outstanding, the U.S.
Borrower shall maintain a Consolidated Secured Debt Ra- tio, as determined as of
the last day of each fiscal quarter of the U.S. Borrower, com- mencing with the
fiscal quarter ending June 30, 2017, not to exceed 5.125 to 1.00. SECTION 6.11
Business of U.S. Borrower and Restricted Subsidiaries. The U.S. Borrower and the
Restricted Subsidiaries, taken as a whole, will not fundamen- tally and
substantially alter the character of their business, taken as a whole, from the
business conducted by the U.S. Borrower and the Restricted Subsidiaries, taken
as a whole, on the Closing Date. For the avoidance of doubt, the Disposition of
a Designated Business shall not be deemed to fundamentally and substantially
alter the character of the business, taken as a whole of the U.S. Borrower and
the Restricted Subsidiaries, taken as a whole. ARTICLE VII EVENTS OF DEFAULT
SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur: (lxxi) (lxxii) Non-Payment. Any Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any



--------------------------------------------------------------------------------



 
[aramarkamendmentno7257.jpg]
Loan, or (ii) within ten (10) Business Days after the same becomes due, any
inter- est on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or (lxxiii) (lxxiv) Specific Covenants. The U.S.
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Sections 5.02(a) or 5.03 (solely with respect to Holdings and the
Borrowers), Section 5.09(b) or Arti- cle 6; provided that any Event of Default
under Section 6.10 shall not constitute an Event of Default with respect to any
Term Loans (other than Term Loans re- ferred to in clause (b) of the definition
of “Required Financial Covenant Lend- ers”) until the date on which the Required
Financial Covenant Lenders exercise any remedies with respect to the Revolving
Facilities and the Term Loans re- ferred to in the definition of “Required
Financial Covenant Lenders” in accord- ance with Section 7.02; provided further
that any Event of Default under Section 6.10 may be waived, amended or otherwise
modified from time to time by the Required Financial Covenant Lenders; or (lxxv)
(lxxvi) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Agent to the U.S.
Borrower; or (lxxvii) (lxxviii) Representations and Warranties. Any representa-
tion, warranty, certification or statement of fact made or deemed made by or on
behalf of the U.S. Borrower or any other Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or (lxxix) (lxxx) Cross-Default. Any Loan Party or any Restricted
Subsidi- ary (A) fails to make any payment beyond the applicable grace period
with re- spect thereto, if any (whether by scheduled maturity, required
prepayment, accel- eration, demand, or otherwise) in respect of any Material
Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebt- edness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Material Indebt- edness to become due or to
be repurchased, prepaid, defeased or redeemed (auto- matically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to (i) secured Material Indebtedness that becomes due as a



--------------------------------------------------------------------------------



 
[aramarkamendmentno7258.jpg]
result of the voluntary sale or transfer of the property or assets securing such
Ma- terial Indebtedness, if such sale or transfer is permitted hereunder or (ii)
termina- tion events or similar events occurring under any Hedge Agreement that
consti- tutes Material Indebtedness (it being understood that clause (e)(B) will
apply to any failure to make any payment required as a result of any such
termination or similar event); or (lxxxi) (lxxxii) Insolvency Proceedings, Etc.
Holdings, any Bor- rower or any Significant Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, re- ceiver-manager, trustee, custodian,
conservator, liquidator, rehabilitator, adminis- trator, administrative
receiver, examiner or similar officer for it or for all or any material part of
its property; or any receiver, trustee, custodian, conservator, liq- uidator,
rehabilitator, administrator, administrative receiver, examiner or similar
officer is appointed without the application or consent of such Person and
(except in the case of the U.K. Borrower) the appointment continues undischarged
or un- stayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is in- stituted without the consent of such Person and (x) except in
the case of the U.K. Borrower, continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding and (y)
in the case of a winding- up petition relating to a U.K. Borrower, continues
undismissed or unstayed for fourteen (14) calendar days from the commencement;
or (lxxxiii) (lxxxiv) Inability to Pay Debts; Attachment. (i) Holdings, any
Borrower or any Significant Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its Material Indebtedness as it becomes due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the Loan
Parties, taken as a whole, and is not released, vacated or fully bonded within
sixty (60) days af- ter its issue or levy; or (lxxxv) (lxxxvi) Judgments. There
is entered against any Loan Party or any Restricted Subsidiary a final judgment
or order for the payment of money in an aggregate amount exceeding $100.0
million (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage, it being understood for pur- poses of this Agreement that the issuance
of reservation of rights letter will not be considered a denial of coverage) and
such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of sixty (60) consecutive days;
or



--------------------------------------------------------------------------------



 
[aramarkamendmentno7259.jpg]
(lxxxvii) (lxxxviii) ERISA. (i) An ERISA Event occurs with respect to a Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Ef- fect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or (lxxxix) (xc) Invalidity of Loan Documents. Any
material provision of any Loan Document, at any time after its execution and
delivery and for any rea- son other than as expressly permitted hereunder or
thereunder (including as a re- sult of a transaction permitted under Section
6.03 or 6.05) or as a result of acts or omissions by the Agent or any Lender or
the Discharge of Obligations, ceases to be in full force and effect; or any Loan
Party or Foreign Borrower contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party or Foreign Borrower denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of the dis- charge of such Loan Party’s or
Foreign Borrower’s obligations hereunder in ac- cordance with the terms of this
Agreement), or purports in writing to revoke or rescind any Loan Document; or
(xci) (xcii) Change of Control. There occurs any Change of Control; or (xciii)
(xciv) Collateral Documents. To the extent unremedied for a pe- riod of 10
Business Days (i) after any Responsible Officer of Holdings or the U.S. Borrower
obtains knowledge thereof (including upon notice thereof by the Agent to
Holdings or the U.S. Borrower) or reasonably should have known thereof, any
Collateral Document after delivery thereof pursuant to Section 4.01, 5.11 or
5.12 or pursuant to the Collateral Documents shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 6.03 or 6.05) cease to create a valid and perfected lien, with the
pri- ority required by the Collateral Documents, (or other security purported to
be cre- ated on the applicable Collateral) on and security interest in any
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Sec- tion 6.02, except to the extent that any such loss of
perfection or priority results from the failure of the Agent to maintain
possession of certificates actually deliv- ered to it representing securities
pledged under the Collateral Documents or to file UCC continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage, or (ii) any of the Equity Interests of the U.S. Borrower
ceasing to be pledged pursuant to the Security Agreement



--------------------------------------------------------------------------------



 
[aramarkamendmentno7260.jpg]
free of Liens other than Liens created by the Security Agreement or any noncon-
sensual Liens arising solely by operation of law, in the case of clauses (i) and
(ii), to the extent such Equity Interests or other Collateral have an aggregate
fair mar- ket value in excess of $100.0 million. SECTION 7.02 Remedies upon
Event of Default. If any Event of De- fault occurs and is continuing, the Agent,
at the request of the Required Lenders, shall take any or all of the following
actions (it being understood that during any period during which an Event of
Default under Section 6.10 exists solely with respect to the Revolving
Facilities and the Term Loans included in the definition of “Required Financial
Covenant Lenders”, the Agent at the request of the Required Financial Covenant
Lenders, shall take any of the actions described below solely as they relate to
the Revolving Facilities and the Term Loans included in clause (b) of the
definition of “Required Financial Covenant Lenders”): (xcv) (xcvi) declare the
commitment of each Lender to make Loans and any obligation of the Issuing Banks
to issue, amend or renew Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated; (xcvii) (xcviii) declare the
unpaid principal amount of all outstand- ing Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers and require all outstand- ing Letters of Credit to be
cash collateralized in accordance with Section 2.04(j); and (xcix) (c) exercise
on behalf of itself, the Issuing Banks and the Lenders all rights and remedies
available to it, the Issuing Banks and the Lenders under the Loan Documents or
applicable law; provided that upon the occurrence of an actual or deemed entry
of an order for relief with respect to the U.S. Borrower under the Bankruptcy
Code of the United States, the obliga- tion of each Lender to make Loans and any
obligation of the Issuing Banks to issue, amend or renew Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall au- tomatically become due
and payable, in each case without further act of the Agent, the Is- suing Banks
or any Lender. In connection with any acceleration of the Obligations as
contemplated above, the Designated Obligations shall, automatically and with no
further action re- quired by the Agent, any Loan Party or any Lender, be
converted into the Dollar Equiva- lent, determined as of the date of such
acceleration (or, in the case of any LC Disburse- ments following the date of
such acceleration, as of the date of drawing under the appli- cable Letter of
Credit) and from and after such date all amounts accruing and owed to the



--------------------------------------------------------------------------------



 
[aramarkamendmentno7261.jpg]
Lenders in respect of such Designated Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder. ARTICLE VIII THE AGENT Each
of the Lenders hereby irrevocably appoints the Agent (together with its
Affiliates and branches) as its agent and authorizes the Agent to take such
actions on its behalf, including execution of the other Loan Documents, and to
exercise such powers as are delegated to the Agent by the terms of the Loan
Documents, together with such ac- tions and powers as are reasonably incidental
thereto. The bank serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not the Agent hereunder. The Agent shall also act as the “collateral
agent” under the Loan Docu- ments, and each of the Lenders and Issuing Banks
(including in its capacities as a holder of Secured Hedging Obligations and
Secured Cash Management, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the di-
rection of the Agent, shall be entitled to the benefits of all provisions of
this Article VIII and Article IX (as though such co-agents, sub-agents and
attorneys-in-fact were the “col- lateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percent- age of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any infor-
mation relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its



--------------------------------------------------------------------------------



 
[aramarkamendmentno7262.jpg]
own gross negligence or willful misconduct as determined by a court of competent
juris- diction by a final and nonappealable judgment. The Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the U.S. Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the perfor- mance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuine- ness
of any Loan Document or any other agreement, instrument or document, (v) the
value or sufficiency of the Collateral or the creation, perfection or priority
of Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, docu- ment or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agent also may rely
upon any statement made to it orally or by tele- phone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the pre- ceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent. Each of the Lenders, the Issuing Banks and the Loan
Parties agree, that the Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders and the Issuing
Banks by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”). Although
the Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modi- fied
by the Agent from time to time (including, as of the Closing Date, a dual
firewall and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7263.jpg]
a User ID/Password Authorization System) and the Approved Electronic Platform is
se- cured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and the Issuing Banks and the Loan Parties acknowledge and agree
that the distribution of material through an electronic medium is not
necessarily secure and that there are confi- dentiality and other risks
associated with such distribution. In consideration for the con- venience and
other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Loan Parties and the Issuing Banks hereby approve
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and un- derstands and assumes the risks of such
distribution. The Approved Electronic Communications and the Approved Electronic
Platform are provided “as is” and “as available.” None of the Agent or any of
its Affili- ates or any of their respective officers, directors, employees,
agents, advisors or repre- sentatives (the “Agent Affiliates”) warrant the
accuracy, adequacy or completeness of the Approved Electronic Communications and
the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Commu- nications and the Approved
Electronic Platform. No warranty of any kind, express, im- plied or statutory
(including, without limitation, any warranty of merchantability, fitness for a
particular purpose, noninfringement of third party rights or freedom from
viruses or other code defects) is made by the Agent Affiliates in connection
with the approved elec- tronic communications or the approved electronic
platform. Each of the Lenders, the Issuing Banks and the Loan Parties agrees
that the Agent may, but (except as may be required by applicable law) shall not
be obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Agent’s generally-applicable document
retention procedures and policies. Subject to the appointment and acceptance of
a successor Agent as pro- vided in this paragraph, the Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the U.S. Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent
(not to be unreasonably withheld or delayed) of the U.S. Borrower, to appoint a
successor; provided that, during the existence and continua- tion of an Event of
Default, no consent of the U.S. Borrower shall be required. If no suc- cessor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resig- nation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks ap- point a successor Agent which shall be a commercial bank
or an Affiliate of any such commercial bank reasonably acceptable to the U.S.
Borrower. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and be- come vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees



--------------------------------------------------------------------------------



 
[aramarkamendmentno7264.jpg]
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respec- tive Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any Joint Lead Arranger, any Co-Documentation Agent or
any other Lender or a Related Party of any of the foregoing and based on such
documents and in- formation as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Joint Lead Arranger, any Co-Documentation Agent or any other Lender or a
Related Party of any of the foregoing and based on such docu- ments and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. The co-arrangers, joint bookrunners, co-syndication agents and
the co- documentation agent shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Each Lender authorizes and directs the Agent
to, upon the request of the U.S. Borrower, enter into any intercreditor
agreement with any agent under any Receiva- bles Facility of the U.S. Borrower
or any of its Restricted Subsidiaries and each Lender agrees to be bound by the
terms thereof that are applicable to it thereunder. Any supplement to this
agreement effecting any Subsidiary of the U.S. Borrower becoming an Additional
Foreign Borrower may include “parallel debt” provi- sions or similar customary
provisions for credit facilities of borrowers organized in the jurisdiction of
organization of such Additional Foreign Borrower. SECTION 8.01 Credit Bidding.
The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Required Lenders, to credit bid all or any por- tion of the Obligations
(including by accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar laws in any other jurisdic- tions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt con- ducted by (or with
the consent or at the direction of) the Agent (whether by judicial ac- tion or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to



--------------------------------------------------------------------------------



 
[aramarkamendmentno7265.jpg]
be, and shall be, credit bid by the Agent at the direction of the Required
Lenders on a rat- able basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liqui- dation of such claims in an amount
proportional to the liquidated portion of the contin- gent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or ve-
hicles that are issued in connection with such purchase). In connection with any
such bid (i) the Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any ac-
tions by the Agent with respect to such acquisition vehicle or vehicles,
including any dis- position of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespec- tive of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or mem- bership interests, in any
such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an ac- quisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or other- wise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on ac- count of such Obligations shall automatically be cancelled,
without the need for any Se- cured Party or any acquisition vehicle to take any
further action. Notwithstanding that the ratable portion of the Obligations of
each Secured Party are deemed assigned to the acquisition vehicle or vehicles as
set forth in clause (ii) above, each Secured Party shall execute such documents
and provide such information regarding the Secured Party (and/or any designee of
the Secured Party which will receive interests in or debt instru- ments issued
by such acquisition vehicle) as the Agent may reasonably request in connec- tion
with the formation of any acquisition vehicle, the formulation or submission of
any credit bid or the consummation of the transactions contemplated by such
credit bid. SECTION 8.02 Withholding Taxes. To the extent required by any
applica- ble laws, the Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.15, each



--------------------------------------------------------------------------------



 
[aramarkamendmentno7266.jpg]
Lender shall indemnify and hold harmless the Agent against, within ten (10) days
after written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Agent) incurred by or asserted against the Agent by the IRS
or any other Governmental Authority as a result of the failure of the Agent to
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclu- sive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Agent under this Article VIII.
For the avoidance of doubt, a “Lender” shall, for purposes of this paragraph,
include any Issuing Bank. The agreements in this paragraph shall survive the
resignation and/or replacement of the Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
sat- isfaction or discharge of all other Obligations. ARTICLE IX MISCELLANEOUS
SECTION 9.01 Notices. (a) Except in the case of notices and other communications
ex- pressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or reg- istered mail or sent by facsimile, as follows: if to any Loan
Party or any Foreign Borrower, to it in care of the U.S. Bor- rower at: Aramark
Services, Inc. 1101 Market Street Philadelphia, PA 19107 Attention: Treasurer
Facsimile No: (215) 413-8841 with a copy to: Aramark Services, Inc. 1101 Market
Street Philadelphia, PA 19107 Attention: General Counsel Facsimile No: (215)
238-3388



--------------------------------------------------------------------------------



 
[aramarkamendmentno7267.jpg]
with a copy to: Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York,
New York 10017 Attention: Jennifer Hobbs Fax No.: (212) 455-2502 E-Mail Address:
jhobbs@stblaw.com if to the Agent, to it at: JPMorgan Chase Bank, N.A. Loan &
Agency 500 Stanton Christiana Road, Ops 2, Floor 3 Newark, Delaware 19713-2107
Attention: Jane Dreisbach Facsimile No: (302) 634-8459 E-Mail Address:
jane.dreisbach@Jpmorgan.com and a copy to: Cahill Gordon & Reindel LLP 80 Pine
Street New York, New York 10005 Attention: Corey Wright Fax No.: (212) 269-5420
E-Mail Address: cwright@cahill.com if to the respective Issuing Banks for
Letters of Credit (as applicable): JPMorgan Chase Bank, N.A. Loan & Agency 500
Stanton Christiana Road, Ops 2, Floor 3 Newark, Delaware 19713-2107 Attention:
Jane Dreisbach Facsimile No: (302) 634-8459 E-Mail Address:
jane.dreisbach@Jpmorgan.com Goldman Sachs Lending Partners LLC C/o Goldman Sachs
Loan Operations Attention: Letter of Credit Dpt. Manager 6011 Connection Drive
Irving, TX 75039 Facimile No.: 917-977-4587 E-mail Address:
GS-LOC-OPERATIONS@NY.EMAIL.GS.COM



--------------------------------------------------------------------------------



 
[aramarkamendmentno7268.jpg]
Bank of America, N.A. 1 Fleet Way PA6-580-02-30 Scranton, PA 18507-1999
Attention: Charles Herron Facsimile No.: 800-755-8743 E-mail Address:
Charles.P.Herron@baml.com Credit Suisse AG Trade Finance Services Department
Eleven Madison Avenue, 9th Floor New York, New York 10010 Facsimile No.: (212)
325-8315 E-mail Address: list.ib-lettersofcredit-ny@credit-suisse.com Wells
Fargo Bank, N.A. One South Broad St., 8th Floor, Y1375-086 Philadelphia, PA
19107 Attention: James Travagline Facsimile No: 267-321-6700 E-Mail Address:
james.travagline@wellsfargo.com Barclays 700 Prides Crossing Newark, DE 19713
Attention: Millie Ado Facsimile No.: (201) 510 8101 E-mail Address:
12015108101@tls.ldsprod.com PNC Bank, N.A. 300 Fifth Avenue Pittsburgh, PA 15222
Attention: Lisa Pierce Facsimile No: 412-762-2760 E-Mail Address:
lisa.pierce@pnc.com The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch Suite
1800, 200 Bay Street, RBC South Tower, Toronto, ON, M5J 2J1 Attention: Theresa
Algenio Facsimile No: 416-367-3579 E-Mail Address: talgenio@ca.mufg.jp



--------------------------------------------------------------------------------



 
[aramarkamendmentno7269.jpg]
Morgan Stanley Bank, N.A. 1300 Thames Street Wharf, 4th floor Baltimore, MD
21231 Attention: Morgan Stanley Loan Servicing Facsimile No: 718-233-2140 E-Mail
Address: msloanservicing@morganstanley.com if to the Agent with respect to Yen
Term C Loans, to it at: JPMorgan Europe Limited Agency Loans 125 London Wall,
Fl. 9 London, EC2Y 5AJ, UK Attention: James Beard Facsimile No: +44 (0) 207 777
2360 E-Mail Address: james.uk.beard@jpmorgan.com if to any other Lender, to it
at its address or facsimile number set forth in its Administrative
Questionnaire. All such notices and other communications (i) sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when re- ceived or (ii) sent by facsimile shall be
deemed to have been given when sent and when receipt has been confirmed by
telephone; provided that if not given during normal busi- ness hours for the
recipient, shall be deemed to have been given at the opening of busi- ness on
the next Business Day for the recipient. (b) Notices and other communications to
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
using Electronic Sys- tems pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
U.S. Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other commu- nications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to par- ticular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communica- tions sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written acknowledge-
ment), and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such



--------------------------------------------------------------------------------



 
[aramarkamendmentno7270.jpg]
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. (c) Any party
hereto may change its address or facsimile num- ber for notices and other
communications hereunder by notice to the other parties hereto. (d) Electronic
Systems. (i) Each Loan Party agrees that the Agent may, but shall not be
obligated to, make Communications (as defined below) avail- able to the Issuing
Banks and the other Lenders by posting the Communi- cations on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii) Any Electronic System used by the Agent is pro- vided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly dis- claim liability for errors or
omissions in the Communications. No war- ranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Elec- tronic System. In no event shall the Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special, inci-
dental or consequential damages, losses or expenses (whether in tort, con- tract
or otherwise) arising out of any Loan Party’s or the Agent’s transmis- sion of
communications through an Electronic System. “Communica- tions” means,
collectively, any notice, demand, communication, infor- mation, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System. SECTION 9.02
Waivers; Amendments. (a) No failure or delay by the Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Docu- ment shall operate as a waiver thereof, nor shall any single or partial
exercise of



--------------------------------------------------------------------------------



 
[aramarkamendmentno7271.jpg]
any such right or power, or any abandonment or discontinuance of steps to en-
force such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agent,
the Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
other- wise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
pur- pose for which given. Without limiting the generality of the foregoing, to
the ex- tent permitted by law, the making of a Loan or issuing of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any Issuing Bank or any Lender may have had notice or knowledge of
such Default at the time. (b) Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(i) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or, (ii) in the
case of any other Loan Document (other than any such amendment to effectuate any
modifi- cation thereto expressly contemplated by the terms of the other Loan
Docu- ments), pursuant to an agreement or agreements in writing entered into by
the Agent and the Loan Party or Loan Parties that are parties thereto, with the
con- sent of the Required Lenders; provided that no such agreement shall (A)
increase the Commitment of any Lender without the written consent of such
Lender; it be- ing understood that a waiver of any condition precedent set forth
in Article IV or the waiver of any Default or mandatory prepayment shall not
constitute an in- crease of any Commitment of any Lender, (B) reduce or forgive
the principal amount of any Loan or reimbursement obligation hereunder with
respect to LC Disbursements or reduce the rate of interest thereon, or reduce or
forgive any in- terest or fees payable hereunder or change the currency in which
any such amount is required to be paid, without the written consent of each
Lender directly affected thereby, (C) postpone any scheduled date of payment of
the principal amount of any Loan, or any date for the payment of any interest,
fees or other Obligations payable hereunder or the reimbursement of any LC
Disbursement, or reduce the amount of, waive or excuse any such payment, or
postpone the sched- uled date of expiration of any Commitment, without the
written consent of each Lender directly affected thereby; provided that only the
consent of the Required Lenders shall be necessary to amend the provisions of
Section 2.11(c) providing for the default rate of interest, or to waive any
obligations of any Borrower to pay interest at such default rate, (D) change
Section 2.16(a) or (b) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender adversely affected
thereby, (E) change any of the provisions of



--------------------------------------------------------------------------------



 
[aramarkamendmentno7272.jpg]
this Section 9.02 or the definition of “Required Lenders,” “Required Class Lend-
ers,” “Required Financial Covenant Lenders” or “Required Revolving Lenders” or
any other provision of any Loan Document specifying the number or percent- age
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender adversely affected thereby, (F) release all or substantially all of
the Subsidiary Guarantors or the U.S. Borrower from their or its obligation
under its Loan Guaranty (except as otherwise permitted herein or in the other
Loan Docu- ments), without the written consent of each Lender, (G) except as
provided in clauses (c) and (d) of this Section 9.02 or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender, (H) amend the definition of “Secured
Obligations,” “Secured Hedge Obliga- tions,” or “Secured Cash Management
Obligations” without the written consent of each Lender adversely affected
thereby or (I) waive any condition set forth in Section 4.02 as to any Borrowing
under one or more Revolving Facilities without the written consent of the
Required Revolving Lenders (and, for the avoidance of doubt, no consent of the
Required Lenders shall be required); provided, further, that no such agreement
shall amend, modify or otherwise (x) affect the rights or duties of the Agent or
any Issuing Bank hereunder without the prior written con- sent of the Agent or
such Issuing Bank, as applicable or (y) make any change to the documents that by
its terms affects the rights of any Class of Lenders to re- ceive payments in
any manner different than any other Class of Lenders without the written consent
of the Required Class Lenders of such Class; and provided, further, that no
amendment, modification, waiver of or consent with respect to any of the terms
and provisions (and related definitions) of Section 6.10 shall be effective
without the written consent of the Required Financial Covenant Lenders and any
such amendment, supplement, modification or waiver shall be effective with the
written consent of only the Required Financial Covenant Lenders (or the Agent
with the prior written consent thereof), on the one hand, and the Borrow- ers,
on the other hand. Notwithstanding anything to the contrary contained herein, no
amendment shall require any Revolving Lender to make Revolving Loans to a
Borrower other than the applicable Borrowers under such Revolving Facility
without the consent of such Revolving Lender. (c) The Lenders hereby irrevocably
agree that the Liens granted to the Agent by the Loan Parties on any Collateral
shall be automatically released (i) upon the Discharge of Obligations, (ii) upon
the sale or other disposi- tion of the property constituting such Collateral
(including as part of or in con- nection with any other sale or other
disposition permitted hereunder) to any Per- son other than another Loan Party,
to the extent such sale or other disposition is made in compliance with the
terms of this Agreement (and the Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) subject to paragraph (b) of this Section 9.02, if the
release of such Lien is approved, authorized or ratified in



--------------------------------------------------------------------------------



 
[aramarkamendmentno7273.jpg]
writing by the Required Lenders, (iv) to the extent the property constituting
such Collateral is owned by any Loan Guarantor, upon the release of such Loan
Guar- antor from its obligations under its Loan Guaranty in accordance with the
provi- sions of this Agreement, (v) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Agent and the Lenders pursuant to the Collateral Documents or (vi) with
respect to any Mort- gaged Property, upon such Mortgaged Property becoming an
Excluded Asset (as defined in the Security Agreement); provided that the Agent
may, in its discre- tion, release the Lien on Collateral valued in the aggregate
not in excess of $10.0 million during each fiscal year without consent of any
Lender. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Par- ties in respect of) all interests retained by
the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral to the extent required under the
provisions of the Loan Documents. The Lenders irrevo- cably authorize the Agent
to release or subordinate any Lien on any property granted to or held by the
Agent or the Collateral Agent under any Loan Docu- ment to the holder of any
Lien on such property that is permitted by paragraph (q) of the definition of
Permitted Liens (solely as it relates to Indebtedness permitted to be incurred
pursuant to Sections 6.01(b)(vi), (b)(xxi) or (b)(xxii)(A)) (in each case, to
the extent required by the terms of the obligations secured by such Liens)
pursuant to documents reasonably acceptable to the Agent). (d) Notwithstanding
anything to the contrary contained in this Section 9.02, (A) guarantees and
related documents, if any, executed by Foreign Subsidiaries in connection with
this Agreement may be in a form reasonably de- termined by the Agent and may be
amended and waived with the consent of the Agent at the request of the U.S.
Borrower without the need to obtain the consent of any other Lenders if such
amendment or waiver is delivered in order (i) to comply with local law or advice
of local counsel, (ii) to cure ambiguities or de- fects or (iii) to cause such
guarantee or other document to be consistent with this Agreement and the other
Loan Documents and (B) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) and is not adverse in any material
respect to any other Class may be effected by an agreement or agreements in
writing entered into solely by the U.S. Borrower, the Agent and the requisite
percentage in interest of the affected Class of Lenders stating that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at time. (e) If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of



--------------------------------------------------------------------------------



 
[aramarkamendmentno7274.jpg]
other necessary Lenders is not obtained (any such Lender whose consent is neces-
sary but not obtained being referred to herein as a “Non-Consenting Lender”),
then the U.S. Borrower may elect to replace a Non-Consenting Lender as a Lender
party to this Agreement (or to replace such Non-Consenting Lender from the Class
for which consent is being sought); provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the U.S. Borrower and the Agent, and, with respect to assignees that are Re-
volving Lenders, each Issuing Bank shall agree, as of such date, to purchase for
cash the Loans and other Obligations due to the Non-Consenting Lender pursuant
to an Assignment and Assumption and to become a Lender for all purposes under
this Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b)(ii)
of Section 9.04, (ii) the replacement Lender shall grant its consent with
respect to the applicable proposed amendment, waiver or consent and (iii) the
applicable Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by such Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Con- senting Lender under Sections 2.14 and 2.15 (assuming that the
Loans of such Non-Consenting Lender have been prepaid on such date rather than
sold to the re- placement Lender). (f) if the Agent and the Borrower acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement or any other Loan Document, then the
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement. SECTION 9.03 Expenses;
Indemnity; Damage Waiver. (a) The U.S. Borrower shall pay (and, to the extent
directly at- tributable to the facilities provided to any Foreign Borrower
hereunder, each For- eign Borrower shall severally and not jointly with the U.S.
Borrower be obligated to pay) (i) all reasonable documented out-of-pocket
expenses incurred by the Agent and its Affiliates, including the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Agent, and each other local non- U.S. counsel for the Agent in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intra- links) of the credit facilities
provided for herein and the preparation of the Loan Documents and related
documentation, (ii) all reasonable documented out-of- pocket expenses incurred
by the Agent and its Affiliates, including the reasonable



--------------------------------------------------------------------------------



 
[aramarkamendmentno7275.jpg]
fees, charges and disbursements of outside legal counsel to the Agent, in
connec- tion with any amendments, modifications or waivers of the provisions of
any Loan Documents (whether or not the transactions contemplated thereby shall
be consummated), (iii) all reasonable documented out-of-pocket expenses incurred
by the Agent, the Issuing Banks or the Lenders, including the reasonable docu-
mented fees, charges and disbursements of any counsel for the Agent and for one
law firm retained by the Issuing Banks and the Lenders (and such additional
counsel as the Agent or any Lender or group of Lenders determines are necessary
in light of actual or potential conflicts of interest or the availability of
different claims of defenses), in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans and other extensions
of credit made hereunder, including all such reasonable documented out-of-pocket
expenses in- curred during any workout, restructuring or related negotiations in
respect of such Loans, and (iv) subject to any other provisions of this
Agreement, of the Loan Documents or of any separate agreement entered into by
the Borrowers and the Agent with respect thereto, all reasonable documented
out-of-pocket expenses in- curred by the Agent in the administration of the Loan
Documents. Expenses re- imbursable by the U.S. Borrower under this Section
include, without limiting the generality of the foregoing, subject to any other
applicable provision of any Loan Document, reasonable documented out-of-pocket
costs and expenses incurred in connection with: (i) lien and title searches and
title insurance; and (ii) taxes, fees and other charges for recording the
Mortgages, filing financing statements and continuations, and other actions to
perfect, protect, and continue the Agent’s Liens. (b) The Borrowers shall
indemnify the Agent, each Issuing Bank and each Lender, in their capacities as
such, and each Related Party of any of the foregoing Persons (except for any
Related Party that is an initial purchaser of the New Senior Notes acting in its
capacity as such) (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, includ- ing the fees, charges and
disbursements of any counsel for any Indemnitee, in- curred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of the Loan Documents or any agree- ment or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transac- tions or any other
transactions contemplated hereby, (ii) any Environmental Lia- bility related in
any way to the U.S. Borrower or any of its Subsidiaries or to any property owned
or operated by the U.S. Borrower or any of its Subsidiaries, (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to



--------------------------------------------------------------------------------



 
[aramarkamendmentno7276.jpg]
any of the foregoing, whether based on contract, tort or any other theory and
re- gardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by any Borrower, any other
Loan Party or any of their respective Affiliates) or (iv) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, dam- ages, penalties, liabilities or related expenses are
determined by a court of compe- tent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. (c) To the extent that the Borrowers fail to pay any amount re-
quired to be paid by it to the Agent under paragraph (a) or (b) of this Section
9.03, each Lender severally agrees to pay to the Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the unre-
imbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent in its capacity as such. (d) To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual dam- ages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan, any Letter of Credit or the use of the proceeds thereof; provided
that, nothing in this clause (d) shall relieve any Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages as- serted against such Indemnitee by a third party. (e) Other
than to the extent required to be paid on the Closing Date, all amounts due
under clauses (a) and (b) above shall be payable by the ap- plicable Borrower
within ten (10) Business Days of receipt of an invoice relating thereto and
setting forth such expenses in reasonable detail. All amounts due from the
Lenders under clause (c) above shall be paid promptly after written de- mand
therefor. SECTION 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
except as permitted by Section 6.03 or the definition of “Change of Control,” no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each



--------------------------------------------------------------------------------



 
[aramarkamendmentno7277.jpg]
Lender (and any attempted assignment or transfer by any such Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and as- signs permitted hereby (including any Affiliate of any
Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (in- cluding all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of: (A) the U.S. Borrower; provided that, the U.S. Borrower shall be
deemed to have consented to an assignment of Term Loans unless it shall have
objected thereto by written notice to the Agent within ten (10) Business Days
af- ter having received notice thereof; provided that no consent of the U.S.
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Ap- proved Fund or, if an Event of Default specified in paragraph
(a), (f) or (g) of Sec- tion 7.01 has occurred and is continuing, any other
assignee; (B) the Agent; provided that no consent of the Agent shall be required
for an assignment of (x) any Revolving Commitment to an assignee that is a
Lender (other than a Defaulting Lender) with a Revolving Commitment immedi-
ately prior to giving effect to such assignment and (y) all or any portion of a
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and (C)
each Issuing Bank; provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan. (ii)
Assignments shall be subject to the following addi- tional conditions: (A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than, (u) in the case of any Revolving Commitments or
Revolving Loans, $5,000,000, (v) in the case of a U.S. Term A Loan,



--------------------------------------------------------------------------------



 
[aramarkamendmentno7278.jpg]
$1,000,000 or an integral multiple of $1,000,000 in excess thereof, (w) in the
case of a U.S. Term B-2 Loan or U.S. Term B-3 Loan, $250,000 or an integral
multi- ple of $250,000 in excess thereof, (x) in the case of a Canadian Dollar
denomi- nated Term Loan, C$1,000,000 or an integral multiple of C$1,000,000 in
excess thereof, (y) in the case of a Yen denominated Term Loan, ¥100,000,000 or
an in- tegral multiple in of ¥100,000,000 in excess thereof or (z) in the case
of a Euro denominated Term Loan, €1,000,000 or an integral multiple in of
€1,000,000 in excess thereof, in each case unless each of the Borrower and the
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default specified in paragraph (a), (f), or (g) of
Section 7.01 has oc- curred and is continuing; (B) each partial assignment shall
be made as an assignment of a pro- portionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause shall not
be construed to prohibit the assign- ment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans; (C) the parties to each assignment shall execute and deliver to the
Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Agent and the parties to the Assignment and Assump-
tion are participants), together with a processing and recordation fee of
$3,500; and (D) the assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire in which the assignee designates one or
more Credit Contacts to whom all syndicate-level information (which may contain
ma- terial non-public information about the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such in- formation in accordance with the assignee’s compliance
procedures and applica- ble laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings: “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that ad- ministers or manages a Lender. “Ineligible Institution” means
(a) a natural person, (b) a Defaulting Lender or its Lender Parent, (c) a
holding company, investment vehicle or trust for, or owned and



--------------------------------------------------------------------------------



 
[aramarkamendmentno7279.jpg]
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) a Bor- rower or any of its Affiliates; provided that, with respect to clause
(c), such holding com- pany, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordi- nary course of its business. (iii) Subject to
acceptance and recording thereof pursu- ant to paragraph (b)(iv) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be re- leased from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15 and 9.03 with respect to facts and circumstances occurring on or prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agree- ment as a sale by such
Lender of a participation in such rights and obliga- tions in accordance with
paragraph (c) of this Section. (iv) The Agent, acting for this purpose as a
non-fiduci- ary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
re- cordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Dis- bursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and each Borrower, the Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all pur- poses of this Agreement,
notwithstanding notice to the contrary. The Reg- ister shall be available for
inspection by any Borrower, and solely with re- spect to their own interests,
any Issuing Bank and any Lender, at any rea- sonable time and from time to time
upon reasonable prior notice.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7280.jpg]
(v) Upon its receipt of (x) a duly completed Assign- ment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Agent and the parties to the Assignment and
Assumption are participants), the as- signee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall ac- cept such Assignment and Assumption and record the
information con- tained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.02, 2.04, 2.16(b) or 9.03(c), the Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No as- signment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) Any Lender may, without the
consent of any Borrower, the Agent or the Issuing Banks, sell participations to
one or more banks or other enti- ties (a “Participant”), other than an
Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a por- tion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the perfor- mance of such
obligations; and (C) each Borrower, the Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participa- tion
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provi-
sion of this Agreement; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (A), (B), (C), (D), (F)
and (G) of the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14 and 2.15 (subject to the requirements and limitations of such
Sections, it be- ing understood and agreed that the documentation required under
Section 2.15(g) shall be delivered solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
shall not be entitled to re- ceive any greater payment under Section 2.14 or
2.15, with respect to any partici- pation, than its participating Lender would
have been entitled to receive, except



--------------------------------------------------------------------------------



 
[aramarkamendmentno7281.jpg]
to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the applicable
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is neces- sary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. (d) Any Lender may at any time pledge or
assign a security in- terest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or as- signment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (e) Any reference in the Loan
Documents to "Bank of America Merrill Lynch Inter- national Limited" is a
reference to its successor in title Bank of America Merrill Lynch International
Desig- nated Activity Company (including, without limitation, its branches)
pursuant to and with effect from the merger between Bank of America Merrill
Lynch International Limited and Bank of America Merrill Lynch International
Designated Activity Company that takes effect in accordance with Chapter II,
Title II of Di- rective (EU) 2017/1132 (which repeals and codifies the
Cross-Border Mergers Directive (2005/56/EC)), as implemented in the United
Kingdom and Ireland. Notwithstanding anything to the contrary in the Loan
Documents, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted. SECTION
9.05 Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto



--------------------------------------------------------------------------------



 
[aramarkamendmentno7282.jpg]
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any ac- crued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or termi- nated. The
provisions of Sections 2.14, 2.15 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions con- templated hereby, the Discharge of Obligations or the
termination of this Agreement or any provision hereof. SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Exe- cution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and the Fee Letter, dated as of Feb- ruary 28, 2017, by
and among the U.S. Borrower and JPMorgan Chase Bank, N.A., and any separate
letter agreements with respect to fees payable to the Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and thereaf-
ter shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns. Delivery of an executed counterpart of
a sig- nature page of this Agreement by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement. (b) Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, emailed
pdf. or any other electronic means that re- produces an image of the actual
executed signature page shall be effective as de- livery of a manually executed
counterpart of this Agreement. The words “execu- tion,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transac- tions contemplated hereby
shall be deemed to include Electronic Signatures, de- liveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the



--------------------------------------------------------------------------------



 
[aramarkamendmentno7283.jpg]
New York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that nothing
herein shall require the Agent to accept electronic signatures in any form or
for- mat without its prior written consent. SECTION 9.07 Severability. To the
extent permitted by law, any provi- sion of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remain- ing provisions thereof; and the invalidity of a particular provision
in a particular jurisdic- tion shall not invalidate such provision in any other
jurisdiction. SECTION 9.08 Right of Setoff. If an Event of Default shall have
oc- curred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Borrower or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify such Borrower and the Agent of
such setoff or application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff or
application under this Section 9.08. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. NOTWITH- STANDING THE FOREGOING,
AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL
PROPERTY LOCATED IN CALI- FORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF,
LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN
DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION
9.02 OF THIS AGREE- MENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY
LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LEND- ERS.



--------------------------------------------------------------------------------



 
[aramarkamendmentno7284.jpg]
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Pro- cess. (a)
THIS AGREEMENT AND THE OTHER LOAN DOCU- MENTS (OTHER THAN AS EXPRESSLY SET FORTH
IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK. (b) Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any U.S. Fed- eral or New York State court sitting in the
Borough of Manhattan, New York, New York in any action or proceeding arising out
of or relating to any Loan Doc- uments, or for recognition or enforcement of any
judgment, and each of the par- ties hereto hereby irrevocably and
unconditionally agrees that all claims in re- spect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may other- wise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction. (c)
Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Docu- ment in any court
referred to in paragraph (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or pro- ceeding in
any such court. (d) Each of the Foreign Borrowers hereby irrevocably desig-
nates, appoints and empowers Aramark Services, Inc. (the “Process Agent”), in
the case of any suit, action or proceeding brought in the United States of
America as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any action
or proceeding arising out of or in connection with this Agreement or any other
Loan Document. Such service may be made by mailing (by registered or certified
mail, postage prepaid) or delivering a copy of such process to such Foreign
Borrower in care of the Process Agent at the Process Agent’s above address, and
each of the Foreign Borrowers hereby irrevocably authorizes and directs the
Process Agent to accept



--------------------------------------------------------------------------------



 
[aramarkamendmentno7285.jpg]
such service on its behalf. As an alternative method of service, each of the
For- eign Borrowers irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing (by registered or certified
mail, postage prepaid) of copies of such process to the Process Agent or such
Foreign Borrower at its address specified in Section 9.01. Aramark Services,
Inc. hereby acknowl- edges and accepts its appointment as Process Agent for each
of the Foreign Bor- rowers and the corresponding rights and obligations set
forth in this paragraph (d). (e) To the extent permitted by law, each party to
this Agree- ment hereby irrevocably waives personal service of any and all
process upon it and agrees that all such service of process may be made by
registered mail (return receipt requested) directed to it at its address for
notices as provided for in Sec- tion 9.01 or, in the case of any Foreign
Borrower, as provided for in Section 9.09(d). Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permit- ted by law. (f) If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in Dollars, Canadian Dollars, Euros, Sterling or Yen into another currency, the
parties hereto agree, to the fullest ex- tent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase Dollars, Canadian Dollars, Euros,
Sterling or Yen, as the case may be, with such other currency at the spot rate
of exchange quoted by the Agent at 11:00 a.m. (New York City time) on the
Business Day preceding that on which final judg- ment is given, for the purchase
of Dollars, Canadian Dollars, Euros, Sterling or Yen, as the case may be, for
delivery two Business Days thereafter. The obliga- tion of each Borrower in
respect of any such sum due from it to the Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Busi- ness Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking proce- dures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
in the Agreement Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or the Person to whom
such obligation was owing against such loss. SECTION 9.10 WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE



--------------------------------------------------------------------------------



 
[aramarkamendmentno7286.jpg]
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PRO- CEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REP-
RESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRE- SENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10. SECTION 9.11
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agree- ment and shall
not affect the construction of, or be taken into consideration in interpret-
ing, this Agreement. SECTION 9.12 Confidentiality. The Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Infor- mation may be disclosed (a) to its Affiliates and it and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confiden- tial), (b) to the
extent requested by any regulatory, governmental or administrative au- thority,
(c) to the extent required by law or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially similar to or consistent with those of this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agree- ment, (ii) any pledgee referred to in Section 9.04(d) or (iii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the U.S. Borrower or (h) to the ex- tent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Agent or any Lender on a nonconfiden- tial basis
from a source other than any Borrower. For the purposes of this Section 9.12,
“Information” means all information received from any Loan Party or any Foreign
Bor- rower relating to the Loan Parties, the Subsidiaries or their respective
businesses or the Transactions other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by any
Loan Party or any of the Subsidiar- ies or that becomes publicly available other
than as a result of a breach by such Agent or Lender of its obligations
hereunder. Any Person required to maintain the confidentiality



--------------------------------------------------------------------------------



 
[aramarkamendmentno7287.jpg]
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised substantially
the same degree of care to maintain the confidentiality of such Information as
such Person would accord to its own confidential information. SECTION 9.13
Several Obligations; Nonreliance; Violation of Law. The respective obligations
of the Lenders hereunder are several and not joint and the fail- ure of any
Lender to make any Loan or perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. Each Lender
hereby rep- resents that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings and other credit extensions provided for
herein and acknowledges that the Collateral shall not include any Margin Stock
and (b) it is not and will not become a “creditor” as defined in Regulation T or
a “foreign branch of a broker-dealer” within the meaning of Regulation X.
Anything contained in this Agreement to the contrary notwith- standing, no
Lender shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law. SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to
the requirements of the USA PATRIOT Act or the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) hereby notifies each Loan Party
that pursuant to the requirements of such Act or Acts, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with such Acts. Each
Loan Party shall, promptly following a request by the Agent (on behalf of itself
or any Lender), provide all reasonable documentation and other information that
the Agent or such Lender reasonably requests that is a Require- ment of Law in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA PA-
TRIOT Act and the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada). SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Par- ties and their respective Affiliates. In addition, each
Loan Party and each Lender hereby acknowledges that Affiliates of the Joint Lead
Arrangers, the Co-Documentation Agent, the Agent and certain of the Lenders will
be initial purchasers of the New Senior Notes. SECTION 9.16 Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under ap- plicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by



--------------------------------------------------------------------------------



 
[aramarkamendmentno7288.jpg]
the Lender holding such Loan in accordance with applicable law, the rate of
interest pay- able in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
9.16 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender. SECTION 9.17 Material Non-Public Information. (a) EACH
LENDER ACKNOWLEDGES THAT INFOR- MATION AS DEFINED IN SECTION 9.12(a) FURNISHED
TO IT PURSU- ANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORD- ANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUD-
ING FEDERAL AND STATE SECURITIES LAWS. (b) ALL INFORMATION, INCLUDING REQUESTS
FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRE- SENTS TO THE BORROWER AND THE AGENT THAT IT HAS IDENTI- FIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLI-
ANCE PROCEDURES AND APPLICABLE LAW. SECTION 9.18 No Fiduciary Duty, etc. Each
Borrower acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that none of the Agent, any Joint Lead Arranger, any Incremental
Amendment No. 2 Joint Lead Arranger, the Incremental Amendment No. 3 Arranger,
any Amendment No. 5 Arranger, andany Amendment No. 6 Arranger, any Amendment No.
7 Arranger, any Co-Documentation Agent, any Incremental Amendment No. 2
Co-Documentation Agent, any Issuing Bank or any Lender will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each of the Agent, each Joint Lead Arranger, each Incremental
Amendment No. 2 Joint Lead Arranger, the Incre- mental Amendment No. 3 Arranger,
each Amendment No. 5 Arranger, each Amendment No. 6



--------------------------------------------------------------------------------



 
[aramarkamendmentno7289.jpg]
Arranger, each Amendment No. 7 Arranger, each Co-Documentation Agent, each
Incremental Amendment No. 2 Co-Documentation Agent, each Issuing Bank and each
Lender is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fidu- ciary
to, or an agent of, such Borrower or any other person (including, without
limitation, each other Loan Party). Each Borrower agrees that it will not assert
any claim against the Agent, any Joint Lead Arranger, any Incremental Amendment
No. 2 Joint Lead Arranger, the Incremental Amendment No. 3 Arranger, any
Amendment No. 5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7
Arranger, any Co-Documentation Agent, any Incremental Amendment No. 2
Co-Documentation Agent, any Issuing Bank or any Lender based on an alleged
breach of fiduciary duty by such Agent, Joint Lead Arranger, Incremental
Amendment No. 2 Joint Lead Ar- ranger, Incremental Amendment No. 3 Arranger,
Amendment No. 5 Arranger, Amendment No. 6 Arranger, Amendment No. 7 Arranger,
Co-Documentation Agent, Incremental Amendment No. 2 Co-Documentation Agent,
Issuing Bank or Lender in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that
none of the Agent, any Joint Lead Arranger, any Incremental Amendment No. 2
Joint Lead Ar- ranger, the Incremental Amendment No. 3 Arranger, any Amendment
No. 5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Co-Documentation Agent, any Incremental Amendment No. 2 Co-Documentation Agent,
any Issuing Bank or any Lender is ad- vising such Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the trans- actions contemplated hereby, and none of the Agent, any Joint Lead
Arranger, any Incremental Amendment No. 2 Joint Lead Arranger, the Incremental
Amendment No. 3 Arranger, any Amendment No. 5 Arranger, any Amendment No. 6
Arranger, any Amendment No. 7 Arranger, any Co-Documentation Agent, any
Incremental Amendment No. 2 Co-Documentation Agent, any Issuing Bank or any
Lender shall have any responsibility or liability to such Borrower with re-
spect thereto. Each Borrower further acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each of the Agent, each Joint Lead
Arranger, each Incre- mental Amendment No. 2 Joint Lead Arranger, the
Incremental Amendment No. 3 Ar- ranger, each Amendment No. 5 Arranger, each
Amendment No. 6 Arranger, each Amend- ment No. 7 Arranger, each Co-Documentation
Agent, each Incremental Amendment No. 2 Co-Documentation Agent and each Issuing
Bank is, and certain of the Lenders are, full service securities or banking
firms engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, any of the Agent, any Joint Lead Arranger, any Incremental
Amend- ment No. 2 Joint Lead Arranger, the Incremental Amendment No. 3 Arranger,
any Amendment No. 5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7
Ar- ranger, any Co-Documentation Agent, any Incremental Amendment No. 2
Co-Documenta- tion Agent, any Issuing Bank or any Lender may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, you
and other companies with which you may have com- mercial or other relationships.
With respect to any securities and/or financial instruments



--------------------------------------------------------------------------------



 
[aramarkamendmentno7290.jpg]
so held by any of the Agent, any Joint Lead Arranger, any Incremental Amendment
No. 2 Joint Lead Arranger, the Incremental Amendment No. 3 Arranger, any
Amendment No. 5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7
Arranger, any Co-Docu- mentation Agent, any Incremental Amendment No. 2
Co-Documentation Agent, any Is- suing Bank or any Lender or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion. In addition, each Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each of the Agent, any Joint
Lead Arranger, any In- cremental Amendment No. 2 Joint Lead Arranger, the
Incremental Amendment No. 3 Ar- ranger, any Amendment No. 5 Arranger, any
Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any Co-Documentation
Agent, any Incremental Amendment No. 2 Co-Doc- umentation Agent, any Issuing
Bank or any Lender and any of their respective affiliates may be providing debt
financing, equity capital or other services (including financial ad- visory
services) to other companies in respect of which you may have conflicting inter-
ests regarding the transactions described herein and otherwise. None of the
Agent, any Joint Lead Arranger, any Incremental Amendment No. 2 Joint Lead
Arranger, the Incre- mental Amendment No. 3 Arranger, any Amendment No. 5
Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Co-Documentation Agent, any Incre- mental Amendment No. 2 Co-Documentation
Agent, any Issuing Bank or any Lender will use confidential information obtained
from you by virtue of the transactions contem- plated by the Loan Documents or
its other relationships with you in connection with the performance by such
Person of services for other companies, and none of the Agent, any Joint Lead
Arranger, any Incremental Amendment No. 2 Joint Lead Arranger, the Incre- mental
Amendment No. 3 Arranger, any Amendment No. 5 Arranger, any Amendment No. 6
Arranger, any Amendment No. 7 Arranger, any Co-Documentation Agent, any Incre-
mental Amendment No. 2 Co-Documentation Agent, any Issuing Bank or any Lender
will furnish any such information to other companies. You also acknowledge that
none of the Agent, any Joint Lead Arranger, any Incremental Amendment No. 2
Joint Lead Ar- ranger, the Incremental Amendment No. 3 Arranger, any Amendment
No. 5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Co-Documentation Agent, any Incremental Amendment No. 2 Co-Documentation Agent,
any Issuing Bank or any Lender has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to you,
confidential information obtained from other companies. SECTION 9.19 Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obliga- tions under this Agreement in respect of Swap Obligations
(provided, however, that each Quali- fied ECP Guarantor shall only be liable
under this Section 9.19 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.19, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP



--------------------------------------------------------------------------------



 
[aramarkamendmentno7291.jpg]
Guarantor under this Section 9.19 shall remain in full force and effect until
the satisfaction and discharge of all Guaranteed Obligations. The U.S. Borrower
and each Qualified ECP Guarantor intends that this Section 9.19 constitute, and
this Section 9.19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of the U.S. Borrower and each Qualified ECP Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Fi- nancial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write- down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (ci) (cii) the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and (ciii) (civ) the effects of any Bail-In Action on any such liability, in-
cluding, if applicable: i. ii. a reduction in full or in part or cancellation of
any such liability; iii. iv. a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or v. vi. the
variation of the terms of such liability in con- nection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority. ARTICLE X
LOAN GUARANTY SECTION 10.01 Guaranty. (a) Each Loan Guarantor hereby agrees that
it is jointly and severally liable for, and, as primary obligor and not merely
as surety, and abso- lutely and unconditionally guarantees to the LendersSecured
Parties the prompt pay- ment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations (collectively the “Guaranteed Ob- ligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations



--------------------------------------------------------------------------------



 
[aramarkamendmentno7292.jpg]
may be extended or renewed in whole or in part without notice to or further as-
sent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. For the avoidance of doubt, unless required by appli-
cable law, the parties hereto acknowledge and agree to report consistently
there- with that each Loan Guarantor that is a Domestic Subsidiary of the U.S.
Bor- rower shall be treated as a primary obligor of the U.S. Borrower Guaranteed
Ob- ligations for U.S. federal and state tax purposes. (b) The U.S. Borrower
hereby agrees that it is jointly and sev- erally liable for, and, as primary
obligor and not merely as surety, and absolutely and unconditionally guarantees
to the LendersSecured Parties the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations (other than Secured Obligations that are expressly the
obligations of the U.S. Borrower pursuant to the terms of any Loan Document,
Hedge Agreement or Cash Management Agreement, which Se- cured Obligations shall
continue to be the primary obligations of the U.S. Bor- rower) (collectively the
“U.S. Borrower Guaranteed Obligations”). The U.S. Borrower further agrees that
the U.S. Borrower Guaranteed Obligations may be extended or renewed in whole or
in part without notice to or further assent from it, and that it remains bound
upon its guarantee notwithstanding any such exten- sion or renewal. The
provisions of this Article X (other than Section 10.12) shall apply equally to
the U.S. Borrower as guarantor of the U.S. Borrower Guaranteed Obligations as to
the Loan Guarantors as guarantors of the Guaranteed Obliga- tions. SECTION 10.02
Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Loan Guarantor waives any right to require the Agent or any
LenderSecured Party to sue any Borrower, any Loan Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including (i) any claim of waiver,
release, extension, renewal, settlement, surrender, altera- tion, or compromise
of any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting



--------------------------------------------------------------------------------



 
[aramarkamendmentno7293.jpg]
release or discharge of any obligation of any Obligated Party; or (iv) the
exist- ence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Agent, any LenderSecured
Party, or any other Person, whether in connection herewith or in any unrelated
transactions. (b) The obligations of each Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination what-
soever by reason of the invalidity, illegality, or unenforceability of any of
the Guaranteed Obligations or otherwise, or any provision of applicable law or
regu- lation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof. (c) Further, the obligations of any
Loan Guarantor hereunder are not discharged or impaired or otherwise affected
by: (i) the failure of the Agent or any LenderSecured Party to assert any claim
or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relat- ing to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other Person liable
for any of the Guaranteed Obligations; (iv) any action or fail- ure to act by
the Agent or any LenderSecured Party with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or de- lay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
other- wise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obliga- tions). SECTION 10.04 Defenses Waived. To the fullest extent permitted
by ap- plicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the forego- ing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated



--------------------------------------------------------------------------------



 
[aramarkamendmentno7294.jpg]
Party or exercise any other right or remedy available to it against any
Obligated Party, without affecting or impairing in any way the liability of such
Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and inde- feasibly paid in cash. To the fullest
extent permitted by applicable law, each Loan Guar- antor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security. SECTION 10.05 Rights of Subrogation. No Loan Guarantor
will assert any right, claim or cause of action, including, without limitation,
a claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Agent and the
LendersSecured Parties. SECTION 10.06 Reinstatement; Stay of Acceleration. If at
any time any payment of any portion of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guar- anteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on de-
mand by the LenderSecured Party. SECTION 10.07 Information. Each Loan Guarantor
assumes all respon- sibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaran- teed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that neither the Agent nor any
LenderSecured Party shall have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks. SECTION 10.08
[Reserved]. SECTION 10.09 Maximum Liability. The provisions of this Loan Guar-
anty are severable, and in any action or proceeding involving any state
corporate law, or any state, Federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Guarantor under this Loan Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforcea- ble on account of the
amount of such Loan Guarantor’s liability under this Loan Guar- anty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the LendersSecured Parties, be automatically limited and reduced
to the highest amount that is



--------------------------------------------------------------------------------



 
[aramarkamendmentno7295.jpg]
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”). This Section 10.09 with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the LendersSecured
Parties to the maximum extent not sub- ject to avoidance under applicable law,
and no Loan Guarantor nor any other Person or entity shall have any right or
claim under this Section 10.09 with respect to such Maxi- mum Liability, except
to the extent necessary so that the obligations of any Loan Guaran- tor
hereunder shall not be rendered voidable under applicable law. Each Loan
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Loan Guarantor without impairing
this Loan Guaranty or af- fecting the rights and remedies of the LendersSecured
Parties hereunder; provided that noth- ing in this sentence shall be construed
to increase any Loan Guarantor’s obligations here- under beyond its Maximum
Liability. SECTION 10.10 Contribution. In the event any Loan Guarantor (a “Pay-
ing Guarantor”) shall make any payment or payments under this Loan Guaranty or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Loan Guaranty, each other Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Pay- ing Guarantor’s “Guarantor
Percentage” of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Article X, each Non-Paying Guarantor’s
“Guarantor Percentage” with respect to any such payment or loss by a Pay- ing
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any con- tribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from any Borrower after the
Closing Date (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (in- cluding such
Paying Guarantor) as of such date (without giving effect to any right to re-
ceive, or obligation to make, any contribution hereunder), or to the extent that
a Maxi- mum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from any
Borrower after the Closing Date (whether by loan, capital infusion or by other
means). Nothing in this provision shall af- fect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obli- gations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of both the Agent, the Lenders Secured Parties and the Loan Guarantors
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof. SECTION 10.11 Liability Cumulative. The liability of each Loan
Party as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all



--------------------------------------------------------------------------------



 
[aramarkamendmentno7296.jpg]
liabilities of each Loan Party to the Agent and the LendersSecured Parties under
this Agree- ment and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary. SECTION 10.12 Release of Loan Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary (i) a Subsidiary Guarantor shall automatically
be re- leased from its obligations hereunder and its Loan Guaranty shall be
automatically re- leased upon the consummation of any transaction permitted
hereunder as a result of which such Subsidiary Guarantor ceases to be a Domestic
Subsidiary of the U.S. Bor- rower and (ii) so long as no Event of Default has
occurred and is continuing (A) if a Loan Guarantor is or becomes an Immaterial
Subsidiary, and such release would not result in any Immaterial Subsidiary being
required pursuant to Section 5.11(e) to become a Loan Party hereunder (except to
the extent that on and as of the date of such release, one or more other
Immaterial Subsidiaries become Loan Guarantors hereunder and the provi- sions of
Section 5.11(e) are satisfied upon giving effect to all such additions and re-
leases), (B) a Restricted Subsidiary is designated as an Unrestricted Subsidiary
in accord- ance with Section 6.07, (C) a Restricted Subsidiary is designated as
a Receivables Sub- sidiary in connection with a Receivables Facility otherwise
permitted hereunder and such Restricted Subsidiary owns no assets or engages in
no activities other than such assets or activities which are the subject of such
Receivables Facility or (D) a Loan Guarantor ceases to be a Wholly-Owned
Subsidiary as a result of a transaction permitted by this Agreement, then in the
case of each of clauses (A), (B), (C) and (D), such Subsidiary Guarantor shall
be automatically released from its obligations hereunder and its Loan Guaranty
shall be automatically released upon notification thereof from the U.S. Bor-
rower to the Agent. In connection with any such release, the Agent shall execute
and de- liver to any Subsidiary Guarantor, at such Subsidiary Guarantor’s
expense, all documents that such Subsidiary Guarantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to the preceding sentence of this Section 10.12 shall be without
recourse to or warranty by the Agent. [Signature pages intentionally omitted]



--------------------------------------------------------------------------------



 